Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2

AMENDMENT NO. 2 dated as of December 2, 2010 (this “Amendment No. 2”) to the
Term Loan Agreement dated as of October 12, 2007, as amended and restated as of
March 12, 2008, as amended by Amendment No. 1, dated as of November 4, 2009, and
as otherwise modified and supplemented as in effect on the date hereof (the
“Term Loan Agreement”) among CDW LLC, an Illinois limited liability company
(successor by merger to CDW Corporation, successor by merger to VH MergerSub,
Inc.) (“CDW” or the “Borrower”), CDW Corporation, a Delaware corporation
(formerly known as VH Holdings, Inc.) (“Holdings”), each of the Subsidiary
Guarantors, each of the Lenders identified under the caption “LENDER” on the
Amendment No. 2 Lender Addendum (collectively the “Lenders” and, individually, a
“Lender”), Morgan Stanley Senior Funding, Inc. (as successor to Lehman
Commercial Paper Inc.), as Administrative Agent, and Morgan Stanley & Co.
Incorporated (as successor to Lehman Commercial Paper Inc.), as Collateral
Agent.

The Borrower and the Lenders wish to amend the Term Loan Agreement in certain
respects and accordingly, the parties hereto hereby agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment No. 2 and not
otherwise defined are used herein as defined in the Term Loan Agreement (as
amended hereby).

Section 2. Amendments. Effective as provided in Section 4 hereof, the Term Loan
Agreement shall be amended as follows:

2.01. References in the Term Loan Agreement (including references to the Term
Loan Agreement as amended hereby) to “this Agreement” (and indirect references
such as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Term Loan Agreement as amended hereby.

2.02. The Term Loan Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the bold and double-underlined text (indicated textually in the same
manner as the following example: bold and double-underlined text) as set forth
on the pages of the Term Loan Agreement attached as Annex I hereto.

Section 3. Confirmation of Security Interest. The Borrower, by its execution of
this Amendment No. 2, hereby confirms and ratifies that all of its obligations
as a “Grantor”, “Mortgagor” and “Trustor” or otherwise under the Security
Documents to which it is a party shall continue in full force and effect for the
benefit of the Agents and the Lenders with respect to the Term Loan Agreement as
amended hereby. The Borrower, by its execution of this Amendment No. 2, hereby
confirms that the security interests granted by it under each of the Security
Documents to which it is a party shall continue in full force and effect in
favor of the Collateral Agent for the benefit of the Lenders and the Agents with
respect to the Term Loan Agreement as amended hereby.

Section 4. Conditions Precedent to Effectiveness. The amendments set forth in
Section 2 and consents set forth in Section 5 hereof shall become effective on
the date upon which each of the following conditions is satisfied:

(a) Amendment No. 2. This Amendment No. 2 shall have been duly executed and
delivered by the Borrower, Holdings, the Subsidiary Guarantors and the Required
Lenders and acknowledged by the Administrative Agent; provided that the parties
hereto hereby



--------------------------------------------------------------------------------

agree that each Lender which executes and delivers an Amendment No. 2 Lender
Addendum substantially in the form attached as Exhibit A hereto shall be deemed
to have executed a counterpart of this Amendment No. 2.

(b) Commitments. Lenders shall have agreed, pursuant to an Amendment No. 2
Lender Addendum, to extend the Term Loan Maturity Date with respect to Term
Loans equal to an aggregate principal amount of not less than the lesser of
(i) $936,000,000 and (ii) an amount determined by the Borrower, immediately
after giving effect to this Amendment No. 2 (for the avoidance of doubt, after
giving effect to the prepayment of Term Loans on the Amendment No. 2 Closing
Date).

(c) Guaranty and Collateral Agreement. The Administrative Agent shall have
received a duly executed amended and restated Guarantee and Collateral Agreement
substantially in the form of Exhibit B attached hereto (the “Amended and
Restated Guarantee and Collateral Agreement”).

(d) Term/Revolving Intercreditor Agreement. The Administrative Agent shall have
received a duly executed amended and restated Term/Revolving Intercreditor
Agreement substantially in the form of Exhibit C attached hereto (the “Amended
and Restated Term/Revolving Intercreditor Agreement”).

(e) First Lien Intercreditor Agreement. The Administrative Agent shall have
received a duly executed first lien intercreditor agreement substantially in the
form of Exhibit D attached hereto (the “Term/Note Intercreditor Agreement”).

(f) Issuance of Senior Secured Notes. The Administrative Agent shall have
received evidence of the issuance by the Borrower, on the Amendment No. 2
Closing Date, of Senior Secured Notes resulting in not less than $300,000,000 in
gross proceeds.

(g) Certificates, Corporate Documents and Legal Opinions.

(1) The Administrative Agent shall have received (i)(A)(x) a copy of the
certificate or articles of incorporation or organization, including all
amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization or (y) a certificate of the
Secretary or Assistant Secretary of such Loan Party dated as of the Amendment
No. 2 Closing Date and certifying that the certificate or articles of
incorporation or organization, including all amendments thereto, of such Loan
Party delivered pursuant to Section 4.02(c) of the Term Loan Agreement have not
been modified, rescinded or amended and are in full force and effect, and (B) a
certificate as to the good standing (where relevant) of each Loan Party as of a
recent date, from such Secretary of State or similar Governmental Authority and
(ii) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated as of the Amendment No. 2 Closing Date and certifying (A) that attached
thereto is a true and complete copy of the by-laws or operating (or limited
liability company) agreement of such Loan Party as in effect on the Amendment
No. 2 Closing Date or that the by-laws or operating (or limited liability
company) agreement of such Loan Party delivered pursuant to Section 4.02(c) of
the Term Loan Agreement have not been modified, rescinded or amended and are in
full force and effect and (B) that the certificate or articles of incorporation
or organization of such Loan Party, if delivered pursuant to clause (i) above,
have not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above.



--------------------------------------------------------------------------------

(2) The Administrative Agent shall have received a certificate, dated as of the
Amendment No. 2 Closing Date and signed by a Financial Officer of the Borrower,
certifying compliance with the conditions precedent set forth in
Sections 4.01(b), 4.01(c) and 4.02(i) of the Term Loan Agreement.

(3) The Administrative Agent shall have received, on behalf of itself and the
Lenders, an opinion of Kirkland & Ellis LLP, special counsel for the Loan
Parties, dated the Amendment No. 2 Closing Date and addressed to the
Administrative Agent and the Lenders, and of such other counsel to the Loan
Parties satisfactory to the Administrative Agent, in each case, in form and
substance reasonably satisfactory to the Administrative Agent.

(h) No Defaults. No Default or Event of Default shall have occurred and be
continuing under the Term Loan Agreement.

(i) Representations and Warranties. The representations and warranties set forth
in Article III of the Term Loan Agreement and in each other Loan Document shall
be true and correct in all material respects on and as of the Amendment No. 2
Closing Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date.

(j) Fees and Expenses. The Administrative Agent shall have received (i) for the
account of each Lender that has approved this Amendment No. 2 at or prior to
3:00 p.m., New York City time, on November 29, 2010, an amendment fee in an
amount equal to 0.05% of the outstanding principal amount of such Lender’s Term
Loans immediately after giving effect to this Amendment No. 2 (for the avoidance
of doubt, after giving effect to the prepayment of Term Loans on the Amendment
No. 2 Closing Date), (ii) for the account of each Lender that has agreed to
extend the Term Loan Maturity Date applicable to all or a portion of its Term
Loans, an extension fee in an amount equal to 0.20% of the outstanding principal
amount of such Lender’s Extended Term Loans immediately after giving effect to
this Amendment No. 2 (for the avoidance of doubt, after giving effect to the
prepayment of Term Loans on the Amendment No. 2 Closing Date) and (iii) all fees
and other amounts due and payable on or prior to the Amendment No. 2 Closing
Date, including, to the extent invoiced at least one Business Day prior to the
Amendment No. 2 Closing Date, reimbursement or payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder or under any other Loan Document.

Section 5. Lender Consent. Effective as provided in Section 4 hereof, each
Lender which executes and delivers an Amendment No. 2 Lender Addendum hereby
authorizes and directs the Administrative Agent and the Collateral Agent, as
applicable, to enter into each of the Amended and Restated Guarantee and
Collateral Agreement, the Amended and Restated Term/Revolving Intercreditor
Agreement, the Term/Note Intercreditor Agreement and amendments to, or amendment
and restatements of, the Mortgages, the Intellectual Property Security
Agreements and any other Security Documents to permit the Senior Secured Notes
to be equally and ratably secured with the Term Loans.

Section 6. Further Assurance. The Borrower covenants and agrees that the
Borrower will, and will cause each of the Restricted Subsidiaries to from time
to time duly authorize, execute and deliver, or cause to be duly authorized,
executed and delivered, such additional instruments, certificates, financing
statements, agreements or documents, and take all reasonable actions (including



--------------------------------------------------------------------------------

filing UCC and other financing statements but subject to the limitations set
forth in the Security Documents), as the Administrative Agent or the Collateral
Agent may reasonably request, for the purposes of creating, preserving and/or
perfecting (or maintaining the perfection of) the rights of the Administrative
Agent, the Collateral Agent and the Secured Parties with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by the Borrower or any other Loan Party which may be deemed to be part
of the Collateral) pursuant hereto or thereto.

Section 7. Miscellaneous. Except as herein provided, the Term Loan Agreement
shall remain unchanged and in full force and effect. This Amendment No. 2 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same agreement and any of the parties hereto may execute
this Amendment No. 2 by signing any such counterpart. This Amendment No. 2 shall
be governed by, and construed in accordance with, the law of the State of New
York.

[remainder of page intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered as of the day and year first above written.

 

Acknowledged by MORGAN STANLEY SENIOR FUNDING, INC, as Administrative Agent By:
 

/s/ Stephen B. King

Name:   Stephen B. King Title:   Vice President

Signature Page to Amendment No. 2



--------------------------------------------------------------------------------

 

CDW LLC, as Borrower By:  

/s/ Robert J. Welyki

Name:   Robert J. Welyki Title:   Vice President, Treasurer and Assistant
Secretary

Signature Page to Amendment No. 2



--------------------------------------------------------------------------------

By its signature below, the undersigned hereby consents to the foregoing
Amendment No. 2 to the Term Loan Agreement and hereby confirms that all of its
obligations under each Security Document (as defined in the Term Loan Agreement)
shall continue unchanged and in full force and effect for the benefit of the
Agents and the Lenders with respect to the Term Loan Agreement as amended by
said Amendment No. 2.

 

CDW CORPORATION, as a Guarantor By:  

/s/ Robert J. Welyki

Name:   Robert J. Welyki Title:   Vice President, Treasurer and Assistant
Secretary

CDW DIRECT, LLC,

as a Guarantor

By:  

/s/ Robert J. Welyki

Name:   Robert J. Welyki Title:   Vice President, Treasurer and Assistant
Secretary

CDW GOVERNMENT LLC,

as a Guarantor

By:  

/s/ Robert J. Welyki

Name:   Robert J. Welyki Title:   Vice President, Treasurer and Assistant
Secretary

CDW TECHNOLOGIES, INC.,

as a Guarantor

By:  

/s/ Robert J. Welyki

Name:   Robert J. Welyki Title:   Vice President, Treasurer and Assistant
Secretary

CDW LOGISTICS, INC.,

as a Guarantor

By:  

/s/ Robert J. Welyki

Name:   Robert J. Welyki Title:   Vice President, Treasurer and Assistant
Secretary

Signature Page to Amendment No. 2



--------------------------------------------------------------------------------

ANNEX I

[Changed Pages of the Term Loan Agreement]

[see attached]



--------------------------------------------------------------------------------

 

 

TERM LOAN AGREEMENT

dated as of

October 12, 2007,

and

Amended and Restated as of March 12, 2008

among

VH MERGERSUB, INC.

(which on the Closing Date shall be merged with and into)CDW CORPORATIONLLC,

as the Borrower,

THE LENDERS PARTY HERETO,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent,

and

MORGAN STANLEY & CO. INCORPORATED,

as Collateral Agent

 

 

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arranger and Joint Bookrunner,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Bookrunner and Co-Syndication Agent,

DEUTSCHE BANK SECURITIES INC.,

as Joint Bookrunner and Co-Syndication Agent,

and

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page     ARTICLE I      DEFINITIONS    SECTION 1.01.  

Defined Terms

     51    SECTION 1.02.  

Terms Generally

     4641    SECTION 1.03.  

Classification of Term Loans and Borrowings

     4741    SECTION 1.04.  

Rounding

     4741    SECTION 1.05.  

References to Agreements and Laws

     4741    SECTION 1.06.  

Times of Day

     4742    SECTION 1.07.  

Timing of Payment or Performance

     4742    SECTION 1.08.  

Pro Forma Calculations

     4842      ARTICLE II      THE TERM LOANS    SECTION 2.01.  

Term Loan Commitments

     4943    SECTION 2.02.  

Term Loans

     4943    SECTION 2.03.  

Borrowing Procedure

     5044    SECTION 2.04.  

Evidence of Debt; Repayment of Term Loans

     5044    SECTION 2.05.  

Administration Fee

     5145    SECTION 2.06.  

Interest on Term Loans

     5145    SECTION 2.07.  

Default Interest

     5145    SECTION 2.08.  

Alternate Rate of Interest

     5146    SECTION 2.09.  

Termination of Term Loan Commitments

     5246    SECTION 2.10.  

Conversion and Continuation of Borrowings

     5246    SECTION 2.11.  

Repayment of Borrowings

     5247    SECTION 2.12.  

Optional Prepayment

     5348    SECTION 2.13.  

Mandatory Prepayments

     5448    SECTION 2.14.  

Reserve Requirements; Change in Circumstances

     5550    SECTION 2.15.  

Change in Legality

     5651    SECTION 2.16.  

Indemnity

     5752    SECTION 2.17.  

Pro Rata Treatment; Intercreditor Agreements

     5752    SECTION 2.18.  

Sharing of Setoffs

     5853    SECTION 2.19.  

Payments

     5953    SECTION 2.20.  

Taxes

     5954    SECTION 2.21.  

Assignment of Term Loans Under Certain Circumstances; Duty to Mitigate

     6155    SECTION 2.22.  

Incremental Term Loans

     6156      ARTICLE III      REPRESENTATIONS AND WARRANTIES    SECTION 3.01.
 

Organization; Powers

     6357    SECTION 3.02.  

Authorization

     6358    SECTION 3.03.  

Enforceability

     6458   

 

-i-



--------------------------------------------------------------------------------

 

         Page   SECTION 3.04.  

Governmental Approvals

     6458    SECTION 3.05.  

Financial Statements

     6458    SECTION 3.06.  

No Material Adverse Change

     6559    SECTION 3.07.  

Title to Properties

     6559    SECTION 3.08.  

Subsidiaries

     6559    SECTION 3.09.  

Litigation; Compliance with Laws

     6559    SECTION 3.10.  

Federal Reserve Regulations

     6559    SECTION 3.11.  

Investment Company Act

     6560    SECTION 3.12.  

Taxes

     6560    SECTION 3.13.  

No Material Misstatements

     6660    SECTION 3.14.  

Employee Benefit Plans

     6660    SECTION 3.15.  

Environmental Matters

     6660    SECTION 3.16.  

Security Documents

     6661    SECTION 3.17.  

Location of Real Property and Leased Premises

     6761    SECTION 3.18.  

Labor Matters

     6761    SECTION 3.19.  

Solvency

     6761    SECTION 3.20.  

Intellectual Property

     6762    SECTION 3.21.  

Subordination of Junior Financing

     6762    SECTION 3.22.  

Other Closing Date Representations

     6762      ARTICLE IV      CONDITIONS OF LENDING    SECTION 4.01.  

All Term Loans

     6862    SECTION 4.02.  

Initial Term Loan

     6862    SECTION 4.03.  

Amendment Closing Date

     7064      ARTICLE V      AFFIRMATIVE COVENANTS    SECTION 5.01.  

Existence; Compliance with Laws; Businesses and Properties

     7165    SECTION 5.02.  

Insurance

     7165    SECTION 5.03.  

Taxes

     7266    SECTION 5.04.  

Financial Statements, Reports, etc

     7266    SECTION 5.05.  

Notices

     7467    SECTION 5.06.  

Information Regarding Collateral

     7468    SECTION 5.07.  

Maintaining Records; Access to Properties and Inspections

     7468    SECTION 5.08.  

Use of Proceeds

     7468    SECTION 5.09.  

Further Assurances

     7468    SECTION 5.10.  

Mortgaged Properties

     7770    SECTION 5.11.  

Designation of Subsidiaries

     7872    SECTION 5.12.  

Credit Ratings

     7973    SECTION 5.13.  

Post-Closing Collateral Arrangements

     7973    SECTION 5.14.  

Syndication Assistance

     7973    SECTION 5.15.  

Interest Rate Protection

     8073      ARTICLE VI      NEGATIVE COVENANTS   

 

-ii-



--------------------------------------------------------------------------------

 

         Page   SECTION 6.01.  

Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock

     8074    SECTION 6.02.  

Liens

     8680    SECTION 6.03.  

Restricted Payments

     8680    SECTION 6.04.  

Fundamental Changes

     9285    SECTION 6.05.  

Dispositions

     9486    SECTION 6.06.  

Transactions with Affiliates

     9688    SECTION 6.07.  

Restrictive Agreements

     9890    SECTION 6.08.  

Business of the Borrower and Its Restricted Subsidiaries

     9991    SECTION 6.09.  

Modification of Junior Financing Documentation

     9991    SECTION 6.10.  

Changes in Fiscal Year

     10092    SECTION 6.11.  

Senior Secured Leverage Ratio

     10092      ARTICLE VII      EVENTS OF DEFAULT    SECTION 7.01.  

Events of Default

     10093      ARTICLE VIII      THE ADMINISTRATIVE AGENT AND THE COLLATERAL
AGENT      ARTICLE IX      MISCELLANEOUS    SECTION 9.01.  

Notices

     10697    SECTION 9.02.  

Survival of Agreement

     10799    SECTION 9.03.  

Binding Effect

     10899    SECTION 9.04.  

Successors and Assigns

     10899    SECTION 9.05.  

Expenses; Indemnity

     111102    SECTION 9.06.  

Right of Setoff; Payments Set Aside

     113104    SECTION 9.07.  

Applicable Law

     113104    SECTION 9.08.  

Waivers; Amendment

     113104    SECTION 9.09.  

Interest Rate Limitation

     115106    SECTION 9.10.  

Entire Agreement

     115106    SECTION 9.11.  

WAIVER OF JURY TRIAL

     115106    SECTION 9.12.  

Severability

     115106    SECTION 9.13.  

Counterparts

     116107    SECTION 9.14.  

Headings

     116107    SECTION 9.15.  

Jurisdiction; Consent to Service of Process

     116107    SECTION 9.16.  

Confidentiality

     117107    SECTION 9.17.  

No Advisory or Fiduciary Responsibility

     117108    SECTION 9.18.  

Release of Collateral

     118108    SECTION 9.19.  

USA PATRIOT Act Notice

     118109    SECTION 9.20.  

Lender Action

     118109    SECTION 9.21.  

Effectiveness of Merger

     118109    SECTION 9.22.  

Confirmation of Security Interest

     119109   

 

-iii-



--------------------------------------------------------------------------------

 

SCHEDULES       Schedule 1.01(a)    –    Subsidiary Guarantors Schedule 1.01(b)
   –    Disqualified Institutions Schedule 1.01(c)    –    Existing Letters of
Credit Schedule 1.01(d)    –    Immaterial Subsidiaries Schedule 1.01(e)    –   
Existing Investments Schedule 2.01    –    Lenders and Term Loan Commitments
Schedule 3.08    –    Subsidiaries Schedule 3.09    –    Litigation Schedule
3.15    –    Environmental Matters Schedule 3.17(a)    –    Owned Real Property
Schedule 3.17(b)    –    Leased Real Property Schedule 3.18    –    Labor
Matters Schedule 3.20    –    Intellectual Property Schedule 5.13    –   
Post-Closing Matters Schedule 6.01    –    Existing Indebtedness Schedule 6.02
   –    Existing Liens

 

EXHIBITS       Exhibit A    –    Form of Administrative Questionnaire Exhibit B
   –    Form of Assignment and Acceptance Exhibit C    –    Form of Borrowing
Request Exhibit D    –    Form of Guarantee and Collateral Agreement Exhibit E
   –    Form of Non-Bank Certificate Exhibit F-1    –    Form of Trademark
Security Agreement Exhibit F-2    –    Form of Patent Security Agreement Exhibit
F-3    –    Form of Copyright Security Agreement Exhibit G    –    Form of Term
Loan Note

 

-iv-



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT dated as of March 12, 2008 (this “Agreement”), among CDW
CORPORATIONLLC, an Illinois corporation (the “Company” or the “Borrower”)), the
Lenders (as defined herein), MORGAN STANLEY SENIOR FUNDING, INC. (“Morgan
Stanley”), as Administrative Agent and Collateral Agent (in each case, as
defined herein) for the Lenders (as defined herein), J.P. MORGAN SECURITIES
INC., as lead arranger (the “Arranger”) and joint bookrunner for the Term Loan
Facility (as defined herein), MORGAN STANLEY SENIOR FUNDING, INC. as
co-syndication agent and joint bookrunner, DEUTSCHE BANK SECURITIES INC. as
co-syndication agent and joint bookrunner and JPMORGAN CHASE BANK, N.A., as
co-syndication agent. Capitalized terms used herein shall have the meanings set
forth in Article I.

RECITALS

The Borrower is party to the Term Loan Agreement dated as of October 12, 2007
(the “Existing Term Loan Agreement”) with VH MergerSub, Inc., an Illinois
corporation (“Merger Sub”), (which on the Closing Date was merged with and into)
the Company, Morgan Stanley Senior Funding, Inc., as Administrative Agent,
Morgan Stanley & Co. Incorporated, as Collateral Agent, J.P. Morgan Securities
Inc., as lead arranger and joint bookrunner, Morgan Stanley Senior Funding, Inc.
as co-syndication agent and joint bookrunner, Deutsche Bank Securities Inc. as
co-syndication agent and joint bookrunner, JPMorgan Chase Bank, N.A., as
co-syndication agent, and several banks and other financial institutions or
entities parties as lenders thereto.

The parties to the Existing Term Loan Agreement have agreed to amend the
Existing Term Loan Agreement in certain respects and to restate the Existing
Term Loan Agreement as so amended as provided in this Agreement.

Accordingly, the parties hereto agree that on the Amendment Closing Date (as
defined below) $190,000,000 of Senior Subordinated Bridge Loans shall be prepaid
notwithstanding anything to the contrary contained in Section 6.03 hereof and
the Existing Term Loan Agreement shall be amended and restated to read as
follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms.

As used in this Agreement, the following terms shall have the meanings specified
below:

“ABR”, when used in reference to any Term Loan or Borrowing, refers to whether
such Term Loan, or the Term Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.

“Acquired Indebtedness” shall mean, with respect to any specified Person,

(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and

(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Additional Lender” shall have the meaning assigned to such term in
Section 2.22(a).

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (i) the
LIBO Rate in effect for such Interest Period and (ii) Statutory Reserves.

 

1



--------------------------------------------------------------------------------

“Administration Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Administrative Agent” shall mean Morgan Stanley, in its capacity as
administrative agent for the Lenders, and shall include any successor
administrative agent appointed pursuant to Article VIII.

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit A, or such other form as may be supplied
from time to time by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by or is under common Control with the Person specified;
provided, however, that no Lender (nor any of its Affiliates) shall be deemed to
be an Affiliate of the Borrower or any of its subsidiaries by virtue of its
capacity as a Lender hereunder.

“Agents” shall have the meaning assigned to such term in Article VIII.

“Agreement Currency” shall have the meaning specified in Section 9.15(d).

“Agreement” shall have the meaning assigned to such term in the preamble.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, as the case may be.

“Amendment Closing Date” shall mean the date on which the conditions precedent
set forth in Section 4.03 shall have been satisfied.

“Amendment No. 2” means that certain Amendment No. 2 dated as of November [29],
2010 to this Agreement, between the Borrower, Holdings, the Subsidiary
Guarantors, the Lenders party thereto and the Administrative Agent.

“Amendment No. 2 Closing Date” shall mean the date on which the conditions
precedent set forth in Section 4 of Amendment No. 2 shall have been satisfied.

“Amendment No. 2 Lender Addendum” means, with respect to any Lender, the
Amendment No. 2 Lender Addendum substantially in the form of Exhibit A to
Amendment No. 2 (with such changes thereto, or in such other form, as shall be
satisfactory to the Administrative Agent).

“Applicable Percentage” shall mean, for any day,

(a) with respect to any Eurodollar Non-Extended Term Loan and any ABR
Non-Extended Term Loan, the applicable percentage per annum set forth below
under the caption “Non-Extended Eurodollar Rate Spread” and “Non-Extended ABR
Rate Spread”, as the case may be (based upon the Senior Secured Leverage Ratio
as of the relevant date of determination):

 

Total Senior Secured
Leverage Ratio

   Non-Extended
Eurodollar Rate
Spread     Non-Extended ABR
Rate Spread  

Category 1

Greater than 4.00 to 1.00

     4.00 %      3.00 % 

 

2



--------------------------------------------------------------------------------

 

Total Senior Secured
Leverage Ratio

   Non-Extended
Eurodollar Rate
Spread     Non-Extended ABR
Rate Spread  

Category 2

Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

     3.75 %      2.75 % 

Category 3

Less than or equal to 3.50 to 1.00

     3.50 %      2.50 % 

(b) with respect to any Eurodollar Extended Term Loan and any ABR Extended Term
Loan, from and after the Amendment No. 2 Closing Date, the applicable percentage
per annum set forth below under the caption “Extended Eurodollar Rate Spread”
and “Extended ABR Rate Spread”, as the case may be (based upon the Senior
Secured Leverage Ratio as of the relevant date of determination):

 

Total Senior Secured
Leverage Ratio

   Extended Eurodollar
Rate Spread     Extended ABR Rate
Spread  

Category 1

Greater than 4.00 to 1.00

     5.00 %      4.00 % 

Category 2

Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

     4.75 %      3.75 % 

Category 3

Less than or equal to 3.50 to 1.00

     4.50 %      3.50 % 

Each change in the Applicable Percentage resulting from a change in the Senior
Secured Leverage Ratio shall be effective on and after the date of delivery to
the Administrative Agent of the Section 5.04 Financials and a Pricing
Certificate indicating such change until and including the date immediately
preceding the next date of delivery of such financial statements and the related
Pricing Certificate indicating another such change. Notwithstanding the
foregoing, until the Borrower shall have delivered the Section 5.04 Financials
and the related Pricing Certificate covering a period that includes the first
fiscal quarter of the Borrower ended after the Closing Date, the Senior Secured
Leverage Ratio shall be deemed to be in Category 1 for purposes of determining
the Applicable Percentage for the applicable Term Loans. In addition, at the
option of the Administrative Agent and the Required Lenders, (x) at any time
during which the Borrower has failed to deliver the Section 5.04 Financials or
the related Pricing Certificate by the date required thereunder or (y) at any
time after the occurrence and during the continuance of an Event of Default,
then the Senior Secured Leverage Ratio shall be deemed to be in Category 1 for
the purposes of determining the Applicable Percentage for the applicable Term
Loans (but only for so long as such failure or Event of Default continues, after
which the Category shall be otherwise as determined as set forth above).

“Arranger” shall have the meaning assigned to such term in the preamble.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and, to
the extent required by Section 9.04(b), consented to by the Borrower,
substantially in the form of Exhibit B or such other form as shall be reasonably
approved by the Administrative Agent.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower Materials” shall have the meaning assigned to such term in
Section 5.04.

 

3



--------------------------------------------------------------------------------

“Borrower” shall mean (a) prior to the consummation of the Merger, Merger Sub
and (b) upon and after consummation of the Merger, the Company.

“Borrowing” shall mean Non-Extended Term Loans and/or Extended Term Loans, as
applicable, of the same Type made, converted or continued on the same date and,
in the case of Eurodollar Non-Extended Term Loans and/or Eurodollar Extended
Term Loans, as applicable, as to which a single Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are generally authorized or required by law to close;
provided, however, if such day relates to any interest rate settings as to a
Eurodollar Term Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurodollar Term Loan, or any other dealings in dollars to be
carried out pursuant to this Agreement in respect of any such Eurodollar Term
Loan, such day shall be a day on which dealings in deposits in dollars are
conducted by and between banks in the London interbank eurodollar market.

“Capital Expenditures” shall mean, as to any Person for any period, the
additions to property, plant and equipment and other capital expenditures of
such Person and its subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of such Person.

“Capital Stock” shall mean:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligations” shall mean, as to any Person, at the time any
determination thereof is to be made, the amount of the liability in respect of a
capital lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) of
such Person in accordance with GAAP.

“Cash Equivalents” shall mean:

(a) dollars;

(b) in the case of the Borrower or a Restricted Subsidiary, such local
currencies held by them from time to time in the ordinary course of business;

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than

 

4



--------------------------------------------------------------------------------

$250,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of non-U.S. banks;

(e) repurchase obligations for underlying securities of the types described in
clauses (c) and (d) entered into with any financial institution meeting the
qualifications specified in clause (d) above;

(f) commercial paper rated P-1 by Moody’s or A-1 by S&P and in each case
maturing within 24 months after the date of creation thereof;

(g) marketable short-term money market and similar securities having a rating of
P-1 or A-1 from either Moody’s or S&P, respectively (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another Rating Agency) and in each case maturing within 24 months after the date
of creation thereof;

(h) investment funds investing 95% of their assets in securities of the types
described in clauses (a) through (g) above;

(i) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(j) [Intentionally Reserved]

(k) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA (or the equivalent thereof) or
better by S&P or Aaa (or the equivalent thereof) or better by Moody’s;

(l) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (k) above; and

(m) in the case of any Foreign Subsidiary, investments of comparable tenure and
credit quality to those described in the foregoing clauses (a) through (l) or
other high quality short term in-vestments, in each case, customarily utilized
in countries in which such Foreign Subsidiary operates for short term cash
management purposes.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and
(b) above, provided that such amounts are converted into any currency listed in
clauses (a) and (b) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Pooling Arrangements” shall mean a deposit account arrangement among a
single depository institution, the Borrower and one or more Foreign Subsidiaries
involving the pooling of cash deposits in and overdrafts in respect of one or
more deposit accounts (each located outside of the United States and any States
and territories thereof) with such institution by the Borrower and such Foreign
Subsidiaries for cash management purposes.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement or, in the case of an assignee, an adoption after the
date such Person became a party to this Agreement, (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or, in the case of an
assignee, a change after the date such Person became a party to this Agreement,
or (c) compliance by any Lender (or, for purposes of Section 2.14, by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive of any Governmental Authority made or issued
after the date the relevant Lender becomes a party to this Agreement.

 

5



--------------------------------------------------------------------------------

A “Change of Control” shall be deemed to have occurred if:

(a) the Permitted Investors cease to have the power, directly or indirectly, to
vote or direct the voting of Equity Interests of the Borrower representing a
majority of the ordinary voting power for the election of directors (or
equivalent governing body) of the Borrower; provided that the occurrence of the
foregoing event shall not be deemed a Change of Control if, at any time and for
any reason whatsoever,

(i) the Permitted Investors otherwise have the right, directly or indirectly, to
designate (and do so designate) a majority of the board of directors of the
Borrower, or

(ii) (A) no “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 as in effect on the date hereof,
but excluding any employee benefit plan of such Person and its subsidiaries, and
any Person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan), excluding the Permitted Investors, shall
become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
such Act), directly or indirectly, of more than the percentage of the then
outstanding Equity Interests of the Borrower having ordinary voting power owned,
directly or indirectly, beneficially and of record by the Permitted Investors,
and (B) during each period of 12 consecutive months, a majority of the board of
directors of the Borrower shall consist of the Continuing Directors; or

(b) at any time prior to the consummation of a Qualified Public Offering,
Holdings shall directly or indirectly own, beneficially and of record, less than
100% of the issued and outstanding Equity Interests of the Borrower.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Closing Date” shall mean October 12, 2007.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any legislation successor thereto.

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is or is purported to be created by any
Security Document.

“Collateral Agent” shall mean Morgan Stanley & Co. Incorporated, in its capacity
as collateral agent for the Secured Parties, and shall include any successor
collateral agent appointed pursuant to Article VIII.

“Company” shall have the meaning assigned to such term in the preamble.

“Consolidated” or “consolidated” with respect to any Person, unless otherwise
specifically indicated, refers to such Person consolidated with the Borrower and
its Restricted Subsidiaries, and excludes from such consolidation any
Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate
of such Person.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees and amortization
of unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits, of such Person and its Restricted
Subsidiaries for such period on a consolidated basis and otherwise determined in
accordance with GAAP.

“Consolidated Indebtedness” shall mean, as of any date of determination, the
sum, without duplication, of (a) the total amount of Indebtedness under clauses
(a)(i), (a)(ii), (a)(iii) (but, in the case of clause (iii), only to the extent
of any unreimbursed drawings thereunder) and (a)(iv) of the definition thereof
of the Borrower and its Restricted Subsidiaries, plus (b) the greater of the
aggregate liquidation value and maximum fixed repurchase price without regard to
any change of control or redemption premiums of all Disqualified Stock of the
Borrower and the Restricted

 

6



--------------------------------------------------------------------------------

Guarantors and all Preferred Stock of its Restricted Subsidiaries that are not
Guarantors, in each case, as determined on a consolidated basis in accordance
with GAAP.

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:

(a) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (i) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (ii) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (iii) non-cash interest expense (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (iv) the interest component of Capitalized Lease Obligations, (v) net
payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness, (vi) net losses on Hedging Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk and
(vii) costs of surety bonds in connection with financing activities and
excluding (x) amortization of deferred financing fees, debt issuance costs,
commissions, fees and expenses, (y) any expensing of bridge, commitment and
other financing fees and (z) commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Receivables Facility);
plus

(b) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c) interest income of such Person and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the net income (loss) of such Person and its subsidiaries that are Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP; provided, however, that (without duplication),

(a) the net income for such period of any Person that is not a subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided, that Consolidated Net Income of such
Person shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to such Person or a subsidiary thereof that is the Borrower or a Restricted
Subsidiary in respect of such period, and

(b) solely for the purpose of determining the amount available under clause
(b) of the definition of Restricted Payment Applicable Amount, the net income
for such period of any Restricted Subsidiary (other than any Guarantor) shall be
excluded if the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of its net income is not at the date of determination
wholly permitted without any prior governmental approval (which has not been
obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived, provided, that Consolidated
Net Income of the Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Borrower or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein.

Notwithstanding the foregoing, for the purpose of Section 6.03 only (other than
paragraph (c) of the definition of Restricted Payment Applicable Amount), there
shall be excluded from Consolidated Net Income any income arising from any sale
or other disposition of Restricted Investments made by the Borrower and its
Restricted

 

7



--------------------------------------------------------------------------------

Subsidiaries, any repurchases and redemptions of Restricted Investments from the
Borrower and its Restricted Subsidiaries, any repayments of loans and advances
which constitute Restricted Investments by the Borrower or any of its Restricted
Subsidiaries, any sale of the stock of an Unrestricted Subsidiary or any
distribution or dividend from an Unrestricted Subsidiary, in each case only to
the extent such amounts increase the amount of Restricted Payments permitted
under paragraph (d) of the definition of Restricted Payment Applicable Amount.

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing or having the economic effect of guaranteeing any
leases, dividends or other obligations that, in each case, do not constitute
Indebtedness (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including, any obligation of such
Person, whether or not contingent,

(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, or

(b) to advance or supply funds

(i) for the purchase of payment of any such primary obligation, or

(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(c) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the
primarily obligor to make payment of such primary obligation against loss in
respect thereof, or

(d) as an account party in respect of any letter of credit, letter of guaranty
or bankers’ acceptance.

“Continuing Directors” shall mean the directors of the Borrower on the Closing
Date, as elected or appointed after giving effect to the Merger and the other
transactions contemplated hereby, and each other director, if, in each case,
such other director’s nomination for election to the board of directors of the
Borrower is approved by a majority of the then Continuing Directors, such other
director is appointed, approved or recommended by a majority of the then
Continuing Directors or such other director receives the vote of the Permitted
Investors or is designated or appointed by the Permitted Investors in his or her
election by the stockholders of the Borrower.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Current Assets” shall mean, at any time, (a) the consolidated current assets
(other than cash and Cash Equivalents) of the Borrower and its Restricted
Subsidiaries that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as
current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits (but excluding assets held
for sale, loans (permitted) to third parties, pension assets, deferred bank fees
and derivative financial instruments) and (b) in the event that a Receivables
Facility is accounted for off-balance sheet, (x) gross accounts receivable
comprising part of the assets subject to such Receivables Facility less
(y) collections against the amounts sold pursuant to clause (x).

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and its Restricted Subsidiaries that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as current liabilities at such date of
determination, but excluding, without duplication, (a) the current portion of
any long-term Indebtedness, (b) the outstanding principal amount of loans and

 

8



--------------------------------------------------------------------------------

the outstanding amount of letter or credit reimbursement obligations and the
aggregate undrawn face amount of letters of credit, in each case, under the
Revolving Credit Agreement, (c) accruals of consolidated interest expense
(excluding consolidated interest expense that is due and unpaid), (d) accruals
for current or deferred Taxes based on income or profits, (e) accruals of any
costs or expenses related to restructuring reserves to the extent permitted to
be included in the calculation of EBITDA pursuant to clause (a)(v) thereof and
(f) the current portion of pension liabilities.

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would constitute an Event of
Default.

“Defaulting Lender” shall mean any Lender that (a) has failed (which failure has
not been cured) to fund any portion of the Term Loans required to be funded by
it hereunder on the date required to be funded by it hereunder, (b) has
otherwise failed (which failure has not been cured) to pay to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
on the date when due, unless the subject of a good faith dispute, (c) has
notified the Administrative Agent and/or the Borrower that it does not intend to
comply with the obligations under Sections 2.02 or (d) is insolvent or is the
subject of a bankruptcy or insolvency proceeding.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a Disposition that is so designated as Designated Non-Cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by a Responsible Officer of the Borrower, less the amount of cash or
Cash Equivalents received in connection with a subsequent sale of or collection
on such Designated Non-Cash Consideration.

“Designated Preferred Stock” shall mean Preferred Stock of the Borrower, a
Restricted Subsidiary or any direct or indirect parent corporation thereof (in
each case other than Disqualified Stock) that is issued for cash (other than to
the Borrower or a Restricted Subsidiary or an employee stock ownership plan or
trust established by the Borrower or its Subsidiaries) and is so designated as
Designated Preferred Stock pursuant to an Officer’s Certificate executed by a
Responsible Officer of the Borrower, on the issuance date thereof, the cash
proceeds of which are excluded from the calculation set forth in the definition
of Restricted Payment Applicable Amount.

“Disgorged Recovery” shall mean, the portion, if any, of any payment or other
distribution received by a Lender in satisfaction of Obligations of a Loan Party
to such Lender, that is required in any Insolvency Proceedings or otherwise to
be disgorged, turned over or otherwise paid to such Loan Party, such Loan
Party’s estate or creditors of such Loan Party, whether because the transfer of
such payment or other property is avoided or otherwise, including because it was
determined to be a fraudulent or preferential transfer.

“Disposition” shall mean:

(a) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Borrower or any
of its Restricted Subsidiaries; or

(b) the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions.

“Disqualified Institutions” shall mean (a) those institutions set forth on
Schedule 1.01(b) hereto or (b) any Persons who are competitors of the Borrower
and its subsidiaries and identified to the Administrative Agent in writing from
time to time.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Capital Stock which is not Disqualified Stock) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(in each case, other than solely as a result of a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale shall be subject to the occurrence of the

 

9



--------------------------------------------------------------------------------

Termination Date or such repurchase or redemption is otherwise permitted by this
Agreement (including as a result of a waiver or amendment hereunder)), in whole
or in part, in each case prior to the date 91 days after the Extended Term Loan
Maturity Date; provided, however, that if such Capital Stock is issued to any
plan for the benefit of employees of the Borrower or its subsidiaries or by any
such plan to such employees, such Capital Stock shall not constitute
Disqualified Stock solely because it may be required to be repurchased in order
to satisfy applicable statutory or regulatory obligations.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean, with respect to any Person, any subsidiary
of such Person other than a Foreign Subsidiary.

“EBITDA” shall mean, with respect to any Person for any period, the Consolidated
Net Income of such Person and its Restricted Subsidiaries for such period

(a) increased (without duplication) by:

(i) provision for taxes based on income or profits or capital (or any
alternative tax in lieu thereof), including, without limitation, foreign, state,
franchise and similar taxes and foreign withholding taxes of such Person and
such subsidiaries paid or accrued during such period deducted (and not added
back) in computing Consolidated Net Income, including payments made pursuant to
any tax sharing agreements or arrangements among the Borrower, its Restricted
Subsidiaries and any direct or indirect parent company of the Borrower (so long
as such tax sharing payments are attributable to the operations of the Borrower
and its Restricted Subsidiaries); plus

(ii) Fixed Charges of such Person and such subsidiaries for such period to the
extent the same was deducted (and not added back) in calculating such
Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person and such
subsidiaries for such period to the extent the same were deducted (and not added
back) in computing Consolidated Net Income; plus

(iv) any fees, costs, commissions, expenses or other charges (other than
Consolidated Depreciation or Amortization Expense but including the effects of
purchase accounting adjustments) related to the Transactions, any issuance of
Equity Interests, Investment, acquisition, disposition, dividend or similar
Restricted Payment, recapitalization or the incurrence, repayment, amendment or
modification of Indebtedness permitted to be incurred under this Agreement
(including a refinancing thereof) and any charges or non-recurring merger costs
incurred during such period (in each case whether or not successful), including
(u) the up to $20,000,000 in retention bonuses to be paid in 2008 to employees
of the Borrower for continued employment through 2007, (v) the payment of up to
$53,000,000 to participants in the Krasny Plan within 60 days of the Closing
Date, (w) any expensing of bridge, commitment or other financing fees, (x) such
fees, costs, commissions, expenses or other charges related to the incurrence of
the Specified Senior Indebtedness, the incurrence of the Specified Senior
Subordinated Indebtedness, the Revolving Credit Facility and the Term Loan
Facility, (y) any such fees, costs (including call premium), commissions,
expenses or other charges related to any amendment or other modification of the
Specified Senior Indebtedness, the Specified Senior Subordinated Indebtedness,
the Revolving Credit Facility and the Term Loan Facility and (z) commissions,
discounts, yield and other fees and charges (including any interest expense)
related to any Receivables Facility, and, in each case, deducted (and not added
back) in computing Consolidated Net Income; plus

(v) (i) in connection with the operation of the Krasny Plan, tax withholding
payments made in cash to the IRS in connection with in-kind withholding for
payments to participants in Equity Interests of any indirect or direct parent of
the Company; provided that the maximum add-back to EBITDA shall be no greater
than $1.0 million in any four quarter period; and (ii)

 

10



--------------------------------------------------------------------------------

payments made in cash to the Circle of Service Foundation, Inc. in an amount not
in excess of the amount of the net tax benefit to the Borrower as a result of
the implementation and continuing operation of the Krasny Plan; plus

(vi) any other non-cash charges, expenses or losses including any write offs or
write downs and any non-cash expense relating to the vesting of warrants,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from EBITDA in such future period to the extent paid, and
excluding amortization of a prepaid cash item that was paid in a prior period);
plus

(vii) [Intentionally Reserved]

(viii) other than for the purpose of determining the amount available for
Restricted Payments under paragraph (b) of the definition of Restricted Payment
Applicable Amount, the amount of management, monitoring, consulting, transaction
and advisory fees, reasonable and documented out-of-pocket expenses of the
Sponsor owed to non-affiliated third parties and out-of-pocket and documented
indemnification obligations of the Sponsor paid in such period to the Sponsor to
the extent otherwise permitted under Section 6.06 deducted (and not added back)
in computing Consolidated Net Income; plus

(ix) the amount of loss on sale of receivables and related assets to the
Receivables Subsidiary in connection with a Receivables Facility deducted (and
not added back) in computing Consolidated Net Income; plus

(x) (A) non-cash compensation or other expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
or as a result of the Krasny Plan and (B) other costs or expenses deducted (and
not added back) in computing Consolidated Net Income pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or shareholder agreement, to the
extent that such costs or expenses are funded with cash proceeds contributed to
the capital of the Borrower or net cash proceeds of an issuance of Equity
Interest of the Borrower (other than Disqualified Stock) solely to the extent
that such net cash proceeds are excluded from the calculation set forth in the
definition of Restricted Payment Applicable Amount; plus

(xi) [Intentionally Reserved]; plus

(xii) the amount of net cost savings and acquisition synergies projected by the
Borrower in good faith to be realized during such period (calculated on a pro
forma basis as though such cost savings and/or acquisition synergies had been
realized on the first day of such period) as a result of actions taken or to be
taken in connection with the Transactions or any acquisition by the Borrower or
any Restricted Subsidiary, net of the amount of actual benefits realized during
such period that are otherwise included in the calculation of EBITDA from such
actions; provided that (A) such cost savings and/or acquisition synergies are
reasonably identifiable, factually supportable and expected to have continuing
effect (in each case as determined in accordance with Article 11 of Regulation
S-X under the Securities Act certified by the chief financial officer of the
Borrower in a certificate delivered to the Administrative Agent), (B) such
actions are taken within 18 months after the Closing Date or the date of such
acquisition and (C) the aggregate amount of cost savings and/or acquisition
synergies added pursuant to this clause (xii) of the definition of EBITDA for
any period with respect to a particular acquisition shall not exceed an amount
equal to 10% of the EBITDA of the Person acquired in accordance with the terms
of this Agreement but not subsequently so disposed of (determined as if
references to the Borrower and the Restricted Subsidiaries in the definition of
EBITDA were references to such acquired Person and its subsidiaries, without
giving effect to any adjustments pursuant to this clause (xii) or clause
(xiii) of the definition of EBITDA)

 

11



--------------------------------------------------------------------------------

for the period of four consecutive fiscal quarters most recently ended prior to
the determination date; plus

(xiii) any net after-tax non-recurring, extraordinary or unusual gains or losses
(less all fees and expenses relating thereto) or expenses; plus

(xiv) to the extent covered by insurance and actually reimbursed or otherwise
paid, or, so long as the Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed or otherwise
paid by the insurer and only to the extent that such amount is (A) not denied by
the applicable carrier in writing within 180 days and (B) in fact reimbursed or
otherwise paid within 365 days of the date of such evidence (with a deduction
for any amount so added back to the extent not so reimbursed or otherwise paid
within such 365 days), expenses with respect to liability or casualty events and
expenses or losses relating to business interruption; plus

(xv) expenses to the extent covered by contractual indemnification or refunding
provisions in favor of the Borrower or a Restricted Subsidiary and actually paid
or refunded, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be paid or refunded by
the indemnifying party or other obligor and only to the extent that such amount
is (A) not denied by the applicable indemnifying party or obligor in writing
within 90 days and (B) in fact reimbursed within 180 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within such 180 days); plus

(xvi) any non-cash increase (A) resulting from the revaluation of inventory
(including any impact of changes to inventory valuation policy methods including
changes in capitalization of variances) or (B) in expenses due to purchase
accounting associated with the Transactions or any future acquisitions; plus

(xvii) the amount of loss from the early extinguishment of Indebtedness or
Hedging Obligations or other derivative instruments;

(b) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person and such subsidiaries for such period, excluding any
non-cash gains to the extent they represent the reversal of an accrual or
reserve for a potential cash item that reduced EBITDA in any prior period; and

(c) increased or decreased by (without duplication):

(i) any net gain or loss resulting in such period from Hedging Obligations and
the application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective related
pronouncements and interpretations; plus or minus, as applicable,

(ii) any net gain or loss included in calculating Consolidated Net Income
resulting in such period from currency translation gains or losses related to
currency remeasurements of indebtedness (including any net loss or gain
resulting from hedge agreements for currency exchange risk), plus or minus, as
applicable,

(iii) the cumulative effect of a change in accounting principles during such
period, plus or minus, as applicable,

(iv) any net gain or loss from disposed or discontinued operations and any net
gains or losses on disposal of disposed, abandoned or discontinued operations,
plus or minus, as applicable,

 

12



--------------------------------------------------------------------------------

(v) the amount of gains or losses (less all accrued fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, plus or minus, as applicable, and

(vi) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP.

Solely for purposes of (i) determining compliance with the financial covenant
set forth in Section 6.11 and (ii) any other provision of this Agreement that
utilizes a calculation of EBITDA, any cash equity contribution (other than
Disqualified Stock) to the Borrower (or to Holdings that is contributed to the
Borrower as a cash equity contribution (other than Disqualified Stock)), on or
after the first day of any fiscal quarter and prior to the day that is 10
Business Days after the day on which financial statements are required to be
delivered for such fiscal quarter (it being understood that each such
contribution shall be credited with respect to only one fiscal quarter; provided
that such credit shall be effective as to such fiscal quarter for all periods in
which such fiscal quarter is included) will, at the request of the Borrower, be
deemed to increase, dollar for dollar, EBITDA for such fiscal quarter for the
purposes of determining compliance with such financial covenant at the end of
such fiscal quarter and applicable subsequent periods (any such equity
contribution so included in the calculation of EBITDA, a “Specified Equity
Contribution”).

“ECF Percentage” shall mean, with respect to any fiscal year, 50%; provided,
however, if the Total Net Leverage Ratio as of the end of a fiscal year is
(a) less than or equal to 5.50 to 1.00 but greater than 4.50 to 1.00, then the
ECF Percentage with respect to such fiscal year shall mean 25%, and (b) less
than or equal to 4.50 to 1.00, then the ECF Percentage with respect to such
fiscal year shall mean 0%.

“Eligible Assignee” shall have the meaning assigned to such term in
Section 9.04(b).

“Environmental Laws” shall mean all applicable Federal, state, local and foreign
laws (including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives and orders (including consent orders), having the
force and effect of law, in each case, relating to protection of the environment
or natural resources, or to human health and safety as it relates to protection
from environmental hazards.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

“Equity Investment” shall have the meaning assigned to such term in the
recitals.

“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of the Borrower or of a direct or indirect parent of the
Borrower (excluding Disqualified Stock), other than:

(a) public offerings with respect to any such Person’s common stock registered
on Form S-4 or S-8;

(b) issuances to the Borrower or any subsidiary of the Borrower; and

(c) any such public or private sale that constitutes an Excluded Contribution.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is under common control with any Loan Party under Section 414 of the Code
or Section 4001 of ERISA.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived, with respect to a Pension Plan, (b) any
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of

 

13



--------------------------------------------------------------------------------

ERISA), whether or not waived, or the failure to satisfy any statutory funding
requirement that results in a Lien, with respect to a Pension Plan, (c) the
incurrence by any Loan Party or an ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Pension Plan or the
withdrawal or partial withdrawal of any Loan Party or an ERISA Affiliate from
any Pension Plan or Multiemployer Plan, (d) the filing or a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the receipt by any Loan Party or any ERISA
Affiliate from the PBGC or a plan administrator of any notice of intent to
terminate any Pension Plan or Multiemployer Plan or to appoint a trustee to
administer any Pension Plan, (e) the adoption of any amendment to a Pension Plan
that would require the provision of security pursuant to the Code, ERISA or
other applicable law, (f) the receipt by any Loan Party or any ERISA Affiliate
of any notice concerning statutory liability arising from the withdrawal or
partial withdrawal of any Loan Party or any ERISA Affiliate from a Multiemployer
Plan or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, (g) the
occurrence of a “prohibited transaction” (within the meaning of Section 4975 of
the Code) with respect to which the Borrower or any Restricted Subsidiary is a
“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which the Borrower or any Restricted Subsidiary could reasonably be
expected to have any liability, (h) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of any Pension Plan or
Multiemployer Plan or the appointment of a trustee to administer any Pension
Plan or (i) any other extraordinary event or condition with respect to a Pension
Plan or Multiemployer Plan which could reasonably be expected to result in a
Lien or any acceleration of any statutory requirement to fund all or a
substantial portion of the unfunded accrued benefit liabilities of such plan.

“Eurodollar”, when used in reference to any Term Loan or Borrowing, refers to
whether such Term Loan, or the Term Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, an amount
equal to:

(a) the sum, without duplication, of

(i) EBITDA;

(ii) reductions to working capital of the Borrower and its Restricted
Subsidiaries (i.e., the decrease, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such fiscal year), but excluding
any such reductions in working capital arising from the acquisition of any
Person by the Borrower and/or the Restricted Subsidiaries;

(iii) foreign currency translation gains received in cash related to currency
remeasurements of indebtedness (including any net cash gain resulting from hedge
agreements for currency exchange risk), to the extent not otherwise included in
calculating EBITDA;

(iv) net cash gains resulting in such period from Hedging Obligations and the
application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standards No. 39 and their respective pronouncements
and interpretations;

(v) extraordinary, unusual or nonrecurring cash gains (other than gains on
Dispositions), to the extent not otherwise included in calculating EBITDA; and

(vi) to the extent not otherwise included in calculating EBITDA, cash gains from
any sale or disposition outside the ordinary course of business;

minus

(b) the sum, without duplication, of

 

14



--------------------------------------------------------------------------------

(i) the amount of any Taxes, including Taxes based on income, profits or
capital, (or alternative tax in lieu thereof), foreign, state, franchise and
similar Taxes, foreign withholding Taxes and foreign unreimbursed value added
Taxes (to the extent added in calculating EBITDA), and including penalties and
interest on any of the foregoing, in each case, paid in cash by the Borrower and
its Restricted Subsidiaries (to the extent not otherwise deducted in calculating
EBITDA), including payments made pursuant to any tax sharing agreements or
arrangements among the Borrower, its Restricted Subsidiaries and any direct or
indirect parent company of the Borrower (so long as such tax sharing payments
are attributable to the operations of the Borrower and its Restricted
Subsidiaries);

(ii) Consolidated Interest Expense, to the extent payable in cash and not
otherwise deducted in calculating EBITDA;

(iii) foreign currency translation losses payable in cash related to currency
remeasurements of indebtedness (including any net cash loss resulting from hedge
agreements for currency risk), to the extent not otherwise deducted in
calculating EBITDA;

(iv) without duplication of amounts deducted pursuant to clause (xviii) below in
a prior fiscal year, Capital Expenditures of the Borrower and its subsidiaries
made in cash, to the extent financed with Internally Generated Cash;

(v) repayments of long-term Indebtedness (including (A) the principal component
of Capitalized Lease Obligations and (B) the amount of repayment of Term Loans
pursuant to Section 2.11 and, to the extent made with the Net Cash Proceeds of a
Prepayment Asset Sale that resulted in an increase to Consolidated Net Income
and not in excess of the amount of such increase, Section 2.13(a), but excluding
all other prepayments of the Term Loans), made by the Borrower and its
Restricted Subsidiaries, but only to the extent that such repayments (x) by
their terms cannot be reborrowed or redrawn and (y) are not financed with the
proceeds of long-term Indebtedness (other than revolving Indebtedness);

(vi) additions to working capital (i.e., the increase, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year),
but excluding any such additions to working capital arising from the acquisition
of any Person by the Borrower and/or the Restricted Subsidiaries;

(vii) without duplication of amounts deducted pursuant to clause (xviii) below
in a prior fiscal year, the amount of Investments made by the Borrower and its
Restricted Subsidiaries pursuant to Section 6.03 (other than Permitted
Investments in (x) Cash Equivalents and Government Securities and (y) the
Borrower or any of its Restricted Subsidiaries), in cash, to the extent such
Investments were financed with Internally Generated Cash;

(viii) letter of credit fees paid in cash, to the extent not otherwise deducted
in calculating EBITDA;

(ix) extraordinary, unusual or nonrecurring cash charges, to the extent not
otherwise deducted in calculating EBITDA;

(x) cash fees and expenses incurred in connection with the Transactions, any
Investment permitted under Section 6.03, any disposition not prohibited under
Section 6.05, any recapitalization, any Equity Offering, the issuance of any
Indebtedness or any exchange, refinancing or other early extinguishment of
Indebtedness permitted by this Agreement (in each case, whether or not
consummated);

 

15



--------------------------------------------------------------------------------

(xi) cash charges, expenses or losses added to EBITDA pursuant to clauses
(a)(v), (ix), (x), (xi) and (xii) thereof;

(xii) the amount of management, monitoring, consulting, transactional and
advisory fees and related expenses paid to the Sponsor permitted by
Section 6.06, to the extent not otherwise deducted in calculating EBITDA;

(xiii) the amount of Restricted Payments made by the Borrower to the extent
permitted by clauses (iv), (xv) (but, with respect to Section 6.03(b)(xv)(H),
only to the extent such amounts would have been permitted to be deducted under
clause (b) of this definition if the Borrower or Restricted Subsidiary had
instead made such Investment) and (xx) of Section 6.03(b) to the extent that
such Restricted Payments were financed with Internally Generated Cash;

(xiv) cash expenditures in respect of Hedging Obligations (including net cash
losses resulting in such period from Hedging Obligations and the application of
Statement of Financial Accounting Standards No. 133 and International Accounting
Standards No. 39 and their respective pronouncements and interpretations), to
the extent not otherwise deducted in calculating EBITDA;

(xv) to the extent added to Consolidated Net Income, cash losses from any sale
or disposition outside the ordinary course of business;

(xvi) cash payments by the Borrower and its Restricted Subsidiaries in respect
of long-term liabilities (other than Indebtedness) of the Borrower and its
Restricted Subsidiaries;

(xvii) the aggregate amount of expenditures actually made by the Borrower and
its Restricted Subsidiaries in cash (including expenditures for the payment of
financing fees) to the extent that such expenditures are not expensed; and

(xviii) without duplication of amounts deducted from Excess Cash Flow in a prior
fiscal year, the aggregate consideration required to be paid in cash by the
Borrower and its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such fiscal year
relating to Investments permitted under Section 6.03 (other than Investments in
(x) Cash Equivalents and Government Securities and (y) the Borrower or any of
its Restricted Subsidiaries) or Capital Expenditures to be consummated or made
during the period of 4 consecutive fiscal quarters of the Borrower following the
end of such fiscal year provided that to the extent the aggregate amount of
Internally Generated Cash actually utilized to finance such Capital Expenditures
or Investments during such period of 4 consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of 4 consecutive
fiscal quarters.

“Excluded Contributions” shall mean net cash proceeds, marketable securities or
Qualified Proceeds received by or contributed to the Borrower from,

(a) contributions to its common equity capital, and

(b) the sale (other than to the Borrower or a Subsidiary of the Borrower or to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of the Borrower or a Subsidiary of the
Borrower) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of the Borrower,

in each case, designated as Excluded Contributions pursuant to an Officer’s
Certificate on the date such capital contributions are made or the date such
Equity Interests are sold, as the case may be, which are excluded from the
calculation of the Restricted Payment Applicable Amount.

 

16



--------------------------------------------------------------------------------

“Excluded Parties” shall have the meaning assigned to such term in Section 9.16.

“Excluded Subsidiary” shall mean (a) any subsidiary that is not a Wholly-Owned
Subsidiary, (b) any Immaterial Subsidiary, (c) any subsidiary that is prohibited
by applicable law or contractual obligations from guaranteeing the Obligations,
(d) any Unrestricted Subsidiary, (e) any direct or indirect Domestic Subsidiary
of a direct or indirect Foreign Subsidiary, (f) any captive insurance
subsidiary, (g) any not-for-profit subsidiary, (h) any other subsidiary with
respect to which in the reasonable judgment of the Administrative Agent and the
Borrower, the cost or other consequences of providing a guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom (it being agreed that the cost and other consequences of a
Foreign Subsidiary providing a guarantee are excessive in view of the benefits),
(i) any Receivables Subsidiary and (j) any subsidiary that is a special purpose
entity.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income Taxes imposed on (or measured
by) its income and franchise (and similar) Taxes imposed on it in lieu of income
Taxes pursuant to the laws of the United States of America, or by the
jurisdiction in which such recipient is organized or in which the principal
office or applicable lending office of such recipient is located (or any
political subdivision thereof), (b) any branch profits Taxes imposed by the
United States of America or any similar Tax imposed by any other jurisdiction
described in clause (a) above and (c) in the case of a recipient (other than an
assignee pursuant to a request by the Borrower under Section 2.21(a)), any
withholding Tax that (i) is imposed on amounts payable to such recipient at the
time such recipient becomes a party to this Agreement (or designates a new
lending office) or (ii) is attributable to such recipient’s failure to comply
with Section 2.20(e), (f) or (g), as applicable, except in the case of clause
(i) to the extent that such recipient (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.20(a).

“Existing Debt” shall mean Indebtedness outstanding under that certain unsecured
line of credit of the Company with The Northern Trust Company, as evidenced by
that certain Line of Credit Demand Note dated July 25, 2001 of the Company in
favor of The Northern Trust Company.

“Existing Inventory Financing Agreements” means the following agreements, in
each case, as amended, supplemented, refinanced, refunded or otherwise modified
and in effect from time to time: (i) the Inventory Financing Agreement, dated as
of the Closing Date, by and among GE Commercial Distribution Finance
Corporation, CDW Logistics, Inc., an Illinois corporation, Berbee Information
Networks CorporationCDW Technologies, Inc., a Wisconsin corporation, CDW
Government, Inc. LLC, an Illinois corporationlimited liability company and CDW
Direct, LLC, an Illinois limited liability company and (ii) the Agreement for
Inventory Financing, dated as of the Closing Date, by and among IBM Credit LLC,
a Delaware limited liability company, CDW Logistics, Inc., an Illinois
corporation, and Berbee Information Networks CorporationCDW Technologies, Inc.,
a Wisconsin corporation.

“Existing Intercompany Debt” shall mean the intercompany Indebtedness among the
Company and its Foreign Subsidiaries outstanding on the Closing Date and
identified as such on Schedule 6.01.

“Existing Letters of Credit” shall mean all letters of credit outstanding on the
Closing Date as more fully described on Schedule 1.01(c).

“Extended Term Loans” shall mean the Term Loans whose Term Loan Maturity Date
has been extended on the Amendment No. 2 Closing Date by the Term Loan Lenders
pursuant to Amendment No. 2.

“Extended Term Loan Maturity Date” shall mean July 15, 2017; provided that, if
on the date that is 90 days prior to October 12, 2015 (the “Senior Notes Test
Date”), (i) the Senior Secured Leverage Ratio is greater than or equal to 3.00
to 1.00 and (ii) the outstanding principal amount of Senior Notes with a
maturity date of October 12, 2015 is greater than or equal to $500,000,000, then
the Extended Term Loan Maturity Date shall be accelerated to the Senior Notes
Test Date.

 

17



--------------------------------------------------------------------------------

“Extending Term Loan Lenders” shall mean each Term Loan Lender in its capacity
as holder of any Extended Term Loans.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Financial Officer” of any Person shall mean the chief executive officer, the
president, chief financial officer, principal accounting officer, treasurer,
assistant treasurer or controller of such Person.

“Fixed Charges” shall mean, with respect to any Person for any period, the sum,
without duplication, of:

(a) Consolidated Interest Expense of such Person and Restricted Subsidiaries for
such period; plus

(b) all cash dividends or other distributions paid to any Person other than such
Person or any such Subsidiary (excluding items eliminated in consolidation) on
any series of Preferred Stock of the Borrower or a Restricted Subsidiary during
such period; plus

(c) all cash dividends or other distributions paid to any Person other than such
Person or any such Subsidiary (excluding items eliminated in consolidation) on
any series of Disqualified Stock of the Borrower or a Restricted Subsidiary
during such period.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia, unless such Lender is a disregarded entity for U.S.
federal income tax purposes owned by a non-disregarded U.S. entity.

“Foreign Plan” shall mean any pension plan, fund or other similar program (other
than a government-sponsored plan) that (a) primarily covers employees of any
Loan Party and/or any of its Restricted Subsidiaries who are employed outside of
the United States and (b) is subject to any statutory funding requirement as to
which the failure to satisfy results in a Lien or other statutory requirement
permitting any governmental authority to accelerate the obligation of the
Borrower or any Restricted Subsidiary to fund all or a substantial portion of
the unfunded, accrued benefit liabilities of such plan.

“Foreign Subsidiary” shall mean, with respect to any Person, (a) any subsidiary
of such Person that is organized and existing under the laws of any jurisdiction
outside the United States of America or (b) any subsidiary of such Person that
has no material assets other than the Capital Stock of one or more subsidiaries
described in clause (a) and other assets relating to an ownership interest in
any such Capital Stock or subsidiaries.

“GAAP” shall mean United States generally accepted accounting principles.

“Government Securities” shall mean securities that are:

(a) direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged; or

(b) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America, which, in either case, are not callable or redeemable
at the option of the issuer thereof, and shall also include a depository receipt
issued by a bank (as defined in Section 3(a)(2) of the Securities Act), as
custodian with respect to any such Government Securities or a specific payment
of principal of or interest on any such Government Securities held by such
custodian

 

18



--------------------------------------------------------------------------------

for the account of the holder of such depository receipt; provided that (except
as required by law) such custodian is not authorized to make any deduction from
the amount payable to the holder of such depository receipt from any amount
received by the custodian in respect of the Government Securities or the
specific payment of principal of or interest on the Government Securities
evidenced by such depository receipt.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, among the Loan Parties party
thereto and the Collateral Agent for the benefit of the Secured Parties.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean any material, substance or waste classified,
characterized or regulated as “hazardous,” “toxic,” “pollutant” or “contaminant”
under any Environmental Laws.

“Hedging Agreement” shall mean any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, commodity swap agreement,
commodity cap agreement, commodity collar agreement, foreign exchange contract,
currency swap agreement or similar agreement providing for the transfer or
mitigation of interest rate or currency risks either generally or under specific
contingencies.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer of mitigation of
interest rate or currency risks either generally or under specific
contingencies.

“Holdings” shall mean VH Holdings, IncCDW Corporation.

“Immaterial Subsidiary” shall mean each of the Restricted Subsidiaries of the
Borrower for which (a) (i) the assets of such Restricted Subsidiary constitute
less than 2.5% of the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis and (ii) the EBITDA of such Restricted
Subsidiary accounts for less than 2.5% of the EBITDA of the Borrower and its
Restricted Subsidiaries on a consolidated basis and (b) (i) the assets of all
relevant Restricted Subsidiaries constitute 5.0% or less than the total assets
of the Borrower and its Restricted Subsidiaries on a consolidated basis, and
(ii) the EBITDA of all relevant Restricted Subsidiaries accounts for less than
5.0% of the EBITDA of the Borrower and its Restricted Subsidiaries on a
consolidated basis, in each case that has been designated as such by the
Borrower in a written notice delivered to the Administrative Agent (or, on the
Closing Date, listed on Schedule 1.01(d)) other than any such Restricted
Subsidiary as to which the Borrower has revoked such designation by written
notice to the Administrative Agent.

“Incremental Amendment” shall have the meaning assigned to such term in
Section 2.22(b).

“Incremental Facility Closing Date” shall have the meaning assigned to such term
in Section 2.22(b).

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.22(a).

“Indebtedness” shall mean, with respect to any Person, without duplication:

 

19



--------------------------------------------------------------------------------

(a) any indebtedness (including principal and premium) of such Person, whether
or not contingent

(i) in respect of borrowed money;

(ii) evidenced by bonds, notes, debentures or similar instruments;

(iii) evidenced by letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof);

(iv) Capitalized Lease Obligations;

(v) representing the balance deferred and unpaid of the purchase price of any
property (other than Capitalized Lease Obligations), except (A) any such balance
that constitutes a trade payable or similar obligation to a trade creditor, in
each case accrued in the ordinary course of business, (B) liabilities accrued in
the ordinary course of business and (C) earn-outs and other contingent payments
in respect of acquisitions except to the extent that the liability on account of
any such earn-outs or contingent payment becomes fixed; or

(vi) representing any Hedging Obligations;

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit, bankers’ acceptances and Hedging Obligations) would appear as a
liability upon a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP;

(b) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (a) of a third Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and

(c) to the extent not otherwise included, the obligations of the type referred
to in clause (a) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such Indebtedness is assumed by such first Person;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (x) Contingent Obligations incurred in the ordinary course
of business and (y) obligations under or in respect of Receivables Facilities.
The amount of Indebtedness of any Person under clause (c) above shall be deemed
to equal the lesser of (x) the aggregate unpaid amount of such Indebtedness
secured by such Lien and (y) the fair market value of the property encumbered
thereby as reasonably determined by such Person in good faith.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

“Insolvency Proceedings” shall mean, with respect to any Person, any case or
proceeding with respect to such Person under U. S. federal bankruptcy laws or
any other state, federal or foreign bankruptcy, insolvency, reorganization,
liquidation, receivership, or other similar law, or the appointment, whether at
common law, in equity or otherwise, of any trustee, custodian, receiver,
liquidator or the like for all or any material portion of the property of such
Person.

 

20



--------------------------------------------------------------------------------

“Intellectual Property Security Agreement” shall mean any of the following
agreements executed on or after the Closing Date (a) a Trademark Security
Agreement substantially in the form of Exhibit F-1, (b) a Patent Security
Agreement substantially in the form of Exhibit F-2 or (c) a Copyright Security
Agreement substantially in the form of Exhibit F-3.

“Intercreditor Agreements” shall mean the Term/Revolving Intercreditor Agreement
and the Term/Notes Intercreditor Agreement.

“Interest Payment Date” shall mean (a) with respect to any ABR Term Loan, the
last day of each March, June, September and December, commencing December 31,
2007 and (b) with respect to any Eurodollar Term Loan, the last day of the
Interest Period applicable to such Term Loan and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three or six (or nine or twelve, if
available to all of the Lenders) months (or such other periods acceptable to the
Lenders) thereafter, as the Borrower may elect; provided, however, that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day.

“Internally Generated Cash” shall mean any amount expended by the Borrower and
its Restricted Subsidiaries and not representing (a) a reinvestment by the
Borrower or any Restricted Subsidiaries of the Net Cash Proceeds of any
Prepayment Asset Sale outside the ordinary course of business or Property Loss
Event, (b) the proceeds of any issuance of any Disqualified Stock, Preferred
Stock or long-term Indebtedness of the Borrower or any Restricted Subsidiary
(other than Indebtedness under any revolving credit facility) or (c) any credit
received by the Borrower or any Restricted Subsidiary with respect to any trade
in of property for substantially similar property or any “like kind exchange” of
assets.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities” shall mean:

(a) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

(b) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among Holdings, the Borrower and its subsidiaries;

(c) investments in any fund that invests exclusively in investments of the type
described in clauses (a) and (b) which fund may also hold immaterial amounts of
cash pending investment or distribution; and

(d) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans, guarantees,
advances, issuances of letters of credit or similar financial accommodations or
capital contributions (excluding accounts receivable, trade credit, management
fees, advances to customers, commission, travel, entertainment, relocation,
payroll and similar advances to directors, officers and employees, in each case
made in the ordinary course of business), purchases or other acquisitions for
consideration of

 

21



--------------------------------------------------------------------------------

Indebtedness, Equity Interests or other securities issued by any other Person
and investments that are required by GAAP to be classified on the balance sheet
(excluding the footnotes) of such Person in the same manner as the other
investments included in this definition to the extent such transactions involve
the transfer of cash or other property. The amount of any Investment shall be
deemed to be the amount actually invested, without adjustment for subsequent
increases or decreases in value but giving effect to any returns or
distributions received by such Person with respect thereto. For purposes of the
definition of “Unrestricted Subsidiary” and Section 6.03:

(a) “Investments” shall include the portion (proportionate to the Borrower’s
direct or indirect equity interest in such subsidiary) of the fair market value
of the net assets of a subsidiary of the Borrower at the time that such
subsidiary is designated an Unrestricted Subsidiary; provided, however, that
upon a redesignation of such subsidiary as a Restricted Subsidiary, the Borrower
or applicable Restricted Subsidiary shall be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to:

(i) the Borrower’s direct or indirect “Investment” in such subsidiary at the
time of such redesignation; less

(ii) the portion (proportionate to the Borrower’s direct or indirect equity
interest in such subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and

(b) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
reasonably determined in good faith by the Borrower.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.15(d).

“Junior Financing” shall mean any Subordinated Indebtedness which is Material
Indebtedness.

“Junior Financing Documentation” shall mean any indenture and/or other agreement
pertaining to Junior Financing and all documentation delivered pursuant thereto.

“Krasny Plan” shall mean the MPK Coworker Incentive Plan II, as in effect on the
Closing Date.

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance or pursuant to Section 2.21(a)) and (b) any Person that has become a
party hereto pursuant to an Assignment and Acceptance.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the commencement of such
Interest Period for a period equal to such Interest Period; provided that to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBO Rate” shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in dollars are offered for such relevant Interest Period
to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period.

“Lien” shall mean, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof and any other agreement to give a security interest in such asset;
provided that in no event shall an operating lease or occupancy agreement be
deemed to constitute a Lien.

 

22



--------------------------------------------------------------------------------

“Limited Non-Guarantor Debt Exceptions” shall have the meaning assigned to such
term in Section 6.01(g).

“Loan Documents” shall mean this Agreement, the Security Documents, and the
Notes, if any, executed and delivered pursuant to Section 2.04(e).

“Loan Parties” shall mean the Borrower and the Guarantors.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) on or prior to the Closing Date, a
Target Material Adverse Effect and (b) after the Closing Date a material adverse
effect (i) on the business, operations, assets, financial condition or results
of operations of the Borrower and its Restricted Subsidiaries, taken as a whole
or (ii) on any material rights and remedies of the Administrative Agent and the
Lenders under any Loan Document, taken as a whole.

“Material Indebtedness” shall mean Indebtedness (other than the Term Loans), or
Hedging Obligations, of any one or more of the Borrower and its Restricted
Subsidiaries in an aggregate principal amount greater than or equal to
$80,000,000. For purposes of determining “Material Indebtedness”, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Hedging Obligation at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Restricted Subsidiary would be required to pay if the relevant hedging agreement
were terminated at such time.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Merger” shall mean the merger of Merger Sub with and into the Company, with the
Company as the surviving entity of such merger, as contemplated by the Merger
Agreement.

“Merger Agreement” shall mean that certain Agreement and Plan of Merger dated as
of May 29, 2007 among Holdings, Merger Sub and the Company.

“Merger Sub” shall have the meaning assigned to such term in the preamble.

“Minimum Threshold” means (a) in the case of ABR Term Loans, $2,000,000 or an
integral multiple of $1,000,000 in excess thereof and (b) in the case of
Eurodollar Term Loans denominated in dollars, $5,000,000 or an integral multiple
of $1,000,000 in excess thereof.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Morgan Stanley” shall have the meaning assigned to such term in the preamble.

“Mortgaged Properties” shall mean each parcel of fee owned real property located
in the United States with a book value in excess of $5,000,000 and improvements
thereto with respect to which a Mortgage is granted pursuant to Section 5.09 or
Section 5.10 to secure the Secured Obligations.

“Mortgages” shall mean the mortgages, deeds of trust and other security
documents granting a Lien on any fee owned real property of a Loan Party,
together with its interest in such fee owned real property, to secure the
Secured Obligations, each in a form reasonably satisfactory to the Collateral
Agent.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA under which the Borrower, any Restricted Subsidiary
or any of their respective ERISA Affiliates has any obligation or liability
(contingent or otherwise).

“Net Cash Proceeds” shall mean (a) with respect to any Disposition or Property
Loss Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds subsequently received (as and when received) in
respect of deferred payments or noncash consideration initially received, net of
any costs relating to the

 

23



--------------------------------------------------------------------------------

disposition thereof), net of (i) out-of-pocket expenses incurred (including
reasonable and customary broker’s fees or commissions, investment banking,
consultant, legal, accounting or similar fees, survey costs, title insurance
premiums, and related search and recording charges, transfer, deed, recording
and similar taxes incurred by the Borrower and its Restricted Subsidiaries in
connection therewith), and the Borrower’s good faith estimate of Taxes paid or
payable (including payments under any tax sharing agreement or arrangement of
the type described in clause (b)(i) of the definition of Excess Cash Flow), in
connection with such Disposition or such Property Loss Event (including, in the
case of any such Disposition or Property Loss Event in respect of property of
any Foreign Subsidiary, Taxes payable upon the repatriation of any such
proceeds), (ii) amounts provided as a reserve, in accordance with GAAP, against
any (x) liabilities under any indemnification obligations or purchase price
adjustment associated with such Disposition and (y) other liabilities associated
with the asset disposed of and retained by the Borrower or any of its Restricted
Subsidiaries after such disposition, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters (provided
that to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds), (iii) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness or other obligation which is secured by a Lien on the asset sold
that (A) has priority over the Lien securing the Obligations and which is repaid
(other than Indebtedness hereunder) or (B) is required to be repaid and is
repaid pursuant to intercreditor arrangements entered into by the Administrative
Agent or the Collateral Agent and (iv) in the case of any such Disposition or
Property Loss Event by a non-Wholly-Owned Restricted Subsidiary, the pro rata
portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (iv)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof and (b) with respect to any incurrence of
Indebtedness, the cash proceeds thereof, net of all Taxes (including, in the
case of such Indebtedness incurred by a Foreign Subsidiary, Taxes payable upon
the repatriation of any such proceeds) and customary fees, commissions, costs
and other expenses incurred by the Borrower and its Restricted Subsidiaries in
connection therewith.

“Non-Consenting Lenders” shall have the meaning assigned to such term in
Section 2.21.

“Non-Extended Term Loans” shall mean the Term Loans that are not Extended Term
Loans.

“Non-Extended Term Loan Maturity Date” shall mean October 10, 2014.

“Non-Extending Term Loan Lenders” shall mean each Term Loan Lender in its
capacity as holder of any Non-Extended Term Loans.

“Nonpriority Hedging Obligations” shall mean all Hedging Obligations other than
Priority Hedging Obligations.

“Note” has the meaning specified in Section 2.04(e).

“Obligations” shall mean the unpaid principal of and interest on the Term Loans
and all other obligations and liabilities of the Borrower or any other Loan
Party to the Administrative Agent or any Lender, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document and whether on account of principal, interest, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or any Lender that are required to be paid
pursuant hereto or any other Loan Document and including interest accruing after
the maturity of the Term Loans and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to a Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) or
otherwise.

“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by a Responsible Officer of the Borrower.

“Opinion of Counsel” shall mean a written opinion from legal counsel who is
reasonably acceptable to the Administrative Agent. The counsel may be an
employee of or counsel to the Borrower or the relevant Loan Party.

 

24



--------------------------------------------------------------------------------

“Other Closing Date Representations” shall mean those representations and
warranties made by the Company in the Merger Agreement that (a) are material to
the interests of the Lenders and (b) a breach of any of which would permit
Holdings and/or Merger Sub to terminate their respective obligations under the
Merger Agreement.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes arising from the execution, delivery or enforcement of any Loan Document.

“Parent” shall mean a Person formed for the purpose of owning all of the Equity
Interests, directly or indirectly, of Holdings.

“Participating Lender” shall have the meaning assigned to such term in
Section 2.22(a).

“Participation Portion” shall have the meaning assigned to such term in
Section 2.22(a).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Event” shall mean (a) the whole or partial withdrawal of a Loan Party
or any Restricted Subsidiary from a Foreign Plan during a Foreign Plan year,
(b) the filing or a notice of interest to terminate in whole or in part a
Foreign Plan or the treatment of a Foreign Plan amendment as a termination or
partial termination, (c) the institution of proceedings by any Governmental
Authority to terminate in whole or in part or have a trustee appointed to
administer a Foreign Plan, (d) any other event or condition which might
constitute grounds for the termination of, winding up or partial termination or
winding up or the appointment of a trustee to administer, any Foreign Plan,
(e) the failure to satisfy any statutory funding requirement, (f) the adoption
of any amendment to a Foreign Plan that would require the provision of security
pursuant to applicable law or (g) any other extraordinary event or condition
with respect to a Foreign Plan which, with respect to each of the foregoing
clauses, could reasonably be expected to result in a Lien or any acceleration of
any statutory requirement to fund all or a substantial portion of the unfunded
accrued benefit liabilities of such plan.

“Pension Plan” shall mean any employee pension benefit plan as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan or Foreign Plan) that is
subject to Title IV of ERISA and/or Section 412 of the Code or Section 302 of
ERISA and is sponsored or maintained by any Loan Party or any ERISA Affiliate or
to which any Loan Party or any ERISA Affiliate contributes or has any obligation
or liability (contingent or otherwise).

“Perfection Certificate” shall mean a perfection certificate executed by the
Loan Parties in a form reasonably approved by the Collateral Agent, as the same
shall be supplemented from time to time.

“Permitted Asset Swap” shall mean, to the extent allowable under Section 1031 of
the Code, the concurrent purchase and sale or exchange of Related Business
Assets or a combination of Related Business Assets (excluding any boot thereon)
between the Borrower or any of its Restricted Subsidiaries and another Person.

“Permitted Investments” shall mean:

(a) any Investment in the Borrower or any of its Restricted Subsidiaries;
provided that the fair market value of all Investments made by Loan Parties in
Restricted Subsidiaries that are not Loan Parties made pursuant to this clause
(a) shall not exceed the sum of (i) $100,000,000 and (ii) the Net Cash Proceeds
from any Disposition or Property Loss Event which are not required to be used
prior to such time to prepay Term Loans or reinvested (other than in reliance on
this clause (a)) pursuant to Section 2.13(a) and which are not used for purposes
of clause (l) below (with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value);

(b) any Investment in cash and Cash Equivalents or Investment Grade Securities;

(c) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Person that is engaged in a Similar Business if as a result of such Investment:

 

25



--------------------------------------------------------------------------------

(i) such Person becomes a Loan Party; or

(ii) such Person, in one transaction or a series of related transactions, is
merged or consolidated with or into, or transfers or conveys substantially all
of its assets to, or is liquidated into, a Loan Party,

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

(d) any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with a
Disposition made pursuant to Section 6.05;

(e) any Investment existing on the Closing Date or made pursuant to binding
commitments in effect on the Closing Date, or an Investment consisting of any
extension, modification or renewal of any Investment existing on the Closing
Date, in each case, if greater than $5,000,000 as listed on Schedule 1.01(e);
provided that the amount of any such Investment may be increased (i) as required
by the terms of such Investment as in existence on the Closing Date or (ii) as
otherwise permitted under this Agreement;

(f) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:

(i) in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable; or

(ii) as a result of a foreclosure by the Borrower or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

(g) Hedging Obligations permitted under Section 6.01(b)(ix);

(h) Investments the payment for which consists of Equity Interests (exclusive of
Disqualified Stock) of the Borrower or any of its direct or indirect parent
companies; provided, however, that such Equity Interests will not increase the
Restricted Payment Applicable Amount;

(i) Indebtedness permitted under Section 6.01;

(j) any transaction to the extent it constitutes an Investment that is permitted
and made in accordance with Section 6.06 (except transactions described in
clauses (c)(ix), (x) and (xiii) thereof);

(k) Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment;

(l) additional Investments having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause (l) that are at the time
outstanding (without giving effect to the sale of an Unrestricted Subsidiary to
the extent the proceeds of such sale do not consist of cash or marketable
securities), not to exceed (i) on or before the first anniversary of the Closing
Date, the sum of (A) the greater of $150,000,000 or 2.0% of Total Assets at the
time of such Investment, plus (B) the Net Cash Proceeds from any Disposition or
Property Loss Event which are not required to be used prior to such time to
prepay Term Loans or reinvested (other than in reliance on this clause (l))
pursuant to Section 2.13(b) and which are not used for purposes of clause
(a) above, (ii) after the first anniversary of the Closing Date but on or before
the second anniversary of the Closing Date, the sum of (A) the greater of
$150,000,000 or 2.0% of Total Assets at the time of such Investments, plus
(B) the Net Cash Proceeds from any Disposition or Property Loss Event which are
not required to be used prior to such time to prepay Term Loans or reinvested
(other than in reliance on this clause (l)) pursuant to Section 2.13(b) and
which are not used for purposes of clause (a)

 

26



--------------------------------------------------------------------------------

above, plus (C) without duplication of amounts included in subclause (ii)(B),
100% of the unutilized portion of the amount of Investments permitted by
subclause (i) above and (iii) hereafter, (A) the greater of $100,000,000 or 2.0%
of Total Assets at the time of such Investment, plus (B) the Net Cash Proceeds
from any Disposition or Property Loss Event which are not required to be used
prior to such time to prepay Term Loans or reinvested (other than in reliance on
this clause (l) pursuant to Section 2.13(b) and which are not used for purposes
of clause (a) above, plus (C) without duplication of amounts included in
subclause (iii)(B), 100% of the unutilized portion of the amount of Investments
permitted by subclause (ii) above, so long as, in the case of each clauses (i),
(ii) and (iii) above, after giving pro forma effect to such Investment and any
Indebtedness, Disqualified Stock or Preferred Stock assumed or incurred in
connection therewith, the Total Net Leverage Ratio is less than the Total Net
Leverage Ratio immediately prior to the making of such Investment; provided,
however, the fair market value of Investments in Unrestricted Subsidiaries made
pursuant to this clause (l) shall not exceed the greater of $50,000,000 or 1.0%
of Total Assets (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);
provided, further, if immediately after giving effect to any Investment that
would otherwise be subject to this clause (l), the Borrower could incur $1.00 of
additional Indebtedness pursuant to the Total Net Leverage Ratio test described
in Section 6.01(a) on a pro forma basis taking into account such Investment and
any Indebtedness, Disqualified Stock or Preferred Stock assumed or incurred in
connection therewith, such additional Investments shall not be subject to any
aggregate threshold;

(m) Investments relating to a Receivables Subsidiary that, in the reasonable,
good faith determination of the Borrower, are necessary or advisable to effect
any Receivables Facility;

(n) advances to, or guarantees of Indebtedness of, directors, employees,
officers and consultants not in excess of $15,000,000 outstanding at any one
time, in the aggregate;

(o) loans and advances to officers, directors and employees for moving or
relocation expenses and other similar expenses, in each case incurred in the
ordinary course of business or to fund such Person’s purchase of Equity
Interests of the Borrower or any direct or indirect parent company thereof;

(p) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(q) additional Investments in joint ventures in an aggregate amount not in
excess of $25,000,000 at any time outstanding;

(r) loans and advances relating to indemnification or reimbursement of any
officers, directors or employees in respect of liabilities relating to their
serving in any such capacity or as otherwise specified in Section 6.06;

(s) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(t) Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Borrower or any of
its subsidiaries that were issued in connection with the financing of such
assets, so long as the Borrower or any such subsidiary may obtain title to such
assets at any time by optionally canceling such bonds or obligations, paying a
nominal fee and terminating such financing transaction;

(u) deposits made by the Borrower and Foreign Subsidiaries in Cash Pooling
Arrangements; and

(v) extensions of trade credit in the ordinary course of business.

 

27



--------------------------------------------------------------------------------

“Permitted Investors” shall mean (a) the Sponsor, (b) any Person who is an
officer or otherwise a member of management of the Parent or any of its
subsidiaries on or after the Closing Date, (c) any Related Entity of any of the
foregoing Persons, (d) Silver Lake Partners III, L.P. and any of its Affiliates,
(e) Ares Corporate Opportunities Fund III, L.P. and any of its Affiliates and
(f) any “group” (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Exchange Act or any successor provision) of which any of the foregoing are
members; provided that in the case of such “group” and without giving effect to
the existence of such “group” or any other “group,” such Persons specified in
clauses (a), (b), (c) (subject, in the case of officers, to the foregoing
limitation), (d) or (e) above, collectively, have beneficial ownership, directly
or indirectly, of more than 50% of the total voting power of the voting stock of
the Parent or any of its direct or indirect parent entities held by such
“group”.

“Permitted Liens” shall mean, with respect to any Person:

(a) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;

(b) Liens imposed by law, such as landlords’, carriers’, warehousemen’s and
mechanics’ Liens, in each case for sums not yet overdue for a period of more
than 60 days or being contested in good faith by appropriate proceedings or
other Liens arising out of judgments or awards against such Person with respect
to which such Person shall then be proceeding with an appeal or other
proceedings for review if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

(c) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 45 days or subject to penalties for nonpayment or
which are being contested in good faith by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of such Person in accordance with GAAP;

(d) Liens in favor of the issuer of stay, customs, appeal, performance and
surety bonds or bid bonds or with respect to other regulatory requirements or
letters of credit issued pursuant to the request of and for the account of such
Person in the ordinary course of its business;

(e) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(f) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)(iv), (xiii), (xv), (xvii), (xxii) and (xxvi); provided, that
(i) Liens securing Indebtedness permitted to be incurred pursuant to paragraph
(b)(iv) and (xiii) are solely on the assets financed, purchased, constructed,
improved, acquired or assets of the acquired entity, as the case may be, and
such Liens attach concurrently with or, in the case of paragraph (b)(iv), within
270 days after the purchase, construction, improvement or acquisition of such
assets and (ii) Liens securing Indebtedness permitted to be incurred pursuant to
paragraph (b)(xv) shall be subject to the Term/Revolving Intercreditor
Agreement;

(g) Liens existing on the Closing Date and described in all material respects on
Schedule 6.02;

(h) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided, however, such Liens are not created or incurred
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary; provided, further, that such Liens may not extend to any other
property owned by the Borrower or any of its Restricted Subsidiaries;

 

28



--------------------------------------------------------------------------------

(i) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any of its Restricted Subsidiaries;
provided, however, that such Liens are not created or incurred in connection
with, or in contemplation of, such acquisition; provided, further, that the
Liens may not extend to any other property owned by the Borrower or any of its
Restricted Subsidiaries;

(j) Liens securing Indebtedness or other obligations of the Borrower or a
Restricted Subsidiary owing to the Borrower or another Restricted Subsidiary
permitted to be incurred in accordance with Section 6.01(b)(vii);

(k) Liens securing Hedging Obligations so long as, in the case of Hedging
Obligations related to interest, the related Indebtedness is secured by a Lien
on the same property securing such Hedging Obligations;

(l) [reserved];

(l) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)(xxi); provided that such Liens shall be subject to the terms of
the Intercreditor Agreements;

(m) leases, subleases, licenses or sublicenses or operating agreements
(including licenses and sublicenses of intellectual property) granted to others
by the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business which do not materially interfere with the ordinary conduct of the
business of the Borrower or any of its Restricted Subsidiaries or which do not
by their own terms secure any Indebtedness;

(n) Liens arising from UCC financing statement filings regarding operating
leases entered into by the Borrower and its Restricted Subsidiaries in the
ordinary course of business;

(o) Liens in favor of the Borrower or any Restricted Guarantor;

(p) Liens on inventory or equipment of the Borrower or any of its Restricted
Subsidiaries granted in the ordinary course of business to the Borrower’s or
such Restricted Subsidiary’s clients or customers at which such inventory or
equipment is located;

(q) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility;

(r) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness permitted by
Section 6.01 and secured by any Lien referred to in the foregoing clauses (f),
(g), (h) and (i); provided, however, that (i) such new Lien shall be limited to
all or part of the same property that secured the original Lien (plus
improvements on such property), and (ii) the Indebtedness secured by such Lien
at such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (f), (g), (h) and (i) at the time the
original Lien became a Permitted Lien hereunder, and (B) an amount necessary to
pay any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement and (iii) such new Lien shall be
subject to the Term/Revolving Intercreditor Agreement to the same extent as the
original Lien was subject thereto;

(s) pledges or deposits made in the ordinary course of business to secure
liability to insurance carriers and Liens on insurance policies and the proceeds
thereof (whether accrued or not), rights or claims against an insurer or other
similar asset securing insurance premium financings permitted under
Section 6.01(b)(xxiv);

 

29



--------------------------------------------------------------------------------

(t) Liens securing judgments for the payment of money not constituting an Event
of Default so long as such Liens are adequately bonded and any appropriate legal
proceedings that may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which such proceedings may
be initiated has not expired;

(u) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(v) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business, and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

(w) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.01; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(x) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(y) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(z) Liens securing the Obligations and the Secured Obligations;

(aa) Liens on cash deposits of the Borrower and Foreign Subsidiaries subject to
a Cash Pooling Arrangement or otherwise over bank accounts of the Borrower and
Foreign Subsidiaries maintained as part of the Cash Pooling Arrangement, in each
case securing liabilities for overdrafts of the Borrower and Foreign
Subsidiaries participating in such Cash Pooling Arrangements;

(bb) any encumbrance or retention (including put and call agreements and rights
of first refusal) with respect to the Equity Interests of any joint venture or
similar arrangement pursuant to the joint venture or similar agreement with
respect to such joint venture or similar arrangement, provided that no such
encumbrance or restriction affects in any way the ability of the Borrower or any
Restricted Subsidiary to comply with Section 5.09;

(cc) Liens on property subject to Sale and Lease-Back Transactions permitted
hereunder and general intangibles related thereto;

(dd) Liens consisting of contractual restrictions of the type described in the
definition of Restricted Cash; and

(ee) other Liens securing obligations incurred in the ordinary course of
business which obligations do not exceed $50,000,000 at any one time
outstanding;

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

30



--------------------------------------------------------------------------------

“Platform” shall have the meaning assigned to such term in Section 5.04

“Preferred Stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

“Prepayment Asset Sale” shall mean any Disposition, to the extent that (a) the
aggregate Net Cash Proceeds of all such Dispositions, together with all Property
Loss Events, without giving effect to the dollar thresholds in the definition
thereof, during any fiscal year exceed $25,000,000 and (b) the aggregate Net
Cash Proceeds of all such Dispositions, together with all Property Loss Events,
without giving effect to the dollar thresholds in the definition thereof, during
any five fiscal year period exceed $50,000,000; provided, however, that the term
“Prepayment Asset Sale” shall not include any transaction permitted (or not
expressly prohibited) by Section 6.05 (other than transactions consummated in
reliance on Section 6.05(o), (p) and (q)).

“Pricing Certificate” shall mean a certificate delivered pursuant to
Section 5.04(c).

“Prime Rate” shall mean the rate of interest per annum from time to time set
forth on the British Banking Association Telerate Page 5.

“Principal Payment Date” shall mean the last Business Day of each March, June,
September and December, commencing December 31, 2010.

“Priority Hedging Obligations” means bona fide non-speculative Hedging
Obligations (i) incurred before or within 90 days following the Closing Date for
the purpose of fixing the rate of interest with respect to Indebtedness incurred
under this Agreement in connection with the Transactions or (ii) incurred for
the purpose of renewing or extending such fixed interest rates for a period not
to exceed, on a weighted average basis, the weighted average life to maturity of
the underlying Indebtedness.

“Property Loss Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Restricted Subsidiaries of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property; provided, however, for purposes of determining whether
a prepayment under Section 2.13(a) would be required, a Property Loss Event
shall be deemed to have occurred only to the extent that the aggregate Net Cash
Proceeds (a) of all such events, together with all Dispositions that constitute
Prepayment Asset Sales without giving effect to the dollar thresholds in the
definition thereof, during any fiscal year exceed $25,000,000 and (b) of all
such events, together with all Dispositions that constitute Prepayment Asset
Sales without giving effect to the dollar thresholds in the definition thereof,
during any five-fiscal year period exceed $50,000,000.

“Public Lender” shall have the meaning assigned to such term in Section 5.04.

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the fair
market value of any such assets or Capital Stock shall be determined by the
Borrower reasonably and in good faith.

“Qualified Public Offering” shall mean the issuance by the Borrower or any
direct or indirect parent of the Borrower of its common Equity Interests in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the SEC in accordance with the Securities Act.

“Rating Agencies” shall mean Moody’s and S&P.

 

31



--------------------------------------------------------------------------------

“Receivables Facility” shall mean any of one or more receivables financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower or any of its Restricted
Subsidiaries (other than a Receivables Subsidiary) pursuant to which the
Borrower or any of its Restricted Subsidiaries sells its accounts receivable to
either (A) a Person that is not a Restricted Subsidiary or (B) a Receivables
Subsidiary that in turn sells its accounts receivable to a Person that is not a
Restricted Subsidiary.

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any accounts receivable or participation
interest therein issued or sold in connection with, and other fees paid to a
Person that is not a Restricted Subsidiary in connection with, any Receivables
Facility.

“Receivables Subsidiary” shall mean any subsidiary formed for the purpose of,
and that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 9.08(d).

“Refinancing Indebtedness” shall have the meaning assigned to such term in
Section 6.01(b)(xii).

“Refunding Capital Stock” shall have the meaning assigned to such term in
Section 6.03(b)(ii).

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board and all official rulings and
interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board and all official rulings and
interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board and all official rulings and
interpretations thereunder or thereof.

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business, provided that any assets
received by the Borrower or a Restricted Subsidiary in exchange for assets
transferred by the Borrower or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.

“Related Entity” shall mean (a) with respect to Madison Dearborn Partners, LLC
and Providence Equity Partners, (i) any investment fund controlled by or under
common control with Madison Dearborn Partners, LLC or Providence Equity
Partners, any officer, director or person performing an equivalent function of
the foregoing persons, or any entity controlled by any of the foregoing Persons
and (ii) any spouse or lineal descendant (including by adoption and
stepchildren) of the officers and directors referred to clause (a)(i); and
(b) with respect to any officer of the Borrower or its subsidiaries, (i) any
spouse or lineal descendant (including by adoption and stepchildren) of the
officer and (ii) any trust, corporation or partnership or other entity, in each
case to the extent not an operating company, of which an 80% or more controlling
interest is held by the beneficiaries, stockholders, partners or owners who are
the officer, any of the persons described in clause (b)(i) above or any
combination of these identified relationships.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans or similar extensions
of credit, any other fund that invests in bank loans or similar extensions of
credit and is managed or advised by the same investment advisor as such Lender
or by an Affiliate of such investment advisor.

 

32



--------------------------------------------------------------------------------

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, trustees,
agents and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment.

“Remaining Incremental Term Loans” shall have the meaning assigned to such term
Section 2.22(a).

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(d).

“Required Lenders” shall mean, at any time, Lenders having Term Loans and Term
Loan Commitments representing more than 50% of the sum of all Term Loans and
Term Loan Commitments at such time; provided that any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” of any Person shall mean any Financial Officer or any
executive vice president, senior vice president, vice president, secretary or
assistant secretary of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement and, as to any document delivered on the Closing Date,
any secretary or assistant secretary of such Person.

“Restricted Cash” shall mean cash and Cash Equivalents held by the Borrower and
its Restricted Subsidiaries that are contractually restricted from being
distributed to the Borrower or that are classified as “restricted cash” on the
consolidated balance sheet of the Borrower prepared in accordance with GAAP.

“Restricted Guarantor” shall mean a Guarantor that is a Restricted Subsidiary.

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payment” shall mean:

(a) the declaration or payment of any dividend or the making of any payment or
distribution on account of the Borrower’s or any Restricted Subsidiary’s Equity
Interests, including any dividend or distribution payable in connection with any
merger or consolidation other than:

(i) dividends or distributions payable solely in Equity Interests (other than
Disqualified Stock) of the Borrower; or

(ii) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly-Owned
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities;

(b) the purchase, redemption, defeasance or other acquisition or retirement for
value of any Equity Interests of the Borrower or any direct or indirect parent
of the Borrower, including in connection with any merger or consolidation;

(c) the making of any principal payment on, or redemption, repurchase,
defeasance or other acquisition or retirement for value in each case, prior to
any scheduled repayment, sinking fund payment or maturity, of any Specified
Senior Indebtedness or any Subordinated Indebtedness other than:
(i) Indebtedness permitted under Section 6.01(b)(vii); or

(ii) the purchase, repurchase or other acquisition of any Specified Senior
Indebtedness or Subordinated Indebtedness purchased in anticipation of
satisfying a sinking fund obligation,

 

33



--------------------------------------------------------------------------------

principal installment or final maturity, in each case due within one year (or,
in the case of the Specified Senior Indebtedness, 9 months) of the date of
purchase, repurchase or acquisition; or

(d) the making of any Restricted Investment.

“Restricted Payment Applicable Amount” shall mean, at any time (the “Reference
Time”), an amount equal to the sum (without duplication) of:

(a) [Intentionally Reserved];

(b) an amount determined on a cumulative basis equal to 50% of Excess Cash Flow
(or, for each such year Excess Cash Flow is a negative number, 100% of such
Excess Cash Flow) for each fiscal year of the Borrower ended on or after
December 31, 2008 and prior to the Reference Time; provided that, both before
and immediately after giving effect to any Restricted Payment made with such
amount, the Senior Secured Leverage Ratio would be less than or equal to 5.75:
1.00; plus

(c) 100% of the aggregate net cash proceeds received by the Borrower or a
Restricted Subsidiary (without the issuance of additional Equity Interests in
such Restricted Subsidiary) since immediately after the Closing Date (other than
(i) to the extent used to fund the Transactions or other Permitted Investments
or Restricted Payments pursuant to Section 6.03(b), (ii) Specified Equity
Contributions and (iii) net cash proceeds to the extent such net cash proceeds
have been used pursuant to Section 6.01(b)(xi)(A)) from the issue or sale of:

(i) (A) Equity Interests of the Borrower, including Treasury Capital Stock, but
excluding cash proceeds received from the sale of:

(x) Equity Interests to members of management, directors or consultants of the
Borrower, Restricted Subsidiaries and any direct or indirect parent company of
the Borrower, after the Closing Date to the extent such amounts have been
applied to Restricted Payments made in accordance with Section 6.03(b)(iv); and

(y) Designated Preferred Stock;

(B) to the extent such net cash proceeds are actually contributed to the capital
of the Borrower or any Restricted Subsidiary (without the issuance of additional
Equity Interests of such Restricted Subsidiary), Equity Interests of the
Borrower’s direct or indirect parent companies (excluding contributions of the
proceeds from the sale of Designated Preferred Stock of such companies or
contributions to the extent such amounts have been applied to Restricted
Payments made in accordance with Section 6.03(b)(iv)); or

(ii) debt of the Borrower or any Restricted Subsidiary that has been converted
into or exchanged for such Equity Interests of the Borrower or a direct or
indirect parent company of the Borrower; or

(iii) Disqualified Stock of the Borrower or any Restricted Subsidiary that has
been converted into or exchanged for Qualified Capital Stock of the Borrower;

provided, however, that this paragraph (c) shall not include the proceeds from
(w) Refunding Capital Stock, (x) Equity Interests or convertible debt securities
sold to the Borrower or a Restricted Subsidiary, as the case may be,
(y) Disqualified Stock or debt securities that have been converted into
Disqualified Stock or (z) Excluded Contributions; plus

(d) 100% of the aggregate amount of cash contributed to the capital of the
Borrower following the Closing Date (other than (i) net cash proceeds to the
extent utilized pursuant to Section 6.01(b)(xi)(A), (ii) to the extent

 

34



--------------------------------------------------------------------------------

applied to fund the Transactions or other Permitted Investments or Restricted
Payments pursuant to Section 6.03(b), (iii) by a Restricted Subsidiary,
(iv) Specified Equity Contributions and (v) any Excluded Contributions); plus

(e) 100% of the aggregate amount received in cash by the Borrower or a
Restricted Subsidiary by means of:

(i) the sale or other disposition (other than to the Borrower, a Restricted
Subsidiary or any direct or indirect parent company of the Borrower) of, or
interest, returns, profits, distribution, income or similar amounts in respect
of, Restricted Investments made by the Borrower or its Restricted Subsidiaries
and repurchases and redemptions of such Restricted Investments from the Borrower
or its Restricted Subsidiaries and repayments of loans or advances, and releases
of guarantees, which constitute Restricted Investments by the Borrower or its
Restricted Subsidiaries, in each case after the Closing Date; or

(ii) the sale or other disposition (other than to the Borrower, a Restricted
Subsidiary or any direct or indirect parent company of the Borrower) of the
stock of an Unrestricted Subsidiary (other than to the extent such Investment
constituted a Permitted Investment) or a dividend or distribution from an
Unrestricted Subsidiary after the Closing Date; plus

(f) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Closing Date, the fair market value of the
Investment in such Unrestricted Subsidiary, as reasonably determined by the
Borrower in good faith or if such fair market value may exceed $35,000,000, in
writing by an Independent Financial Advisor, at the time of the redesignation of
such Unrestricted Subsidiary as a Restricted Subsidiary, other than to the
extent such Investment constituted a Permitted Investment.

“Restricted Subsidiary” shall mean, at any time, each direct and indirect
subsidiary of the Borrower (including any Foreign Subsidiary) that is not then
an Unrestricted Subsidiary; provided, however, that upon the occurrence of an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary”.

“Revolving Credit Agreement” shall mean the Revolving Loan Credit Agreement
dated as of October 12, 2007 among MergerSub, the Company, JPMorgan Chase Bank,
N.A., as administrative agent, Lehman Brothers Inc. and J.P. Morgan Securities
Inc., as joint lead arrangers and joint bookrunners, Morgan Stanley Senior
Funding, Inc. and Deutsche Bank Securities Inc., as co-syndication agent and
joint bookrunner, and Lehman Brothers Inc., as co-syndication agent.

“Revolving Credit Documents” shall mean the “Loan Documents” under and as
defined in the Revolving Credit Agreement.

“Revolving Credit Facility” shall mean the asset backed revolving credit
facility made available to the Borrower pursuant to the Revolving Credit
Agreement.

“Revolving Credit Facility Collateral” shall mean the “Collateral” as defined in
the Revolving Credit Agreement as in effect on the date hereof.

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc., and any successor thereto.

“Sale and Lease-Back Transaction” shall mean any arrangement providing for the
leasing by the Borrower or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

“SEC “ shall mean the U.S. Securities and Exchange Commission.

 

35



--------------------------------------------------------------------------------

“Section 5.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Sections 5.04(a) and (b).

“Secured Indebtedness” shall mean any Indebtedness of the Borrower or any of its
Restricted Subsidiaries secured by a Lien.

“Secured Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

“Secured Parties” shall mean the “Secured Parties” as defined in the Guarantee
and Collateral Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Security Documents” shall mean the Mortgages, Guarantee and Collateral
Agreement, the Intellectual Property Security Agreements and, the Perfection
Certificate and the Intercreditor Agreements and any other intercreditor
agreement entered into by the Administrative Agent or the Collateral Agent with
the approval or at the direction of the Required Lenders and each of the other
instruments and documents executed and delivered with respect to the Collateral
pursuant to Section 5.09,5.09 or 5.10.5.10 or otherwise.

“Senior Bridge Loan Agreement” shall mean the senior unsecured increasing rate
term loan agreement entered into as of the Closing Date by and among the
Borrower; Holdings; the Subsidiary Guarantors party thereto; JPMorgan Chase
Bank, N.A., as administrative agent; and the lenders from time to time party
thereto, including any guarantees, instruments and agreements executed in
connection therewith, and any amendments, supplements, modifications,
extensions, renewals or restatements thereof.

“Senior Bridge Loans” shall mean up to $1,190,000,000 aggregate principal amount
of senior unsecured increasing rate term loans made available to the Borrower
under the Senior Bridge Loan Agreement.

“Senior Notes” shall mean up to $1,190,000,000 aggregate principal amount of
(i) the Senior Exchange Notes due 2015 of the Borrower issued in exchange for
Senior Bridge Loans and/or (ii) the Senior Notes due 2015 of the Borrower.

“Senior Secured Leverage Ratio” shall mean, as of any date, the ratio of
(i) (A)Consolidated Indebtedness of the Borrower and its Restricted Subsidiaries
on such date that is not contractually subordinated in right of payment to other
Indebtedness and that is secured by a Lien on property of the Borrower or any of
its Restricted Subsidiaries, including all Capital Lease Obligations, at such
date minus (B) the amount of cash and Cash Equivalents in excess of any
Restricted Cash that would be stated on the balance sheet of the Borrower and
its Restricted Subsidiaries and held by the Borrower and its Restricted
Subsidiaries as of such date of determination, as determined in accordance with
GAAP to (ii) EBITDA of the Borrower and its Restricted Subsidiaries for the most
recently ended four fiscal quarters ending immediately prior to such date for
which Section 5.04 Financials have been delivered to the Administrative Agent.

“Senior Secured Notes” shall have the meaning assigned to such term in Section
6.01(b)(xxi).

“Senior Subordinated Bridge Loan Agreement” shall mean the senior subordinated
unsecured increasing rate term loan agreement entered into as of the Closing
Date by and among the Borrower; Holdings; the Subsidiary Guarantors party
thereto; JPMorgan Chase Bank, N.A., as administrative agent; and the lenders
from time to time party thereto, including any guarantees, instruments and
agreements executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals or restatements thereof.

“Senior Subordinated Bridge Loans” shall mean up to $750,000,000 aggregate
principal amount of senior subordinated unsecured increasing rate term loans
made available to the Borrower under the Senior Subordinated Bridge Loan
Agreement.

 

36



--------------------------------------------------------------------------------

“Senior Subordinated Notes” shall mean up to $750,000,000 aggregate principal
amount of (i) the Senior Subordinated Exchange Notes due 2017 of the Borrower
issued in exchange for Senior Subordinated Bridge Loans and/or (ii) the Senior
Subordinated Notes due 2017 of the Borrower.

“Similar Business” shall mean any business and any services, activities or
businesses incidental, or directly related or similar to, or complementary to
any line of business engaged in by the Company and its subsidiaries on the
Closing Date or any business activity that is a reasonable extension,
development or expansion thereof or ancillary thereto.

“Solvent” shall mean, with respect to any Person, (a) on a going concern basis
the consolidated fair value of the assets of such Person and its subsidiaries,
at a fair valuation, will exceed their consolidated debts and liabilities,
subordinated, contingent or otherwise; (b) the consolidated present fair
saleable value of the property of such Person and its subsidiaries will be
greater than the amount that will be required to pay the probable liability of
their consolidated debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) such Person and its subsidiaries will be able to pay their consolidated
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) such Person and its
subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Specified Default” shall have the meaning assigned to such term in
Section 2.13(a).

“Specified Equity Contribution” shall have the meaning assigned to such term in
the definition of “EBITDA”.

“Specified Senior Indebtedness” shall mean up to $1,190,000,000 aggregate
principal amount of the Senior Notes and/or the Senior Bridge Loans.

“Specified Senior Indebtedness Documentation” shall mean any credit agreement,
indenture and/or other agreement governing the Specified Senior Indebtedness and
all documentation delivered pursuant thereto.

“Specified Senior Subordinated Indebtedness” shall mean up to $750,000,000
aggregate principal amount of the Senior Subordinated Notes and/or the Senior
Subordinated Bridge Loans.

“Specified Senior Subordinated Indebtedness Documentation” shall mean any credit
agreement, indenture and/or other agreement governing the Specified Senior
Subordinated Indebtedness and all documentation delivered pursuant thereto.

“Sponsor” shall mean Madison Dearborn Partners, LLC and Providence Equity
Partners and each of their respective Affiliates but not including, however, any
operating portfolio companies of any of the foregoing.

“Sponsor Management Agreement” shall mean collectively (a) the management
agreement between certain management companies associated with the Sponsor and
the Borrower and any direct or indirect parent company, and (b) the MDP Unit
Purchase Agreement, in each case, as in effect on the Closing Date.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) applicable on the
interest rate determination date (expressed as a decimal) established by the
Board and applicable to any member of bank of the Federal Reserve System in
respect of Eurocurrency Liabilities (as defined in Regulation D of the Board).

 

37



--------------------------------------------------------------------------------

“Subordinated Indebtedness” shall mean any Indebtedness of the Borrower and the
Guarantors which is by its terms subordinated in right of payment to the
Obligations of the Borrower or such Guarantor, as applicable.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
owned or held by the parent, one or more subsidiaries of the parent or a
combination thereof. Unless otherwise specified, “subsidiary” shall mean any
subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean each subsidiary listed on Schedule 1.01(a),
and each other subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement pursuant to Section 5.09 or otherwise, excluding (a) any
Excluded Subsidiary and (b) any Foreign Subsidiary.

“Successor Company” shall have the meaning assigned to such term in
Section 6.04(a)(i).

“Successor Person” shall have the meaning assigned to such term in
Section 6.04(c)(i).

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any material exterior construction on the site of such Mortgaged
Property or any material easement, right of way or other interest in the
Mortgaged Property has been granted or become effective through operation of law
or otherwise with respect to such Mortgaged Property which, in either case, can
be depicted on a survey, in which events, as applicable, such survey shall be
dated (or redated) within a reasonable period after the completion of such
construction or if such construction shall not have been completed as of such
date of delivery, not earlier than 20 days prior to such date of delivery, or
after the grant or effectiveness of any such easement, right of way or other
interest in the Mortgaged Property, (iii) certified by the surveyor (in a manner
reasonably acceptable to the Administrative Agent) to the Administrative Agent,
the Collateral Agent and the Title Company, (iv) complying in all respects with
the minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged
Property and issue the endorsements of the type required by Section 5.10 or
(b) otherwise reasonably acceptable to the Collateral Agent.

“Target Material Adverse Effect” shall mean, when used in connection with the
Company or Holdings, as the case may be, any change, effect or circumstance,
either individually or in the aggregate, that is materially adverse to the
business, properties, assets, financial condition or results of operations of
the Company and its subsidiaries taken as a whole, or Holdings and its
subsidiaries taken as a whole, as the case may be; provided, however, that to
the extent any change, effect or circumstance is caused by or results from any
of the following, it shall not be taken into account in determining whether
there has been a “Material Adverse Effect” with respect to the Company or
Holdings, as the case may be: (i) the entry into or the announcement of the
execution of the Merger Agreement (including losses or threatened losses of the
relationships of the Company or any of its subsidiaries with customers, vendors
or suppliers or the loss or departure of officers or other coworkers of the
Company or any of its subsidiaries), actions contemplated by the Merger
Agreement or the performance of obligations under the Merger Agreement,
including the termination of the Company Financing Agreements (as defined in the
Merger Agreement) as provided under Section 8.3(c) of the Merger Agreement,
(ii) the identity of Holdings or any of its Affiliates as the acquiror of the
Company, (iii) changes affecting the United States economy or financial or
securities markets as a whole or changes that are the result of factors
generally affecting the industries in which the Company and its subsidiaries
conduct their business, to the extent such changes do not materially
disproportionately impact the Company and its subsidiaries, taken as a whole,
relative to other companies in the industries in which the Company and its
subsidiaries conduct their business, (iv) the failure, in and of itself (as
opposed to the facts underlying such failure), to meet any internal or public
projections, forecasts or estimates of revenues or earnings for any period
ending on or after the date hereof, (v) any change, in and of itself (as opposed
to the facts underlying such change), in the market price or trading volume of
the equity securities of the Company on or after the date hereof, (vi) the
suspension of trading in securities generally on the New York Stock Exchange,
the American Stock Exchange or the Nasdaq National Market, (vii) any change in
any applicable

 

38



--------------------------------------------------------------------------------

law, rule or regulation of GAAP or interpretation thereof after the date hereof,
(viii) the availability or cost of financing to Holdings or Merger Sub, (ix) the
commencement, occurrence or continuation of any war, armed hostilities or acts
of terrorism involving or affecting the United States of America or any part
thereof and (x) any litigation arising from or relating to allegations of a
breach of fiduciary duty relating to the Merger Agreement or the transactions
contemplated by the Merger Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

“Term LoanLoans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01 and, if applicable, any Incremental Term Loans.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender assumed its Term
Loan Commitment or Term Loans, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.09 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.

“Term Loan Facility” shall mean the term loan facility contemplated by
Section 2.01.

“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.

“Term Loan Maturity Date” shall mean October 10, 2014.(i) with respect to the
Non-Extended Term Loans, the Non-Extended Term Loan Maturity Date, and (ii) with
respect to the Extended Term Loans, the Extended Term Loan Maturity Date.

“Term/Revolving Intercreditor Agreement” shall mean the Intercreditor Agreement
dated as of the Closing Date and amended as of the Amendment No. 2 Closing Date
between the administrative agent under the Revolving Credit Agreement, as
initial ABL Agent (as defined therein), and the Administrative Agent, as initial
Term Loan Agent (as defined therein).

“Term/Notes Intercreditor Agreement” shall mean the Intercreditor Agreement
dated as of the Amendment No. 2 Closing Date among Morgan Stanley & Co.
Incorporated, as Collateral Agent and as authorized representative for the Loan
Agreement Secured Parties, the initial trustee for the Senior Secured Notes, as
authorized representative for the Initial Additional First Lien Secured Parties
and each additional authorized representative for the Additional First Lien
Secured Parties.

“Termination Date” shall mean the date upon which all Term Loan Commitments have
terminated and the Term Loans, together with all interest, the Administration
Fee and other non-contingent Obligations, have been paid in full in cash.

“Title Company” shall mean any title insurance company as shall be retained by
the Borrower and reasonably acceptable to the Administrative Agent.

“Total Assets” shall mean total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis prepared in accordance with GAAP, shown on
the most recent balance sheet of the Borrower and its Restricted Subsidiaries as
may be expressly stated.

“Total Interest Coverage Ratio” shall mean, as of any date, the ratio of
(i) EBITDA of the Borrower and its Restricted Subsidiaries for the most recently
ended four fiscal quarters ending immediately prior to such date for which
Section 5.04 Financials have been delivered to the Administrative Agent to
(ii) Consolidated Interest Expense (calculated without giving effect to clauses
(v) and (vi) of paragraph (a) of the definition of Consolidated Interest
Expense) of the Borrower and its Restricted Subsidiaries for such period.

 

39



--------------------------------------------------------------------------------

“Total Net Leverage Ratio” shall mean, as of any date, the ratio of
(i) (A) Consolidated Indebtedness of the Borrower and its Restricted
Subsidiaries on such date minus (B) the amount of cash and Cash Equivalents in
excess of any Restricted Cash that would be stated on the balance sheet of the
Borrower and its Restricted Subsidiaries and held by the Borrower and its
Restricted Subsidiaries as of such date of determination, as determined in
accordance with GAAP to (ii) EBITDA of the Borrower and its Restricted
Subsidiaries for the most recently ended four fiscal quarters ending immediately
prior to such date for which Section 5.04 Financials have been delivered to the
Administrative Agent.

“Transaction Expenses” shall mean any fees, costs or expenses incurred or paid
by the Sponsor, the Borrower (or any direct or indirect parent of the Borrower)
or any of its subsidiaries in connection with the Transactions (including
expenses in connection with hedging transactions), the Sponsor Management
Agreement, this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

“Transactions” shall mean, collectively, (a) the Merger, (b) the Equity
Investment, (c) the funding of the Specified Senior Indebtedness, (d) the
funding of the Specified Senior Subordinated Indebtedness, (e) the funding of
the Term Loans and the other transactions contemplated by this Agreement and the
other Loan Documents, (f) the consummation of the refinancing of the Existing
Debt as contemplated by Sections 4.02(l), (g) the execution and delivery of the
Revolving Credit Agreement and the borrowings of loans and the issuance of
letters of credit thereunder, and (h) the payment of Transaction Expenses.

“Treasury Capital Stock” shall have the meaning set forth in
Section 6.03(b)(ii).

“Type”, when used in respect of any Term Loan or Borrowing, shall refer to the
Rate by reference to which interest on such Term Loan or on the Term Loans
comprising such Borrowing is determined. For purposes hereof, the term “Rate”
shall mean the Adjusted LIBO Rate and the Alternate Base Rate.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in any applicable jurisdiction from time to time.

“Unrestricted Subsidiary” shall mean:

(a) any subsidiary of the Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the Borrower, as provided in
Section 5.11); and

(b) any subsidiary of an Unrestricted Subsidiary.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Waiver Statement” means the Waiver Statement delivered by any Lender waiving
all of such Lender’s pro rata share of any mandatory prepayment of Term Loans
which is to be made pursuant to Section 2.13(d).

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, Disqualified Stock or Preferred Stock, as the case may be, at any
date, the quotient obtained by dividing:

(a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

(b) the sum of all such payments.

 

40



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
100% of the Equity Interests of which (other than directors’ qualifying shares)
shall be owned by such Person or by one or more Wholly-Owned Subsidiaries of
such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally.

The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”; and the words “asset” and “property”
shall be construed as having the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. The words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision of this Agreement unless the
context shall otherwise require. All references herein to Articles, Sections,
paragraphs, clauses, subclauses, Exhibits and Schedules shall be deemed
references to Articles, Sections, paragraphs, clauses and subclauses of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, the Total Net Leverage
Ratio and, Senior Secured Leverage Ratio and Total Interest Coverage Ratio (and
the financial definitions used therein) shall be construed in accordance with
GAAP, as in effect on the Closing Date; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend the Total
Net Leverage Ratio or, Senior Secured Leverage Ratio or Total Interest Coverage
Ratio or any financial definition used therein to implement the effect of any
change in GAAP or the application thereof occurring after the Closing Date on
the operation thereof (or if the Administrative Agent notifies the Borrower that
the Required Lenders wish to amend the Total Net Leverage Ratio or, Senior
Secured Leverage Ratio or Total Interest Coverage Ratio or any financial
definition used therein for such purpose), then the Borrower and the
Administrative Agent shall negotiate in good faith to amend the Total Net
Leverage Ratio or, Senior Secured Leverage Ratio or Total Interest Coverage
Ratio or the definitions used therein (subject to the approval of the Required
Lenders) to preserve the original intent thereof in light of such changes in
GAAP; provided that all determinations made pursuant to the Total Net Leverage
Ratio or, Senior Secured Leverage Ratio or Total Interest Coverage Ratio or any
financial definition used therein shall be determined on the basis of GAAP as
applied and in effect immediately before the relevant change in GAAP or the
application thereof became effective, until the Total Net Leverage Ratio or,
Senior Secured Leverage Ratio or Total Interest Coverage Ratio or such financial
definition is amended; provided, further, that, if at any time after the Closing
Date, any obligations of the Borrower or any of the Restricted Subsidiaries that
would not have constituted Indebtedness as of the Closing Date are
recharacterized as Indebtedness in accordance with any relevant changes in GAAP,
such recharacterized obligations shall not be considered Indebtedness for all
purposes hereunder. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data required to
be submitted pursuant to this Agreement shall be prepared in conformity with,
GAAP, as in effect from time to time. The words “date hereof” and “date of this
Agreement” and words of similar impact mean October 12, 2007.

SECTION 1.03. Classification of Term Loans and Borrowings.

For purposes of this Agreement, Term Loans may be classified and referred to by
Type (e.g., a “Eurodollar Term Loan”). Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing”).

SECTION 1.04. Rounding.

The calculation of any financial ratios under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-down if there is no nearest number).

SECTION 1.05. References to Agreements and Laws.

 

41



--------------------------------------------------------------------------------

Unless otherwise expressly provided herein, (a) all references to documents,
instruments and other agreements (including the Loan Documents and
organizational documents) shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, amendments
and restatements, supplements and other modifications are not prohibited by any
Loan Document and (b) references to any law, statute, rule or regulation shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law.

SECTION 1.06. Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

SECTION 1.07. Timing of Payment or Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that with
respect to any payment of interest on or principal of Eurodollar Term Loans, if
such extension would cause any such payment to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

SECTION 1.08. Pro Forma Calculations.

For purposes of determining whether any action is otherwise permitted to be
taken hereunder, the Total Net Leverage Ratio and, Senior Secured Leverage Ratio
and Total Interest Coverage Ratio shall be calculated as follows:

(a) In the event that the Borrower or any Restricted Subsidiary (i) incurs,
redeems, retires or extinguishes any Indebtedness or (ii) issues or redeems
Disqualified Stock or Preferred Stock subsequent to the commencement of the
period for which such ratio is being calculated but prior to or simultaneously
with the event for which the calculation of such ratio is made (a “Ratio
Calculation Date”), then such ratio shall be calculated giving pro forma effect
to such incurrence, redemption, retirement or extinguishment of Indebtedness, or
such issuance or redemption of Disqualified Stock or Preferred Stock, as if the
same had occurred at the beginning of the applicable four-quarter period.

(b) For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business made (or committed to be made
pursuant to a definitive agreement) during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the relevant Ratio Calculation Date, and other operational changes that the
Borrower or any of its Restricted Subsidiaries has made during the four-quarter
reference period or subsequent to such reference period and on or prior to or
simultaneously with such Ratio Calculation Date shall be calculated on a pro
forma basis in accordance with GAAP assuming that all such Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations, discontinued
operations and other operational changes had occurred on the first day of the
four-quarter reference period. If since the beginning of such period any Person
that subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any of its Restricted Subsidiaries since the beginning of such
period shall have made any Investment, acquisition, disposition, merger,
amalgamation, consolidation, discontinued operation or operational change, in
each case with respect to an operating unit of a business, that would have
required adjustment pursuant to this definition, then such ratio shall be
calculated giving pro forma effect thereto for such period as if such
Investment, acquisition, disposition, merger, consolidation, discontinued
operation or operational change had occurred at the beginning of the applicable
four-quarter period.

(c) For purposes of this Section 1.08, whenever pro forma effect is to be given
to any Investment, acquisition, disposition, merger, amalgamation,
consolidation, discontinued operation or operational change, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower. Any such pro forma calculation may include
adjustments appropriate, in the reasonable determination of the Borrower as

 

42



--------------------------------------------------------------------------------

set forth in an Officer’s Certificate, to reflect (i) operating expense
reductions and other operating improvements or synergies reasonably expected to
result from any acquisition, amalgamation, merger or operational change
(including, to the extent applicable, from the Transactions) and (ii) all
adjustments of the nature used in connection with the calculation of “Adjusted
EBITDA” as set forth in footnote (5) to the “Summary Historical and Pro Forma
Financial Data” under “Offering Circular Summary” in the offering circular for
the Borrower’s Senior Exchange Notes due 2015 to the extent such adjustments,
without duplication, continue to be applicable to such four-quarter period;
provided that such operating expense reductions and other operating improvements
or synergies are reasonably identifiable and factually supportable and otherwise
comply with the limitations set forth in the definition of “EBITDA”.

(d) Interest on a Capitalized Lease Obligation shall be deemed to accrue at the
interest rate reasonably determined by a responsible financial or accounting
officer of the Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.

ARTICLE II

The Term Loans

SECTION 2.01. Term Loan Commitments.

Subject to the terms and conditions herein set forth, each Lender agrees,
severally and not jointly, to make a Term Loan to the Borrower on the Closing
Date in a principal amount not to exceed its Term Loan Commitment. Amounts paid
or prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Term Loans.

(a) Each Term Loan shall be made as part of a Borrowing consisting of Term Loans
made by the Lenders ratably in accordance with their applicable Term Loan
Commitments; provided, however, that the failure of any Lender to make any Term
Loan shall not relieve any other Lender of its obligation to lend hereunder (it
being understood, however, that no Lender shall be responsible for the failure
of any other Lender to make any Term Loan required to be made by such other
Lender). The Term Loans comprising any Borrowing shall be in an aggregate
principal amount that is not less than the Minimum Threshold.

(b) Subject to Sections 2.02(e), 2.08 and 2.15, all Term Loans shall be made as
ABR Term Loans or Eurodollar Term Loans. Borrowings of more than one Type may be
outstanding at the same time; provided, however, that the Borrower shall not be
entitled to request any Borrowing that, if made, would result in more than
fifteen Eurodollar Borrowings outstanding hereunder at any time.

(c) Each Lender shall make each Term Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 11:00 a.m. and the Administrative Agent shall promptly wire transfer the
amounts so received to an account designated by the Borrower in the applicable
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such

 

43



--------------------------------------------------------------------------------

Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower to but excluding the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
a rate per annum equal to the interest rate applicable to the Term Loans
comprising such Borrowing at the time and (ii) in the case of such Lender, for
the first such day, the Federal Funds Effective Rate, and for each day
thereafter, the Alternate Base Rate plus the Applicable Percentage for ABR Term
Loans. If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount shall constitute such Lender’s Term Loan as part of such
Borrowing for purposes of this Agreement and (x) the Borrower’s obligation to
repay the Administrative Agent such corresponding amount pursuant to this
Section 2.02(d) shall cease and (y) if the Borrower pays such amount to the
Administrative Agent, the amount so paid shall constitute a repayment of such
Borrowing by such amount.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Eurodollar Borrowing if the Interest Period
requested with respect thereto would end after the(i) with respect to the
Non-Extended Term Loans, the Non-Extended Term Loan Maturity Date, and (ii) with
respect to the Extended Term Loans, the Extended Term Loan Maturity Date.

SECTION 2.03. Borrowing Procedure.

In order to request a Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 12:30 p.m. three Business Days before a proposed Borrowing and
(b) in the case of an ABR Borrowing, not later than 12:30 p.m. one Business Day
before a proposed Borrowing. Each such telephonic request shall be irrevocable,
shall be confirmed promptly by hand delivery or fax to the Administrative Agent
of a written Borrowing Request and shall specify the following information:
(i) whether such Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing;
(ii) the date of such Borrowing (which shall be a Business Day); (iii) the
number and location of the account to which funds are to be disbursed; (iv) the
amount of such Borrowing; and (v) if such Borrowing is to be a Eurodollar
Borrowing, the initial Interest Period or Interest Periods with respect thereto;
provided, however, that notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration. The Administrative Agent shall
promptly advise the applicable Lenders of any notice given pursuant to this
Section 2.03 (and the contents thereof), and of each Lender’s portion of the
requested Borrowing.

SECTION 2.04. Evidence of Debt; Repayment of Term Loans.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender, the principal amount of each Term Loan of
such Lender as provided in Section 2.11.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the Term Loan made by such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Term Loan made hereunder, the Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder

 

44



--------------------------------------------------------------------------------

and (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrower or any Guarantor and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Term Loans
in accordance with the terms of this Agreement.

(e) Any Lender may request that the Term Loan made by it hereunder be evidenced
by a promissory note in substantially the form of Exhibit G with appropriate
insertions and deletions (each, a “Note”). In such event, the Borrower shall
execute and deliver to such Lender a Note payable to such Lender and its
permitted registered assigns. Notwithstanding any other provision of this
Agreement, in the event any Lender shall request and receive such a Note, the
interests represented by such Note shall at all times (including after any
assignment of all or part of such interests pursuant to Section 9.04) be
represented by one or more Notes payable to the payee named therein or its
registered assigns.

SECTION 2.05. Administration Fee.

The Borrower agrees to pay to the Administrative Agent, for its own account, the
administrative fees in the amounts and at the times as separately agreed by the
Borrower and the Administrative Agent (the “Administration Fee”).

SECTION 2.06. Interest on Term Loans.

(a) Subject to the provisions of Section 2.07, the Term Loans comprising each
ABR Borrowing shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Percentage in effect from time to time.

(b) Subject to the provisions of Section 2.07, Term Loans comprising a
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

(c) Interest, including interest payable pursuant to Section 2.07, shall be
computed on the basis of the actual number of days elapsed over a year of 360
days (other than computations of interest for ABR Term Loans, which shall be
made by the Administrative Agent on the basis of the actual number of days
elapsed over a year of 365 or 366 day, as applicable) and shall be calculated
from and including the date of the relevant Borrowing to, but excluding, the
date of repayment thereof. Interest on each Term Loan shall be payable on the
Interest Payment Dates applicable to such Term Loan, except as otherwise
provided in this Agreement. The applicable Alternate Base Rate or Adjusted LIBO
Rate for each Interest Period or day within an Interest Period, as the case may
be, shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.07. Default Interest.

If an Event of Default under Section 7.01(b) or (c) shall have occurred and
shall be continuing, by acceleration or otherwise, then, upon the request of the
Required Lenders until the related defaulted amount shall have been paid in
full, to the extent permitted by law, such overdue amount shall bear interest
(after as well as before judgment), payable on demand, (a) in the case of
principal of a Term Loan, at the rate otherwise applicable to such Term Loan
pursuant to Section 2.06 plus 2.00% per annum and (b) in all other cases, at a
rate per annum equal to the rate that would be applicable to an ABR(i) in the
case of such overdue amounts owing to Lenders holding Extended Term Loans, an
ABR Term Loan that is an Extended Term Loan plus 2.00% per annum, and (ii) in
all other cases, an ABR Term Loan that is a Non-Extended Term Loan plus
2.00% per annum.

 

45



--------------------------------------------------------------------------------

SECTION 2.08. Alternate Rate of Interest.

(i) In the event, and on each occasion, that (i) the Administrative Agent shall
have reasonably determined that deposits in the principal amounts and
denominations of the Term Loans comprising any Borrowing are not generally
available in the London interbank market, or that the rates at which such
deposits are being offered in the London interbank market will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Term Loan during the applicable Interest Period, or that reasonable
means do not exist for ascertaining the Adjusted LIBO Rate for such Interest
Period or (ii) the Required Lenders notify the Administrative Agent that the
Adjusted LIBO Rate for any Interest Period will not adequately reflect the cost
to the Lenders of making or maintaining such Term Loans for such Interest
Period, the Administrative Agent shall, as soon as practicable thereafter, give
written or fax notice of such determination to the Borrower and the Lenders. In
the event of any such determination, until the Administrative Agent shall have
advised the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist (which the Administrative Agent agrees to give promptly
after such circumstances no longer exist), each affected Eurodollar Term Loan
shall automatically, on the last day of the current Interest Period for such
Term Loan, convert into an ABR Term Loan and the obligations of the Lenders to
make Eurodollar Term Loans denominated in dollars or to convert ABR Term Loans
into Eurodollar Term Loans shall be suspended until the Administrative Agent
shall notify the Borrower that the Required Lenders have determined that the
circumstances causing such suspension no longer exist. Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.

SECTION 2.09. Termination of Term Loan Commitments.

The Term Loan Commitments shall automatically terminate upon the making of the
Term Loans on the Closing Date.

SECTION 2.10. Conversion and Continuation of Borrowings.

The Borrower shall have the right at any time upon prior written or fax notice
to the Administrative Agent (i) not later than 12:30 p.m., one Business Day
prior to conversion, to convert any Eurodollar Borrowing into an ABR Borrowing
and (ii) not later than 12:30 p.m., three Business Days prior to conversion or
continuation, to convert any ABR Borrowing into a Eurodollar Borrowing or to
continue any Eurodollar Borrowing as a Eurodollar Borrowing for an additional
Interest Period, subject in each case to the following:

(w) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Term Loans comprising
the converted or continued Borrowing;

(x) if less than all of the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(y) each conversion shall be effected by each Lender and the Administrative
Agent recording, for the account of such Lender, the Type of such Term Loan
resulting from such conversion and reducing the Term Loan (or portion thereof)
of such Lender being converted by an equivalent principal amount; accrued
interest on any Eurodollar Term Loan (or portion thereof) being converted shall
be paid by the Borrower at the time of conversion; and

(z) if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16.

Each notice pursuant to this Section 2.10 shall be irrevocable (subject to
Sections 2.08 and 2.15) and shall refer to this Agreement and specify (i) the
identity and amount of the Borrowing that the Borrower requests be converted or
continued, (ii) whether such Borrowing is to be converted to or continued as a
Eurodollar Borrowing or an ABR Borrowing, (iii) if such notice requests a
conversion, the date of such conversion (which shall be a Business

 

46



--------------------------------------------------------------------------------

Day) and (iv) if such Borrowing is to be converted to or continued as a
Eurodollar Borrowing, the Interest Period with respect thereto. If no Interest
Period is specified in any such notice with respect to any conversion to or
continuation as a Eurodollar Borrowing, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall advise the Lenders of any notice given pursuant to this Section 2.10 and
of each Lender’s portion of any converted or continued Borrowing. If the
Borrower shall not have given notice in accordance with this Section 2.10 to
continue any Borrowing into a subsequent Interest Period (and shall not
otherwise have given notice in accordance with this Section 2.10 to convert such
Borrowing), such Borrowing shall, at the end of the Interest Period applicable
thereto (unless repaid pursuant to the terms hereof), automatically be converted
into an ABR Borrowing.

SECTION 2.11. Repayment of Borrowings.

(a) The Borrower shall repay to the Administrative Agent for the ratable account
of the Non-Extending Term Loan Lenders the principal amount of the Non-Extended
Term Loans on the dates and in the amounts set forth below; provided that the
remaining scheduled installments due in respect of principal of the Non-Extended
Term Loans after the Amendment No. 2 Closing Date shall be reduced pro rata by
the initial aggregate outstanding principal amount of Extended Term Loans on the
Amendment No. 2 Closing Date:

 

Date

   Amount  

09/30/09

   $ 5,500,000   

12/31/09

   $ 5,500,000   

03/31/10

   $ 5,500,000   

06/30/10

   $ 5,500,000   

09/30/10

   $ 5,500,000   

12/31/10

   $ 5,500,000   

03/31/11

   $ 5,500,000   

06/30/11

   $ 5,500,000   

09/30/11

   $ 5,500,000   

12/30/11

   $ 5,500,000   

03/30/12

   $ 5,500,000   

06/29/12

   $ 5,500,000   

09/28/12

   $ 5,500,000   

12/31/12

   $ 5,500,000   

03/28/13

   $ 5,500,000   

06/28/13

   $ 5,500,000   

9/30/13

   $ 5,500,000   

12/31/13

   $ 5,500,000   

03/31/14

   $ 5,500,000   

06/30/14

   $ 5,500,000   

Non-Extended Term Loan Maturity Date

     2,090,000,000   

(b) The Borrower shall repay to the Administrative Agent for the ratable account
of the Extending Term Loan Lenders 0.25% of the original outstanding principal
amount of the Extended Term Loans on the Amendment No. 2 Closing Date on each
Principal Payment Date occurring prior to the Extended Term Loan Maturity Date:

(c) (b) To the extent not previously paid, the Borrower shall repay to the
Administrative Agent (i) for the ratable benefit of the Non-Extending Term Loan
Lenders the outstanding principal amount of the Non-Extended Term Loans on the
Term Loan Maturity Date Non-Extended Term Loan Maturity Date and (ii) for the
ratable benefit of the Extending Term Loan Lenders the outstanding principal
amount of the Extended Term Loans on the Extended

 

47



--------------------------------------------------------------------------------

Term Loan Maturity Date, in each case, together with accrued and unpaid interest
on the principal amount to be paid to but excluding the date of payment.

(d) (c) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

SECTION 2.12. Optional Prepayment.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon at least three Business Days’
prior written or fax notice by the Borrower in the case of Eurodollar Term
Loans, or written or fax notice by the Borrower at least one Business Day prior
to the date of prepayment in the case of ABR Term Loans, to the Administrative
Agent before 12:30 p.m.; provided, however, that each partial prepayment shall
be in an aggregate amount of not less than the Minimum Threshold.

(b) Optional prepayments of the Term Loans shall be applied against the
remaining scheduled installments of principal due in respect of thesuch Term
Loans under Section 2.11(a) in the manner specified by the Borrower or, if not
so specified on or prior to the date of such optional prepayment, in direct
order of maturity. Optional prepayments of Term Loans and any Incremental Term
Loans shall be applied ratably among the outstanding Non-Extended Term Loans,
Extended Term Loans and Incremental Term Loans.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein.

SECTION 2.13. Mandatory Prepayments.

(a) Not later than the tenth Business Day following the receipt by the Borrower
or any of its Restricted Subsidiaries of Net Cash Proceeds in respect of any
Prepayment Asset Sale or Property Loss Event, the Borrower shall apply an amount
equal to 100% of the Net Cash Proceeds received by the Borrower or any of its
Restricted Subsidiaries with respect thereto, (subject to the restrictions set
forth herein) to prepay outstanding Term Loans in accordance with
Section 2.13(df); provided, however, that, the foregoing percentage shall be
reduced to (i) 50% if the Total Net Leverage Ratio is less than or equal to 6.00
to 1.00 but greater than 5.00 to 1.00 and (ii) 0% if the Total Net Leverage
Ratio is less than or equal to 5.00 to 1.00, in each case, determined by
reference to the most recently delivered Pricing Certificate at the time of
receipt of such Net Cash Proceeds; and provided, further, that if (A) prior to
the date any such prepayment is required to be made, the Borrower notifies the
Administrative Agent of its intent to reinvest such Net Cash Proceeds in assets
of a kind then used or usable in the business of the Borrower and its Restricted
Subsidiaries (including any Related Business Assets) and (B) no Event of Default
shall have occurred and be continuing at the time of such proposed reinvestment,
and no Event of Default under clause (b), (c), (g) or (h) of Section 7.01 (each,
a “Specified Default”) shall have occurred and shall be continuing at the time
of proposed reinvestment (unless, in the case of such Specified Default, such
reinvestment is made pursuant to a binding commitment entered into at a time
when no Specified Default was continuing), then the Borrower shall not be
required to prepay Term Loans hereunder in respect of such Net Cash Proceeds to
the extent that such Net Cash Proceeds are so reinvested within 365 days after
the date of receipt of such Net Cash Proceeds (or, within such 365 day period,
the Borrower or any of its Restricted Subsidiaries enters into a binding
commitment to so reinvest in such Net Cash Proceeds, and such Net Cash Proceeds
are so reinvested within 180 days after such binding commitment is so entered
into); provided, however, that (I) if any Net Cash Proceeds are not reinvested
or applied as a repayment on or prior to the last day of the applicable
application period, such Net Cash Proceeds shall be applied within five Business
Days to the prepayment of the Term Loans as set forth above (without regard to
the immediately preceding proviso) and (II) if, as a result of any Prepayment
Asset Sale or Property Loss Event, the Borrower would be required to prepay or
make an “offer to purchase” the Specified Senior Indebtedness pursuant to the
terms of the Specified Senior Indebtedness Documentation or any other Material
Indebtedness, in any such case prior to the expiry of the foregoing reinvestment

 

48



--------------------------------------------------------------------------------

or repayment periods, the Borrower shall apply the relevant percentage of such
Net Cash Proceeds as required above by this paragraph (a) to prepay Term Loans
in accordance with Section 2.13(df) on the day immediately preceding the date of
such required “offer to purchase” (without regard to the immediately preceding
proviso).

(b) No later than the tenth Business Day following the delivery of the
Section 5.04 Financials under Section 5.04(a) (commencing with the fiscal year
ended December 31, 2008), the Borrower shall prepay outstanding Term Loans in
accordance with Section 2.13(df) in an aggregate principal amount equal to the
excess, if any, of (i) the applicable ECF Percentage of Excess Cash Flow for the
fiscal year then ended over (ii) the aggregate principal amount of Term Loans
prepaid pursuant to Section 2.12 and “Revolving Loans” (to the extent
accompanied by a permanent reduction of the “Revolving Credit Commitments” each
as defined under the Revolving Credit Agreement) during such fiscal year or on
or prior to the date such payment is required to be made (without duplication),
in each case to the extent such prepayments are not funded with the proceeds of
long-term Indebtedness (other than revolving Indebtedness).

(c) In the event that the Borrower or any of its Restricted Subsidiaries shall
receive Net Cash Proceeds from the issuance or incurrence of Indebtedness (other
than any cash proceeds from the issuance or incurrence of Indebtedness permitted
pursuant to Section 6.01), the Borrower shall no later than the third Business
Day following the receipt of such Net Cash Proceeds, apply an amount equal to
100% of such Net Cash Proceeds to prepay outstanding Term Loans in accordance
with Section 2.13(df).

(d) In the event that the Borrower or any of its Restricted Subsidiaries shall
receive Net Cash Proceeds from the issuance of Senior Secured Notes on the
Amendment No. 2 Closing Date, the Borrower shall immediately apply an amount
equal to 100% of such Net Cash Proceeds to prepay the outstanding Term Loans in
accordance with Section 2.13(f).

(e) In the event that the Borrower or any of its Restricted Subsidiaries shall
receive Net Cash Proceeds from the issuance of Senior Secured Notes after the
Amendment No. 2 Closing Date, the Borrower shall immediately apply an amount
equal to 100% of such Net Cash Proceeds to prepay the outstanding Term Loans in
accordance with Section 2.13(f).

(f) (d) Prior to the repayment in full of all Term Loans and all Obligations
(other than contingent obligations) relating thereto, (i) all prepayments
required by this Section 2.13 (other than any repayment required under
Section 2.13(e)) shall be applied to the repayment of the Term Loans until paid
in full (based on the principal amounts of such Term Loans on the date of
prepaymentratably with respect to Non-Extended Term Loans and Extended Term
Loans and applied against the remaining scheduled installments of principal due
in respect of thesuch Term Loans in the direct order of maturity) and (ii) all
prepayments required by Section 2.13(e) shall be applied first to the repayment
of the Non-Extended Term Loans until paid in full (and applied against the
remaining scheduled installments of principal due in respect of the Non-Extended
Term Loans in the direct order of maturity) and second to the repayment of the
Extended Term Loans until paid in full (and applied against the remaining
scheduled installments of principal due in respect of the Extended Term Loans in
the direct order of maturity); provided that, in each case, to the extent an
Event of Default then exists, such prepayment shall instead be applied in
accordance with Section 2.17(b).

(g) (e) Notwithstanding anything to the contrary contained in this Section 2.13
or elsewhere in this Agreement including in Section 9.08, the Borrower shall
have the option in its sole discretion to give the Lenders the option to waive
their pro rata share of a mandatory prepayment of Term Loans which is to be made
pursuant to Section 2.13(a), (b) or (c) (each such repayment a “Waivable
Mandatory Prepayment”) upon the terms and provisions set forth in this
Section 2.13(eg). If the Borrower elects to exercise the option referred to in
the immediately preceding sentence the Borrower shall give to the Administrative
Agent written notice of its intention to give the Lenders the right to waive a
Waivable Mandatory Prepayment including in such notice the aggregate amount of
such proposed prepayment not later than 12:30 p.m. five Business Days prior to
the date of the proposed prepayment which notice the Administrative Agent shall
promptly forward to all Lenders indicating in such notice the amount of such
prepayment to be applied to each such Lender’s outstanding Term Loans. The
Borrower’s offer to permit the Lenders to waive any such Waivable Mandatory
Prepayment may apply to all or part of such prepayment, provided that any offer
to waive part of such prepayment must be made ratably to the Term Loan Lenders
(based on the principal amount of the Term

 

49



--------------------------------------------------------------------------------

Loans on the date of prepayment). In the event that any such Lender desires to
waive its pro rata share of such Lender’s right to receive any such Waivable
Mandatory Prepayment in whole or in part such Lender shall so advise the
Administrative Agent no later than 4:00 p.m. on the date which is two Business
Days after the date of such notice from the Administrative Agent and the
Administrative Agent shall promptly thereafter notify the Borrower thereof which
notice shall also include the amount such Lender desires to receive in respect
of such prepayment. If any Lender does not reply to the Administrative Agent
within such two Business Day period such Lender will be deemed not to have
waived any part of such prepayment. If any Lender does not specify an amount it
wishes to receive such Lender will be deemed to have accepted 100% of its share
of such prepayment. In the event that any such Lender waives all or part of its
share of any such Waivable Mandatory Prepayment the Borrower shall retain 100%
of the amount so waived by such Lender. Notwithstanding anything to the contrary
contained above if one or more Lenders waives its right to receive all or any
part of any Waivable Mandatory Prepayment but less than all the Lenders waive in
full their right to receive 100% of the total Waivable Mandatory Prepayment
otherwise required with respect to the Term Loans, then the amount actually
applied to the repayment of Term Loans of Lenders which have waived all or any
part of their right to receive 100% of such prepayment shall be applied to each
then outstanding Borrowing of Term Loans on a pro rata basis so that each Lender
with outstanding Term Loans shall after giving effect to the application of the
respective repayment maintain the same percentage as determined for such Lender
but not the same percentage that the other Term Loan Lenders hold and not the
same percentage held by such Lender prior to prepayment of each Borrowing of
Term Loans which remains outstanding after giving effect to such application.
Notwithstanding anything to the contrary Lenders shall not have the right to
waive mandatory prepayments under this Section 2.13 except as set forth in this
Section 2.13(eg) and in Section 2.13(h).

(h) Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement including in Section 9.08, each Lender shall have
the option in its sole discretion to waive all but not less than all of its pro
rata share of any mandatory prepayment of Term Loans which is to be made
pursuant to Section 2.13(d) (such prepayment, the “Waivable Note Prepayment”)
upon the terms and provisions set forth in this Section 2.13(h). In the event
that any Lender desires to waive its pro rata share of the Waivable Note
Prepayment (any such Lender, a “Declining Lender”) in whole such Declining
Lender shall so indicate in its Amendment No. 2 Lender Addendum or Waiver
Statement, as applicable. If any Lender does not deliver a Waiver Statement or
does not affirmatively indicate in its Amendment No. 2 Lender Addendum that it
wishes to waive all of its pro rata share of the Waivable Note Prepayment, then
such Lender will be deemed not to have waived such prepayment. In the event that
any Declining Lender waives all of its pro rata share of the Waivable Mandatory
Note Prepayment, then 100% of the amount so waived by such Declining Lender
shall be applied ratably to the repayment of the Term Loans held by Lenders who
are not Declining Lenders (and applied against the remaining scheduled
installments of principal due in respect of such Term Loans in the direct order
of maturity). Notwithstanding anything to the contrary contained above, in the
event that less than 100% of Net Cash Proceeds from the issuance of Senior
Secured Notes on the Amendment No. 2 Closing Date would be applied to the
prepayment of the Term Loans as a result of Declining Lenders waiving all of
their pro rata share of the Waivable Note Prepayment, then any such shortfall
shall be applied ratably to the prepayment of the Term Loans held by the
Declining Lenders (and applied against the remaining scheduled installments of
principal due in respect of such Term Loans in the direct order of maturity).

SECTION 2.14. Reserve Requirements; Change in Circumstances.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender (except any such reserve requirement which is reflected
in the Adjusted LIBO Rate) or shall impose on such Lender or the London
interbank market any other condition affecting this Agreement or Eurodollar Term
Loans made by such Lender, and the result of any of the foregoing shall be to
increase the cost to such Lender of making or maintaining any Eurodollar Term
Loan or to reduce the amount of any sum received or receivable by such Lender
(whether of principal, interest or otherwise) by an amount deemed by such Lender
to be material, then the Borrower will pay to such Lender upon demand such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

50



--------------------------------------------------------------------------------

(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Term Loans made or participations in Term
Loans purchased by such Lender pursuant hereto to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy) by an amount
deemed by such Lender to be material, then the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrower, shall describe
the applicable Change in Law, the resulting costs incurred or reduction suffered
(including a calculation thereof), certifying that such Lender is generally
charging such amounts to similarly situated borrowers and shall be conclusive
absent manifest error. The Borrower shall pay such Lender, as applicable, the
amount shown as due on any such certificate delivered by it within 30 days after
its receipt of the same.

(d) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 180 days prior to such request; provided further, that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 180-day period. The
protection of this Section 2.14 shall be available to each Lender regardless of
any possible contention of the invalidity or inapplicability of the Change in
Law that shall have occurred or been imposed; provided that if, after the
payment of any amounts by the Borrower under this Section 2.14, any Change in
Law in respect of which a payment was made is thereafter determined to be
invalid or inapplicable to the relevant Lender, then such Lender shall, within
30 days after such determination, repay any amounts paid to it by the Borrower
hereunder in respect of such Change in Law.

(e) Notwithstanding anything in this Section 2.14 to the contrary, this
Section 2.14 shall not apply to any Change in Law with respect to Taxes, which
shall be governed exclusively by Section 2.20.

SECTION 2.15. Change in Legality.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Term
Loan or to give effect to its obligations as contemplated hereby with respect to
any Eurodollar Term Loan, then, by written notice to the Borrower and to the
Administrative Agent:

(i) such Lender may declare that Eurodollar Term Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Term Loans will not
thereafter (for such duration) be converted into Eurodollar Term Loans,
whereupon any request for a Eurodollar Borrowing (or to convert an ABR Borrowing
to a Eurodollar Borrowing or to continue a Eurodollar Borrowing for an
additional Interest Period) shall, as to such Lender only, be deemed a request
for an ABR Term Loan (or a request to continue an ABR Term Loan as such for an
additional Interest Period or to convert a Eurodollar Term Loan into an ABR Term
Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Term Loans made by
such Lender shall be converted to ABR Term Loans, in which event all such
Eurodollar Term Loans shall be automatically converted to ABR Term Loans as of
the effective date of such notice as provided in paragraph (b) below.

 

51



--------------------------------------------------------------------------------

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Term Loans that would have been made by
such Lender or the converted Eurodollar Term Loans of such Lender shall instead
be applied to repay the ABR Term Loans made by such Lender in lieu of, or
resulting from the conversion of, such Eurodollar Term Loans.

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Term Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Term Loan; in all other cases such notice shall be effective on the
date of receipt by the Borrower. Such Lender shall withdraw such notice promptly
following any date on which it becomes lawful for such Lender to make and
maintain Eurodollar Term Loans or give effect to its obligations as contemplated
hereby with respect to any Eurodollar Term Loan.

SECTION 2.16. Indemnity.

The Borrower shall indemnify each Lender against any loss or expense that such
Lender may sustain or incur as a consequence of (a) any event, other than a
default by such Lender in the performance of its obligations hereunder, which
results in (i) such Lender receiving or being deemed to receive any amount on
account of the principal of any Eurodollar Term Loan prior to the end of the
Interest Period in effect therefor, (ii) the conversion of any Eurodollar Term
Loan to an ABR Term Loan or the conversion of the Interest Period with respect
to any Eurodollar Term Loan, in each case other than on the last day of the
Interest Period in effect therefor, or (iii) any Eurodollar Term Loan to be made
by such Lender (including any Eurodollar Term Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Term Loan shall have been given by the Borrower hereunder other than by
operation of Section 2.08 (any of the events referred to in this clause
(a) being called a “Breakage Event”) or (b) any default in the making of any
payment or prepayment required to be made hereunder. In the case of any Breakage
Event, such loss shall include an amount equal to the excess, as reasonably
determined by such Lender, of (i) its cost of obtaining funds for the Eurodollar
Term Loan that is the subject of such Breakage Event for the period from the
date of such Breakage Event to the last day of the Interest Period in effect (or
that would have been in effect) for such Term Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period (exclusive of
any loss of anticipated profits). A certificate of any Lender setting forth any
amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

SECTION 2.17. Pro Rata Treatment; Intercreditor Agreements.

(a) Except as provided below in this Section 2.17 and as required under
Section 2.13, 2.14, 2.15, 2.16, 2.20 or 2.21, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Term
Loans and each conversion of any Borrowing to or continuation of any Borrowing
as a Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective applicable Term Loan Commitments (or, if such
Term Loan Commitments shall have terminated, in accordance with the respective
principal amounts of their respective applicable outstanding Term Loans). In
addition, in computing such Lender’s portion of any Borrowing to be made
hereunder, the Administrative Agent may, in its discretion, round each Lender’s
percentage of such Borrowing to the next higher or lower whole dollar amount.

(b) Notwithstanding anything to the contrary contained in this Agreement, any
payment or other distribution (whether from proceeds of collateral or any other
source, whether in the form of cash, securities or otherwise, and whether made
by any Loan Party or in connection with any exercise of remedies by the
Collateral Agent, the Administrative Agent or any Lender) made or applied in
respect of any of the Obligations during the existence of an Event of Default or
during or in connection with Insolvency Proceedings involving any Loan Party (or
any plan of liquidation, distribution or reorganization in connection
therewith), shall be made or applied, as the case may be, in the following order
of priority (with higher priority Obligations to be paid in full prior to any
payment or other distribution in respect of lower priority Obligations):
(i) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Collateral Agent

 

52



--------------------------------------------------------------------------------

and the Administrative Agent in their capacities as such; (ii) second, to
payment of that portion of the Obligations constituting fees, indemnities and
other amounts (other than principal and interest) payable to the Lenders,
including attorney fees (ratably among such Lenders in proportion to the
respective amounts described in this clause second payable to them);
(iii) third, to payment of that portion of the Obligations constituting accrued
and unpaid interest (including any default interest) on the Term Loans (ratably
among such Lenders in proportion to the respective amounts described in this
clause third payable to them), including interest accruing after the filing or
commencement of any Insolvency Proceedings in respect of any Loan Party, whether
or not any claim for post-filing or post-petition interest is or would be
allowed, allowable or otherwise enforceable in any such Insolvency Proceedings;
(iv) fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans (ratably among such Lenders in proportion to the
respective amounts described in this clause fourth held by them) and amounts
constituting Nonpriority Hedging Obligations; and (v) last, in the case of
proceeds of collateral, the balance, if any, thereof, after all of the
Obligations have been paid in full, to the Borrower or as otherwise required by
Applicable Law. Each Lender agrees that the provisions of this Section 2.17
(including the priority of the Obligations as set forth herein) constitute an
intercreditor agreement among them for value received that is independent of any
value received from the Loan Parties, and that such agreement shall be
enforceable as against each Lender, including in any Insolvency Proceedings in
respect of any Loan Party, to the same extent that such agreement is enforceable
under applicable non-bankruptcy law (including pursuant to Section 510(a) of the
U.S. federal Bankruptcy Code or any comparable provision of applicable
insolvency law), and that, if any Lender receives any payment or distribution in
respect of any Obligation (including in connection with any Insolvency
Proceedings or any plan of liquidation, distribution or reorganization therein)
to which such Lender is not entitled in accordance with the priorities set forth
in this Section 2.17, such amount shall be held in trust by such Lender for the
benefit of the Person or Persons entitled to such payment or distribution
hereunder, and promptly shall be turned over by such Lender to the
Administrative Agent for distribution to the Person or Persons entitled to such
payment or distribution in accordance with this Section 2.17.

SECTION 2.18. Sharing of Setoffs.

Each Lender agrees that if it shall, through the exercise of a right of banker’s
lien, setoff or counterclaim against the Borrower or any other Loan Party, or
pursuant to a secured claim under Section 506 of Title 11 of the United States
Code or other security or interest arising from, or in lieu of, such secured
claim received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means, obtain payment (voluntary
or involuntary) in respect of any Term Loan as a result of which the unpaid
principal portion of its Term Loans shall be proportionately less than the
unpaid principal portion of the Term Loans of any other Lender, it shall be
deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Term Loans of such other Lender, so that the aggregate
unpaid principal amount of the Term Loans and participations in Term Loans held
by each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Term Loans then outstanding as the principal amount of its Term
Loans prior to such exercise of banker’s lien, setoff or counterclaim or other
event was to the principal amount of all Term Loans outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that (i) if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest and (ii) the provisions of this
Section 2.18 shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Term Loans to any assignee or participant. The
Borrower expressly consent to the foregoing arrangements and agrees that any
Lender holding a participation in a Term Loan deemed to have been so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Term Loan directly to the Borrower
in the amount of such participation.

SECTION 2.19. Payments.

The Borrower shall make each payment (including principal of or interest on any
Borrowing or any Administration Fee or other amounts) hereunder and under any
other Loan Document not later than 2:00 p.m. on the date when due in dollars in
immediately available funds. Each such payment shall be made to the
Administrative Agent at its offices at Morgan Stanley, 1 Pierrepont Plaza, 7th
Floor, Brooklyn, NY 11201, Attention: Cindy Kwok,

 

53



--------------------------------------------------------------------------------

Fax no: (718) 233-0928, Email: cindy.kwok@morganstanley.com. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof.

SECTION 2.20. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower or
any other Loan Party hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided, that if any Indemnified Taxes or Other Taxes are required to be
withheld or deducted from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 2.20) the Administrative Agent or Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the Borrower or such Loan Party shall
make such deductions or withholdings and (iii) the Borrower or such Loan Party
shall pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower or any other Loan Party hereunder or under any
other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, in each case, whether or not such Indemnified Taxes (but not Other
Taxes) were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that if, after the payment of any amounts by
the Borrower under this Section, any such Indemnified Taxes in respect of which
a payment was made are thereafter determined to have been incorrectly or
illegally imposed, then the relevant recipient of such payment shall, within 30
days after such determination, repay any amounts paid to it by the Borrower
hereunder in respect of such Indemnified Taxes; provided, further, that the
Borrower shall not be required to indemnify the Administrative Agent or any
Lender pursuant to this Section 2.20(c) for any amounts incurred more than six
months prior to the date the Administrative Agent or such Lender, as applicable,
notifies the Borrower of its intention to claim compensation therefor. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on behalf of itself or a
Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Each Foreign Lender shall (a) furnish to the Borrower (with a copy to the
Administrative Agent) on or before the date it becomes a party to the Agreement
either (i) two accurate and complete originally executed copies of U.S. Internal
Revenue Service (“IRS”) Form W-8BEN (or successor form), (ii) two accurate and
complete originally executed copies of IRS Form W-8ECI (or successor form) or
(iii) two accurate and complete originally executed copies of IRS Form W-8IMY
(or successor form) together with any required attachments, certifying, in any
case, to such Foreign Lender’s legal entitlement to an exemption or reduction
from U.S. federal withholding tax with respect to all payments hereunder and
(b) provide to the Borrower (with a copy to the Administrative Agent) a new Form
W-8BEN (or successor form), Form W-8ECI (or successor form) or Form W-8IMY (or
successor form) together with any required attachments upon (i) the expiration
or obsolescence of any previously delivered form to reconfirm any complete
exemption from, or any entitlement to a reduction in, U.S. federal withholding
tax with respect to any payment hereunder, (ii) the occurrence of any event
requiring a change in the most recent form previously delivered by it and
(iii) from time to time if requested by the Borrower or the Administrative
Agent; provided that any Foreign

 

54



--------------------------------------------------------------------------------

Lender that is relying on the so-called “portfolio interest exemption” shall
also furnish a “Non-Bank Certificate” in the form of Exhibit E together with a
Form W-8BEN. Notwithstanding any other provision of this paragraph, a Foreign
Lender shall not be required to deliver any form pursuant to this paragraph that
such Foreign Lender is not legally able to deliver.

(f) Any Lender that is a United States Person, as defined in Section 7701(a)(30)
of the Code, shall (unless such Lender may be treated as an exempt recipient
based on the indicators described in Treasury Regulation
Section 1.6049-4(c)(1)(ii)(A)(1)) deliver to the Borrower (with a copy to the
Administrative Agent), at the times specified in Section 2.20(e), two accurate
and complete original signed copies of IRS Form W-9, or any successor form that
such Person is entitled to provide at such time, in order to qualify for an
exemption from United States back-up withholding requirements.

(g) In the event that the Borrower is resident in or conducts business in Puerto
Rico, each Lender that is not a resident of Puerto Rico for Puerto Rican Tax
purposes shall file any certificate or document reasonably requested by the
Borrower and, when prescribed by applicable law and reasonably requested by the
Borrower, update or renew any such certificate or document, pursuant to any
applicable law or regulation, if such filing (i) would eliminate or reduce the
amount of withholding Taxes imposed by Puerto Rico with respect to any payment
hereunder and (ii) would not, in the sole discretion of such Lender, result in a
legal, economic or regulatory disadvantage to such Lender.

(h) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.20(h) with respect to the Indemnified Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that (i) the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority and (ii) nothing herein contained shall interfere with
the right of a Lender or Administrative Agent to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Administrative Agent to do anything that would prejudice its ability to
benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled.

SECTION 2.21. Assignment of Term Loans Under Certain Circumstances; Duty to
Mitigate.

(a) In the event (i) any Lender requests compensation pursuant to Section 2.14,
(ii) any Lender delivers a notice described in Section 2.15, (iii) the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender pursuant to Section 2.20, (iv) any Lender
shall become a Defaulting Lender or (v) any Lender refuses to consent to any
amendment, waiver or other modification of any Loan Document requested by the
Borrower that requires the consent of all affected Lenders in accordance with
the terms of Section 9.08 or all the Lenders and such amendment, waiver or other
modification is consented to by the Required Lenders (any such Lender, a
“Non-Consenting Lender”), the Borrower may, at its sole cost and expense, upon
notice to such Lender and upon the consent of the Administrative Agent, which
shall not be unreasonably withheld, either:

(x) replace such Lender, as the case may be, by causing such Lender to (and such
Lender shall be obligated to) assign, at par, 100% of the principal of its
outstanding Term Loans plus any accrued and unpaid interest pursuant to
Section 9.04 (with the assignment fee to be waived in such instance) all of its
rights and obligations under this Agreement to one or more Persons (which
Persons shall otherwise be subject to the approval rights set forth in
Section 9.04(b)); provided that (I)(A) the replacement Lender shall agree to the
consent, waiver or amendment to which the Non-Consenting Lender did not agree,
(B) neither the Administrative Agent nor any Lender shall have any obligation to
the Borrower to find a replacement Lender

 

55



--------------------------------------------------------------------------------

or other such Person and (C) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.20, such assignment will result in a reduction in such
compensation or payments and (II) the Borrower shall pay to such Lender all
Obligations (other than contingent obligations and other than principal and
accrued interest paid by the assignee) owing to such Lender as of the date of
such assignment; or

(y) repay all Obligations (other than contingent obligations) owing to such
Lender as of such termination date.

Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in respect of the
circumstances contemplated by this Section 2.21.

(b) If (i) any Lender requests compensation under Section 2.14, (ii) any Lender
delivers a notice described in Section 2.15 or (iii) the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority on account
of any Lender, pursuant to Section 2.20, then such Lender shall use reasonable
efforts (which shall not require such Lender to take any action inconsistent
with its internal policies or legal or regulatory restrictions or suffer any
disadvantage or burden deemed by it to be material) (x) to file any certificate
or document reasonably requested by the Borrower or (y) to assign its rights and
delegate and transfer its obligations hereunder to another of its offices,
branches or affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future.

SECTION 2.22. Incremental Term Loans.

(a) The Borrower may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request the establishment of
one or more new term loan commitments (the “Incremental Term Loans”); provided
that both at the time of any such request and upon the effectiveness of any
Incremental Amendment referred to below, no Event of Default shall exist;
provided further that the proceeds of such Incremental Term Loans shall be used
solely to pay cash consideration for acquisitions permitted under this
Agreement. Each Incremental Term Loan shall be in an aggregate principal amount
that is not less than $50,000,000 (or such lower amount that either
(A) represents all remaining availability under the limit set forth in the next
sentence or (B) is acceptable to the Administrative Agent). Notwithstanding
anything to the contrary herein, the aggregate amount of the Incremental Term
Loans shall not exceed the least of (x) $300,000,000, (y) the maximum amount at
the time of such proposed Incremental Term Loan that could be incurred such that
before and after giving pro forma effect to such Incremental Term Loan and after
giving effect to the applicable acquisition permitted under this Agreement and
consummated in connection with the application of such proceeds, the Senior
Secured Leverage Ratio is equal to or less than the Senior Secured Leverage
Ratio as of the last date for which Section 5.04 Financials have been delivered
to the Administrative Agent and (z) the maximum amount at the time of such
proposed Incremental Term Loans that could be incurred such that before and
after giving pro forma effect to such Incremental Term Loans and the applicable
acquisition permitted under this Agreement and consummated in connection with
the application of such proceeds, the Senior Secured Leverage Ratio does not
exceed 5.00:1.00 as of the last date for which Section 5.04 Financials have been
delivered to the Administrative Agent. The Incremental Term Loans (i) shall rank
pari passu in right of payment and of security with the then existing Term
Loans, (ii) shall not mature earlier than the Extended Term Loan Maturity Date,
(iii) shall not have a shorter Weighted Average Life to Maturity than the then
existing Term Loans, (iv) the amortization schedule and Applicable Percentages
for the Incremental Term Loans shall be determined by the Borrower and the
Lenders of the Incremental Term Loans; provided that the all-in yield applicable
to any Incremental Term Loans with respect to which any Sponsor is making more
than such Sponsor’s Participation Portion of such Incremental Term Loans shall
not exceed 12% per annum; provided, further, that (x) such all-in yield shall be
calculated based on the Adjusted LIBO Rate, including giving effect to any LIBO
Rate floor, as of the date such Incremental Term Loans are made to the Borrower,
(y) original issue discount (“OID”) or upfront fees (which shall be deemed to
constitute like amounts of

 

56



--------------------------------------------------------------------------------

OID) payable by the Borrower to the Lenders of the Incremental Term Loans in the
primary syndication thereof shall be included in the calculation of such all-in
yield (with OID being equated to interest based on a four-year to life maturity)
and (z) customary arrangement or commitment fees payable to one or more
arrangers (or their affiliates) of the Incremental Term Loans shall be excluded
from the calculation of such all-in yield, and (v) may otherwise have terms and
conditions different from those of the then existing Term Loans; provided that
any differences set forth in this clause (v) shall be reasonably satisfactory to
the Administrative Agent. Each notice from the Borrower pursuant to this
Section 2.22 shall set forth the requested amount and proposed terms of the
relevant Incremental Term Loan. Incremental Term Loans may be made by any
existing Lender or by any other bank or other financial institution (any such
other bank or other financial institution being called an “Additional Lender”)
(and each existing Lender will have the right, but not the obligation, to make a
portion of any Incremental Term Loan up to an amount equal to its pro rata share
of the then existing Term Loans (a “Participation Portion”), on terms permitted
in this Section 2.22; provided that to the extent that any existing Lender does
not offer to lend its full Participation Portion (any such remaining Incremental
Term Loans, “Remaining Incremental Term Loans”), any existing Lender that does
offer to lend its full Participation Portion (a “Participating Lender”) will
have the right, but not the obligation, to make all or any portion of the entire
Remaining Incremental Term Loans, and if the Participating Lenders, in the
aggregate have elected, pursuant to this proviso, to make Incremental Term Loans
in excess of the Remaining Incremental Term Loans, then the Remaining
Incremental Term Loans shall be allocated among such Lenders pro rata based on
the amount of Remaining Incremental Term Loans such Lender was willing to make;
provided, further, that any existing Lender may assign its right to make
Incremental Term Loans to an Affiliate of such existing Lender); provided that
the relevant Persons under Section 9.04(b) shall have consented (in each case,
not to be unreasonably withheld or delayed) to such Lender’s or Additional
Lender’s making such Incremental Term Loans, if such consent would be required
under Section 9.04(b) for an assignment of Term Loans to such Lender or
Additional Lender.

(b) Commitments in respect of Incremental Term Loans shall become Term Loan
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Lender agreeing to provide such Term Loan
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.22. The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.01 (it being understood that all
references to “the date of such Borrowing” or similar language in such
Section 4.01 shall be deemed to refer to the effective date of such Incremental
Amendment). No Lender shall be obligated to provide any Incremental Term Loan
unless it so agrees in its sole discretion.

(c) The Term Loans and Term Loan Commitments established pursuant to this
paragraph shall constitute Term Loans and Term Loan Commitments under, and shall
be entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such new Term
Loans or any such new Term Loan Commitments.

(d) This Section 2.22 shall supersede any provisions in Section 2.18 or 9.08 to
the contrary.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants (it being understood that, for purposes of
the representations and warranties made in the Loan Documents on the Closing
Date and on the Amendment Closing Date, such representations and warranties
shall be construed as though the Transactions have been consummated) to the
Administrative Agent, the Collateral Agent and each of the Lenders that:

SECTION 3.01. Organization; Powers.

 

57



--------------------------------------------------------------------------------

Each Loan Party and each Restricted Subsidiary (a) is duly organized or formed,
validly existing and in good standing (where relevant) under the laws of the
jurisdiction of its organization, except where the failure to be duly organized
or formed or to exist (other than in the case of the Borrower) or be in good
standing could not reasonably be expected to result in a Material Adverse
Effect, (b) has all requisite power and authority to own its property and assets
and to carry on its business as now conducted, except where the failure to have
such power and authority could not reasonably be expected to result in a
Material Adverse Effect, (c) is qualified to do business in, and is in good
standing (where relevant) in, every jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except where the failure to so qualify or be in good standing
could not reasonably be expected to result in a Material Adverse Effect, and
(d) has the requisite power and authority to execute, deliver and perform its
obligations under each of the Loan Documents to which it is a party.

SECTION 3.02. Authorization.

The execution, delivery and performance of the Loan Documents (a) have been duly
authorized by all requisite corporate or other organizational and, if required,
stockholder or member action of each Loan Party and (b) will not (i) violate
(A) any provision (x) of any applicable law, statute, rule or regulation, or
(y) of the certificate or articles of incorporation, bylaws or other
constitutive documents of any Loan Party, (B) any applicable order of any
Governmental Authority, (C) any provision of the Specified Senior Indebtedness
Documentation or the Specified Senior Subordinated Indebtedness Notes
Documentation or (D) any provision of any other material indenture, agreement or
other instrument to which any Loan Party or any Restricted Subsidiary is a party
or by which any of them or any of their property is bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under or give rise to any right to require the prepayment,
repurchase or redemption of any obligation under (x) the Specified Senior
Indebtedness Documentation or the Specified Senior Subordinated Indebtedness
Notes Documentation or (y) any other such material indenture, agreement or other
instrument or (iii) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by any
Loan Party or any Restricted Subsidiary (other than Liens created or permitted
hereunder or under the Security Documents); except with respect to clauses
(b)(i) through (b)(iii) (other than clauses (b)(i)(A)(y), (b)(i)(C) and
(b)(ii)(x)), to the extent that such violation, conflict, breach, default, or
creation or imposition of Lien could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.03. Enforceability.

This Agreement and each other Loan Document (when delivered) have been duly
executed and delivered by each Loan Party which is a party thereto. This
Agreement and each other Loan Document delivered on the Closing Date
constitutes, and each other Loan Document when executed and delivered by each
Loan Party which is a party thereto will constitute, a legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms, except as may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, receivership, moratorium or similar laws of general
applicability relating to or limiting creditors’ rights generally or by general
equity principles.

SECTION 3.04. Governmental Approvals.

Except to the extent the failure to obtain or make the same could not reasonably
be expected to result in a Material Adverse Effect, no action, consent or
approval of, registration or filing with or any other action by any Governmental
Authority is necessary or will be required in connection with the execution,
delivery and performance of the Loan Documents by the Loan Parties, except for
(a) filings and registrations necessary to perfect the Liens on the Collateral
granted by the Loan Parties in favor of the Collateral Agent and (b) such as
have been made or obtained and are in full force and effect.

SECTION 3.05. Financial Statements.

(a) The Company’s consolidated balance sheets and related statements of income,
stockholder’s equity and cash flows as of and for the fiscal years ended
December 31, 2005 and December 31, 2006, audited by and

 

58



--------------------------------------------------------------------------------

accompanied by the report of PricewaterhouseCoopers LLP present fairly in all
material respects the financial condition and results of operations and cash
flows of the Company and its consolidated subsidiaries as of such dates and for
such periods. Such financial statements were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
noted therein.

(b) The Company has heretofore delivered to the Administrative Agent its
unaudited pro forma consolidated balance sheet and related pro forma statements
of income and cash flows as of the fiscal quarter ended June 30, 2007, prepared
giving effect to the Transactions as if they had occurred, with respect to such
balance sheet, on such date and, with respect to such other financial
statements, on the first day of the four-fiscal quarter period ending on such
date. Such pro forma financial statements have been prepared in good faith by
the Borrower, based on the assumptions believed by the Borrower on the date of
delivery thereof to be reasonable, are based in all material respects on the
information reasonably available to the Borrower as of the date of delivery
thereof, and reflect in all material respects the adjustments required to be
made to give effect to the Transactions, it being understood that actual
adjustments may vary from the pro forma adjustments and actual results may vary
from such projected results and, in each case, such variations may be material.

SECTION 3.06. No Material Adverse Change.

Since the December 31, 2006, no event, change or condition has occurred that
(individually or in the aggregate) has had, or could reasonably be expected to
have, a Material Adverse Effect.

SECTION 3.07. Title to Properties.

Each Loan Party and each Restricted Subsidiary has good and indefeasible title
in fee simple to, or valid leasehold interests in, all its material properties
and assets other than (i) minor defects in title that do not materially
interfere with its ability to conduct its business or to utilize such assets for
their intended purposes, (ii) except where the failure to have such title or
other property interests described above could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and (iii) all
such material properties and assets are free and clear of Liens, other than
Permitted Liens.

SECTION 3.08. Subsidiaries.

Schedule 3.08 sets forth as of the Closing Date a list of all subsidiaries of
the Borrower, the jurisdiction of their formation or organization, as the case
may be, and the percentage ownership interest of such subsidiary’s parent
company therein, and such Schedule shall denote which subsidiaries as of the
Closing Date are not Subsidiary Guarantors.

SECTION 3.09. Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.09, there are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of the Borrower, threatened in writing against any
Loan Party or any Restricted Subsidiary or any business, property or rights of
any such Person that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(b) None of the Loan Parties or any Restricted Subsidiary or any of their
respective material properties is in violation of any applicable law, rule or
regulation, or is in default with respect to any judgment, writ, injunction,
decree or order of any Governmental Authority, where any such violation or
default could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. Federal Reserve Regulations.

 

59



--------------------------------------------------------------------------------

(a) None of the Loan Parties or any Restricted Subsidiary is engaged
principally, or as one of its important activities, in the business of
purchasing or carrying Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Term Loan will be used (i) to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock or (ii) for a purpose in violation of
Regulation T, U or X issued by the Board.

SECTION 3.11. Investment Company Act.

None of the Loan Parties or any Restricted Subsidiary is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.

SECTION 3.12. Taxes.

Each of the Loan Parties and each Restricted Subsidiary has, except where the
failure to so file or pay could not reasonably be expected to have a Material
Adverse Effect, filed or caused to be filed all Federal, state and other Tax
returns required to have been filed by it and has paid, caused to be paid, or
made provisions for the payment of all Taxes due and payable by it and all
material assessments received by it, except such Taxes and assessments that are
not overdue by more than 45days or the amount or validity of which are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Restricted Subsidiary, as applicable, shall have set aside on its books
adequate reserves in accordance with GAAP.

SECTION 3.13. No Material Misstatements.

As of the Closing Date, to the knowledge of the Borrower, the written
information, reports, financial statements, exhibits and schedules furnished by
(as modified or supplemented by other information so furnished prior to the
Closing Date) or on behalf of the Borrower to the Administrative Agent or the
Lenders (other than projections and other forward looking information and
information of a general economic or industry specific nature) on or prior to
the Closing Date in connection with the transactions contemplated hereby (taken
as a whole) did not and, as of the Closing Date, does not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading. The projections furnished by or on behalf of
the Borrower to the Administrative Agent and the Lenders prior to the Closing
Date in connection with the transactions contemplated hereby (as modified or
supplemented by other information so furnished prior to the Closing Date) were
prepared in good faith on the basis of assumptions believed by the Borrower to
be reasonable in light of the conditions existing at the time of delivery of
such projections, and represented, at the time of delivery thereof, a reasonable
good faith estimate of future financial performance by the Borrower (it being
understood that such projections are not to be viewed as facts and are subject
to significant uncertainties and contingencies, many of which are beyond the
control of the Borrower, that actual results may vary from projected results and
such variances may be material and that the Borrower makes no representation as
to the attainability of such projections or as to whether such projections will
be achieved or will materialize).

SECTION 3.14. Employee Benefit Plans.

No ERISA Event has occurred or could reasonably be expected to occur, that could
reasonably be expected to result in a Material Adverse Effect. Each Pension Plan
and/or Foreign Plan is in compliance with the applicable provisions of ERISA,
the Code and/or applicable law, except for such non-compliance that could not
reasonably be expected to have a Material Adverse Effect. No Pension Event has
occurred or could reasonably be expected to occur, which could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.15. Environmental Matters.

Except as otherwise provided in Schedule 3.15, or except with respect to any
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, (i) each Loan Party and each of

 

60



--------------------------------------------------------------------------------

their respective subsidiaries are in compliance with all applicable
Environmental Laws, and have obtained, and are in compliance with, all permits
required of them under applicable Environmental Laws, (ii) there are no claims,
proceedings, investigations or actions by any Governmental Authority or other
Person pending, or to the knowledge of the Borrower, threatened against any Loan
Party or any of their respective subsidiaries under any Environmental Law,
(iii) none of the Loan Parties or any of their respective subsidiaries has
agreed to assume or accept responsibility, by contract, for any liability of any
other Person under Environmental Laws and (iv) there are no facts, circumstances
or conditions relating to the past or present business or operations of any Loan
Party, any of their respective subsidiaries, or any of their respective
predecessors (including the disposal of any wastes, hazardous substances or
other materials), or to any past or present assets of any Loan Party or any of
their respective subsidiaries, that could reasonably be expected to result in
any Loan Party or any subsidiary incurring any claim or liability under any
Environmental Law.

SECTION 3.16. Security Documents.

All filings and other actions necessary to perfect the Liens on the Collateral
created under, and in the manner contemplated by, this Agreement and the
Security Documents have been duly made or taken or otherwise provided for in a
manner reasonably acceptable to the Collateral Agent to the extent required by
the terms of this Agreement or such Security Documents and the Security
Documents create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a valid, and together with such filings and other actions
required by this Agreement or the Security Documents, perfected first priority
Lien in the Collateral (to the extent that, with respect to Collateral that is
intellectual property, a valid, perfected Lien in such Collateral is possible
through such filings and other actions) or, with respect to Revolving Credit
Facility Collateral, a valid, and together with such filings and other actions
required by this Agreement or the Security Documents, perfected second priority
Lien in such Collateral, securing the payment of the Secured Obligations,
subject only to Permitted Liens; provided, however, the representation and
warranty set forth in this Section 3.16 as it relates to the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest in any Equity Interests of any Foreign Subsidiary, or as
to the rights and remedies of the Collateral Agent or any Lender with respect
thereto shall be made only to the extent of comparable representations and
warranties applicable to such Equity Interests or Collateral set forth in the
Security Documents pursuant to which Liens on such Equity Interests or
Collateral are purported to be granted.

SECTION 3.17. Location of Real Property and Leased Premises.

(a) Schedule 3.17(a) lists completely and correctly (in all material respects)
as of the Closing Date all real property owned in fee by the Loan Parties and
the Restricted Subsidiaries and the addresses thereof, to the extent reasonably
available. Except as otherwise provided in Schedule 3.17(a), the Borrower and
its Restricted Subsidiaries own in fee all the real property set forth on such
schedule, except to the extent the failure to have such title could not
reasonably be expected to result in a Material Adverse Effect.

(b) Schedule 3.17(b) lists completely and correctly (in all material respects)
as of the Closing Date all real property in excess of 100,000 square feet leased
by the Loan Parties and the Restricted Subsidiaries and the addresses thereof.
Except as otherwise provided on Schedule 3.17(b), the Loan Parties and the
Restricted Subsidiaries have valid leasehold interests in all the real property
set forth on such schedule, except to the extent the failure to have such valid
leasehold interest could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.18. Labor Matters.

Except as set forth in Schedule 3.18 and except in the aggregate to the extent
the same has not had and could not be reasonably expected to have a Material
Adverse Effect, (a) there are no strikes, lockouts, slowdowns or other labor
disputes against any Loan Party or any Restricted Subsidiary pending or, to the
knowledge of the Borrower, threatened in writing, and (b) the hours worked by
and payments made to employees of the Loan Parties and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters.

SECTION 3.19. Solvency.

 

61



--------------------------------------------------------------------------------

On the Closing Date after giving effect to the Transactions, the Loan Parties,
on a consolidated basis, are Solvent.

SECTION 3.20. Intellectual Property.

Except as set forth in Schedule 3.20, the Borrower and each of its Restricted
Subsidiaries own, license or possess the right to use all intellectual property,
free and clear of Liens other than Permitted Liens, from burdensome
restrictions, that are necessary for the operation of their respective
businesses as currently conducted and as proposed to be conducted, except where
the failure to obtain any such rights or the imposition of such restrictions or
Liens could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.21. Subordination of Junior Financing.

The Obligations constitute “Senior Debt,” “Senior Indebtedness,” “Guarantor
Senior Debt” or “Senior Secured Financing” (or any comparable term) under, and
as defined in, any Junior Financing Documentation.

SECTION 3.22. Other Closing Date Representations.

On the Closing Date, each of the Other Closing Date Representations is true.

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Term Loans hereunder are subject to the
satisfaction (or waiver by the Arranger on or prior to the Closing Date and in
accordance with Section 9.08 thereafter) of the following conditions:

SECTION 4.01. All Term Loans.

On the date of the making of each Term Loan, including the making of an
Incremental Term Loan (it being understood that the conversion into a Eurodollar
Term Loan or an ABR Term Loan or continuation of a Eurodollar Term Loan does not
constitute the making of a Term Loan):

(a) The Administrative Agent shall have received a notice of such Term Loan as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02).

(b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of the making of such Term Loan with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided, however,
that solely for purposes of representations and warranties made on the Closing
Date, such representations and warranties shall be limited in all respects to
the representations and warranties in Sections 3.01(d), 3.02(a), 3.03, 3.10,
3.11 and 3.21 and the Other Closing Date Representations.

(c) At the time of and immediately after the making of such Term Loan (other
than on the Closing Date), no Default or Event of Default shall have occurred
and be continuing.

The making of each Term Loan shall be deemed to constitute a representation and
warranty by the Borrower to the Lenders on the date of the making of such Term
Loan as to the matters specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. Initial Term Loan.

On the Closing Date:

 

62



--------------------------------------------------------------------------------

(a) The Existing Term Loan Agreement shall have been duly executed and delivered
by the Borrower.

(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders, an opinion of Kirkland & Ellis LLP, special counsel for the Loan
Parties, addressed to the Administrative Agent and the Lenders, and of such
other counsel to the Loan Parties satisfactory to the Administrative Agent, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent.

(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or organization, including all amendments thereto,
of each Loan Party, certified as of a recent date by the Secretary of State of
the state of its organization, and a certificate as to the good standing (where
relevant) of each Loan Party as of a recent date, from such Secretary of State
or similar Governmental Authority and (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated the Closing Date and certifying
(A) that attached thereto is a true and complete copy of the by-laws or
operating (or limited liability company) agreement of such Loan Party as in
effect on the Closing Date, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors (or equivalent body)
of such Loan Party authorizing the execution, delivery and performance of the
Loan Documents to which such Person is a party and, in the case of the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that (except in
connection with the Merger) the certificate or articles of incorporation or
organization of such Loan Party have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document on behalf of such Loan Party and
countersigned by another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (ii) above.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Company, certifying
compliance with the conditions precedent set forth in Sections 4.01(b) and
4.02(i).

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced
at least three Business Days prior to the Closing Date, reimbursement or payment
of all reasonable out-of-pocket expenses required to be reimbursed or paid by
Merger Sub hereunder or under any other Loan Document.

(f) The Borrower shall have delivered or caused to be delivered to the
Administrative Agent a solvency certificate from the Chief Financial Officer of
the Borrower setting forth the conclusions that, after giving effect to the
Transactions, the Loan Parties (on a consolidated basis) are Solvent.

(g) The Security Documents (other than any Mortgages) shall have been duly
executed by each Loan Party that is to be a party thereto and shall be in full
force and effect. All actions necessary to establish that the Collateral Agent
will have a perfected first priority Lien on the Collateral (subject to
Permitted Liens) shall have been taken: provided, however, that, with respect to
any Collateral the security interest in which may not be perfected by filing of
a UCC financing statement or by the delivery of a stock certificate and stock
power duly executed in blank, if the perfection of the Administrative Agent’s
security interest in such Collateral may not be accomplished prior to the
Closing Date without undue burden or expense, then delivery of documents and
instruments for perfection of such security interest shall not constitute a
condition precedent to the initial borrowings hereunder if the Borrower agrees
to deliver or cause to be delivered such documents and instruments, and take or
cause to be taken such other actions as may be required to perfect such security
interests on terms and conditions as set forth in Section 5.13.

(h) The Administrative Agent shall have received the results of (i) searches of
the Uniform Commercial Code filings (or equivalent filings) and (ii) bankruptcy,
judgment and tax lien searches, made with respect to the Loan Parties in the
states (or other jurisdictions) of formation of such Person, together with (in
the case of clause (i)) copies of the financing statements (or similar
documents) disclosed by such search.

(i) From December 31, 2006, no event, change or effect shall have occurred
which, individually or in the aggregate, has resulted in or would reasonably be
expected to result in a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------

(j) The Administrative Agent shall have received a certificate as to coverage
under the insurance policies required by Section 5.02.

(k) The Administrative Agent shall have received a certified copy of the Merger
Agreement, duly executed by the parties thereto (together with all exhibits and
schedules thereto). The Merger shall be consummated substantially concurrently
with the initial funding of Term Loans on the Closing Date in accordance with
and on the terms described in the Merger Agreement, and no material provision of
the Merger Agreement shall have been amended or waived in any respect materially
adverse to the interests of the Lenders without the prior written consent of the
Arranger, not to be unreasonably withheld or delayed.

(l) Substantially simultaneously with the initial funding of Term Loans on the
Closing Date (i) the Equity Investment shall have been made, (ii) Merger Sub
shall have received gross cash proceeds of (x) not less than $1,190,000,000 from
the borrowing of Senior Bridge Loans and (y) not less than $750,000,000 from the
borrowing of Senior Subordinated Bridge Loans and (iii) the Revolving Credit
Agreement shall have been executed and delivered by the parties thereto.

(m) All amounts due or outstanding in respect of the Existing Debt shall have
been (or substantially simultaneously with the initial funding of the Term Loans
on the Closing Date shall be) paid in full, all commitments (if any) respect
thereof terminated and all guarantees (if any) thereof discharged and released.
After giving effect to the Transactions, substantially all of the Indebtedness
of the Borrower and its subsidiaries shall have been repaid other than
(i) Indebtedness under the Loan Documents, (i) Indebtedness under the Revolving
Credit Documents, (iii) the Specified Senior Indebtedness, (iv) the Specified
Senior Subordinated Indebtedness and (v) other Indebtedness permitted by
Section 6.01(b)(iii).

(n) The Lenders shall have received from the Loan Parties, to the extent
requested at least ten days prior to the Closing Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

(o) The Lenders shall have received (i) the unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries (the “Pro Forma
Balance Sheet”), certified by the Borrower as having been prepared giving effect
(as if such events had occurred on such date) to (A) the Transactions, including
the Term Loans, Senior Bridge Loans and Senior Subordinated Bridge Loans, to be
made on the Closing Date and the use of the proceeds thereof and (B) the payment
of Transaction Expenses; and (ii) the financial statements of the Company and
its Subsidiaries referred to in Section 3.05. The Pro Forma Balance Sheet shall
have been prepared based upon the best information available to the Borrower as
of the date of delivery thereof, and present fairly in all material respects on
a pro forma basis the estimated financial position of the Borrower and its
consolidated Subsidiaries as at the end of the fiscal quarter ending June 30,
2007, assuming that the events specified in the preceding sentence had actually
occurred at such date, and shall be so certified by the Borrower.

SECTION 4.03. Amendment Closing Date.

On the Amendment Closing Date:

(a) The amendment and restatement of the Existing Term Loan Agreement shall have
been duly executed and delivered by the Borrower, the Agents and each of the
Lenders. In addition, each of the Guarantors shall have executed and delivered
its confirmation and consent provided for on the signature pages hereto.

(b) The Administrative Agent shall have received, on behalf of itself and the
Lenders, an opinion of Kirkland & Ellis LLP, special counsel for the Loan
Parties, addressed to the Agents and the Lenders, and of such other counsel to
the Loan Parties satisfactory to the Administrative Agent, in each case, in form
and substance reasonably satisfactory to the Administrative Agent.

(c) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the Amendment Closing Date with the same effect as though made

 

64



--------------------------------------------------------------------------------

on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.

(d) The Administrative Agent shall have received a certificate, dated the
Amendment Closing Date and signed by a Financial Officer of the Company,
certifying compliance with the conditions precedent set forth in Sections
4.02(i) and 4.03(c).

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Amendment Closing Date, including, to the extent
invoiced at least three Business Days prior to the Amendment Closing Date,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that until the Termination
Date the Borrower will, and will cause each of the Restricted Subsidiaries to:

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties.

(a) Do or cause to be done all things reasonably necessary to preserve, renew
and keep in full force and effect its legal existence under the laws of its
jurisdiction of organization, except (i) to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect or (ii) as
otherwise expressly permitted under Section 6.04 or Section 6.05.

(b) Other than where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, (i) do or cause to be done all things reasonably
necessary to obtain, preserve, renew, extend and keep in full force and effect
the material rights, licenses, permits, franchises, authorizations, patents,
copyrights, trademarks and trade names necessary to the conduct of its business,
(ii) comply in all material respects with applicable laws, rules, regulations
and decrees and orders of any Governmental Authority (including Environmental
Laws and ERISA), whether now in effect or hereafter enacted and (iii) maintain
and preserve all property necessary to the conduct of such business and keep
such property in good repair, working order and condition (ordinary wear and
tear, casualty and condemnation excepted) and from time to time make, or cause
to be made, all needed repairs, renewals, additions, improvements and
replacements thereto necessary in the reasonable judgment of management to the
conduct of its business.

SECTION 5.02. Insurance.

(a) Keep its material insurable properties adequately insured in all material
respects at all times by financially sound and reputable insurers to such extent
and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies in the same or similar
businesses operating in the same or similar locations.

(b) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement and, to the
extent available on commercially reasonable terms, cause each such policy to
provide that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium unless not less than 10 days’ prior written notice thereof
is given by the insurer to the Administrative Agent and the Collateral Agent
(giving the Administrative Agent and the Collateral Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason unless not
less than 30 days’ prior written notice thereof is given by the insurer to the
Administrative Agent and the Collateral Agent.

 

65



--------------------------------------------------------------------------------

(c) With respect to each Mortgaged Property, obtain flood insurance in such
total amount as the Administrative Agent or the Required Lenders may from time
to time require and is considered normal and customary and at reasonable cost,
if at any time the area in which any improvements located on any Mortgaged
Property is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as amended from time to time.

SECTION 5.03. Taxes.

Pay and discharge when due all Taxes imposed upon it or upon its income or
profits or in respect of its property, before the same shall become overdue by
more than 45 days; provided, however, that such payment and discharge shall not
be required with respect to any such Tax (i) so long as the validity or amount
thereof is being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves in accordance with GAAP
have been established or (ii) with respect to which the failure to pay or
discharge could not reasonably be expected to have a Material Adverse Effect.

SECTION 5.04. Financial Statements, Reports, etc.

Furnish to the Administrative Agent (who will distribute to each Lender):

(a) as soon as available but in any event not later than the fifth Business Day
after the 90th day following the end of each fiscal year of the Borrower,
(i) its consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition of the
Borrower and its consolidated subsidiaries as of the close of such fiscal year
and the results of its operations and the operations of such Persons during such
year, together with comparative figures for the immediately preceding fiscal
year, all in reasonable detail and prepared in accordance with GAAP, all audited
by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing and (ii) an opinion of such accountants (which
opinion shall be without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements fairly present the financial
condition and results of operations of the Borrower and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP (it being agreed
that the furnishing of the Borrower’s annual report on Form 10-K for such year,
as filed with the SEC, will satisfy the Borrower’s obligation under this
Section 5.04(a)(i));

(b) as soon as available, but in any event not later than the fifth Business Day
after the 45th day following the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of the Borrower and its consolidated subsidiaries as of the close of
such fiscal quarter and the results of its operations and the operations of such
Persons during such fiscal quarter and the then elapsed portion of the fiscal
year, and for each fiscal quarter occurring after the first anniversary of the
Closing Date, comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers as fairly
presenting in all material respects the financial condition and results of
operations of the Borrower and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes (it being agreed that the furnishing of the Borrower’s
quarterly report on Form 10-Q for such quarter, as filed with the SEC will
satisfy the Borrower’s obligation under this Section 5.04(b) with respect to
such quarter);

(c) concurrently with any delivery of Section 5.04 Financials, a certificate of
a Financial Officer of the Borrower (i) certifying that to such Financial
Officer’s knowledge, no Event of Default or Default has occurred and is
continuing or, if such an Event of Default or Default has occurred and is
continuing, reasonably specifying the nature thereof, (ii) setting forth (x) to
the extent applicable, computations in reasonable detail demonstrating the Total
Net Leverage Ratio and the Senior Secured Leverage Ratio as of the date of such
financial statements, (y) to the extent applicable, computations in reasonable
detail necessary for determining compliance by the Borrower with the provisions
of Section 6.11 as of the last day of the fiscal quarter or fiscal year of the
Borrower, as the case may be and (z) in the case of a certificate delivered with
the financial statements required by paragraph (a) above (commencing with the
fiscal year ended December 31, 2008), setting forth the Borrower’s calculation
of Excess Cash Flow;

 

66



--------------------------------------------------------------------------------

(d) as soon as available, but in any event not later than the fifth Business Day
after the 90th day after the commencement of each fiscal year of the Borrower,
copy of the projections by the Borrower of the operating budget and cash flow
budget of the Borrower and its subsidiaries for such fiscal year, such
projections to be accompanied by a certificate of a Financial Officer of the
Borrower to the effect that such Financial Officer believes such projections to
have been prepared on the basis of reasonable assumptions;

(e) simultaneously with the delivery of any Section 5.04 Financials, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries from such consolidated
financial statements (but only to the extent such Unrestricted Subsidiaries
would not be considered “minor” under Rule 3-10 of Regulation S-X under the
Securities Act);

(f) simultaneously with the delivery of any Section 5.04 Financials,
management’s discussion and analysis of the important operational and financial
developments of the Borrower and its Restricted Subsidiaries during the respect
fiscal year or fiscal quarter, as the case may be; it being agreed that the
furnishing of the Borrower’s annual report on Form 10-K or quarterly report on
Form 10-Q, as filed with the SEC, will satisfy the Borrower’s obligations under
this Section 5.04(f);

(g) after the request by any Lender (through the Administrative Agent), all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act; and

(h) promptly, from time to time, such other information regarding the
operations, business, legal or corporate affairs and financial condition of any
Loan Party or any Restricted Subsidiary, or compliance with the terms of any
Loan Document, as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

Information required to be delivered pursuant to this Section 5.04 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on a SyndTrak, IntraLinks or similar site to which the
Lenders have been granted access or shall be available (the “Platform”) on the
website of the Securities and Exchange Commission at http://www.sec.gov or on
the website of the Borrower. Information required to be delivered pursuant to
this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents and maintaining its copies of
such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on the Platform and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (z) the Administrative Agent shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.”

SECTION 5.05. Notices.

 

67



--------------------------------------------------------------------------------

Promptly upon any Responsible Officer of the Borrower becoming aware thereof,
furnish to the Administrative Agent notice of the following:

(a) the occurrence of any Event of Default or Default; and

(b) the occurrence of any event that has had, or could reasonably be expected to
have, a Material Adverse Effect.

SECTION 5.06. Information Regarding Collateral.

Furnish to the Administrative Agent notice of any change on or prior to the
later to occur of (a) 30 days following the occurrence of such change and
(b) the earlier of the date of the required delivery of the Pricing Certificate
following such change and the date which is 45 days after the end of the most
recently ended fiscal quarter following such change (i) in any Loan Party’s
legal name, (ii) in the jurisdiction of organization or formation of any Loan
Party or (iii) in any Loan Party’s identity or corporate structure.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.

Keep proper books of record and account in which full, true and correct entries
in conformity with GAAP are made. Permit any representatives designated by the
Administrative Agent or any Lender to visit and inspect during normal business
hours the corporate, financial and operating records and the properties of the
Borrower or the Restricted Subsidiaries upon reasonable advance notice, and to
make extracts from and copies of such records, and permit any such
representatives to discuss the affairs, finances and condition of such Person
with the officers thereof and independent accountants therefor; provided that
the Administrative Agent shall give the Borrower an opportunity to participate
in any discussions with its accountants; provided, further, that in the absence
of the existence of an Event of Default, (i) only the Administrative Agent on
behalf of the Lenders may exercise the rights of the Administrative Agent and
the Lenders under this Section 5.07 and (ii) the Administrative Agent shall not
exercise its rights under this Section 5.07 more often than two times during any
fiscal year and only one such time shall be at the Borrower’s expense; provided,
further, that when an Event of Default exists, the Administrative Agent or any
Lender and their respective designees may do any of the foregoing at the expense
of the Borrower at any time during normal business hours and upon reasonable
advance notice.

SECTION 5.08. Use of Proceeds.

The proceeds of the Term Loans, together with the Equity Investment, the Senior
Bridge Loans and Senior Subordinated Bridge Loans, shall be used solely to pay
the cash consideration for the Merger, to repay the Existing Debt, to pay
Transaction Expenses and for general corporate purposes (including any purposes
permitted by this Agreement).

SECTION 5.09. Further Assurances.

(a) From time to time duly authorize, execute and deliver, or cause to be duly
authorized, executed and delivered, such additional instruments, certificates,
financing statements, agreements or documents, and take all reasonable actions
(including filing UCC and other financing statements but subject to the
limitations set forth in the Security Documents), as the Administrative Agent or
the Collateral Agent may reasonably request, for the purposes of perfecting the
rights of the Administrative Agent, the Collateral Agent and the Secured Parties
with respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds or products thereof or with respect to any other
property or assets hereafter acquired by the Borrower or any other Loan Party
which may be deemed to be part of the Collateral) pursuant hereto or thereto.

(b) With respect to any assets acquired by any Loan Party after the Closing Date
of the type constituting Collateral under the Guarantee and Collateral Agreement
and as to which the Collateral Agent, for the benefit of the

 

68



--------------------------------------------------------------------------------

Secured Parties, does not have a perfected first priority (subject only to
Permitted Liens) security interest, on or prior to the later to occur of (i) 30
days following such acquisition and (ii) the earlier of the date of the required
delivery of the Pricing Certificate following the date of such acquisition and
the date which is 45 days after the end of the most recently ended fiscal
quarter (or such longer period as to which the Administrative Agent may
consent), (x) execute and deliver to the Administrative Agent and the Collateral
Agent such amendments to the Guarantee and Collateral Agreement or such other
Security Documents as the Administrative Agent deems necessary to grant to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
such assets and (y) take all commercially reasonable actions necessary to grant
to, or continue on behalf of, the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in such assets
(subject only to Permitted Liens), including the filing of UCC financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or as may be reasonably requested by the Administrative
Agent or the Collateral Agent.

(c) With respect to any wholly owned Restricted Subsidiary (other than a Foreign
Subsidiary or an Excluded Subsidiary or a Domestic Subsidiary that is a
disregarded entity for U.S. federal income tax purposes owned by a
non-disregarded non-U.S. entity) created or acquired after the Closing Date, on
or prior to the later to occur of (i) 30 days following the date of such
creation or acquisition and (ii) the earlier of the date of the required
delivery of the Pricing Certificate following such creation or acquisition and
the date which is 45 days after the end of the most recently ended fiscal
quarter (or such longer period as to which the Administrative Agent may
consent), (x) execute and deliver to the Administrative Agent and the Collateral
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary to grant to the Collateral Agent, for the
benefit of the relevant Secured Parties, a valid, perfected first priority
(subject only to Permitted Liens) security interest in the Equity Interests in
such new subsidiary that are owned by any of the Loan Parties to the extent the
same constitute Collateral under the terms of the Guarantee and Collateral
Agreement, (y) deliver to the Collateral Agent the certificates, if any,
representing any of such Equity Interests that constitute certificated
securities, together with undated stock powers, in blank, executed and delivered
by a duly authorized officer of the pledgor and (z) cause such Restricted
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement, and,
to the extent applicable, each Intellectual Property Security Agreement and
(B) to take such actions necessary to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected first priority (subject only to
Permitted Liens) security interest in any assets required to be Collateral
pursuant to the Guarantee and Collateral Agreement and each Intellectual
Property Security Agreement with respect to such Restricted Subsidiary,
including, if applicable, the recording of instruments in the United States
Patent and Trademark Office and the United States Copyright Office and the
filing of UCC financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement, any applicable Intellectual Property
Security Agreement or as may be reasonably requested by the Administrative Agent
or the Collateral Agent.

(d) With respect to any Equity Interests in any Foreign Subsidiary that are
acquired after the Closing Date by any Loan Party (including as a result of
formation of a new Foreign Subsidiary), on or prior to the later to occur of
(i) 30 days following the date of such acquisition and (ii) the earlier of the
date of the required delivery of the Pricing Certificate following the date of
such acquisition and the date which is 45 days after the end of the most
recently ended fiscal quarter (or such longer period as to which the
Administrative Agent may consent), (x) execute and deliver to the Administrative
Agent and the Collateral Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent reasonably deems necessary in order to
grant to the Collateral Agent, for the benefit of the relevant Secured Parties,
a perfected first priority security interest (subject only to Permitted Liens)
in the Equity Interests in such Foreign Subsidiary that are owned by the Loan
Parties to the extent the same constitutes Collateral under the terms of the
Guarantee and Collateral Agreement (provided that (A) only first-tier Foreign
Subsidiaries owned directly by such Loan Party shall be pledged by such Loan
Party and (B) only 65% of the Equity Interests of such Foreign Subsidiary shall
be pledged by such Loan Party and (y) deliver to the Collateral Agent any
certificates representing any such Equity Interests that constitute certificated
securities, together with undated stock powers, in blank, executed and delivered
by a duly authorized officer of the pledgor, as the case may be, and take such
other action as may be reasonably requested by the Administrative Agent or the
Collateral Agent to perfect the security interest of the Collateral Agent
thereon (but subject to the limitations set forth in the Security Documents).

(e) If, at any time and from time to time after the Closing Date, any
wholly-owned Domestic Subsidiary that is not a disregarded entity for U.S.
federal income tax purposes owned by a non-disregarded non-U.S. entity ceases to
constitute an Immaterial Subsidiary in accordance with the definition of
“Immaterial Subsidiary”, then the

 

69



--------------------------------------------------------------------------------

Borrower shall cause such subsidiary to become an additional Loan Party and take
all the actions contemplated by Section 5.09(c) as if such subsidiary were a
newly-formed wholly-owned Domestic Subsidiary of the Borrower.

(f) With respect to any fee interest in any real property located in the United
States with a book value in excess of $5,000,000 (as reasonably estimated by the
Borrower) acquired after the Closing Date by any Loan Party, within 90 days
following the date of such acquisition (or such longer period as to which the
Administrative Agent may consent) (i) execute and deliver Mortgages in favor of
the Collateral Agent, for the benefit of the Secured Parties, covering such real
property and complying with the provisions herein and in the Security Documents
and (ii) comply with the requirements of Section 5.10 with respect to any
Mortgages to be provided after the Closing Date pursuant to such Schedule.

(g) Furthermore, to the extent Indebtedness outstanding under the Term Loans
shall at any time be less than the amount originally set forth in any Mortgage
on any Mortgaged Property located in the State of New York or to the extent
otherwise required by law to grant, preserve, protect or perfect the Liens
created by such Mortgage and the validity or priority thereof, the Borrower
will, and will cause each of its applicable subsidiaries to, promptly take all
such further actions including the payment of any additional mortgage recording
taxes, fees, charges, costs and expenses required so to grant, preserve, protect
or perfect the Liens created by such Mortgage to the maximum amount of
Indebtedness by its terms secured thereby and the validity or priority of any
such Lien.

(h) Notwithstanding anything to the contrary in this Section 5.09 or in any
other Loan Document, as soon as reasonably practicable and, in any event, on or
before January 31, 2010, cause each Loan Party, with respect to each deposit
account (other than an Excluded Deposit Account (as defined in the Guarantee and
Collateral Agreement)) (as defined in Article 9 of the New York Uniform
Commercial Code) maintained by such Loan Party or opened by such Loan Party
prior to such date, to enter into a deposit account control agreement reasonably
satisfactory to the Collateral Agent among such Loan Party, the bank (as defined
in Article 9 of the New York Uniform Commercial Code) with which such deposit
account is maintained, and the Collateral Agent, pursuant to which the
Collateral Agent shall have a perfected, first priority (subject, as to
priority, only to Permitted Liens) security interest in such deposit account
(and all funds deposited therein or credited thereto), in each case perfected by
control (as defined in Article 9 of the New York Uniform Commercial Code). No
Loan Party shall open a deposit account (other than an Excluded Deposit Account)
after October 15, 2009 unless, prior to the date on which such account is
opened, such Loan Party, the bank with which such account is to be maintained
and the Collateral Agent enter into a deposit account control agreement
reasonably satisfactory to the Collateral Agent, pursuant to which the
Collateral Agent shall have a perfected, first priority (subject, as to
priority, only to Permitted Liens) security interest in such deposit account
(and all funds deposited therein or credited thereto), in each case perfected by
control. No Loan Party has granted or shall grant control of any deposit account
(including any deposit account of the type referenced in the preceding sentence)
to any Person other than the Collateral Agent to secure the Secured Obligations
and the Administrative Agent (as defined in the Revolving Credit Agreement) to
secure the Secured Obligations (as defined in the Revolving Credit Agreement).
The Collateral Agent shall not give any instructions directing the disposition
of funds from time to time deposited in or credited to any deposit account, or
withhold any withdrawal rights from the Loan Party in whose name the deposit
account is maintained, unless an Event of Default has occurred and is
continuing, or after giving effect to any withdrawal, would occur and subject to
the Term Loan/Revolving Intercreditor Agreement (as defined in the Revolving
Credit Agreement).

Notwithstanding anything to the contrary in this Section 5.09 (other than
Section 5.09(h)) or any other Security Document, but subject in all respects to
Section 5.09(h), (1) the Collateral Agent shall not require the taking of a Lien
on, or require the perfection of any Lien granted in, those assets as to which
the cost of obtaining or perfecting such Lien (including any mortgage, stamp,
intangibles or other tax or expenses relating to such Lien) is excessive in
relation to the benefit to the Lenders of the security afforded thereby as
reasonably determined by the Borrower and the Administrative Agent and (2) Liens
required to be granted pursuant to this Section 5.09 shall be subject to
exceptions and limitations consistent with those set forth in the Security
Documents as in effect on the Closing Date (to the extent appropriate in the
applicable jurisdiction).

SECTION 5.10. Mortgaged Properties.

 

70



--------------------------------------------------------------------------------

The Collateral Agent shall have received not later than 60 days after the
Closing Date (unless extended by the Administrative Agent in its sole
discretion):

(i) a Mortgage encumbering each Mortgaged Property in favor of the Collateral
Agent, for the benefit of the Secured Parties, duly executed and acknowledged by
each Loan Party that is the owner of or holder of any interest in such Mortgaged
Property, and otherwise in form for recording in the recording office of each
applicable political subdivision where each such Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof to create a lien
under applicable Requirements of Law, and such financing statements and any
other instruments necessary to grant a mortgage lien under the laws of any
applicable jurisdiction, all of which shall be in form and substance reasonably
satisfactory to the Collateral Agent:

(ii) with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the Transactions or as shall reasonably
be deemed necessary by the Collateral Agent in order for the owner or holder of
the fee interest constituting such Mortgaged Property to grant the Lien
contemplated by the Mortgage with respect to such Mortgaged Property;

(iii) with respect to each Mortgage, a policy of title insurance (or marked up
title insurance commitment having the effect of a policy of title insurance)
insuring the Lien of such Mortgage as a valid first mortgage Lien on the
Mortgaged Property and fixtures described therein in the amount reasonably
acceptable to the Collateral Agent, which policy (or such marked-up commitment)
(each, a “Title Policy”) shall (A) be issued by the Title Company reasonably
requested by the Collateral Agent, (B) to the extent necessary and available,
include such reinsurance arrangements (with provisions for direct access, if
necessary) as shall be reasonably acceptable to the Collateral Agent,
(C) contain a “tie-in” or “cluster” endorsement, if available under applicable
law (i.e., policies which insure against losses regardless of location or
allocated value of the insured property up to a stated maximum coverage amount),
(D) have been supplemented by such endorsements (or where such endorsements are
not available, other documentation reasonably acceptable to the Collateral
Agent) as shall be reasonably requested by the Collateral Agent (including
endorsements on matters relating to usury, first loss, last dollar, zoning,
contiguity, revolving credit, doing business, non-imputation, public road
access, survey, variable rate, environmental lien, subdivision, mortgage
recording tax, separate tax lot, revolving credit, and so-called comprehensive
coverage over covenants and restrictions); provided that to the extent that any
such endorsement(s) or other documentation cannot be issued or is not available
due to the state or condition of the Mortgaged Property, and such state or
condition existed on the Closing Date (or, in the case of a Mortgaged Property
acquired after the Closing Date, on the date of the acquisition of such
Mortgaged Property) and such state or condition does not materially and
adversely affect the use or the value of such Mortgaged Property for the
business of the Company and its Affiliates, the Borrower shall have no
obligation to procure such endorsement or other documentation, and (E) contain
no exceptions to title other than Permitted Liens and other exceptions
reasonably acceptable to the Collateral Agent;

(iv) with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
Title Company to issue the title policy/ies and endorsements contemplated above;

(v) evidence reasonably acceptable to the Collateral Agent of payment by the
Borrower of all title policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the title
policies referred to above;

(vi) with respect to each Mortgaged Property, copies of all leases in which the
Borrower or any Subsidiary holds the lessor’s interest or other agreements
relating to possessory interests if any. To the extent any of the foregoing
leases affect any Mortgaged Property, such leases shall (x) be subordinate to
the Lien of the Mortgage to be recorded against such Mortgaged Property, either
expressly by its terms or pursuant to a subordination, non-disturbance and
attornment agreement in form and substance reasonably acceptable to the
Collateral Agent, with respect to which the applicable Loan Party shall have
used its commercially reasonable

 

71



--------------------------------------------------------------------------------

efforts to obtain and (y) shall otherwise be reasonably acceptable to the
Collateral Agent, provided that, if the Collateral Agent fails to notify the
Borrower of rejection of the lease within 10 Business Days from receipt of the
lease, the lease shall be deemed to have been reasonably accepted by the
Collateral Agent;

(vii) Surveys with respect to each Mortgaged Property; provided that, if the
Borrower is able to obtain a “no change” affidavit acceptable to the Title
Company to enable it to issue a Title Policy removing all exceptions which would
otherwise have been raised by the Title Company as a result of the absence of a
new Survey for such Mortgaged Property, and issuing all survey related
endorsements and coverages, then a new Survey shall not be requested;

(viii) a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property; and

(ix) an Opinion of Counsel relating to each Mortgaged Property described above,
which Opinion of Counsel shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.

SECTION 5.11. Designation of Subsidiaries.

(a) The Borrower may designate any subsidiary (including any existing subsidiary
and any newly acquired or newly formed subsidiary) to be an Unrestricted
Subsidiary unless such subsidiary or any of its subsidiaries owns any Equity
Interests or Indebtedness of, or owns or holds any Lien on, any property of, the
Borrower or any Restricted Subsidiary (other than solely any Unrestricted
Subsidiary of the subsidiary to be so designated); provided that

(i) any Unrestricted Subsidiary must be an entity of which the Equity Interests
entitled to cast at least a majority of the votes that may be cast by all Equity
Interests having ordinary voting power for the election of directors or Persons
performing a similar function are owned, directly or indirectly, by the
Borrower;

(ii) such designation complies with the covenants described in Section 6.03(c);

(iii) no Default or Event of Default shall have occurred and be continuing;

(iv) the Total Net Leverage Ratio for the Borrower and its Restricted
Subsidiaries would be less than the ratio set forth in Section 6.01(a);

in each case on a pro forma basis taking into account such designation; and

(v) each of:

(A) the subsidiary to be so designated; and

(B) its subsidiaries

has not at the time of designation, and does not thereafter, incur any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Borrower or any Restricted Subsidiary. Furthermore, no subsidiary may be
designated as an Unrestricted Subsidiary hereunder unless it is also designated
as an “Unrestricted Subsidiary” for purposes of the Specified Senior
Indebtedness, the Specified Senior Subordinated Indebtedness or any Junior
Financing.

(b) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default or Event of Default shall have occurred and be

 

72



--------------------------------------------------------------------------------

continuing and the Total Net Leverage Ratio for the Borrower and its Restricted
Subsidiaries would be less than the ratio set forth in Section 6.01(a), on a pro
forma basis taking into account such designation.

Any such designation by the Borrower shall be notified by the Borrower to the
Administrative Agent by promptly filing with the Administrative Agent a copy of
the resolution of the board of directors of the Borrower or any committee
thereof giving effect to such designation and an Officer’s Certificate
certifying that such designation complied with the foregoing provisions.

SECTION 5.12. Credit Ratings.

Within 10 Business Days after being directed by the Arranger, unless otherwise
extended by the Administrative Agent in its reasonable discretion, the Borrower
shall cause to be obtained and thereafter shall maintain at all times (a) a
rating of the Term Loans from S&P and Moody’s and (b) a corporate credit rating
from S&P and Moody’s.

SECTION 5.13. Post-Closing Collateral Arrangements.

The Borrower shall execute and deliver the documents and complete the tasks set
forth on Schedule 5.13, in each case within the time limits specified on such
schedule.

SECTION 5.14. Syndication Assistance.

In consultation with the Sponsor and subject to the Sponsor’s consent (such
consent not to be unreasonably withheld or delayed), the Borrower shall use its
commercially reasonable efforts to assist the Arranger in completing
syndications reasonably satisfactory to the Arranger. Such assistance shall
include the Borrower using commercially reasonable efforts to (i) ensure that
the syndication efforts benefit from the Borrower’s existing banking
relationships, (ii) cause direct contact between the Borrower’s senior
management, on the one hand, and the proposed Lenders, on the other hand, at
mutually agreed upon times and with a frequency which is commercially
reasonable, (iii) assist in the preparation and updating of customary
Confidential Information Memoranda for the Term Loan Facility and other
customary marketing materials to be used in connection with the syndication;
provided that the frequency of such updating shall be commercially reasonable
and no more frequent than once per quarter and (iv) host, with the Arranger, one
meeting of prospective Lenders at a time and at a location to be mutually agreed
upon (and to the extent necessary, one or more additional meetings of
prospective Lenders and/or conference calls with prospective Lenders in lieu of
a meeting); provided that the frequency of such meetings shall be commercially
reasonable and not disruptive to the managements’ operation of its business and
affairs.

SECTION 5.15. Interest Rate Protection.

The Borrower shall be party to, and maintain at all times throughout the term of
this Agreement, Hedging Agreements with terms and conditions and counterparties
reasonably acceptable to the Administrative Agent that result in at least 50% of
the aggregate outstanding principal amount of the Term Loans being effectively
subject to a fixed or maximum interest rate reasonably acceptable to the
Administrative Agent; provided that (a) as of the effective date of each Hedging
Agreement, the term of such Hedging Agreement shall be for at least two years
or, if less, the remaining term of this Agreement (or, in each case, such lesser
term as consented to by the Administrative Agent, such consent not to be
unreasonably withheld, conditioned or delayed) and (b) if the Borrower is
required to post cash collateral or otherwise provide a Lien on cash collateral
to secure its Hedging Obligations under any such Hedging Agreement after using
its commercially reasonable efforts to enter into Hedging Agreements which would
not require the posting of cash collateral or a Lien on cash collateral to
secure such Hedging Obligation, then the Borrower shall not be required to
comply with this Section 5.15 to the extent of any such requirement.

 

73



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees that, until the Termination Date, the Borrower
will not, nor will it cause or permit any of the Restricted Subsidiaries to:

SECTION 6.01. Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) Directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an “incurrence”) with respect to any Indebtedness
(including Acquired Indebtedness) and the Borrower and the Restricted Guarantors
will not issue any shares of Disqualified Stock and will not permit any
Restricted Subsidiary that is not a Guarantor to issue any shares of
Disqualified Stock or Preferred Stock; provided, however, that the Borrower and
the Restricted Guarantors may incur Indebtedness (including Acquired
Indebtedness) or issue shares of Disqualified Stock, and any Restricted
Subsidiary that is not a Guarantor may incur Indebtedness (including Acquired
Indebtedness), issue shares of Disqualified Stock and issue shares of Preferred
Stock, (A) if the Total Net Leverage Ratio at the time such additional
Indebtedness is incurred or such Disqualified Stock or Preferred Stock is issued
would have been no greater than 6.50 to 1.00, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom and after
giving pro forma effect to any acquisition permitted under this Agreement and
consummated in connection with the application of such proceeds), as if the
additional Indebtedness had been incurred, or the Disqualified Stock or
Preferred Stock had been issued, as the case may be, and the application of
proceeds therefrom had occurred at the beginning of the most recently ended four
fiscal quarters for which Section 5.04 Financials have been delivered to the
Administrative Agent and (B) no Default shall have occurred and be continuing or
would occur as a consequence thereof; provided, further, that any incurrence of
Indebtedness or issuance of Disqualified Stock or Preferred Stock by a
Restricted Subsidiary that is not a Guarantor pursuant to this paragraph (a) is
subject to the limitations of paragraph (g) below.

(b) The limitations set forth in clause (a) will not apply to the following
items:

(i) the Indebtedness under the Loan Documents (including any Incremental Term
Loans under Section 2.22) of the Borrower or any of its Restricted Subsidiaries;

(ii) the incurrence by the Borrower and any Restricted Guarantor of the
Specified Senior Indebtedness;

(iii) Indebtedness of the Borrower and its Restricted Subsidiaries in existence
on the Closing Date (other than Indebtedness described in clauses (b)(i), (ii),
(xv) and (xx) of this Section 6.01) and set forth in all material respects on
Schedule 6.01 (including the Existing Intercompany Debt);

(iv) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred by the Borrower or any of its Restricted
Subsidiaries, to finance the purchase, lease or improvement of property (real or
personal) or equipment that is used or useful in the business of the Borrower
and its Restricted Subsidiaries, whether through the direct purchase of assets
or the Capital Stock of any Person owning such assets in an aggregate principal
amount, together with any Refinancing Indebtedness in respect thereof and all
other Indebtedness, Disqualified Stock and/or Preferred Stock incurred and
outstanding under this clause (iv), not to exceed $50,000,000 at any time
outstanding; so long as such Indebtedness exists at the date of such purchase,
lease or improvement, or is created within 270 days thereafter;

(v) Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary course of business, including letters
of credit in respect of workers’ compensation claims, or other Indebtedness

 

74



--------------------------------------------------------------------------------

with respect to reimbursement type obligations regarding workers’ compensation
claims, or letters of credit in the nature of a security deposit (or similar
deposit or security) given to a lessor under an operating lease of real property
under which such Person is a lessee; provided, however, that upon the drawing of
such bankers’ acceptances and letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within 45 days following such
drawing or incurrence;

(vi) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, however, that such Indebtedness is not reflected on the balance sheet
(other than by application of Interpretation Number 45 of the Financial
Accounting Standards Board (commonly known as FIN 45) as a result of an
amendment to an obligation in existence on the Closing Date) of the Borrower or
any Restricted Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this clause
(vi));

(vii) Indebtedness of (A) the Borrower to any Restricted Subsidiary and (B) any
Restricted Subsidiary to the Borrower or to any other Restricted Subsidiary;
provided that any such Indebtedness owing by the Borrower or a Guarantor to a
Restricted Subsidiary that is not a Guarantor is expressly subordinated in right
of payment to the Obligations; provided, further, that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness (except to the Borrower or another
Restricted Subsidiary or any pledge of such Indebtedness constituting a
Permitted Lien) shall be deemed, in each case, to be an incurrence of such
Indebtedness not permitted by this clause (vii);

(viii) shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary, provided, that any subsequent
issuance or transfer of any Capital Stock or any other event which results in
any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
other subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or a Restricted Subsidiary) shall be deemed in each case to be an
issuance of such shares of Preferred Stock not permitted by this clause (viii);

(ix) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted under this Section 6.01, exchange rate
risk or commodity pricing risk;

(x) obligations in respect of customs, stay, performance, bid, appeal and surety
bonds and completion guarantees and other obligations of a like nature provided
by the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

(xi) (A) Indebtedness or Disqualified Stock of the Borrower or any Restricted
Guarantor and Indebtedness, Disqualified Stock or Preferred Stock of any
Restricted Subsidiary that is not a Guarantor in an aggregate principal amount
or liquidation preference equal to 100.0% of the net cash proceeds received by
the Borrower and its Restricted Subsidiaries since immediately after the Closing
Date from the issue or sale of Equity Interests of the Borrower or cash
contributed to the capital of the Borrower (in each case, other than Specified
Equity Contributions, and other than Equity Interests the proceeds of which are
used to fund the Transactions and proceeds of Disqualified Stock or sales of
Equity Interests to, or contributions received from, the Borrower or any of its
Subsidiaries) as determined in accordance with paragraphs (c) and (d) of the
definition of Restricted Payment Applicable Amount (to the extent such net cash
proceeds or cash have not been applied pursuant to such clauses to make
Restricted Payments or other Investments, payments or exchanges pursuant to of
Section 6.03(b) or to make Permitted Investments (other than Permitted
Investments specified in clauses (a) and (c) of the definition thereof);
provided that any amounts incurred in excess of the aggregate amount of such net
cash proceeds shall be Subordinated Indebtedness not subject to scheduled
amortization and with a final maturity not prior to the date occurring 180 days
following the Extended Term Loan Maturity Date; and (B) Indebtedness or
Disqualified Stock of the Borrower or a Guarantor and Indebtedness, Disqualified

 

75



--------------------------------------------------------------------------------

Stock or Preferred Stock of any Restricted Subsidiary that is not a Guarantor
not otherwise permitted hereunder in an aggregate principal amount or
liquidation preference, which when aggregated with the principal amount and
liquidation preference of all other Indebtedness, Disqualified Stock and
Preferred Stock then outstanding and incurred pursuant to this clause (xi)(B),
does not at any one time outstanding exceed $50,000,000 (it being understood
that any Indebtedness, Disqualified Stock or Preferred Stock incurred pursuant
to this clause (xi)(B) shall cease to be deemed incurred or outstanding for
purposes of this clause (xi)(B) but shall be deemed incurred for the purposes of
Section 6.01(a) from and after the first date on which the Borrower or such
Restricted Subsidiary could have incurred such Indebtedness, Disqualified Stock
or Preferred Stock under Section 6.01(a) without reliance on this clause
(xi)(B);

(xii) provided that no Default shall have occurred and be continuing or would
occur as a consequence thereof, the incurrence by the Borrower or any Restricted
Subsidiary of Indebtedness, Disqualified Stock or Preferred Stock which serves
to refund or refinance any Indebtedness, Disqualified Stock or Preferred Stock
permitted under Section 6.01(a) and clauses (ii), (iii), (iv), (xi)(A), (xiii),
(xviii), (xv)and (xx) of this Section 6.01(b) or any Indebtedness, Disqualified
Stock or Preferred Stock issued to so refund or refinance such Indebtedness,
Disqualified Stock or Preferred Stock, including, in each case, additional
Indebtedness, Disqualified Stock or Preferred Stock incurred to pay premiums
(including tender premiums), defeasance costs and fees and expenses in
connection therewith (collectively, the “Refinancing Indebtedness”) prior to its
respective maturity; provided, however, that such Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded or refinanced,

(B) to the extent such Refinancing Indebtedness refinances (1) Indebtedness
subordinated or pari passu to the Obligations, such Refinancing Indebtedness is
subordinated or pari passu to the Obligations at least to the same extent as the
Indebtedness being refinanced or refunded or (2) Disqualified Stock or Preferred
Stock, such Refinancing Indebtedness must be Disqualified Stock or Preferred
Stock, respectively,

(C) shall not include:

(1) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of the Borrower;

(2) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of a Restricted Guarantor; or

(3) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary; and

(D) shall not be in a principal amount in excess of the principal amount of,
premium, if any, accrued interest on, and related fees and expenses of, the
Indebtedness being refunded, replaced or refinanced (including any premium,
expenses, costs and fees incurred in connection with such refund, replacement or
refinancing);

provided, further, that any incurrence of Indebtedness or issuance of
Disqualified Stock or Preferred Stock by any Restricted Subsidiary that is not a
Subsidiary Guarantor pursuant to this clause (xii) (solely as it relates to
Indebtedness under clause (xiii) and Section 6.01(a)) shall be subject to the
limitations set forth in Section 6.01(g) to the same extent as the Indebtedness
refinanced;

 

76



--------------------------------------------------------------------------------

(xiii) Indebtedness, Disqualified Stock or Preferred Stock (x) of the Borrower
or a Restricted Subsidiary (other than a Foreign Subsidiary) incurred to finance
an acquisition, (y) of Persons (other than foreign Persons) that are acquired by
the Borrower or any Restricted Subsidiary or Persons merged into the Borrower or
a Restricted Subsidiary (other than a Foreign Subsidiary) in accordance with the
terms of this Agreement or (z) that is assumed by the Borrower or any Restricted
Subsidiary (other than a Foreign Subsidiary) in connection with such acquisition
so long as:

(A) no Default exists or shall result therefrom;

(B) any Indebtedness, Disqualified Stock or Preferred Stock incurred in reliance
on clause (x) above shall not be Secured Indebtedness and shall not mature (and
shall not be mandatorily redeemable in the case of Disqualified Stock of
Preferred Stock) or require any payment of principal (other than in a manner
consistent with the terms of the Specified Senior Indebtedness Documentation),
in each case, prior to the date which is 91 days after the Extended Term Loan
Maturity Date; and

(C) any Indebtedness, Disqualified Stock or Preferred Stock incurred in reliance
on clause (y) or (z) above shall not have been incurred in contemplation of such
acquisition and either (1) the aggregate principal amount of such Indebtedness
constituting Secured Indebtedness, together with all Refinancing Indebtedness in
respect thereof, shall not exceed $100,000,000 or (2) after giving pro forma
effect to such acquisition or merger, the Total Net Leverage Ratio is less than
the Total Net Leverage Ratio immediately prior to such acquisition or merger;
provided that the aggregate principal amount of Indebtedness, Disqualified Stock
or Preferred Stock incurred or assumed with respect to such acquisition pursuant
to sub-clause (1) of this clause (C) and Section 6.01(b)(xxvi) shall not exceed
500% of the EBITDA of the Person to be acquired in such acquisition (determined
as if references to the Borrower and the Restricted Subsidiaries in the
definition of EBITDA were references to such acquired Person and its
subsidiaries, without giving effect to any adjustments pursuant to clause
(xii) or (xiii) of the definition of EBITDA) for the period of four consecutive
fiscal quarters most recently ended prior to the determination date;

(D) after giving pro forma effect to such acquisition or merger either (1) the
Total Net Leverage Ratio is less than the Total Net Leverage Ratio test
immediately prior to such acquisition or merger or (2) the Borrower would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Total Net Leverage Ratio test described in Section 6.01(a);

provided that any incurrence of Indebtedness or issuance of Disqualified Stock
or Preferred Stock by a Restricted Subsidiary that is not a Guarantor pursuant
to this clause (xiii) is subject to the limitations of paragraph (g) below;

(xiv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

(xv) the Indebtedness under or secured by the Revolving Credit Documents of the
Borrower or any of its Restricted Subsidiaries (including letters of credit and
bankers’ acceptances thereunder) (with letters of credit and bankers’
acceptances being deemed to have a principal amount equal to the face amount
thereof);

(xvi) (A) any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as such
Indebtedness or other obligations are permitted under this Agreement, or (B) any
guarantee by a Restricted Subsidiary of Indebtedness or other obligations of the
Borrower; provided that, in each case, (x) such Restricted Subsidiary shall
comply with its obligations under Section 5.09 and (y) in the case of any
guarantee of Indebtedness or other obligations of the Borrower or any Subsidiary
Guarantor by any Restricted Subsidiary that is not a Subsidiary Guarantor, such
Restricted Subsidiary becomes a Subsidiary Guarantor under this Agreement;

 

77



--------------------------------------------------------------------------------

(xvii) Indebtedness under the Existing Inventory Financing Agreements and
(B) other inventory financing agreements; provided that the aggregate amount
outstanding at any time under this clause (xvii) shall not exceed $300,000,000;

(xviii) Indebtedness, Disqualified Stock, or Preferred Stock of any Foreign
Subsidiary or of any foreign Persons that are acquired by the Borrower or any
Restricted Subsidiary or merged into a Restricted Subsidiary that is a Foreign
Subsidiary in accordance with the terms of this Agreement; provided, that the
aggregate amount outstanding of any such Indebtedness, Disqualified Stock, or
Preferred Stock shall not at any time exceed $35,000,000;

(xix) Indebtedness issued by the Borrower or any of its Restricted Subsidiaries
to future, current or former officers, directors, employees and consultants
thereof or any direct or indirect parent thereof, their respective estates,
heirs, family members, spouses or former spouses, in each case to finance the
purchase or redemption of Equity Interests of the Borrower, a Restricted
Subsidiary or any of their respective direct or indirect parent companies to the
extent described in Section 6.03(b)(iv);

(xx) the incurrence by the Borrower and any Restricted Guarantor of the
Specified Senior Subordinated Indebtedness;

(xxi) [Intentionally Reserved;]Indebtedness of the Borrower, and guarantees by
any Restricted Subsidiary of the Indebtedness of the Borrower and CDW Finance
Corporation, under (i) senior secured notes issued on the Amendment No. 2
Closing Date and (ii) additional senior secured notes issued after the Amendment
No. 2 Closing Date, in each case having terms generally consistent with the then
current market terms for similar issuances and, in any event, (a) not maturing
earlier than, in the case of senior secured notes issued on the Amendment No. 2
Closing Date, the eight-year anniversary of the Amendment No. 2 Closing Date,
and (b) not maturing earlier than, in the case of additional senior secured
notes issued after the Amendment No. 2 Closing Date, April 12, 2018, and, in
each case, not having a shorter Weighted Average Life to Maturity than the then
remaining Weighted Average Life to Maturity of the Extended Term Loans
(collectively, the “Senior Secured Notes”); provided that (x) 100% of the Net
Cash Proceeds from the issuance of the Senior Secured Notes issued (1) on the
Amendment No. 2 Closing Date shall be used to repay the outstanding principal
amount of the Term Loans in the manner provided for in Sections 2.13(d) and
2.13(h) and (2) after the Amendment No. 2 Closing Date shall be used to repay
the outstanding principal amount of the Term Loans in the manner provided for in
Section 2.13(e) and (y) in the case of Senior Secured Notes issued after the
Amendment No. 2 Closing Date, except where the Net Cash Proceeds from the
issuance of such Senior Secured Notes will repay the outstanding principal
amount of the Term Loans in full (for the avoidance of doubt, only in connection
with partial paydowns of the outstanding principal amount of the Term Loans),
the Total Interest Coverage Ratio of the Borrower and its Restricted
Subsidiaries (on a consolidated basis) for the most recently ended four fiscal
quarters ending immediately prior to date on which such Senior Secured Notes are
issued for which Section 5.04 Financials have been delivered to the
Administrative Agent would have been at least 1.25 to 1.0 determined on a pro
forma basis (including a pro forma application of the net proceeds therefrom),
as if such Senior Secured Notes had been issued and the application of proceeds
therefrom had occurred at the beginning of such four-quarter period;

(xxii) cash management obligations and Indebtedness in respect of netting
services, overdraft facilities, employee credit card programs, Cash Pooling
Arrangements or similar arrangements in connection with cash management and
deposit accounts; provided that, with respect to any Cash Pooling Arrangements,
the total amount of all deposits subject to any such Cash Pooling Arrangement at
all times equals or exceeds the total amount of overdrafts that may be subject
to such Cash Pooling Arrangements;

(xxiii) Indebtedness of the Borrower or any of its subsidiaries in respect of
Sale and Lease-Back Transactions;

(xxiv) Indebtedness of the Borrower or any of its subsidiaries incurred to
finance insurance premiums in the ordinary course of business;

 

78



--------------------------------------------------------------------------------

(xxv) Indebtedness representing deferred compensation to employees of the
Borrower or any Restricted Subsidiary incurred in the ordinary course of
business; and

(xxvi) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary incurred to finance or assumed in connection with an
acquisition in a principal amount not to exceed $75,000,000 in the aggregate at
any one time outstanding together with all other Indebtedness, Disqualified
Stock and/or Preferred Stock issued under this clause (xxvi); provided that the
aggregate principal amount of Indebtedness, Disqualified Stock or Preferred
Stock incurred or assumed with respect to such acquisition pursuant to this
Section 6.01(b)(xxvi) and sub-clause (1) of Section 6.01(b)(xiii)(C) shall not
exceed 500% of the EBITDA of the Person to be acquired in such acquisition
(determined as if references to the Borrower and the Restricted Subsidiaries in
the definition of EBITDA were references to such acquired Person and its
subsidiaries, without giving effect to any adjustments pursuant to clause
(xii) or (xiii) of the definition of EBITDA) for the period of four consecutive
fiscal quarters most recently ended prior to the determination date.

(c) For purposes of determining compliance with this Section 6.01:

(i) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of more than one of the
categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in Section 6.01(b) or is entitled to be incurred pursuant to
Section 6.01(a), the Borrower, in its sole discretion, may classify or
reclassify such item (other than amounts described in clause (xvii) of clause
(b) above, in the case of a reclassification as an incurrence pursuant to
Section 6.01(a)) of Indebtedness, Disqualified Stock or Preferred Stock (or any
portion thereof) and will only be required to include the amount and type of
such Indebtedness, Disqualified Stock or Preferred Stock in one of the above
permitted clauses; and

(ii) at the time of incurrence or permitted reclassification, the Borrower will
be entitled to divide and classify an item of Indebtedness in one or more types
of Indebtedness, Disqualified Stock or Preferred Stock described in
Section 6.01(a) or (b).

(d) The accrual of interest, the accretion of accreted value and the payment of
interest or dividends in the form of additional Indebtedness, Disqualified Stock
or Preferred Stock, as applicable, will not be deemed to be an incurrence of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
Section 6.01.

(e) For purposes of determining compliance with any dollar-denominated
restriction on the incurrence of Indebtedness, the dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided that if such Indebtedness is incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced.

(f) The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

(g) Notwithstanding anything to the contrary contained in Section 6.01(a) or
(b), no Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor
shall incur any Indebtedness or issue any Disqualified Stock or Preferred Stock
in reliance on Section 6.01(a) or (b)(xiii) (the “Limited Non-Guarantor Debt
Exceptions”) if the amount of such Indebtedness, Disqualified Stock or Preferred
Stock, when aggregated with the amount of all other Indebtedness, Disqualified
Stock or Preferred Stock outstanding under such Limited Non-Guarantor Debt
Exceptions, together with any Refinancing Indebtedness in respect thereof, would
exceed $100,000,000; provided that in no event shall any Indebtedness,
Disqualified Stock or Preferred Stock of any Restricted Subsidiary that is not a
Subsidiary

 

79



--------------------------------------------------------------------------------

Guarantor (i) existing at the time it became a Restricted Subsidiary or
(ii) assumed in connection with any acquisition, merger or acquisition of
minority interests of a non-Wholly-Owned Subsidiary (and in the case of clauses
(i) and (ii), not created in contemplation of such Person becoming a Restricted
Subsidiary or such acquisition, merger or acquisition of minority interests) be
deemed to be Indebtedness outstanding under the Limited Non-Guarantor Debt
Exceptions for purposes of this Section 6.01(g).

SECTION 6.02. Liens.

Directly or indirectly, create, incur, assume or suffer to exist any Lien
(except Permitted Liens) on any asset or property of the Borrower or any
Restricted Subsidiary, or any income or profits therefrom, or assign or convey
any right to receive income therefrom.

SECTION 6.03. Restricted Payments.

Directly or indirectly, make any Restricted Payment, other than:

(a) Restricted Payments in an amount, together with the aggregate amount of all
other Restricted Payments made by the Borrower and its Restricted Subsidiaries
after the Closing Date (including Restricted Payments permitted by clauses (i),
(ii) (with respect to the payment of dividends on Refunding Capital Stock
pursuant to clause (C) thereof only), (vi)(C) and (ix) of Section 6.03(b), but
excluding all other Restricted Payments permitted by Section 6.03(b)) not to
exceed the Restricted Payment Applicable Amount; provided that (i) no Default
shall have occurred and be continuing or would occur as a consequence thereof;
and (ii) immediately after giving effect to such transaction on a pro forma
basis, the Total Net Leverage Ratio for the Borrower and its Restricted
Subsidiaries would be less than or equal to the ratio set forth in
Section 6.01(a).

(b) Section 6.03(a) will not prohibit:

(i) the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Agreement;

(ii) (A) the redemption, prepayment, repurchase, retirement or other acquisition
of any (1) Equity Interests (“Treasury Capital Stock”) of the Borrower or any
Restricted Subsidiary or Subordinated Indebtedness or Specified Senior
Indebtedness of the Borrower or any Guarantor or (2) Equity Interests of any
direct or indirect parent company of the Borrower, in the case of each of clause
(1) and (2), in exchange for, or out of the proceeds of the substantially
concurrent sale (other than to the Borrower or a Restricted Subsidiary) of,
Equity Interests of the Borrower, or any direct or indirect parent company of
the Borrower to the extent contributed to the capital of the Borrower or any
Restricted Subsidiary (in each case, other than any Disqualified Stock)
(“Refunding Capital Stock”), (B) the declaration and payment of dividends on the
Treasury Capital Stock out of the proceeds of the substantially concurrent sale
(other than to the Borrower or a Restricted Subsidiary) of the Refunding Capital
Stock, and (C) if immediately prior to the retirement of Treasury Capital Stock,
the declaration and payment of dividends thereon was permitted under clauses
(vi)(A) or (B) of this Section 6.03(b), the declaration and payment of dividends
on the Refunding Capital Stock (other than Refunding Capital Stock the proceeds
of which were used to redeem, repurchase, retire or otherwise acquire any Equity
Interests of any direct or indirect parent company of the Borrower) in an
aggregate amount per year no greater than the aggregate amount of dividends per
annum that were declarable and payable on such Treasury Capital Stock
immediately prior to such retirement;

(iii) the redemption, repurchase or other acquisition or retirement of (A) the
Specified Senior Indebtedness in an amount equal to the aggregate principal
amount of prepayments of Term Loans made by the Borrower pursuant to
Section 2.12, 2.13(b) or 2.13(c) on a dollar for dollar basis or (B) the
Specified Senior Indebtedness or Subordinated Indebtedness of the Borrower or a
Restricted Guarantor made by exchange for, or out of the proceeds of the
substantially concurrent sale of, new Indebtedness of the Borrower or a
Restricted Guarantor, as the case may be, which is incurred in compliance with
Section 6.01 so long as in the case of the clause (B):

 

80



--------------------------------------------------------------------------------

 

  (I) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on, the Indebtedness being so
redeemed, repurchased, acquired or retired for value, plus the amount of any
premium required to be paid under the terms of the instrument governing the
Indebtedness being so redeemed, repurchased, acquired or retired and any fees
and expenses incurred in connection with the issuance of such new Indebtedness;

 

  (II) solely in the case of Subordinated Indebtedness, such new Indebtedness is
subordinated to the Obligations at least to the same extent as such Subordinated
Indebtedness so prepaid, purchased, exchanged, redeemed, repurchased, acquired
or retired for value;

 

  (III) such new Indebtedness has a final scheduled maturity date equal to or
later than the final scheduled maturity date of the Indebtedness being so
prepaid, redeemed, repurchased, acquired or retired; and

 

  (IV) such new Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Indebtedness
being so prepaid, redeemed, repurchased, acquired or retired;

(iv) a Restricted Payment to pay for the repurchase, retirement, redemption or
other acquisition or retirement for value of Equity Interests (other than
Disqualified Stock) of the Borrower or any of its direct or indirect parent
companies held by any future, present or former employee, director or consultant
(or any of their successors, heirs, estates or assigns) of the Borrower, any of
its Subsidiaries or any of their respective direct or indirect parent companies
pursuant to the Krasny Plan, any management unit purchase agreement, management
equity plan or stock option plan or any other management or employee benefit
plan or agreement; provided, however, that the aggregate Restricted Payments
made under this clause (iv) do not exceed in any calendar year $25,000,000 (with
unused amounts in any calendar year being carried over to the two immediately
succeeding calendar years subject to a maximum of $50,000,000 in any calendar
year); provided, further, that such amount in any calendar year may be increased
by an amount not to exceed:

(A) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Borrower and, to the extent contributed to the capital of the
Borrower, Equity Interests of any of the direct or indirect parent companies of
the Borrower, in each case to members of management, directors or consultants of
the Borrower, any of its subsidiaries or any of their respective direct or
indirect parent companies that occurs after the Closing Date (other than Equity
Interests the proceeds of which are used to fund the Transactions), to the
extent the cash proceeds from the sale of such Equity Interests have not
otherwise been applied to the payment of Restricted Payments by virtue of
Section 6.03(a); plus

(B) the cash proceeds of key man life insurance policies received by the
Borrower or any of its Restricted Subsidiaries after the Closing Date; less

(C) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A) and (B) of this clause (iv);

and provided, further, that cancellation of Indebtedness owing to the Borrower
from members of management of the Borrower, any of its subsidiaries or its
direct or indirect parent companies in connection with a repurchase of Equity
Interests of the Borrower or any of the Borrower’s direct or indirect parent
companies will not be deemed to constitute a Restricted Payment for purposes of
this Agreement;

(v) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the Borrower of any of its Restricted Subsidiaries
issued in accordance with Section 6.01, provided, however, that for the most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date of issuance of such Disqualified
Stock, after giving effect to such

 

81



--------------------------------------------------------------------------------

issuance or declaration on a pro forma basis, the Total Net Leverage Ratio for
the Borrower and its Restricted Subsidiaries would be less than or equal to the
ratio set forth in Section 6.01(a);

(vi) (A) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (including Disqualified Stock issued in
accordance with Section 6.01) issued by the Borrower or any of its Restricted
Subsidiaries after the Closing Date, provided that the amount of dividends paid
pursuant to this clause (A) shall not exceed the aggregate amount of cash
actually received by the Borrower or a Restricted Subsidiary from the issuance
of such Designated Preferred Stock;

(B) a Restricted Payment to a direct or indirect parent company of the Borrower,
the proceeds of which will be used to fund the payment of dividends to holders
of any class or series of Designated Preferred Stock (other than Disqualified
Stock) of such parent corporation issued after the Closing Date, provided that
the amount of Restricted Payments paid pursuant to this clause (B) shall not
exceed the aggregate amount of cash actually contributed to the capital of the
Borrower from the sale of such Designated Preferred Stock; or

(C) the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (ii) of this Section 6.03(b);

provided, however, in the case of each of clause (A), (B) and (C) of this clause
(vi), that for the most recently ended four full fiscal quarters for which
internal financial statements are available immediately preceding the date of
issuance of such Designated Preferred Stock or the declaration of such dividends
on Refunding Capital Stock that is Preferred Stock, after giving effect to such
issuance or declaration on a pro forma basis, the Total Net Leverage Ratio for
the Borrower and its Restricted Subsidiaries would be less than or equal to the
ratio set forth in Section 6.01(a);

(vii) [Intentionally Reserved];

(viii) in connection with operation of the Krasny Plan, (i) tax withholding
payments made in cash to the IRS in connection with in-kind withholding for
payments to participants in Equity Interests of any indirect or direct parent of
the Borrower and (ii) payments made in cash to the Circle of Service Foundation,
Inc. representing the amount of the net tax benefit to the Borrower as a result
of the implementation and continuing operation of the Krasny Plan;

(ix) the declaration and payment of dividends on the Borrower’s common stock (or
a Restricted Payment to any direct or indirect parent entity to fund a payment
of dividends on such entity’s common stock), following the first public Equity
Offering of such common stock after the Closing Date, of up to 6% per annum of
the net cash proceeds received by (or, in the case of a Restricted Payment to a
direct or indirect parent entity, contributed to the capital of) the Borrower in
or from any such public Equity Offering;

(x) Restricted Payments that are made with Excluded Contributions (other than
Specified Equity Contributions);

(xi) Other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause (xi) not to exceed
$25,000,000;

(xii) distributions or payments of Receivables Fees made in the ordinary course
of business by the applicable Receivables Subsidiary;

(xiii) any Restricted Payment used to fund (A) the Transactions including the
payment of up to $53,000,000 within 60 days of the Closing Date to participants
in the Krasny Plan, (B) the repurchase, redemption, defeasance or other
acquisition or retirement for value of any existing Equity Interests of the
Borrower in connection with the Transactions in an amount not to exceed
$350,000,000 within 10 business days

 

82



--------------------------------------------------------------------------------

after the Closing Date and (C) the payment of the fees and expenses related
thereto or owed to Affiliates, in each case to the extent permitted under
Section 6.06;

(xiv) the repurchase, prepayment, redemption or other acquisition or retirement
for value of any Senior Notes or Senior Subordinated Notes or other Subordinated
Indebtedness upon the occurrence of a Change of Control (so long as such Change
of Control has been waived by the Required Lenders);

(xv) the declaration and payment of dividends or the payment of other
distributions by the Borrower to, or the making of loans or advances to, any of
its direct or indirect parents or the equity interest holders thereof in amounts
required for any direct or indirect parent companies or the equity interest
holders thereof to pay, in each case without duplication,

(A) franchise taxes and other fees, taxes and expenses required to maintain
their corporate existence;

(B) federal, foreign, state and local income or franchise taxes (or any
alternative tax in lieu thereof); provided that, in each fiscal year, the amount
of such payments shall be equal to the amount that the Borrower and its
Restricted Subsidiaries would be required to pay in respect of federal, foreign,
state and local income or franchise taxes if such entities were corporations
paying taxes separately from any parent entity at the highest combined
applicable federal, foreign, state, local or franchise tax rate for such fiscal
year;

(C) customary salary, bonus and other benefits payable to officers and employees
of any direct or indirect parent company of the Borrower to the extent such
salaries, bonuses and other benefits are reasonably attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries;

(D) general corporate operating and overhead costs and expenses of any direct or
indirect parent company of the Borrower to the extent such costs and expenses
are reasonably attributable to the ownership or operation of the Borrower and
its Restricted Subsidiaries;

(E) amounts payable to the Sponsor pursuant to the Sponsor Management Agreement
as in effect on the Closing Date (including all obligations and expenses
incurred by the Sponsor in the performance of its duties under the Sponsor
Management Agreement); provided that the aggregate amount of fees payable
pursuant to this clause (E) shall not exceed $5,000,000 in any calendar year;
and provided, further, that indemnification obligations and expenses payable
pursuant to this clause (E) shall constitute reasonable and documented
out-of-pocket expenses of the Sponsor owed to non-affiliated third parties and
out-of-pocket and documented indemnification obligations of the Sponsor;

(F) fees and expenses other than to Affiliates of the Borrower incurred pursuant
to (1) any equity or debt offering of such parent entity (whether or not
successful), (2) any Investment otherwise permitted under this covenant (whether
or not successful) and (3) any transaction of the type described in
Section 6.04;

(G) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower or any direct or indirect
parent;

(H) amounts to finance Investments otherwise permitted to be made pursuant to
this Section 6.03; provided that (1) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (2) such
direct or indirect parent company shall, immediately following the closing
thereof, cause (x) all property acquired (whether assets or Equity Interests) to
be contributed to the capital of the Borrower or one of its Restricted
Subsidiaries or (y)

 

83



--------------------------------------------------------------------------------

the merger of the Person formed or acquired into the Borrower or one of its
Restricted Subsidiaries (to the extent not prohibited by Section 6.04) in order
to consummate such Investment, in each case, subject to the limitations set
forth in clauses (h) and (m) of, and the proviso set forth at the end of, the
definition of Permitted Investment; (3) such direct or indirect parent company
and its Affiliates (other than the Borrower or a Restricted Subsidiary) receives
no consideration or other payment in connection with such transaction, (4) any
property received by the Borrower shall not increase amounts available for
Restricted Payments pursuant to Section 6.03(a) and (5) such Investment shall be
deemed to be made by the Borrower or such Restricted Subsidiary by another
paragraph of this Section 6.03 (other than pursuant to clause (x) hereof) or
pursuant to the definition of “Permitted Investments” (other than clause
(i) thereof);

(I) [reserved];

(J) reasonable and customary fees payable to any directors of any direct or
indirect parent of the Borrower and reimbursement of reasonable out-of-pocket
costs of the directors of any direct or indirect parent of the Borrower in the
ordinary course of business, to the extent reasonably attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries; and

(K) reasonable and customary indemnities to directors, officers and employee of
any direct or indirect parent of the Borrower in the ordinary course of
business, to the extent reasonably attributable to the ownership or operation of
the Borrower and its Restricted Subsidiaries;

(xvi) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to the Borrower or a Restricted Subsidiary by, Unrestricted
Subsidiaries;

(xvii) payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries, taken as a whole, that complies with Section 6.04;
provided that if as a result of such consolidation, merger or transfer of
assets, a Change of Control has occurred, such Change of Control has been
consented to or waived by the Required Lenders;

(xviii) Restricted Payments by (A) a non-Subsidiary Guarantor, (B) a Foreign
Subsidiary or (C) any other subsidiary to the Borrower or any Subsidiary
Guarantor that;

(xix) payments or distributions in connection with an AHYDO “catch-up” payment
with respect to the Specified Senior Indebtedness;

(xx) purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Borrower and the Guarantors;

(xxi) [Intentionally Reserved];

(xxii) [Intentionally Reserved]; and

(xxiii) any payment of any dividend from the Borrower to Holdings in connection
with the payment of social security or other payroll taxes based on the issuance
of Equity Interests to employees or other service providers;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (ii), (iii), (v), (vi), (vii),
(ix) (as determined at the time of the declaration of such dividend), (xi),
(xv(E)) and (xvi), no Default shall have occurred and be continuing or would
occur as a consequence thereof.

(c) As of the Closing Date, all of the subsidiaries of the Borrower will be
Restricted Subsidiaries. The Borrower will not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to Section

 

84



--------------------------------------------------------------------------------

5.11(b). For purposes of designating any Restricted Subsidiary as an
Unrestricted Subsidiary, all outstanding Investments by the Borrower and its
Restricted Subsidiaries (except to the extent repaid) in the subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of “Investments.” Such
designation will be permitted only if a Restricted Payment in such amount would
be permitted at such time, whether pursuant to Section 6.03(a) or (b)(vii),
(x) or (xi), or pursuant to the definition of “Permitted Investments,” and if
such subsidiary otherwise meets the definition of an Unrestricted Subsidiary.
Unrestricted Subsidiaries will not be subject to any of the restrictive
covenants set forth in the Loan Documents.

SECTION 6.04. Fundamental Changes.

(a) The Borrower may not consolidate or merge with or into or wind up into
(whether or not the Borrower is the surviving corporation), and may not sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of the properties or assets of the Borrower and its Restricted Subsidiaries,
taken as a whole, in one or more related transactions, to any Person unless:

(i) the Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Borrower) or the
Person to whom such sale, assignment, transfer, lease, conveyance or other
disposition will have been made is organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof (such Person, the “Successor Company”);

(ii) the Successor Company, if other than the Borrower, expressly assumes all
the Obligations of the Borrower pursuant to documentation reasonably
satisfactory to the Administrative Agent;

(iii) immediately after such transaction, no Default exists;

(iv) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period, the Successor Company would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Total Net Leverage Test described in Section 6.01(a);

in each case made or effected substantially simultaneously with such transaction
or related financing;

(v) each Guarantor, unless it is the other party to the transactions described
above, in which case Section 6.04(c)(i)(B) shall apply, shall have confirmed
that its Obligations under the Loan Documents to which it is a party pursuant to
documentation reasonably satisfactory to the Administrative Agent; and

(vi) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such documentation relating to the Loan Documents, if
any, comply with this Agreement;

provided that the Borrower shall promptly notify the Administrative Agent of any
such transaction and shall take all required actions either prior to or upon the
later to occur of 30 days following such transaction (or the earlier of the date
of the required delivery of the next Pricing Certificate and the date which is
45 days after the end of the most recently ended fiscal quarter (or such longer
period as to which the Administrative Agent may consent) in order to preserve
and protect the Liens on the Collateral securing the Secured Obligations.

The Successor Company will succeed to, and be substituted for the Borrower under
the Loan Documents. Notwithstanding the foregoing, clause (iv) shall not apply
to the Transactions (including the Merger).

(b) Notwithstanding the foregoing paragraphs (a)(iii) and (a)(iv),

 

85



--------------------------------------------------------------------------------

(i) a Restricted Subsidiary may consolidate with or merge into or transfer all
or part of its properties and assets to the Borrower or a Restricted Guarantor;

(ii) the Borrower may merge with an Affiliate of the Borrower solely for the
purpose of reorganizing the Borrower in a State of the United States so long as
the amount of Indebtedness of the Borrower and its Restricted Subsidiaries is
not increased thereby; and

(iii) any Foreign Subsidiary may consolidate with or merge into or transfer all
or part of its properties and assets to any other Foreign Subsidiary.

(c) No Restricted Guarantor will, and the Borrower will not permit any
Restricted Guarantor to, consolidate or merge with or into or wind up into
(whether or not the Borrower or Restricted Guarantor is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of its properties or assets, in one or more related
transactions, to any Person unless:

(i) (A) such Restricted Guarantor is the surviving corporation or the Person
formed by or surviving any such consolidation or merger (if other than such
Restricted Guarantor) or to which such sale, assignment, transfer, lease,
conveyance or other disposition will have been made is organized or existing
under the laws of the jurisdiction of organization of such Restricted Guarantor,
as the case may be, or the laws of the United States, any state thereof, the
District of Columbia, or any territory thereof (such Restricted Guarantor or
Person, the “Successor Person”);

(B) the Successor Person, if other than such Restricted Guarantor, expressly
assumes all the Obligations of such Restricted Guarantor pursuant to
documentation reasonably satisfactory to the Administrative Agent;

(C) immediately after such transaction, no Default exists; and

(D) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such documentation relating to the Loan Documents, if
any, comply with this Agreement;

(ii) the transaction does not violate Section 6.05;

provided that the Borrower shall promptly notify the Administrative Agent of any
such transaction and shall take all required actions either prior to or upon the
later to occur of 30 days following such transaction (or the earlier of the date
of the required delivery of the next Pricing Certificate and the date which is
45 days after the end of the most recently ended fiscal quarter (or such longer
period as to which the Administrative Agent may consent) in order to preserve
and protect the Liens on the Collateral securing the Secured Obligations.

In the case of clause (i)(A) above, the Successor Person will succeed to, and be
substituted for, such Restricted Guarantor under the Loan Documents.
Notwithstanding the foregoing, any Restricted Guarantor (x) may merge into or
transfer all or part of its properties and assets to another Restricted
Guarantor or the Borrower or (y) dissolve, liquidate or wind up its affairs if
such dissolution, liquidation or winding up could not reasonably be expected to
have a Material Adverse Effect.

SECTION 6.05. Dispositions.

Cause, make or suffer to exist a Disposition, except:

(a) any Disposition of Cash Equivalents or Investment Grade Securities or
obsolete or worn out equipment in the ordinary course of business or any
disposition of inventory or goods (or other assets) held for sale in the
ordinary course of business;

 

86



--------------------------------------------------------------------------------

(b) the Disposition of all or substantially all of the assets of the Borrower
and its Restricted Subsidiaries in a manner permitted pursuant to the provisions
described above under Section 6.04 or any disposition that constitutes a Change
of Control;

(c) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 6.03;

(d) any Disposition of property or assets or issuance of Equity Interests (A) by
a Restricted Subsidiary of the Borrower to the Borrower or (B) by the Borrower
or a Restricted Subsidiary of the Borrower to another Restricted Subsidiary of
the Borrower; provided that in the case of any event described in clause
(B) where the transferee or purchaser is not a Guarantor, then at the option of
the Borrower, either (1) such disposition shall constitute a Disposition for
purposes of the definition of Prepayment Asset Sale or (2) the Net Cash Proceeds
thereof, when aggregated with the amount of Permitted Investments made pursuant
to clauses (a) and (c) of the definition thereof, shall not exceed the dollar
amount set forth in the final proviso of such definition;

(e) any Permitted Asset Swap;

(f) the sale, lease, assignment, license or sub-lease of any real, intangible or
personal property in the ordinary course of business;

(g) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(h) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

(i) any sale or other disposition in connection with any financing transaction
with respect to property built or acquired by the Borrower or any Restricted
Subsidiary after the Closing Date, including Sale and Lease-Back Transactions
and asset securitizations permitted under this Agreement;

(j) sales of accounts receivable in connection with the collection or compromise
thereof;

(k) transfers of property subject to casualty or condemnation proceedings
(including in lieu thereof) upon the receipt of the net cash proceeds therefor;
provided such transfer shall constitute a Property Loss Event;

(l) the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of the Borrower or a
Restricted Subsidiary are not material to the conduct of the business of the
Borrower and its Restricted Subsidiaries taken as a whole;

(m) voluntary terminations of Hedging Obligations;

(n) Dispositions (including Sale and Lease-Back Transactions) by a Foreign
Subsidiary designed to generate foreign distributable reserves;

(o) any Disposition to the extent not involving property (when taken together
with any related Disposition or series of related Dispositions) with a fair
market value in excess of $25,000,000; and

(p) Dispositions not otherwise permitted under this Section 6.05, provided that:

(i) at least 75% of the consideration therefor received by the Borrower or such
Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; provided that the amount of (A) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet or in the
footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the Obligations or that are
owed to the Borrower or a Restricted Subsidiary, that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Restricted Subsidiaries have been

 

87



--------------------------------------------------------------------------------

validly released by all creditors in writing, (B) any securities received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash (to the extent of the
cash received) within 180 days following the closing of such Disposition, and
(C) any Designated Non-Cash Consideration received by the Borrower or such
Restricted Subsidiary in such Disposition having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not to exceed the
greater of $50,000,000 and 2.00% of Total Assets at the time of the receipt of
such Designated Non-Cash Consideration, with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be cash
for purposes of this provision and for no other purpose; and

(ii) any Disposition of assets or issuance or sale of Equity Interests of a
Restricted Subsidiary in any transaction or series of related transactions, when
taken together with all other dispositions made in reliance on this paragraph
(p), does not have a fair market value in excess of 10.0% of Total Assets of the
Borrower on the Closing Date; and

(q) Sale and Lease-Back Transactions involving (i) real property owned on the
Closing Date (other than any Mortgaged Property), (ii) property acquired not
more than 180 days prior to such Sale and Lease Back Transaction for cash in an
amount at least equal to the cost of such property and (iii) other property for
cash consideration if the sale is treated as a Prepayment Asset Sale;

provided that the consideration received by the Borrower or such Restricted
Subsidiary, as the case may be, with respect to any Disposition of any property
with a fair market value in excess of $25,000,000 must be at least equal to the
fair market value (as determined in good faith by the Borrower) of the assets
sold or otherwise disposed of. To the extent any Collateral is disposed of as
expressly permitted by this Section 6.05 to any Person other than a Loan Party,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent or the Collateral Agent, as applicable,
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

SECTION 6.06. Transactions with Affiliates.

Except for transactions by or among the Borrower and the Restricted Guarantors,
sell or transfer any property or assets to, or purchase or acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, involving aggregate payments or consideration in excess of
$10,000,000 in any fiscal year unless:

(a) such transaction is on terms that are not materially less favorable to the
Borrower or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person on an arm’s-length basis; and

(b) the Borrower delivers to the Administrative Agent with respect to any such
transaction or series of related transactions involving aggregate payments or
consideration in excess of $25,000,000, a resolution adopted by the majority of
the board of directors of the Borrower approving such transaction and set forth
in an Officer’s Certificate certifying that such transaction complies with
clause (a) above.

(c) The foregoing provisions will not apply to the following:

(i) the Borrower or any Restricted Subsidiary may engage in any of the foregoing
transactions at prices and on terms and conditions not less favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties;

(ii) the Borrower and its Restricted Subsidiaries may pay fees, expenses and
make indemnification payments directly or indirectly to the Sponsor pursuant to
and in accordance with the Sponsor Management Agreement (as in effect on the
Closing Date); provided that the aggregate amount

 

88



--------------------------------------------------------------------------------

of fees payable pursuant to this clause (ii) shall not exceed $5,000,000 in any
calendar year; and provided, further, that indemnification obligations and
expenses payable pursuant to this clause (ii) shall constitute reasonable and
documented out-of-pocket expenses of the Sponsor owed to non-affiliated third
parties and out-of-pocket and documented indemnification obligations of the
Sponsor;

(iii) the Transactions and the payment of the Transaction Expenses;

(iv) issuances by the Borrower and its Restricted Subsidiaries of Equity
Interests not prohibited under this Agreement;

(v) reasonable and customary fees payable to any directors of the Borrower and
its Restricted Subsidiaries (or any direct or indirect parent of the Borrower)
and reimbursement of reasonable out-of-pocket costs of the directors of the
Borrower and its subsidiaries (or any direct or indirect parent of the Borrower)
in the ordinary course of business, in the case of any direct or indirect parent
to the extent reasonably attributable to the ownership or operations of the
Borrower and its Restricted Subsidiaries);

(vi) expense reimbursement and employment, severance and compensation
arrangements entered into by the Borrower and its Restricted Subsidiaries with
their officers, employees and consultants in the ordinary course of business,
including, without limitation, the payment of stay bonuses and incentive
compensation and/or such officer’s, employee’s or consultant’s equity investment
in certain Restricted Subsidiaries;

(vii) payments by the Borrower and its Restricted Subsidiaries to each other
pursuant to tax sharing agreements or arrangements among Parent and its
subsidiaries on customary terms (including, without limitation, transfer pricing
initiatives);

(viii) the payment of reasonable and customary indemnities to directors,
officers and employees of the Borrower and its Restricted Subsidiaries (or any
direct or indirect parent of the Borrower) in the ordinary course of business,
in the case of any direct or indirect parent to the extent attributable to the
operations of the Borrower and its Restricted Subsidiaries;

(ix) transactions pursuant to permitted agreements in existence on the Closing
Date and disclosed to the Lenders prior to the Closing Date (other than the
Sponsor Management Agreement) and any amendment thereto to the extent such an
amendment is not adverse to the interests of the Lenders in any material
respect;

(x) Restricted Payments permitted under Section 6.03;

(xi) payments by the Borrower and its Restricted Subsidiaries to the Sponsor
made for any financial advisory, financing, underwriting or placement services
or in respect of other investment banking activities, including in connection
with acquisitions or divestitures, which payments are approved by a majority of
the board of directors of the Borrower, in good faith;

(xii) loans and other transactions among the Borrower and its subsidiaries (and
any direct and indirect parent company of the Borrower) to the extent permitted
under this Article VI; provided that any Indebtedness of any Loan Party owed to
a Restricted Subsidiary that is not a Loan Party shall be subject to
subordination provisions no less favorable to the Lenders than the subordination
provisions reasonably acceptable to the Administrative Agent;

(xiii) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement, principal investors agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Closing Date and any similar agreements which it may enter into thereafter;
provided, however,

 

89



--------------------------------------------------------------------------------

that the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of obligations under any future amendment to any such
existing agreement or under any similar agreement entered into after the Closing
Date shall only be permitted by this clause (xiii) to the extent that the terms
of any such amendment or new agreement are not otherwise disadvantageous to the
Lenders when taken as a whole;

(xiv) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business which are
fair to the Borrower and its Restricted Subsidiaries, in the reasonable
determination of the board of directors of the Borrower or the senior management
thereof, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party;

(xv) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

(xvi) payments or loans (or cancellation of loans) to employees or consultants
of the Borrower, any of its direct or indirect parent companies or any of its
Restricted Subsidiaries which are approved by a majority of the board of
directors of the Borrower in good faith; and

(xvii) transactions among Foreign Subsidiaries for tax planning and tax
efficiency purposes.

Notwithstanding anything to the contrary in this Agreement or otherwise, the
Borrower and its Restricted Subsidiaries shall not (i) pay fees directly or
indirectly to the Sponsor whether pursuant to the Sponsor Management Agreement
or otherwise in an aggregate amount in excess of the amount set forth in clause
(c)(ii) above, or (ii) amend, modify or supplement the Sponsor Management
Agreement, or enter into a substitute or replacement sponsor management
agreement, the effect of which is to increase the fees payable directly or
indirectly to the Sponsor thereunder to an aggregate amount in excess of the
amount set forth in clause (c)(ii) above.

SECTION 6.07. Restrictive Agreements.

Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon:

(a) the ability of the Borrower or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Obligations;

(b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Restricted Subsidiary or to
guarantee Indebtedness of the Borrower or any other Restricted Subsidiary; or

(c) the ability of any Restricted Subsidiary to sell, lease or transfer any of
its properties or assets to the Borrower or any of its Restricted Subsidiaries;

provided that the foregoing shall not apply to:

(i) restrictions and conditions imposed by law, by any Loan Document or which
(x) exist on the date hereof and (y) to the extent contractual obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of such contractual obligation;

(ii) customary restrictions and conditions contained in agreements relating to
any sale of assets pending such sale, provided such restrictions and conditions
apply only to the Person or property that is to be sold;

 

90



--------------------------------------------------------------------------------

(iii) restrictions and conditions (x) on any Foreign Subsidiary by the terms of
any Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder
or (y) by the terms of the documentation governing any Receivables Facility that
in the good faith determination of the Borrower are necessary or advisable to
effect such Receivables Facility;

(iv) restrictions or conditions imposed by any agreement relating to Secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the Person obligated under such Indebtedness and its subsidiaries
or the property or assets intended to secure such Indebtedness;

(v) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(vi) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness, Disqualified Stock or Preferred Stock of a
Restricted Subsidiary that is not a Loan Party, which Indebtedness, Disqualified
Stock or Preferred Stock is permitted by Section 6.01;

(vii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.03 and
applicable solely to such joint venture entered into in the ordinary course of
business;

(viii) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Lenders with respect to the credit
facilities established hereunder and the Obligations under the Loan Documents on
a senior basis and without a requirement that such holders of such Indebtedness
be secured by such Liens equally and ratably or on a junior basis;

(ix) restrictions on cash, other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(x) Secured Indebtedness otherwise permitted to be incurred under Sections 6.01
and 6.02 that limit the right of the obligor to dispose of the assets securing
such Indebtedness;

(xi) any encumbrances or restrictions of the type referred to in clauses (a) and
(b) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (i) through
(x) above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
reasonable, good faith judgment of the Borrower, no more restrictive with
respect to such encumbrance and other restrictions taken as a whole than those
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing; and

(d) clause (a) and clause (c) of the foregoing shall not apply to customary
provisions in leases, subleases, licenses, sublicenses and other contracts
restricting the assignment, sale or transfer thereof, in each case entered into
in the ordinary course of business or which exists on the date hereof, and no
such clause in this Section 6.07 shall prohibit or restrict such party’s right
to execute a subordination, non-disturbance and attornment agreement in a form
customary and reasonably acceptable to Borrower or such Restricted Subsidiary.

SECTION 6.08. Business of the Borrower and Its Restricted Subsidiaries.

Engage in any line of business material to the Borrower and its subsidiaries
taken as a whole other than (a) those lines of business conducted by the
Borrower or any Restricted Subsidiary on the Closing Date or (b) any Similar
Business.

SECTION 6.09. Modification of Junior Financing Documentation.

 

91



--------------------------------------------------------------------------------

Directly or indirectly, amend, modify or change (a) the subordination provisions
of any Junior Financing Documentation (and the component definitions used
therein), including the Specified Senior Subordinated Indebtedness Documentation
or (b) any other term or condition of the Specified Senior Indebtedness
Documentation, the Specified Senior Subordinated Indebtedness Documentation or
any Junior Financing Documentation, in the case of this clause (b), in any
manner materially adverse to the interests of the Lenders and, in each case,
without the consent of the Administrative Agent (which consent shall not be
unreasonably withheld).

SECTION 6.10. Changes in Fiscal Year.

Make any change in its fiscal year; provided, however, that the Borrower may,
upon written notice to the Administrative Agent, change its fiscal year to any
other fiscal year reasonably acceptable to the Administrative Agent, in which
case, the Borrower and the Administrative Agent will, and are hereby authorized
by Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.

SECTION 6.11. Senior Secured Leverage Ratio.

Permit the Senior Secured Leverage Ratio as at the last day of any period of
four consecutive fiscal quarters ending on or nearest to the date set forth
below to exceed the ratio set forth below opposite such date:

 

Period

   Senior Secured
Leverage Ratio   December 31, 2008      7.00 to 1.00    March 31, 2009      7.00
to 1.00    June 30, 2009      6.75 to 1.00    September 30, 2009      6.75 to
1.00    December 31, 2009      7.25 to 1.00    March 31, 2010      7.75 to 1.00
   June 30, 2010      7.75 to 1.00    September 30, 2010      7.75 to 1.00   
December 31, 2010      8.00 to 1.00    March 31, 2011      7.50 to 1.00   
June 30, 2011      7.50 to 1.00    September 30, 2011      7.50 to 1.00   
December 31, 2011      7.25 to 1.00    March 31, 2012      7.00 to 1.00   
June 30, 2012      7.00 to 1.00    September 30, 2012      6.75 to 1.00   
December 31, 2012      6.75 to 1.00    March 31, 2013      6.50 to 1.00   
June 30, 2013      6.50 to 1.00    September 30, 2013      6.00 to 1.00   
December 31, 2013      5.75 to 1.00   

March 31, 2014 and each fiscal

quarter thereafter

     5.50 to 1.00   

 

92



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default.

In case of the happening of any of the following events (“Events of Default”):

(a) any representation or warranty made or deemed made in any Loan Document or
any representation, warranty, statement or information contained in any
certificate required to be furnished pursuant to any Loan Document, shall prove
to have been false or misleading in any material respect when so made, deemed
made or furnished;

(b) default shall be made in the payment of any principal of any Term Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for mandatory prepayment thereof or by acceleration thereof or
otherwise;

(c) default shall be made in the payment of any interest on any Term Loan or the
Administration Fee or other amount (other than an amount referred to in clause
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;

(d) default shall be made in the due observance or performance by the Borrower
or any Restricted Subsidiary of any covenant, condition or agreement contained
in Section 5.01(a) (with respect to the Borrower), 5.05(a) or in Article VI;

(e) default shall be made in the due observance or performance by any Loan Party
or its Restricted Subsidiaries of any covenant, condition or agreement contained
in any Loan Document (other than those specified in clause (b), (c) or
(d) above) and such default shall continue unremedied for a period of 30 days
after written notice thereof from the Administrative Agent to the Borrower;

(f) (i) the Borrower or any Restricted Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to an applicable grace period), which failure enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
that is a failure to pay such Material Indebtedness at its maturity or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that clause (ii) shall not apply to secured Material Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Material Indebtedness if such sale or transfer is otherwise
permitted hereunder;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary), or of a substantial part of the property or assets of the Borrower
or a Restricted Subsidiary (other than an Immaterial Subsidiary), under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Restricted Subsidiary
(other than an Immaterial Subsidiary) or for a substantial part of the property
or assets of the Borrower or a Restricted Subsidiary (other than an Immaterial
Subsidiary) or (iii) the winding-up or liquidation of the Borrower or any
Restricted Subsidiary (other than an Immaterial Subsidiary); and such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

93



--------------------------------------------------------------------------------

(h) the Borrower or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of any
proceeding or the filing of any petition described in clause (g) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Restricted
Subsidiary (other than an Immaterial Subsidiary) or for a substantial part of
the property or assets of the Borrower or any Restricted Subsidiary (other than
an Immaterial Subsidiary), (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) become unable, admit in
writing its general inability or fail generally to pay its debts as they become
due;

(i) one or more judgments for the payment of money in an aggregate amount
exceeding $80,000,000 (to the extent not covered by insurance as to which an
insurance company has not denied coverage or by an indemnification agreement as
to which the indemnifying party has not denied liability) shall be rendered
against the Borrower and/or any Restricted Subsidiary (other than an Immaterial
Subsidiary) and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed;

(j) (i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in a Material
Adverse Effect or (ii) a Pension Event occurs with respect to a Foreign Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect;

(k) any material provision of any Loan Document, at any time after its execution
and delivery, shall for any reason cease to be in full force and effect (other
than in accordance with its terms or in accordance with the terms of the other
Loan Documents), or any Loan Party contests in writing the validity or
enforceability of any material provision of any Loan Document; or any Loan Party
denies in writing that it has any or further liability thereunder (other than as
a result of the discharge of such Loan Party in accordance with the terms of the
Loan Documents);

(l) other than with respect to de minimis items of Collateral not exceeding
$5,000,000 in the aggregate, any Lien purported to be created by any Security
Document shall cease to be, or shall be asserted in writing by any Loan Party
not to be, a valid, perfected first priority Lien (subject only to Permitted
Liens) having the priority contemplated thereby (except as otherwise expressly
provided in this Agreement or such Security Document) on the securities, assets
or properties purported to be covered thereby, except to the extent that any
lack of validity, perfection or priority results from any act or omission of any
Collateral Agent, the Administrative Agent, or any Lender (so long as such act
or omission does not result from the breach or non-compliance by a Loan Party
with the Loan Documents); or

(m) there shall have occurred a Change of Control;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Term Loan Commitments and (ii) declare the Term Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Term Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Administration Fee and all other liabilities of
the Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to the Borrower described in
paragraph (g) or (h) above, the Term Loan Commitments shall automatically
terminate and the principal of the Term Loans then outstanding, together with
accrued interest thereon and any unpaid accrued Administration Fee and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

94



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (the Administrative Agent and the Collateral Agent are referred
to collectively as the “Agents”) its agent and authorizes the Agents to take
such actions on its behalf and to exercise such powers as are delegated to such
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. Without limiting the generality of the
foregoing, the Agents are hereby expressly authorized to execute any and all
documents (including releases and intercreditor agreements) with respect to the
Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents.

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing, (b) neither Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08), (c) each Agent shall be fully justified in failing or refusing to
take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action and (d) except as expressly set
forth in the Loan Documents, neither Agent shall have any duty to disclose, nor
shall it be liable for the failure to disclose, any information relating to
Holdings, the Borrower or any of the subsidiaries thereof that is communicated
to or obtained by the bank serving as Administrative Agent and/or Collateral
Agent or any of its Affiliates in any capacity. Neither Agent shall be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.08) or in the
absence of its own gross negligence, bad faith or willful misconduct or material
breach of the Loan Documents (as determined by a court of competent jurisdiction
in a final and non-appealable judgment). Neither Agent shall be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to such Agent by the Borrower or a Lender, and neither Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the perfection or priority of any Lien or security interest created or
purported to be created under the Collateral Documents or (vi) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to
such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower or any Affiliate
thereof), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in good faith and in
accordance with the advice of any such counsel, accountants or experts.

For purposes of determining compliance with the conditions specified in
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each

 

95



--------------------------------------------------------------------------------

document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, any Agent may resign at any time by notifying in writing the Lenders and
the Borrower. Upon receipt of any such notice of resignation of the
Administrative Agent or the Collateral Agent, the Required Lenders shall have
the right, with the consent of the Borrower (such consent not to be unreasonably
withheld, and provided that no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing under paragraphs (g)(i) or
(h) of Article VII), to appoint a successor (other than a Disqualified
Institution) which shall be a commercial banking institution organized under the
laws of the United States or any State or a United States branch or agency of a
commercial banking institution, in each case having a combined capital and
surplus of at least $500,000,000.

If no successor agent is appointed prior to the effective date of resignation of
the relevant Agent specified by such Agent in its notice, the resigning Agent
may appoint, after consulting with the Lenders and with the consent of the
Borrower, a successor agent from among the Lenders. If no successor agent has
accepted appointment as the successor agent by the date which is 60 days
following the retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of such Agent hereunder until such time, if any, as
the Required Lenders, appoint a successor agent as provided for above (except in
the case of the Collateral Agent holding collateral security on behalf of any
Secured Parties, the resigning Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed). Upon the acceptance of any appointment as an Agent hereunder by a
successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Security Documents, and such other instruments or notices, as may be necessary
or desirable, or as the Required Lenders may request, in order to (a) continue
the perfection of the Liens granted or purported to be granted by the Security
Documents or (b) otherwise ensure that the obligations under Section 5.09 are
satisfied, the successor Agent shall thereupon succeed to and become vested with
all the rights, powers, discretion, privileges, and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After an Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Agent.

None of Lenders or other Persons identified on the cover page or signature pages
of this Agreement as a “syndication agent,” “bookrunner” or “arranger” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents, the Arranger or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agents, the Arranger or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

 

96



--------------------------------------------------------------------------------

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent and the
Collateral Agent (irrespective of whether the Obligations shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether such Agent shall have made any demand on the Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise;

(a) to file and prove a claim for the whole amount of the Obligations and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and each Agent or (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and each Agent
and their respective agents and counsel and all other amounts due such Lenders
and the Administrative Agent under Section 2.05 and 9.05) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to such Agent and, in the event such Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.05 and 9.05.

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan or
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize such Agent to vote in respect of the
claim of any such Lender in any such proceeding.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.

Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

(a) if to the Borrower, to it at:

CDW CorporationLLC

200 N. Milwaukee Avenue

Vernon Hills, IL 60061

Attention: Ann E. Ziegler, Chief Financial Officer

Phone: (847) 968-0610

Facsimile: (847) 968-0304

 

97



--------------------------------------------------------------------------------

Christine Leahy, General Counsel

Phone: (847) 968-0203

Facsimile: (847) 968-0303

with a copy to (which shall not constitute notice):

Madison Dearborn Partners, LLC

Three First National Plaza

Suite 3800

Chicago, Illinois 60602

Attention of: George Peinado

(Fax No. (312) 895-1346)

Email address: gpeinado@mdcp.com

and

Providence Equity Partners

50 Kennedy Plaza, 18th Floor

Providence, Rhode Island 02903

Attention of: Michael J. Dominguez

(Fax No. (401) 751-1790)

E-mail address: m.dominguez@provequity.com

and

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

Attention of: Maureen Sweeney

(Fax No. (312) 862-2200)

Email address: (312) 862-2190msweeney@kirkland.com

if to Morgan Stanley as Administrative Agent and Morgan Stanley &Co.
Incorporated as Collateral Agent, to:

Morgan Stanley

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

Attention: Cindy Kwok

Telecopy no: (718) 233-0928

E-Mail Address: cindy.kwok@morganstanley.com

With copies to (which shall not constitute notice):

Ben Lerner

Morgan Stanley

1585 Broadway, Floor 04

New York, NY 10036

Telecopy no: (646) 452-4810

E-Mail Address: ben.lerner@morganstanley.com

Steve King

Morgan Stanley

1585 Broadway, Floor 04

 

98



--------------------------------------------------------------------------------

New York, NY 10036

Telecopy no: (212) 507-4687

E-Mail Address: stephen.b.king@morganstanley.com

(b) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date three Business Days after dispatch by certified or registered
mail if mailed, in each case, delivered, sent or mailed (properly addressed) to
such party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among the Borrower, the Administrative Agent and the applicable
Lenders from time to time in writing, notices and other communications may also
be delivered or furnished by e-mail; provided that approval of such procedures
may be limited to particular notices or communications. All such notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient.

SECTION 9.02. Survival of Agreement.

All covenants, agreements, representations and warranties made by the Borrower
herein or any other Loan Document, shall be considered to have been relied upon
by the Agents and the Lenders and shall survive the making by the Lenders of the
Term Loans, regardless of any investigation made by the Agents or the Lenders or
on their behalf, and notwithstanding that any Agent or any Lender may have had
notice or actual knowledge of any Default at the time of the making of any Term
Loans shall continue in full force and effect until the Termination Date. The
provisions of Sections 2.14, 2.16, 2.20 and 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Term Loans, the expiration of the Term Loan Commitments,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent or any Lender.

SECTION 9.03. Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto.

SECTION 9.04. Successors and Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrower, the Administrative Agent, the Collateral Agent or the Lenders that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

(b) Each Lender may assign to one or more assignees (in each case, other than to
Disqualified Institutions) all or a portion of its interests, rights and
obligations under this Agreement (including all or a portion of its Term Loan
Commitment and the Term Loans at the time owing to it); provided, however, that
(i) each of the Administrative Agent and the Borrower must give its prior
written consent to such assignment (which consent shall not be unreasonably
withheld or delayed); provided that no such consent shall be required to any
such assignment made to a Lender or an Affiliate or Related Fund of a Lender (in
each case, other than to Disqualified Institutions) (each, an “Eligible
Assignee”) and the consent of the Borrower shall not be required during the
continuance of any

 

99



--------------------------------------------------------------------------------

Event of Default arising under clause (b), (c), (g)(i) or (h) of Article VII,
(ii) (A) in the case of any assignment, other than assignments to any Eligible
Assignee, the amount of the Term Loan Commitment or Term Loans of the assigning
Lender subject to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 (or if less, the entire
remaining amount of such Lender’s Term Loan Commitment or Term Loans) and shall
be in an amount that is an integral multiple of $1,000,000 (or the entire
remaining amount of such Lender’s Term Loan Commitment or Term Loans), provided,
however, that simultaneous assignments by or to two or more Related Funds shall
be combined for purposes of determining whether the minimum assignment
requirement is met, and (B) in the case of any assignment to any Eligible
Assignee, after giving effect to such assignment, Term Loan Commitments or Term
Loans of the assigning Lender and its Affiliates and Related Funds shall be zero
or not less than $1,000,000, (iv) the parties to each such assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance
(such Assignment and Acceptance to be (A) electronically executed and delivered
to the Administrative Agent via an electronic settlement system then acceptable
to the Administrative Agent (or, if previously agreed with the Administrative
Agent, manually), and (B) delivered together with a processing and recordation
fee of $3,500, unless waived or reduced by the Administrative Agent in its sole
discretion; provided that only one such fee shall be payable in connection with
simultaneous assignments by or to two or more Related Funds) and (v) the
assignee, if it shall not be a Lender immediately prior to the assignment, shall
deliver to the Administrative Agent an Administrative Questionnaire and the tax
forms required under Section 2.20(e), (f) or (g), as applicable. Upon acceptance
and recording pursuant to paragraph (e) of this Section 9.04, from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment, as well as to any Administration Fee accrued
for its account and not yet paid). Any assignment or transfer that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (f) of this Section 9.04.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment, and the outstanding principal amount of its Term Loans, in
each case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance, (ii) except as
set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of Holdings, the
Borrower or any subsidiary or the performance or observance by Holdings, the
Borrower or any subsidiary of any of its obligations under this Agreement, any
other Loan Document or any other instrument or document furnished pursuant
hereto, (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance, (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05(a) or delivered
pursuant to Section 5.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement, (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

100



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders and any changes thereto, whether by assignment or
otherwise, and the Term Loan Commitment of, and principal amount of the Term
Loans (and related interest amount and fees with respect to such Term Loan)
owing and paid to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive and the
Borrower, the Administrative Agent, the Collateral Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and Lenders at any reasonable time and from time to time upon
reasonable prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and the Borrower to such assignment (in each case to the
extent required pursuant to paragraph (b) above) and any applicable tax forms
required by Section 2.20(e), (f) or (g), as applicable, the Administrative Agent
shall (i) accept such Assignment and Acceptance, (ii) promptly record the
information contained therein in the Register. No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph
(e) and (iii) if requested by an assignee, provide to such assignee the most
recent list of Disqualified Institutions identified in writing to the
Administrative Agent as of such date; provided that the Administrative Agent
shall have no responsibility to monitor compliance in connection therewith.

(f) Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other Persons (other than to
Disqualified Institutions) in all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Term Loan Commitment and
the Term Loans owing to it); provided, that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other Persons shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14, 2.16 and 2.20 to
the same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant and in the case of Section 2.20, only if such participant shall
have provided any form of information that it would have been required to
provide under such Section if it were a Lender), (iv) to the extent permitted by
applicable law, each participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender, so long as such participant agrees to
be subject to Section 2.18 as though it were a Lender and (v) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Term Loans and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers described in clauses (i), (ii) and (iii) of
Section 9.08(b) as it pertains to the Term Loans or Term Loan Commitments in
which such participant has an interest). Each Lender selling a participation to
a participant (i) shall keep a register, meeting the requirements of Treasury
Regulation Section 5f.103-1(c), of each such participation, specifying such
participant’s entitlement to payments of principal and interest with respect to
such participation, (ii) shall provide the Administrative Agent and the Borrower
with the applicable forms, certificates and statements described in
Section 2.20(e) or (f) hereof, as applicable, as if such participant was a
Lender hereunder and (iii) if requested by a participant, provide to such
participant the most recent list of Disqualified Institutions identified in
writing to the Administrative Agent as of such date; provided that the
Administrative Agent shall have no responsibility to monitor compliance in
connection therewith. Notwithstanding anything in clause (ii) of the immediately
preceding sentence to the contrary, each Lender shall have the right to sell one
or more participations to one or more lenders or other Persons that provide
financing to such Lender in the form of sales and repurchases of participations
without having to satisfy the requirements set forth therein.

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any non-public information relating to the Borrower furnished to
such Lender by or on behalf of the Borrower; provided that prior to any such
disclosure, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary

 

101



--------------------------------------------------------------------------------

exceptions) to preserve the confidentiality of such non-public information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

(h) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time assign all or any portion of its rights under this Agreement
to secure extensions of credit to such Lender or in support of obligations owed
by such Lender; provided that (i) such assignment shall not increase the costs
or expenses or otherwise increase or change the obligations of the Borrower
hereunder and (ii) no such assignment shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Term Loan that such Granting Lender would otherwise be
obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Term
Loan and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Term Loan, the Granting Lender shall be
obligated to make such Term Loan pursuant to the terms hereof. The making of a
Term Loan by an SPC hereunder shall utilize the Term Loan Commitment of the
Granting Lender to the same extent, and as if, such Term Loan were made by such
Granting Lender. Each party hereto hereby agrees that (x) neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower
hereunder, (y) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender) and (z) the Granting Lender shall for all purposes remain the
Lender of record hereunder. In addition, notwithstanding anything to the
contrary contained in this Section 9.04, any SPC may (A) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Term Loans to the Granting Lender and (B) disclose on a
confidential basis any non-public information relating to its funding of Term
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.

(j) The Borrower shall not assign or delegate any of its rights or duties
hereunder (other than in a transaction permitted by Section 6.04) without the
prior written consent of the Administrative Agent and each Lender, and any
attempted assignment without such consent shall be null and void.

(k) If the Borrower wishes to replace the Term Loans or Term Loan Commitments
hereunder with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders, instead of prepaying the Term Loans or reducing
or terminating the Term Loan Commitments to be replaced, to (i) require the
Lenders to assign such Term Loans or Term Loan Commitments to the Administrative
Agent or its designees and (ii) amend the terms thereof in accordance with
Section 9.08 (with such replacement, if applicable, being deemed to have been
made pursuant to Section 9.08(d)). Pursuant to any such assignment, all Term
Loans and Term Loan Commitments to be replaced shall be purchased at par
(allocated among the Lenders in the same manner as would be required if such
Term Loans were being optionally prepaid or such Term Loan Commitments were
being optionally reduced or terminated by the Borrower), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 2.16. By receiving such purchase price, the Lenders shall automatically
be deemed to have assigned the Term Loans or Term Loan Commitments pursuant to
the terms of an Assignment and Acceptance, and accordingly no other action by
such Lenders shall be required in connection therewith. The provisions of this
paragraph are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

SECTION 9.05. Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable out-of-pocket expenses (but
limited, as to legal fees and expenses, to those of Milbank, Tweed, Hadley &
McCloy LLP, counsel for the Agents and the Arranger taken as a whole, and, if
reasonably necessary, of one local counsel in each material jurisdiction)
incurred by the Arranger and the Agents, in connection with the syndication of
the Term Loan Facility and the preparation and administration of this

 

102



--------------------------------------------------------------------------------

Agreement and the other Loan Documents and in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions hereby or thereby contemplated shall be consummated) and (ii) all
reasonable out-of-pocket expenses (but limited, as to legal fees and expenses,
to one counsel for all such Persons taken as a whole, and, if reasonably
necessary, of one local counsel to all such Persons taken as a whole in each
material jurisdiction) incurred by the Agents or any Lender in connection with
the enforcement or protection of its rights or remedies in connection with this
Agreement and the other Loan Documents or in connection with the Term Loans made
hereunder.

(b) The Borrower agrees to indemnify each Arranger, the Administrative Agent,
the Collateral Agent, each Lender and each of the foregoing Persons’ Affiliates
and the respective directors, officers, employees and agents of such Person and
such Person’s Affiliates and their successors and assigns (each such Person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all costs, expenses (including reasonable fees, out-of-pocket
disbursements and other charges of one counsel to the Indemnitees, taken as a
whole, and one local counsel to the Indemnitees taken as a whole in each
material jurisdiction; provided that if (i) one or more Indemnitees shall have
reasonably concluded that there may be legal defenses available to it that are
different from or in addition to those available to one or more other
Indemnitees or (ii) the representation of the Indemnitees (or any portion
thereof) by the same counsel would be inappropriate due to actual or potential
differing interests between them, then such expenses shall include the
reasonable fees, out-of-pocket disbursements and other charges of one separate
counsel to such Indemnitees, taken as a whole, in each relevant jurisdiction),
and liabilities of such Indemnitee arising out of or in connection with (w) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Term Loan Facility), (x) the use of the proceeds of the Term
Loans, (y) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by the Borrower, any other Loan Party or any of their respective
Affiliates), or (z) any actual or alleged presence or Release of Hazardous
Materials on any property currently or formerly owned or operated by Holdings,
the Borrower or any of the subsidiaries, or any liability under Environmental
Laws related in any way to Holdings, the Borrower or the subsidiaries; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such costs, expenses or liabilities (x) resulted from the gross negligence,
bad faith, fraud or willful misconduct of such Indemnitee (or its Affiliates and
the respective directors, officers, employees and agents of such Indemnitee and
such Indemnitee’s Affiliates) (each, a “related party” of such Indemnitee) or
material breach of its (or any of its related parties’) obligations hereunder or
under any of the other Loan Documents or in connection with any transaction
contemplated hereby or thereby or (y) relate to the presence or Release of
Hazardous Materials that first occur at any property owned by Holdings or the
Borrower after such property is transferred to any Indemnitee, any of its
related parties or any of their respective successors or assigns by foreclosure,
deed-in-lieu of foreclosure or similar transfer. The Borrower shall have no
obligation to reimburse any Indemnitee for fees and expenses unless such
Indemnitee provides the Borrower with an undertaking in which such Indemnitee
agrees to refund and return any and all amounts paid by the Borrower to such
Indemnitee to the extent any of the foregoing items in clauses (x) and
(y) occurs. Notwithstanding the foregoing, this Section 9.05 shall not apply to
Tax matters, which shall be governed exclusively by Section 2.20.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Arranger, the Administrative Agent or any other Indemnitee related
thereto under paragraph (a) or (b) of this Section (and without limiting its
obligation to do so), each Lender severally agrees to pay to the Arranger, such
Indemnitee and the Administrative Agent, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Arranger, the Agents or such
Indemnitee in its capacity as such. For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of outstanding Term
Loans and unused Term Loan Commitments at the time.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim from (i) the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent such damages
have resulted from the willful misconduct, bad faith, fraud or gross negligence
of such party of any of its Affiliates or the respective

 

103



--------------------------------------------------------------------------------

directors, officers, employees and agents of such party and such party’s
Affiliates and (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Term Loan or
the use of the proceeds thereof.

(e) The provisions of this Section 9.05 shall survive the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Term Loans, the expiration of the Term Loan Commitments,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent or any Lender. All amounts due under
this Section 9.05 shall be payable within 30 days after receipt of an invoice
relating thereto setting forth such amounts in reasonable detail.

SECTION 9.06. Right of Setoff; Payments Set Aside.

(a) If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, except to the extent
prohibited by law, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party and its subsidiaries) to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter existing under this Agreement and other Loan Documents held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document and although such
obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness. The rights of
each Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set off and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such set-off and application.

(b) To the extent that any payment by or on behalf of the Borrower is made to
any Agent or any Lender, or any Agent or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, then (i) to the extent of such recovery the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred,
and (ii) each Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by any
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect.

SECTION 9.07. Applicable Law.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, the Collateral Agent or any
Lender in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Collateral Agent and the Lenders hereunder and
under the other Loan

 

104



--------------------------------------------------------------------------------

Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by clause (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.

(b) Subject to Section 2.22 and clause (d) below, and except for those actions
expressly permitted to be taken by the Agents, neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Required Lenders and the Loan Parties that are party thereto and are
affected by such waiver, amendment or modification and acknowledged by the
Administrative Agent; provided, however, that no such agreement shall (i) reduce
the principal amount of, or extend or waive any scheduled amortization payment
or the final scheduled maturity date of or date for the payment of any interest
on, any Term Loan, forgive any such payment or any part thereof, or decrease the
rate of interest on any Term Loan, without the prior written consent of each
Lender directly and adversely affected thereby (it being understood that any
change to the component definitions of the Total Net Leverage Ratio or Senior
Secured Leverage Ratio affecting the determination of interest and the waiver of
a Default, Event of Default or default interest shall only require the consent
of the Borrower and the Required Lenders), (ii) increase or extend the Term Loan
Commitment without the prior written consent of such Lender, (iii) amend or
modify the provisions of Section 2.17, the provisions of Section 2.18, the
provisions of Section 9.04(j) (it being understood that any change to
Section 6.04 shall only require approval of the Required Lenders) or the
provisions of this Section (except as set forth below) or release all or
substantially all of the Guarantors or all or substantially all of the
Collateral (except as permitted under Section 6.04 and the Guarantee and
Collateral Agreement), without the prior written consent of each Lender,
(iv) waive or amend this Section 9.08(b) or (v) reduce the percentage contained
in the definition of the term “Required Lenders” without the prior written
consent of each Lender (it being understood that with the consent of the
Required Lenders, additional term loans pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the Term Loan Commitments and Term Loans on the date hereof and this
Section 9.08 may be amended to reflect such term loans); provided, further, that
(w) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or the Collateral Agent, hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent, or the Collateral Agent, as the case may be, and (x) Section 9.04(i) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Term Loans are being funded by an SPC
at the time of such amendment, waiver or other modification.

(c) Notwithstanding the foregoing, in addition to any term loans and related
Incremental Amendments effectuated without the consent of Lenders in accordance
with Section 2.22, this Agreement (including this Section 9.08 and Section 2.17)
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (i) to add one or
more additional credit facilities to this Agreement and to permit the term loans
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Term Loans and the accrued interest and Administration
Fee in respect thereof, (ii) to include appropriately the Lenders holding such
term loan facilities in any determination of the Required Lenders and other
definitions related to such new term loan facilities and (iii) to provide
customary class protection for any additional term loan facilities.

(d) Notwithstanding the foregoing, in addition, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing in whole, but not in part, of outstanding Term Loans
(“Refinanced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (i) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans, (ii) the Applicable Margin for such Replacement Term
Loans shall not be higher than the Applicable Margin for such Refinanced Term
Loans, (iii) the Weighted Average Life to Maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing (without giving effect to
annual amortization on any Refinanced Term Loan Facility not in excess of 1% of
the principal amount thereof) and (iv) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those

 

105



--------------------------------------------------------------------------------

applicable to such Refinanced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Term Loans in effect immediately prior to such
refinancing.

(e) Each waiver, amendment, modification, supplement or consent made or given
pursuant to this Section 9.08 shall be effective only in the specific instance
and for the specific purpose for which given, and such waiver, amendment,
modification or supplement shall apply equally to each of the Lenders and shall
be binding on the Loan Parties, the Lenders, the Agents and all future holders
of the Term Loans and Term Loan Commitments.

SECTION 9.09. Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Term Loan, together with all fees, charges and other
amounts which are treated as interest on such Term Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Term Loan in accordance with applicable law, the rate of
interest payable in respect of such Term Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Term Loan but were not payable as a result of the operation of
this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Term Loans or periods shall be increased (but
not above the Maximum Rate therefor) until such cumulated amount shall have been
received by such Lender.

SECTION 9.10. Entire Agreement.

This Agreement and the other Loan Documents constitute the entire contract
between the parties relative to the subject matter hereof. Any other previous
agreement among the parties with respect to the subject matter hereof is
superseded by this Agreement and the other Loan Documents. Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any Person (other than the parties hereto and thereto, their
respective successors and assigns permitted hereunder and, to the extent
expressly contemplated hereby, the Indemnitees, the Arranger, the Related
Parties of each of the Administrative Agent, the Collateral Agent and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, TO IT THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability.

In the event any one or more of the provisions contained in this Agreement or in
any other Loan Document should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

106



--------------------------------------------------------------------------------

SECTION 9.13. Counterparts.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original but all
of which when taken together shall constitute a single contract, and shall
become effective as provided in Section 9.03. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

SECTION 9.14. Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or Federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower, Holdings or their respective
properties in the courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in dollars, into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York City time) on the Business Day preceding that on which
final judgment is given, for the purchase of dollars for delivery two Business
Days thereafter. The obligation of the Borrower in respect of any such sum due
from it to the Administrative Agent or the Lenders hereunder or under the other
Loan Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than dollars, be discharged only to the extent that on the
Business Day following receipt by the Administrative Agent of any sum adjudged
to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase dollars with the Judgment
Currency. If the amount of dollars so purchased is less than the sum originally
due to the Administrative Agent in dollars, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss.

SECTION 9.16. Confidentiality.

 

107



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Collateral Agent, the Arranger and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
(other than Excluded Parties (as defined below)) trustees, officers, directors,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential) in connection with the transactions contemplated
or permitted hereby, (b) to the extent requested by any Governmental Authority
having jurisdiction over such Person (including any Governmental Authority
regulating any Lender or its Affiliates), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided, that the Administrative Agent, the Collateral Agent, such Arranger or
such Lender that discloses any Information pursuant to this clause (c) shall
provide the Borrower with prompt notice of such disclosure to the extent
permitted by applicable law), (d) to the extent reasonably necessary in
connection with the exercise of any remedies hereunder or under the other Loan
Documents or any suit, action or proceeding relating to the enforcement of its
rights hereunder or thereunder, (e) subject to an agreement containing
provisions at least as restrictive as those of this Section 9.16 (or as
otherwise may be acceptable to the Borrower), to (i) any actual or prospective
assignee of or participant in any of its rights or obligations under this
Agreement and the other Loan Documents or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower, any subsidiary or any Affiliate thereof or any of their respective
obligations, (f) with the written consent of the Borrower, (g) to any Rating
Agency when required by it (it being understood that, prior to any such
disclosure, such Rating Agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such Person)
or (h) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 9.16; provided that, no such disclosure shall
be made by the Administrative Agent, the Collateral Agent, the Arranger and the
Lenders to any of its affiliates that are engaged as principals primarily in
private equity, mezzanine financing or venture capital (the “Excluded Parties”).
For the purposes of this Section, “Information” shall mean all information
received from the Borrower or Holdings and related to the Borrower or its
business, other than any such information that is publicly available to the
Administrative Agent, the Collateral Agent, any Arranger or any Lender, other
than by reason of disclosure by Administrative Agent, the Collateral Agent, any
Arranger or any Lender in breach of this Section 9.16.

SECTION 9.17. No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Agents and the Arranger
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Agents and the Arranger on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each Agent and each Arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and
(B) neither any Agent nor any Arranger has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Agents and the Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither any Agent nor any Arranger
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Agents and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.18. Release of Collateral.

The Lenders irrevocably authorize the Agents (and the Agents agree):

(a) to release any Lien on any property granted to or held by the Collateral
Agent or the Administrative Agent under any Loan Document (w) upon the
Termination Date (and, concurrently therewith, to release all the Loan

 

108



--------------------------------------------------------------------------------

Parties from their obligations under the Loan Documents (other than those that
specifically survive the Termination Date)), (x) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document to any Person other than a Loan Party, (y) subject to
Section 9.08, if approved, authorized or ratified in writing by the Required
Lenders, or (z) owned by a Subsidiary Guarantor upon release of such Guarantor
from its obligations under its Guaranty pursuant to clause (c) below;

(b) at the request of the Borrower, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by clauses (f), (h) and
(t) of the definition of Permitted Liens; and

(c) to release any Subsidiary Guarantor from its obligations under any Loan
Document to which it is a party if such Person ceases to be a Subsidiary as a
result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of the Specified Senior Indebtedness, any Junior Financing and any
Refinancing Indebtedness in respect thereof unless and until such Guarantor is
(or is being simultaneously) released from its guarantee with respect to the
Specified Senior Indebtedness, such Junior Financing and any Refinancing
Indebtedness in respect thereof.

Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release its interest in particular types or
items of property, or to release any Subsidiary Guarantor from its obligations
under the Loan Documents pursuant to this Section 9.18. In each case as
specified in this Section 9.18, the relevant Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Loan
Documents, or to release such Loan Party from its obligations under the Loan
Documents, in each case, in accordance with the terms of the Loan Documents and
this Section 9.18.

SECTION 9.19. USA PATRIOT Act Notice.

Each Lender and each Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or such Agent, as
applicable, to identify the Loan Parties in accordance with the USA PATRIOT Act.

SECTION 9.20. Lender Action.

Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy against any Loan
Party or any other obligor under any of the Loan Documents or any Hedging
Obligation (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provision of this
Section 9.20 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

SECTION 9.21. Effectiveness of Merger.

Upon the consummation of the Merger, the Company shall succeed to all the rights
and obligations of Merger Sub under this Agreement, without any further action
by any Person.

SECTION 9.22. Confirmation of Security Interest.

The Borrower, by its execution of this Agreement, hereby confirms and ratifies
that all of its obligations as a “Grantor” under the Security Documents to which
it is a party shall continue in full force and effect for the benefit of the
Agents and the Lenders with respect to this Amendment and Restatement of the
Existing Term Loan Agreement. The Borrower, by its execution of this Amendment
and Restatement, hereby confirms that the security interests

 

109



--------------------------------------------------------------------------------

granted by it under each of the Security Documents to which it is a party shall
continue in full force and effect in favor of the Collateral Agent for the
benefit of the Lenders and the Agents with respect to the Existing Term Loan
Agreement as amended hereby.

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CDW CORPORATIONLLC By:  

 

Name:   Title:  

 

111



--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, as Co-Syndication
Agent, as Joint Bookrunner and as a Lender By:  

 

Name:   Title:   MORGAN STANLEY & CO. INCORPORATED, as Collateral Agent and as a
Lender By:  

 

Name:   Title:   J.P. MORGAN SECURITIES INC., as Joint Lead Arranger and as
Joint Bookrunner By:  

 

Name:   Title:   JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent and as a
Lender By:  

 

Name:   Title:   MORGAN STANLEY BANK, as a Lender By:  

 

Name:   Title:   DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

 

Name:   Title:  

 

112



--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC., as Co-Syndication Agent and as Joint Bookrunner
By:  

 

Name:   Title:  

 

113



--------------------------------------------------------------------------------

By its signature below, the undersigned hereby consents to the foregoing
Amendment and Restatement of the Existing Term Loan Agreement and confirms that
the obligations of the Borrower under said Term Loan Agreement as amended by
said Amendment and Restatement shall constitute “Obligations” under the
Guarantee and Collateral Agreement under and as defined in said Existing Term
Loan Agreement for all purposes of said Guarantee and Collateral Agreement. By
its signature below, the undersigned hereby confirms that all of its obligations
under the Guarantee and Collateral Agreement shall continue unchanged and in
full force and effect for the benefit of the Agents and the Lenders with respect
to this Amendment and Restatement of the Existing Term Loan Agreement.

 

VH HOLDINGS, INC. CDW CORPORATION By:  

 

Name:   Title:   CDW DIRECT, LLC By:  

 

Name:   Title:   CDW GOVERNMENT, INC. LLC By:  

 

Name:   Title:   BERBEE INFORMATION NETWORKS CORPORATION CDW TECHNOLOGIES, INC.
By:  

 

Name:   Title:   CDW LOGISTICS, INC. By:  

 

Name:   Title:   CDW CAPITAL CORP

 

114



--------------------------------------------------------------------------------

 

By:  

                                                                             

Name:   Title:   CDW ASIA HOLDINGS, LLC By:  

                                                                             

Name:   Title:   CDW CORPORATION By:  

                                                                             

Name:   Title:   FORESIGHT TECHNOLOGY GROUP, INC. By:  

                                                                             

Name:   Title:   NETWORK ENGINEERING ASSOCIATES, LLC   By:   Berbee
Informational Networks Corporation By:  

                                                                             

Name:   Title:  

 

115



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Amendment No. 2 Lender Addendum]

[see attached]



--------------------------------------------------------------------------------

AMENDMENT NO. 2 LENDER ADDENDUM

Reference is made to (i) the Term Loan Agreement dated as of October 12, 2007,
as amended and restated as of March 12, 2008, as amended by Amendment No. 1,
dated as of November 4, 2009, and as otherwise modified and supplemented as in
effect on the date hereof (the “Term Loan Agreement”) among CDW LLC, an Illinois
limited liability company (successor by merger to CDW Corporation, successor by
merger to VH MergerSub, Inc.) (“CDW” or the “Borrower”), CDW Corporation
(formerly known as VH Holdings, Inc.) (“Holdings”), each of the Subsidiary
Guarantors, each of the Lenders party thereto (collectively the “Lenders” and,
individually, a “Lender”), Morgan Stanley Senior Funding, Inc. (as successor to
Lehman Commercial Paper Inc.), as Administrative Agent, and Morgan Stanley & Co.
Incorporated (as successor to Lehman Commercial Paper Inc.), as Collateral Agent
and (ii) Amendment No. 2 dated as of December 2, 2010 to the Term Loan Agreement
(“Amendment No. 2”). Capitalized terms used and not otherwise defined herein
shall have the meaning assigned thereto in the Term Loan Agreement, as amended
by Amendment No. 2.

This is an Amendment No. 2 Lender Addendum (this “Addendum”) referred to in
Amendment No. 2, pursuant to the terms of which, upon execution and delivery of
this Addendum by the undersigned lender (the “Lender Signatory”), the Lender
Signatory shall be deemed to have executed and delivered a counterpart of
Amendment No. 2 (and such execution and delivery shall be irrevocable upon the
Amendment No. 2 Closing Date).

By execution and delivery of this Addendum, the Lender Signatory hereby agrees
as follows:

I. APPROVAL OF AMENDMENT NO. 2:

[NOTE: PLEASE CHECK THE APPROPRIATE BOX BELOW THAT APPLIES TO THE LENDER
SIGNATORY AND FILL IN THE REQUIRED INFORMATION]

¨ NON-EXTENDING TERM LOAN LENDERS: The Lender Signatory, which is a Term Loan
Lender under the Term Loan Agreement, hereby (a) consents to the terms of
Amendment No. 2 and (b) agrees that, effective as of the Amendment No. 2 Closing
Date, (i) it shall be a Non-Extending Term Loan Lender for purposes of the Term
Loan Agreement as amended by Amendment No. 2 and (ii) the entire principal
amount of its outstanding Term Loans under the Term Loan Agreement in effect
immediately prior to the Amendment No. 2 Closing Date shall be Non-Extended Term
Loans under the Term Loan Agreement as so amended.

[NOTE: BOX BELOW TO BE CHECKED IF LENDER SIGNATORY IS AGREEING TO EXTEND THE
TERM LOAN MATURITY DATE TO JULY 15, 2017 WITH RESPECT TO ALL OR A PORTION OF THE
TERM LOANS HELD BY SUCH LENDER SIGNATORY]

¨ EXTENDING TERM LOAN LENDERS: The Lender Signatory, which is a Term Loan Lender
under the Term Loan Agreement, hereby (a) consents to the terms of Amendment
No. 2 and (b) agrees that, effective as of the Amendment No. 2 Closing Date,
(i) it shall be, for purposes of the Term Loan Agreement as amended by Amendment
No. 2, (x) an Extending Term Loan Lender with respect to the Term Loans that it
has agreed (pursuant to this Addendum) shall be Extended Term Loans and (y) a
Non-Extending Term Loan Lender with respect to all of its other Term Loans and
(ii) the principal amount of its outstanding Term Loans listed below, after the
caption “Extended Term Loans”, shall be extended pursuant to Amendment No. 2 and
shall be Extended Term Loans under the Term Loan Agreement as so amended:



--------------------------------------------------------------------------------

 

•  

Full name of Term Loan Lender1:                         

 

•  

Total amount of Term Loans:                         

 

•  

Extended Term Loans:                         

II. WAIVER OF MANDATORY PREPAYMENT:

[NOTE: BOX BELOW TO BE CHECKED IF LENDER SIGNATORY WISHES TO WAIVE ALL OF ITS
PRO RATA SHARE OF ANY MANDATORY PREPAYMENT OF TERM LOANS WHICH IS TO BE MADE ON
THE AMENDMENT NO. 2 CLOSING DATE PURSUANT TO SECTION 2.13(d) OF THE TERM LOAN
AGREEMENT (AS AMENDED BY AMENDMENT NO. 2)]

¨ The Lender Signatory, pursuant to Section 2.13(h) of the Term Loan Agreement
(as amended by Amendment No. 2), hereby waives all of its pro rata share of any
mandatory prepayment of Term Loans which is to be made by the Borrower on the
Amendment No. 2 Closing Date pursuant to Section 2.13(d) of the Term Loan
Agreement (as amended by Amendment No. 2).

This Addendum shall be construed in accordance with and governed by the law of
the State of New York. This Addendum may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of such
counterparts shall be deemed to constitute one and the same instrument. Delivery
of an executed signature page hereof by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

[remainder of page intentionally blank]

 

 

1

For Term Loan Lenders that are funds managed by a common investment adviser, a
separate Addendum must be completed for each such fund.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be duly
executed and delivered by their proper and duly authorized officers as of the
date of Amendment No. 2.

 

LENDER:

 

By:  

 

  Name:   Title:

[SIGNATURE PAGE – LENDER ADDENDUM]



--------------------------------------------------------------------------------

EXHIBIT B



--------------------------------------------------------------------------------

 

 

 

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

dated as of

October 12, 2007.

and

Amended and Restated as of December [    ], 2010

among

CDW CORPORATION,

CDW LLC,

the Subsidiaries of CDW LLC

from time to time party hereto

and

MORGAN STANLEY & CO. INCORPORATED,

as Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     2   

SECTION 1.01.

   Credit Agreement      2   

SECTION 1.02.

   Other Defined Terms      2   

ARTICLE II GUARANTEE

     9   

SECTION 2.01.

   Guarantee      9   

SECTION 2.02.

   Guarantee of Payment      10   

SECTION 2.03.

   No Limitations, Etc.      10   

SECTION 2.04.

   Reinstatement      11   

SECTION 2.05.

   Agreement To Pay; Subrogation      11   

SECTION 2.06.

   Information      11   

SECTION 2.07.

   Instrument for the Payment of Money      12   

ARTICLE III SECURITY INTERESTS IN PERSONAL PROPERTY

     12   

SECTION 3.01.

   Security Interest      12   

SECTION 3.02.

   Representations and Warranties      15   

SECTION 3.03.

   Covenants      17   

SECTION 3.04.

   Other Actions      19   

SECTION 3.05.

   Voting Rights; Dividends and Interest, Etc.      20   

SECTION 3.06.

   Additional Covenants Regarding Patent, Trademark and Copyright Collateral   
  20   

SECTION 3.07.

   Collateral Access Agreements      21   

SECTION 3.08.

   Deposit Account Control Agreements      21   

ARTICLE IV REMEDIES

     22   

SECTION 4.01.

   Pledged Collateral      22   

SECTION 4.02.

   Uniform Commercial Code and Other Remedies      23   

SECTION 4.03.

   Application of Proceeds      24   

SECTION 4.04.

   Grant of License to Use Intellectual Property      25   

SECTION 4.05.

   Securities Act, Etc.      25   

ARTICLE V INDEMNITY, SUBROGATION AND SUBORDINATION

     26   

SECTION 5.01.

   Indemnity and Subrogation      26   

SECTION 5.02.

   Contribution and Subrogation      26   

SECTION 5.03.

   Subordination      26   

ARTICLE VI INTENTIONALLY DELETED

     27   

ARTICLE VII MISCELLANEOUS

     27   

SECTION 7.01.

   Notices      27   

SECTION 7.02.

   Survival of Agreement      27   

 

-i-



--------------------------------------------------------------------------------

 

SECTION 7.03.

   Binding Effect; Several Agreement      27   

SECTION 7.04.

   Successors and Assigns      27   

SECTION 7.05.

   Collateral Agent’s Expenses; Indemnity      28   

SECTION 7.06.

   Collateral Agent Appointed Attorney-in-Fact      28   

SECTION 7.07.

   Applicable Law      29   

SECTION 7.08.

   Waivers; Amendment      29   

SECTION 7.09.

   WAIVER OF JURY TRIAL      30   

SECTION 7.10.

   Severability      30   

SECTION 7.11.

   Counterparts      30   

SECTION 7.12.

   Headings      31   

SECTION 7.13.

   Jurisdiction; Consent to Service of Process      31   

SECTION 7.14.

   Termination or Release      31   

SECTION 7.15.

   [RESERVED]      32   

SECTION 7.16.

   Additional Subsidiaries      32   

SECTION 7.17.

   Security Interest and Obligations Absolute      33   

SECTION 7.18.

   Effectiveness of Merger      33   

Schedules

     

Schedule I

   Subsidiary Guarantors   

Schedule II

   Equity Interests; Pledged Debt Securities   

Schedule III

   U.S. Copyrights Owned by Grantor; Patents Owned by Grantors; Trademarks/Trade
Names Owned by Grantors   

Schedule IV

   UCC Filing Offices   

Schedule V

   UCC Information   

Schedule VI

   Locations of Collateral   

Schedule VII

   Deposit Accounts   

Schedule VIII

   Letter of Credit Rights and Chattel Paper   

Exhibits

     

Exhibit A

   Form of Supplement   

 

-ii-



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated as of October 12, 2007 and amended and
restated as of December [    ], 2010 (this “Agreement”), among CDW CORPORATION
(formerly known as VH Holdings, Inc.), a Delaware corporation (“Holdings”), CDW
LLC, an Illinois limited liability company (successor by merger to CDW
Corporation, successor by merger to VH MergerSub, Inc.) (the “Borrower”), the
subsidiaries of the Borrower from time to time party hereto and MORGAN STANLEY &
CO. INCORPORATED (as successor to Lehman Commercial Paper Inc.), as collateral
agent (in such capacity, the “Collateral Agent”).

PRELIMINARY STATEMENT

WHEREAS, Morgan Stanley Senior Funding, Inc. (as successor to Lehman Commercial
Paper Inc.), as administrative agent (in such capacity, the “Administrative
Agent”) and the Lenders have provided a loan facility to the Borrower pursuant
to the Term Loan Agreement dated as of October 12, 2007, as amended and restated
as of March 12, 2008, as amended by Amendment No. 1, dated as of November 4,
2009 and Amendment No. 2, dated as of the date hereof (“Amendment No. 2”), and
as otherwise modified and supplemented as in effect on the date hereof (the
“Credit Agreement”), among the Borrower, Holdings, the Subsidiary Guarantors
party thereto, the lenders from time to time party thereto (the “Lenders”), the
Administrative Agent, the Collateral Agent, J.P. Morgan Securities Inc., as
joint lead arranger and joint bookrunner, Morgan Stanley Senior Funding, Inc.,
as joint bookrunner and co-syndication agent, Deutsche Bank Securities Inc., as
joint bookrunner and co-syndication agent and JPMorgan Chase Bank, N.A., as
co-syndication agent;

WHEREAS, in connection with the Credit Agreement, the Borrower, Holdings the
Subsidiary Guarantors party thereto and the Collateral Agent entered into the
Guarantee and Collateral Agreement, dated as of October 12, 2007 (the “Original
Guarantee and Collateral Agreement”);

WHEREAS, the Borrower, Holdings, the Subsidiary Guarantors party thereto, the
Administrative Agent and the Required Lenders have agreed, pursuant to Amendment
No. 2, among other things, to extend the Term Loan Maturity Date applicable to
the Extended Term Loans under the Credit Agreement and to increase the interest
rate margin payable on such Extended Term Loans;

WHEREAS, [the Borrower, CDW Finance Corporation, a Delaware corporation (“CDW
Finance” and, together with the Borrower, the “Issuers”) and [            ], as
trustee (the “Note Trustee”) are party to an Indenture dated as of December
[    ], 2010 (as modified and supplemented and in effect from time to time, the
“Senior Secured Note Indenture”) pursuant to which the Issuers have issued
$[300,000,000] of [    ]% Senior Secured Notes due 2018 (together with any
Additional Notes and Exchange Notes, the “Senior Secured Notes” and,
collectively with the Senior Secured Note Indenture and any other documents
executed pursuant to the Senior Secured Note Indenture, the “Senior Secured Note
Documents”)]1;

WHEREAS, the Borrower, CDW Finance, Holdings, the Subsidiary Guarantors party
thereto, the Note Trustee and the Collateral Agent are party to an intercreditor
agreement, dated as of the date hereof (“Term/Note Intercreditor Agreement”),
which governs the respective rights and remedies of the Secured Parties with
respect to the Collateral subject to this Agreement;

WHEREAS, each Guarantor is an affiliate of the Borrower, will derive substantial
benefits from the extension of the Term Loan Maturity Date applicable to the
Extended Term Loans under the Credit Agreement and the issuance of the Senior
Secured Notes and is willing to amend and

 

1

References to be confirmed.



--------------------------------------------------------------------------------

restate the Original Guarantee and Collateral Agreement by entering into this
Agreement in order to induce the Lenders to extend the Term Loan Maturity Date
applicable to the Extended Term Loans under the Credit Agreement and to induce
the initial purchasers of the Senior Secured Notes to purchase the Senior
Secured Notes; and

WHEREAS, the extension of the Term Loan Maturity Date applicable to the Extended
Term Loans and the purchase of the Senior Secured Notes are each conditioned
upon, among other things, the execution and delivery of this Agreement by the
Borrower and each Guarantor.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for good and valuable consideration, the receipt and sufficiency of
which the parties hereby acknowledge, parties hereto agrees that on the
Amendment No. 2 Closing Date the Original Guarantee and Collateral Agreement
shall be amended and restated to read as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings set forth in the Credit Agreement as in effect on the date
hereof. All capitalized terms defined in the New York UCC (as such term is
defined herein) and not defined in this Agreement have the meanings specified
therein. All references to the Uniform Commercial Code shall mean the New York
UCC unless the context requires otherwise.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

(c) As used herein, “date of this Agreement” and “date hereof” shall mean
October 12, 2007.

SECTION 1.02. Other Defined Terms.

As used in this Agreement, the following terms have the meanings specified
below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Additional Notes” means [    ]% Senior Secured Notes due 2018 issued under the
Senior Secured Note Indenture after the date thereof and constituting
“Additional Notes” as defined therein.

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement.

“After-Acquired Intellectual Property” shall have the meaning assigned to such
term in Section 3.06(d).

“Agreement” shall have the meaning assigned to such term in the preamble.

 

-2-



--------------------------------------------------------------------------------

“Amendment No. 2” shall have the meaning assigned to such term in the
preliminary statement.

“Bankruptcy Default” shall mean an Event of Default of the type described in
(i) Sections 7.01(g) and (h) of the Credit Agreement, (ii) [            ] of the
Senior Secured Note Indenture and (iii) any comparable provision of any Other
Pari Passu Lien Obligations Agreement.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Claiming Guarantor” shall have the meaning assigned to such term in
Section 5.02.

“Collateral” shall have the meaning assigned to such term in Section 3.01.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Collateral Agent, between the
Collateral Agent and any third party (including any bailee, consignee, customs
broker or other similar Person) in possession of any Collateral or any landlord
of any Grantor for any real property where any Collateral is located, as such
landlord waiver or other agreement may be amended, restated or otherwise
modified from time to time.

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

“Contributing Guarantor” shall have the meaning assigned to such term in
Section 5.02.

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person (other than an agreement with any
Person who is an affiliate or a subsidiary of any Grantor) under any Copyright
now or hereafter owned by any Grantor or that such Grantor otherwise has the
right to license, or granting any right to any Grantor under any copyright now
or hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States, whether as author, assignee, transferee or otherwise,
(b) all registrations and applications for registration of any such copyright in
the United States, including registrations, recordings, supplemental
registrations, renewals, extensions and pending applications for registration in
the United States Copyright Office (or any successor office), including those
copyrights listed on Schedule III, and (c) all causes of action arising prior
to, on or after the date hereof for infringement of any Copyright or unfair
competition regarding the same and all other rights whatsoever accruing
thereunder or pertaining thereto.

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement.

“Default” shall have the meaning assigned to such term in (i) the Credit
Agreement, (ii) the Senior Secured Note Indenture and (iii) if applicable, each
Other Pari Passu Lien Obligations Agreement.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Collateral Agent, among any Grantor, a banking
institution holding such Grantor’s funds, and the Collateral Agent with respect
to collection and control of all deposits and balances held in a deposit account
maintained by any Grantor with such banking institution.

 

-3-



--------------------------------------------------------------------------------

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Grantor now owns or hereafter acquires.

“Event of Default” shall have the meaning assigned to such term in (i) the
Credit Agreement, (ii) the Senior Secured Note Indenture and (iii) if
applicable, each Other Pari Passu Lien Obligations Agreement.

“Exchange Notes” shall have the meaning assigned to such term in the Senior
Secured Note Indenture.

“Excluded Collateral” shall mean:

(a) all vehicles the perfection of a security interest in which is excluded from
the New York UCC in the relevant jurisdiction;

(b) any General Intangible or other rights arising under contracts, Instruments,
licenses, license agreements (including Licenses) or other documents, to the
extent (and only to the extent) that the grant of a security interest would
(i) constitute a violation of a restriction in favor of a third party on such
grant, unless and until any required consents shall have been obtained,
(ii) give any other party the right to terminate its obligations thereunder or
(iii) violate any law, provided, however, that (1) any portion of any such
General Intangible or other right shall cease to constitute Excluded Collateral
pursuant to this clause (b) at the time and to the extent that the grant of a
security interest therein does not result in any of the consequences specified
above and (2) the limitation set forth in this clause (b) above shall not
affect, limit, restrict or impair the grant by a Grantor of a security interest
pursuant to this Agreement in any such General Intangible or other right, to the
extent that an otherwise applicable prohibition or restriction on such grant is
rendered ineffective by any applicable law, including the New York UCC;

(c) [Intentionally Omitted];

(d) Investment Property consisting of voting Equity Interests of any Foreign
Subsidiary in excess of 65% of the Equity Interests representing the total
combined voting power of all classes of Equity Interests of such Foreign
Subsidiary entitled to vote;

(e) as to which the Collateral Agent and the Borrower reasonably determine that
the costs of obtaining a security interest in any specifically identified assets
or category of assets (or perfecting the same) are excessive in relation to the
benefit to the Secured Parties of the security afforded thereby;

(f) Equipment owned by any Grantor on the date hereof or hereafter acquired that
is subject to a Lien securing a purchase money obligation or Capitalized Lease
Obligation permitted to be incurred pursuant to the Credit Agreement, the Senior
Secured Note Indenture and each Other Pari Passu Lien Obligations Agreement, for
so long as the contract or other agreement in which such Lien is granted (or the
documentation providing for such purchase money obligation or Capitalized Lease
Obligation) validly prohibits the creation of any other Lien on such Equipment;

(g) any interest in joint ventures and non-wholly owned subsidiaries which
cannot be pledged without the consent of one or more third parties;

 

-4-



--------------------------------------------------------------------------------

(h) applications filed in the United States Patent and Trademark Office to
register trademarks or service marks on the basis of any Grantor’s “intent to
use” such trademarks or service marks unless and until the filing of a
“Statement of Use” or “Amendment to Allege Use” has been filed and accepted,
whereupon such applications shall be automatically subject to the Lien granted
herein and deemed included in the Collateral;

(i) all assets subject to a certificate of title statute, Farm Products and
As-Extracted Collateral;

(j) any property to the extent that such grant of a security interest is
prohibited by any Requirements of Law of a Governmental Authority, requires a
consent not obtained of any Governmental Authority pursuant to such Requirement
of Law or is prohibited by, or constitutes a breach or default under or results
in the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Investment Property or any Pledged
Security, any applicable shareholder or similar agreement, except to the extent
that such Requirement of Law or the term in such contract, license, agreement,
instrument or other document or shareholder or similar agreement providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law, including the New York UCC;

(k) [Intentionally Omitted];

(l) any assets to the extent a security interest in such assets would result in
adverse tax consequences as reasonably determined by the Borrower;

(m) Equity Interests in Unrestricted Subsidiaries, Immaterial Subsidiaries and
captive insurance companies; and

(n) any direct Proceeds, substitutions or replacements of any of the foregoing,
but only to the extent such Proceeds, substitutions or replacements would
otherwise constitute Excluded Collateral.

Furthermore, no term used in the definition of Collateral (or any component
definition thereof) shall be deemed to include any Excluded Collateral.

“Excluded Deposit Accounts” means, collectively, (i) payroll and payroll taxes
accounts, workers’ compensation accounts and other employee wage and benefit
payment accounts and petty cash accounts, (ii) trust accounts and (iii) deposit
accounts other than Collection Accounts and Collateral Deposit Accounts (as each
such term is defined in the Revolving Credit Agreement), so long as the
aggregate amount on deposit in all such deposit accounts does not exceed
$2,500,000 in the aggregate at any time.

“Excluded Note Collateral” shall have the meaning assigned to such term in
Section 3.01(b).

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 4.05.

“Fraudulent Conveyance” shall have the meaning assigned to such term in
Section 2.01.

“Grantors” shall mean the Borrower and the Guarantors.

 

-5-



--------------------------------------------------------------------------------

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Holdings” shall have the meaning assigned to such term in the preamble.

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by such
Grantor, including all of the following that are owned or hereafter acquired by
such Grantor (i) Patents, Copyrights, Licenses and Trademarks, (ii) all
inventions, processes, production methods, trade secrets, confidential or
proprietary technical and business information, know how and databases and all
other proprietary information, (iii) Domain Names, (iv) all improvements with
respect to any of the foregoing, and (v) all causes of action, claims, and
warranties now or hereafter owned or a acquired by any Grantor with respect of
any of the foregoing.

“Investment Property” shall mean (a) all “investment property” as such term is
defined in the New York UCC (other than Excluded Collateral) and (b) whether or
not constituting “investment property” as so defined, all Pledged Debt
Securities and Pledged Stock.

“Issuers” shall have the meaning assigned to such term in the preamble.

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party.

“Loan Documents” shall have the meaning assigned to such term in the Credit
Agreement.

“Loan Obligations” shall mean the unpaid principal of and interest on the Loans
and all other obligations and liabilities of the Borrower or any other Loan
Party to the Administrative Agent, the Collateral Agent or any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, any other Loan Document and whether on account of
principal, interest, fees, indemnities, costs, expenses (including all fees,
charges and disbursements of counsel to the Administrative Agent, the Collateral
Agent or any Lender that are required to be paid pursuant to the Credit
Agreement or any other Loan Document and including interest accruing after the
maturity of the Loans and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to a Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) or otherwise.

“Loan Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent,
(c) the Collateral Agent, (d) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (e) the
permitted successors and assigns of each of the foregoing.

“Loans” shall mean all Term Loans under, and as defined in, the Credit
Agreement.

“Merger Sub” shall mean VH Mergersub, INC.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Note Trustee” shall have the meaning assigned to such term in the preliminary
statement.

 

-6-



--------------------------------------------------------------------------------

“Note Obligations” shall mean the principal of and interest on the Senior
Secured Notes and all other amounts from time to time owing by the Issuers or
any other Grantor to the Note Trustee or to any Senior Secured Note Holder
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Senior Secured Note Indenture, any other Senior Secured Note Document
and whether on account of principal, interest, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the Note
Trustee or any Senior Secured Note Holder that are required to be paid pursuant
to the Senior Secured Note Indenture or any other Senior Secured Note Document
and including interest accruing after the maturity of the Senior Secured Notes
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to a
Grantor, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) or otherwise.

“Note Secured Parties” shall mean (a) the Note Trustee, (b) the Senior Secured
Note Holders, (c) any Other Pari Passu Obligations Agent, holders of Other Pari
Passu Obligations, (e) the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Senior Secured Note Document or Other Pari
Passu Lien Obligations Agreement, and (f) the permitted successors and assigns
of each of the foregoing.

“Obligations” shall mean the Loan Obligations and the Note Obligations.

“Original Guarantee and Collateral Agreement” shall have the meaning assigned to
such term in the preliminary statement.

“Other Pari Passu Lien Obligations” means indebtedness or other obligations of
Issuers or the Guarantors issued following the date of this Agreement to the
extent (a) such indebtedness is not prohibited by the terms of the Loan
Documents, the Senior Secured Note Documents and each then extant Other Pari
Passu Lien Obligations Agreement from being secured by Liens on the Collateral
ranking pari passu with the Liens securing the Obligations, (b) the Grantors
have granted Liens, consistent with clause (a), on the Collateral to secure the
obligations in respect of such indebtedness, (c) such indebtedness or other
obligations constitute “Other Pari Passu Lien Obligations” as defined in the
Senior Secured Note Indenture on the date hereof, and (d) the Other Pari Passu
Lien Obligations Agent, for the holders of such indebtedness has entered into a
joinder agreement hereto on behalf of the holders under such agreement
acknowledging that such holders shall be bound by the terms hereof applicable to
Note Secured Parties.

“Other Pari Passu Lien Obligations Agent” means the Person appointed to act as
trustee, agent or representative for the holders of Other Pari Passu Lien
Obligations pursuant to any Other Pari Passu Lien Obligations Agreement.

“Other Pari Passu Lien Obligations Agreement” means any indenture, credit
agreement or other agreement under which any Other Pari Passu Lien Obligations
are incurred.

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person (other than an agreement with any Person who is an
affiliate or a subsidiary of any Grantor) any right to make, use or sell any
invention on which a Patent, now or hereafter owned by any Grantor or that any
Grantor otherwise has the right to license, is in existence, or granting to any
Grantor any right to make, use or sell any invention on which a patent, now or
hereafter owned by any third person, is in existence, and all rights of any
Grantor under any such agreement.

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States, all registrations and
recordings thereof, and all

 

-7-



--------------------------------------------------------------------------------

applications for letters patent of the United States, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office (or any successor), including those listed on Schedule III, (b) all
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein
and (c) all income, royalties, damages and payments now or hereafter due and/or
payable with respect thereto, all damages and payments for past or present
future infringements thereof and rights to sue therefor, and all rights
corresponding thereto throughout the world.

“Permitted Liens” shall have the meaning assigned to such term in the Credit
Agreement to the extent such Permitted Liens are not prohibited to be incurred
pursuant to the Senior Secured Note Indenture or any Other Pari Passu Lien
Obligations Agreement.

“Pledged Collateral” shall mean (a) the Pledged Stock, (b) the Pledged Debt
Securities, (c) subject to Section 3.05, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (a) and (b) above, (d) subject to Section 3.05, all
rights of such Grantor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above and (e) all Proceeds of any of the
foregoing.

“Pledged Debt Securities” shall mean (a) the debt securities and promissory
notes held by any Grantor on the date hereof (including all such debt securities
and promissory notes listed opposite the name of such Grantor on Schedule II),
(b) any debt securities or promissory notes in the future issued to such Grantor
and (c) any other instruments evidencing the debt securities described above, if
any.

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Pledged Stock” shall mean (a) (i) the Equity Interests owned by any Grantor on
the date hereof (including all such Equity Interests listed on Schedule II) and
(ii) thereafter, any other Equity Interest obtained in the future by such
Grantor, in the case of each of clauses (i) and (ii), to the extent that the
same do not constitute Excluded Collateral and (b) the certificates, if any,
representing all such Equity Interests.

“Pricing Certificate” shall mean a certificate delivered pursuant to
Section 5.04(c) of the Credit Agreement.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“SEC” shall mean the United States Securities and Exchange Commission and any
successor thereto.

“Secured Parties” shall mean the Loan Secured Parties and the Note Secured
Parties.

“Security Interest” shall mean the pledge and security interest confirmed and
granted pursuant to Section 3.01.

“Senior Secured Note Holders” means Holders (as such term is defined in the
Senior Secured Note Indenture).

 

-8-



--------------------------------------------------------------------------------

“Senior Secured Notes” shall have the meaning assigned to such term in the
preliminary statement.

“Senior Secured Note Documents” shall have the meaning assigned to such term in
the preliminary statement.

“Senior Secured Note Indenture” shall have the meaning assigned to such term in
the preliminary statement.

“Subsidiary Guarantor” shall mean any of the following: (a) the Subsidiaries
identified on Schedule I hereto as Subsidiary Guarantors and (b) each other
subsidiary that becomes a party to this Agreement as a Subsidiary Guarantor
after the Closing Date, excluding (i) any Excluded Subsidiary and (ii) any
Foreign Subsidiary.

“Termination Date” shall mean the date upon which all of the Loans, Senior
Secured Notes, together with all interest, fees and other non-contingent
Obligations shall have been paid in full in cash.

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person (other than an agreement with any Person
who is an affiliate or a subsidiary of any Grantor) any right to use any
trademark now or hereafter owned by any Grantor or that any Grantor otherwise
has the right to license, or granting to any Grantor any right to use any
trademark now or hereafter owned by any third person, and all rights of any
Grantor under any such agreement.

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office), and all extensions or renewals thereof, including those
registrations and applications listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby, (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill and (d) all causes of
action arising prior to or after the date hereof for infringement of any
trademark or unfair competition regarding the same.

“Transaction Documents” shall mean the Credit Agreement, the other Loan
Documents, the Senior Secured Note Indenture and the other Senior Secured Note
Documents.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee.

Each Guarantor confirms its guarantee under Article II of the Original Guarantee
and Collateral Agreement and absolutely, irrevocably and unconditionally
guarantees to the Loan Secured Parties, jointly with the other Guarantors and
severally, as a primary obligor and not merely as a surety, the due and punctual
payment and performance of the Loan Obligations. Each Guarantor further agrees
that the Loan Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension or renewal

 

-9-



--------------------------------------------------------------------------------

of any Loan Obligation. Each Guarantor waives (to the extent permitted by
applicable law) presentment to, demand of payment from and protest to the
Borrower or any other Grantor of any Loan Obligation, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment. Each Guarantor
hereby further jointly and severally agrees that if the Borrower shall fail to
pay in full when due (whether at stated maturity, by acceleration or otherwise)
any of the Loan Obligations, such Guarantor will promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Loan Obligations, the same will be promptly
paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

Notwithstanding any provision of this Agreement to the contrary, it is intended
that this Agreement, and any Liens granted hereunder by each Guarantor to secure
the obligations and liabilities arising pursuant to this Agreement, not
constitute a “Fraudulent Conveyance” (as defined below). Consequently, each
Guarantor agrees that if this Agreement, or any Liens securing the obligations
and liabilities arising pursuant to this Agreement, would, but for the
application of this sentence and taking into account the provisions of
Section 5.02, constitute a Fraudulent Conveyance, this Agreement and each such
Lien shall be valid and enforceable only to the maximum extent that would not
cause this Agreement or such Lien to constitute a Fraudulent Conveyance, and
this Agreement shall automatically be deemed to have been amended accordingly at
all relevant times. For purposes hereof, “Fraudulent Conveyance” means a
fraudulent conveyance or fraudulent transfer under Section 548 of the Bankruptcy
Code or a fraudulent conveyance or fraudulent transfer under the provisions of
any applicable fraudulent conveyance or fraudulent transfer law or similar law
of any state, nation or other governmental unit, as in effect from time to time.

SECTION 2.02. Guarantee of Payment.

Each Guarantor further agrees that its guarantee hereunder constitutes a
guarantee of payment when due and payable and not of collection, and waives any
right (except such as shall be required by applicable law and cannot be waived)
to require that any resort be had by the Collateral Agent or any other Loan
Secured Party to any security held for the payment of the Loan Obligations or to
any balance of any Deposit Account or credit on the books of the Collateral
Agent or any other Secured Party in favor of the Borrower or any other person.

SECTION 2.03. No Limitations, Etc.

(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 7.14, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Loan Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Collateral Agent or any other Loan Secured Party to assert any claim or demand
or to enforce any right or remedy under the provisions of any Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document (other than
pursuant to the terms of a waiver, amendment, modification or release of this
Agreement in accordance with the terms hereof) or any other agreement, including
with respect to the release of any other Guarantor under this Agreement and so
long as any such amendment, modification or waiver of any Loan Document is made
in accordance with Section 9.08 of the Credit Agreement, (iii) the release of,
or any

 

-10-



--------------------------------------------------------------------------------

impairment of or failure to perfect any Lien on or security interest in, any
security held by the Collateral Agent or any other Loan Secured Party for the
Loan Obligations, (iv) any default, failure or delay, willful or otherwise, in
the performance of the Loan Obligations, or (v) any other act or omission that
may or might in any manner or to any extent vary the risk of any Guarantor or
otherwise operate as a discharge of any Guarantor as a matter of law or equity
(other than the occurrence of the Termination Date). Each Guarantor expressly
authorizes the Collateral Agent, in accordance with the Credit Agreement and
applicable law, to take and hold security for the payment and performance of the
Loan Obligations, to exchange, waive or release any or all such security (with
or without consideration), to enforce or apply such security and direct the
order and manner of any sale thereof in its sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Loan Obligations, all without affecting the obligations of any Guarantor
hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense (other than payment or performance of the Loan Obligations (other than
contingent obligations), in full) based on or arising out of any defense of the
Borrower or any other Grantor or the unenforceability of the Loan Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of the Borrower or any other Grantor, other than the occurrence of the
Termination Date. The Collateral Agent and the other Loan Secured Parties may,
in accordance with the Credit Agreement and applicable law, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Loan Obligations, make any
other accommodation with the Borrower or any other Grantor or exercise any other
right or remedy available to them against the Borrower or any other Grantor,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Termination Date has occurred. To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the Borrower or
any other Grantor, as the case may be, or any security.

SECTION 2.04. Reinstatement.

Each Guarantor agrees that its guarantee hereunder shall continue to be
effective or shall be automatically reinstated, as the case may be, if at any
time and for any reason payment, or any part thereof, of any Loan Obligation is
rescinded or must otherwise be restored by the Collateral Agent or any other
Loan Secured Party whether upon the bankruptcy or reorganization of the
Borrower, any other Grantor, or otherwise, notwithstanding the occurrence of the
Termination Date.

SECTION 2.05. Agreement To Pay; Subrogation.

In furtherance of the foregoing and not in limitation of any other right that
the Collateral Agent or any other Loan Secured Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of the Borrower or any
other Grantor to pay any Loan Obligation when and as the same shall become due
and payable, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby jointly and severally promises to and will
promptly pay, or cause to be paid, to the Collateral Agent for distribution to
the Loan Secured Parties in cash the amount of such unpaid Loan Obligation
(other than payment of any contingent obligations). Upon payment by any
Guarantor of any sums to the Collateral Agent as provided above, all rights of
such Guarantor against the Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article V.

SECTION 2.06. Information.

 

-11-



--------------------------------------------------------------------------------

Each Guarantor assumes all responsibility for being and keeping itself
reasonably informed of the Borrower’s and each other Grantor’s financial
condition and assets and of all other circumstances bearing upon the risk of
nonpayment of the Loan Obligations and the nature, scope and extent of the risks
that such Guarantor assumes and incurs hereunder, and agrees that neither the
Collateral Agent nor any other Loan Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 2.07. Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Section 2
constitutes an instrument for the payment of money, and consents and agrees that
any Loan Secured Party, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring motion-action under New York CPLR Section 3213.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01. Security Interest.

(a) As security for the payment or performance, as the case may be, in full when
due (whether at stated maturity, by acceleration or otherwise) of the Loan
Obligations (other than contingent obligations), each Grantor hereby confirms
the pledge and grant to the Collateral Agent, its successors and permitted
assigns of the security interest of the Original Guarantee and Collateral
Agreement, for the ratable benefit of the Loan Secured Parties, and as security
for the payment or performance, as the case may be, in full when due (whether at
stated maturity, by acceleration or otherwise) of the Obligations (other than
contingent obligations), each Grantor hereby pledges and grants to the
Collateral Agent, its successors and permitted assigns, for the ratable benefit
of the Secured Parties, a security interest in all right, title or interest in
or to any and all of the following assets and properties in each case whether
tangible or intangible, wherever located, and now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (but excluding any Excluded
Collateral, collectively, the “Collateral”):

(i) all Accounts;

(ii) the Cash Collateral Account (as defined in the Revolving Credit Agreement)
and all cash, securities, Instruments and other property deposited or required
to be deposited therein;

(iii) all Chattel Paper;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Goods;

 

-12-



--------------------------------------------------------------------------------

(viii) all Instruments, including all Pledged Securities;

(ix) all Inventory or documents of title, customs receipts, insurance
certificates, shipping documents and other written materials related to the
purchase or import of any Inventory;

(x) all Investment Property;

(xi) all Intellectual Property;

(xii) all Pledged Collateral;

(xiii) all Records and all books and records pertaining to the Collateral;

(xiv) all letters of credit under which such Grantor is the beneficiary and
Letter of Credit Rights;

(xv) all Supporting Obligations;

(xvi) all cash and cash equivalents;

(xvii) all Deposit Accounts and Securities Accounts, including all cash,
marketable securities, securities entitlements, financial assets and other funds
held in or on deposit in any of the foregoing;

(xviii) all other personal property whatsoever of such Grantor; and

(xix) to the extent not otherwise included, all Proceeds, all accessions to and
substitutions and replacements for and products of any and all of the foregoing
and all offsprings, rents profits and products of any of the foregoing and all
collateral security and guarantees given by any person with respect to any of
the foregoing.

(b) Notwithstanding anything to the contrary in this Agreement or any other
Senior Secured Note Document, the Equity Interests and other securities of any
direct or indirect subsidiary of Holdings that are owned by any Grantor will
constitute Collateral securing Note Obligations for the benefit of Senior
Secured Note Holders only to the extent that such Equity Interests and other
securities can secure the Senior Secured Notes and/or the guarantees in respect
thereof without Rule 3-10 or Rule 3-16 of Regulation S-X under the Securities
Act (or any other law, rule or regulation) requiring separate financial
statements of such subsidiary to be filed with the SEC (or any other
governmental agency). In the event that Rule 3-10 or Rule 3-16 of Regulation S-X
under the Securities Act requires or is amended, modified or interpreted by the
SEC to require (or is replaced with another rule or regulation, or any other
law, rule or regulation is adopted, which would require) the filing with the SEC
(or any other governmental agency) of separate financial statements of any
subsidiary of Holdings due to the fact that such subsidiary’s Equity Interests
and other securities secure the Senior Secured Notes and/or the related
guarantees, then the Equity Interests and other securities of such subsidiary
shall automatically be deemed not to be part of the Collateral securing the Note
Obligations in favor of the Note Secured Parties (but only to the extent
necessary to not be subject to such requirement) (any such Equity Interests or
other securities, “Excluded Note Collateral”). In such event, the Security
Documents may be amended or modified, without the consent of the Note Trustee,
the Collateral Agent, any Senior Secured Note Holder or any holder of Other Pari
Passu Lien Obligations, to the extent necessary to release the first-priority
security interests in the shares of Equity Interests and other securities that
are so deemed to no longer

 

-13-



--------------------------------------------------------------------------------

constitute part of the Collateral securing the Note Obligations in favor of the
Note Secured Parties. For the avoidance of doubt, any such Equity Interests
shall remain Collateral securing the Loan Obligations for the benefit of the
Loan Secured Parties in accordance with the terms of the Credit Agreement and
this Agreement.

In the event that Rule 3-10 or Rule 3-16 of Regulation S-X under the Securities
Act is amended, modified or interpreted by the SEC to permit (or is replaced
with another rule or regulation, or any other law, rule or regulation is
adopted, which would permit) such subsidiary’s Equity Interests and other
securities to secure the Senior Secured Notes and/or the related guarantees in
excess of the amount then pledged without the filing with the SEC (or any other
governmental agency) of separate financial statements of such subsidiary, then
the Equity Interests and other securities of such subsidiary shall automatically
be deemed to be a part of the Collateral securing the Note Obligations in favor
of the Note Secured Parties (but only to the extent necessary to not be subject
to any such financial statement requirement). In such event, the Security
Documents may be amended or modified, without the consent of the Note Trustee,
the Collateral Agent, any Senior Secured Note Holder or any holder of Other Pari
Passu Lien Obligations, to the extent necessary to subject to the Liens under
the Security Documents such additional Equity Interests and other securities.

This Section 3.01(b) shall apply mutatis mutandis to Other Pari Passu Lien
Obligations.

(c) Each Grantor hereby authorizes the Collateral Agent at any time and from
time to time to file in any relevant jurisdiction any financing statements
(including fixture filings) with respect to the Collateral or any part thereof
and amendments thereto that (i) indicate the Collateral as “all assets” of such
Grantor or words of similar effect, and (ii) contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment, including (x) whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor and (y) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Collateral relates. Each Grantor agrees to provide such
information to the Collateral Agent promptly upon written request. The
Collateral Agent agrees, upon request by the Borrower and at the Borrower’s
expense, to promptly furnish copies of such filings to the Borrower.

(d) The Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents as may be necessary for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor, without the signature of any Grantor, and naming any Grantor or
the Grantors as debtors and the Collateral Agent as secured party. The
Collateral Agent agrees, upon request by the Borrower and at the Borrower’s
expense, to promptly furnish copies of such filings to the Borrower.

(e) The Security Interest is granted as security only and, except as otherwise
required by applicable law, shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral. Nothing contained
in this Agreement shall be construed to make the Collateral Agent or any other
Secured Party liable as a member of any limited liability company or as a
partner of any partnership, neither the Collateral Agent nor any other Secured
Party by virtue of this Agreement or otherwise (except as referred to in the
following sentence) shall have any of the duties, obligations or liabilities of
a member of any limited liability company or as a partner in any partnership.
The parties hereto expressly agree that, unless the Collateral Agent shall
become the owner of Pledged Collateral consisting of a limited liability company
interest or a partnership interest pursuant hereto, this Agreement shall not be
construed

 

-14-



--------------------------------------------------------------------------------

as creating a partnership or joint venture among the Collateral Agent, any other
Secured Party, any Grantor and/or any other Person.

SECTION 3.02. Representations and Warranties.

Each Grantor represents and warrants to the Collateral Agent and the Secured
Parties that:

(a) In executing and delivering this Agreement, each Grantor has (i) adequate
means to obtain from the Issuers on a continuing basis information concerning
the Issuers; (ii) full and complete access to the Transaction Documents and any
other documents executed in connection with the Transaction Documents; and
(iii) not relied and will not rely upon any representations or warranties of any
Secured Party not embodied herein or any acts heretofore or hereafter taken by
any Secured Party (including but not limited to any review by any Secured Party
of the affairs of the Borrower).

(b) Each Grantor has sole beneficial ownership of the Collateral (other than
with respect to Intellectual Property Licenses) and good and valid rights in and
title to the Collateral with respect to which it has purported to grant a
Security Interest hereunder, has full power and authority to grant to the
Collateral Agent (for the ratable benefit of the Secured Parties to the extent
herein provided), the Security Interest in such Collateral pursuant hereto and
to execute, deliver and perform its obligations in accordance with the terms of
this Agreement, and no Lien exists upon the Collateral (and no right or option
to acquire the same exists in favor of any other Person) other than (i) the
security interest created or provided for herein, which security interest
constitutes a valid first and prior perfected Lien on the Collateral and
(ii) Liens expressly permitted by the Credit Agreement and the Senior Secured
Note Indenture.

(c) (i) Uniform Commercial Code financing statements (including fixture filings,
as applicable) or other appropriate filings, recordings or registrations
containing a description of the Collateral have been prepared by the Collateral
Agent based upon the information provided to the Collateral Agent and the
Secured Parties by the Grantors for filing in each governmental, municipal or
other office specified on Schedule IV hereof (or specified by notice from the
Borrower to the Collateral Agent after the date hereof in the case of filings,
recordings or registrations required by Section 5.09 of the Credit Agreement or
after the Amendment No. 2 Closing Date in the case of filings, recordings or
registrations required by any comparable provision of the Senior Secured Note
Indenture or any Other Pari Passu Lien Obligations Agreement), which are all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office and the United States Copyright
Office in order to perfect the Security Interest in the Collateral consisting of
United States Patents, Trademarks and Copyrights) that are necessary as of the
date hereof (or after the date hereof, in the case of filings, recordings or
registrations required by Section 5.09 of the Credit Agreement or after the
Amendment No. 2 Closing Date in the case of filings, recordings or registrations
required by any comparable provision of the Senior Secured Note Indenture or any
Other Pari Passu Lien Obligations Agreement) to publish notice of and protect
the validity of and to establish a legal, valid and perfected security interest
in favor of the Collateral Agent (for the ratable benefit of the Secured Parties
to the extent provided herein) in respect of all Collateral in which the
Security Interest may be perfected by filing, recording or registration in the
United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements. (ii) Notwithstanding the foregoing, each Grantor
represents and

 

-15-



--------------------------------------------------------------------------------

warrants that a fully executed agreement in the form hereof or, alternatively,
each applicable short form security agreement in the form attached to the Credit
Agreement as Exhibits F-1, F-2 and F-3, and containing a description of all
Collateral consisting of Intellectual Property that is material to the conduct
of such Grantor’s business with respect to United States Patents and United
States federally registered Trademarks (and Trademarks for which United States
federal registration applications are pending) and United States federally
registered Copyrights has been or will be delivered to the Collateral Agent for
recording by the United States Patent and Trademark Office and the United States
Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C.
§ 205 and the regulations thereunder, as applicable to protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Collateral Agent) in respect of all such Collateral in which a security interest
may be perfected by filing, recording or registration in the United States, and
no further or subsequent filing, refiling, recording, rerecording, registration
or reregistration is necessary (other than filings described in
Section 3.02(c)(i), and other than such actions as are necessary to perfect the
Security Interest with respect to any Collateral consisting of United States
Patents, United States federally registered Trademarks and United States
federally registered Copyrights (and applications therefor) that are material to
the conduct of such Grantor’s business and that are acquired or developed after
the date hereof).

(d) The Security Interest constitutes (i) a legal and valid security interest in
(x) all Collateral securing the payment and performance of the Loan Obligations
and (y) all Collateral other than the Excluded Note Collateral securing the
payment and performance of the Note Obligations, (ii) subject to the filings
described in Section 3.02(c), a perfected security interest in all Collateral in
which a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any state
thereof) pursuant to the Uniform Commercial Code and (iii) subject to the
filings described in Section 3.02(c), a security interest that shall be
perfected in all Collateral in which a security interest may be perfected upon
the receipt and recording of this Agreement (or the applicable short form
security agreement) with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, within the 3-month period
(commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. §
1060 or the 1-month period (commencing as of the date hereof) pursuant to 17
U.S.C. § 205. The Security Interest is and shall be prior to any other Lien on
any of the Collateral, other than Permitted Liens.

(e) Schedule II correctly sets forth as of the Amendment No. 2 Closing Date the
percentage of the issued and outstanding shares or units of each class of the
Equity Interests of the issuer thereof represented by the Pledged Stock and
includes all Equity Interests, debt securities and promissory notes required to
be pledged hereunder.

(f) The Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock issued by a corporation, are fully paid and nonassessable and (ii) in the
case of Pledged Debt Securities, are legal, valid and binding obligations of the
issuers thereof, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other loss affecting creditors’ rights generally and general
principles of equity or at law.

(g) Schedule V correctly sets forth as of the Amendment No. 2 Closing Date
(i) the exact legal name of each Grantor, as such name appears in its respective
certificate or articles of incorporation or formation, (ii) the jurisdiction of
organization of each Grantor, (iii) the mailing address of each Grantor,
(iv) the organizational identification number, if any, issued by the
jurisdiction of organization of each Grantor, (v) the identity or type of
organization of each

 

-16-



--------------------------------------------------------------------------------

Grantor and (vi) the Federal Taxpayer Identification Number, if any, of each
Grantor. The Borrower agrees to update the information required pursuant to the
preceding sentence as provided in Section 5.06 of the Credit Agreement and any
comparable provision of the Senior Secured Note Indenture or any Other Pari
Passu Lien Obligations Agreement.

(h) No Grantor has (a) within the period of four months prior to the Amendment
No. 2 Closing Date, changed its location (as defined in Section 9-307 of the New
York UCC), (b) except as specified in Schedule V, heretofore changed its name,
or (c) become a “new debtor” (as defined in Section 9-102(a)(56) of the New York
UCC) with respect to a currently effective security agreement previously entered
into by any other Person.

(i) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, no representation, warranty or covenant is made with respect to the
creation or perfection of a security interest in (i) Collateral consisting of
Intellectual Property that is not material to the conduct of the Grantor’s
business, and (ii) Collateral to the extent such creation or perfection would
require (A) any filing other than a filing in the United States or America, any
state thereof and the District of Columbia or (B) other action under the laws of
any jurisdiction other than the United States of America, any state thereof and
the District of Columbia.

(j) Each Grantor represents and warrants that the Trademarks, Patents and
Copyrights listed on Schedule III include all United States federal
registrations and pending applications for Trademarks, Patents and Copyrights,
all as in effect as of the Amendment No. 2 Closing Date, that such Grantor owns
and that are material to the conduct of its business as of the Amendment No. 2
Closing Date.

(k) As of the Amendment No. 2 Closing Date, all of Grantors’ locations where
Collateral constituting Inventory is located (other than (i) Collateral in
transit or out for repair or maintenance or (ii) locations where the value of
Inventory located at any such location does not exceed $2,000,000 and the
aggregate value of Inventory located at all such locations does not exceed
$10,000,000) are listed on Schedule VI. All of said locations are owned by the
Grantors except for locations (i) which are leased by the Grantors as lessees
and designated in Part B(ii) of Schedule VI and (ii) at which Inventory is held
in a public warehouse or is otherwise held by a bailee or on consignment as
designated in Part B(iii) of Schedule VI.

(l) All of such Grantor’s Deposit Accounts are listed on Schedule VII.

(m) Schedule VIII lists all Letter-of-Credit Rights and Chattel Paper of such
Grantor having an individual fair market value in excess of $250,000.

(n) With respect to Accounts and Chattel Paper, the information with respect to
the Accounts and Chattel Paper (including without limitation the names of
obligors, amounts owing and due dates) is and will be correctly stated in all
material respects in all records of the Grantors relating thereto and in all
invoices with respect thereto furnished to the Collateral Agent by the Grantors
from time to time.

SECTION 3.03. Covenants.

(a) Subject to Section 3.02(i), each Grantor shall, at its own expense, take all
commercially reasonable actions necessary to defend title to the Collateral
against all persons and to

 

-17-



--------------------------------------------------------------------------------

defend the Security Interest of the Collateral Agent in the Collateral and the
priority thereof against any Lien which does not constitute a Permitted Lien.

(b) Subject to Section 3.02(i), each Grantor agrees, upon written request by the
Collateral Agent and at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Collateral Agent may from time to time reasonably deem
necessary to obtain, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and Taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing or
continuation statements (including fixture filings) or other documents in
connection herewith or therewith.

(c) At its option, but only following 5 Business Days’ written notice to each
Grantor of its intent to do so unless an Event of Default shall have occurred
and be continuing, the Collateral Agent may discharge past due Taxes,
assessments, charges, fees or Liens at any time levied or placed on the
Collateral which do not constitute a Permitted Lien, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Credit Agreement and the Senior Secured Note
Indenture, and each Grantor agrees to reimburse the Collateral Agent within 30
days after written demand for any reasonable out-of-pocket payment made or any
reasonable out-of-pocket expense incurred by the Collateral Agent pursuant to
the foregoing authorization; provided, however, that nothing in this paragraph
shall be interpreted as excusing any Grantor from the performance of, or
imposing any obligation on the Collateral Agent or any Secured Party to cure or
perform, any covenants or other promises of any Grantor with respect to Taxes,
assessments, charges, fees or Liens and maintenance as set forth herein or in
the other Transaction Documents.

(d) Each Grantor shall remain liable to observe and perform all conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Collateral, all in accordance with the terms and
conditions thereof.

(e) In the case of each Grantor, such Grantor shall, promptly upon obtaining
knowledge thereof, give notice to the Collateral Agent of any Commercial Tort
Claim of such Grantor in which the damages being sought exceeds $1,000,000 and
shall grant to the Collateral Agent, for the ratable benefit of the Secured
Parties, a first priority security interest in such Commercial Tort Claim. After
such grant, such commercial tort claim shall be deemed to constitute Collateral
for purposes of this Agreement.

(f) Subject to the following sentence, the Grantors will not (i) maintain any
Inventory (other than such Collateral in transit) at any location other than
those locations listed on Schedule VI (except for locations where the fair
market value of Inventory at any such location does not exceed $2,000,000 and
the aggregate fair market value of Inventory at all such locations does not
exceed $10,000,000), (ii) otherwise change, or add to, such locations, or
(iii) change their respective principal places of business or chief executive
offices from the location identified on Schedule VI. Each Grantor will give the
Collateral Agent at least ten (10) days prior written notice (or such shorter
notice to which the Collateral Agent has consented in writing) of any new
principal place of business or chief executive office or any new location for
any of its Inventory, except for locations where the market value of Inventory
stored or warehoused at any such new location does not exceed $2,000,000 and the
aggregate market value of Inventory, stored or warehoused at all such new
locations (together with all other locations not listed on Schedule VI) does not
exceed $10,000,000 (such locations, “Excluded Locations”). With respect to any
such new location (excluding Excluded Locations), such Grantor will execute such
documents and take such actions as the Collateral Agent reasonably deems
necessary to perfect and

 

-18-



--------------------------------------------------------------------------------

protect the Liens granted under the Collateral Documents and, if requested by
the Collateral Agent, will use commercially reasonable efforts to obtain a
Collateral Access Agreement for each such location.

(g) Receivables.

(i) The Grantors will deliver to the Collateral Agent promptly upon its request
after the occurrence and during the continuation of an Event of Default
duplicate invoices with respect to each Account bearing such language of
assignment as the Collateral Agent shall specify.

(ii) Upon the request of the Collateral Agent, the Grantors shall take all steps
reasonably necessary to grant the Collateral Agent “control” (within the meaning
of set forth in Section 9-105 of the Uniform Commercial Code) of all electronic
chattel paper in accordance with the Uniform Commercial Code. Unless an Event of
Default has occurred and is continuing, the requirement in the preceding
sentence shall not apply to electronic chattel paper to the extent that all
amounts payable evidenced by such electronic chattel paper in which the
Collateral Agent has not been vested “control” does not exceed $1,000,000 in the
aggregate for all Grantors.

SECTION 3.04. Other Actions.

In order to further ensure the attachment, perfection and priority of, and the
ability of the Collateral Agent to enforce, the Security Interest in the
Collateral, each Grantor agrees, in each case at such Grantor’s own expense, to
take the following actions with respect to the following Collateral:

(a) Instruments. Upon the occurrence and during the continuation of an Event of
Default, if any Grantor shall at any time hold or acquire any Instruments in
excess of $1,000,000 individually, such Grantor shall promptly endorse, assign
and deliver the same to the Collateral Agent, accompanied by such undated
instruments of endorsement, transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably specify.

(b) Investment Property. Subject to the terms hereof, if any Grantor shall at
any time hold or acquire any Certificated Securities, to the extent the same do
not constitute Excluded Collateral, such Grantor shall promptly endorse, assign
and deliver the same to the Collateral Agent, accompanied by such undated
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably specify. Each delivery of Pledged
Securities shall be accompanied by a schedule describing the securities, which
schedule shall be attached hereto as Schedule II and made a part hereof and
supplement any prior schedule so delivered; provided that failure to attach any
such schedule hereto shall not affect the validity of such pledge of such
Pledged Securities and shall not in and of itself result in any Default or Event
of Default. Each certificate representing an interest in any limited liability
company or limited partnership controlled by any Grantor and pledged under
Section 3.01 shall be physically delivered to the Collateral Agent in accordance
with the terms of the Credit Agreement and endorsed to the Collateral Agent or
endorsed in blank.

(c) Security Interests in Property of Account Debtors. If at any time any
Grantor shall take a security interest in any property of an Account Debtor or
any other Person the value of which equals or exceeds $250,000 to secure payment
of an Account, such Grantor shall promptly assign such security interest to the
Collateral Agent for the benefit of the Secured Parties. Such assignment need
not be filed of public record unless necessary to continue the perfected status
of the security interest against creditors of and transferees from the Account
Debtor or other Person granting the security interest.

 

-19-



--------------------------------------------------------------------------------

(d) Letter-of-Credit Rights. If any Grantor is or becomes the beneficiary of a
letter of credit having an individual face amount in an amount in excess of
$250,000, the applicable Grantor shall promptly, and in any event within ten
(10) Business Days after becoming a beneficiary, notify the Collateral Agent
thereof and, if requested to do so by the Collateral Agent, use commercially
reasonable efforts to cause the issuer and/or confirmation bank to (i) consent
to the assignment of any Letter-of-Credit Rights to the Collateral Agent and
(ii) agree to direct all payments thereunder to a Deposit Account of the
Collateral Agent or subject to a Deposit Account Control Agreement, all in form
and substance reasonably satisfactory to the Collateral Agent. Unless requested
by the Collateral Agent following the occurrence and during the continuation of
an Event of Default, the actions in the preceding sentence shall not be required
to the extent that the amount of any such letter of credit, together with the
aggregate amount of all other letters of credit for which the actions described
above in clause (i) and (ii) have not been taken, does not exceed $1,000,000 in
the aggregate for all Grantors.

SECTION 3.05. Voting Rights; Dividends and Interest, Etc.

Unless and until an Event of Default shall have occurred and be continuing and,
except in the case of a Bankruptcy Default, the Collateral Agent shall have
given the Grantors prior written notice of its intent to exercise its rights
under this Agreement:

(a) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of the Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement and
the other Transaction Documents and applicable law and no notice of any such
voting or exercise of any consensual rights and powers need be given to the
Collateral Agent.

(b) The Collateral Agent shall promptly execute and deliver to each Grantor, or
cause to be executed and delivered to each Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (a) above.

(c) Each Grantor shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Collateral to the extent and only to the extent that such dividends,
interest, principal and other distributions are not prohibited by, and otherwise
paid or distributed in accordance with, the terms and conditions of the
Transaction Documents and applicable law; provided that any noncash dividends,
interest, principal or other distributions that would constitute Pledged
Collateral shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall be held in trust for the benefit of the Collateral Agent
and the Secured Parties and shall be delivered to the Collateral Agent in the
same form as so received (with any necessary endorsement reasonably requested by
the Collateral Agent) on or prior to the later to occur of (i) 30 days following
the receipt thereof and (ii) the earlier of the date of the required delivery of
the Pricing Certificate following the receipt of such items and the date which
is 45 days after the end of the most recently ended fiscal quarter (or such
longer period as to which the Collateral Agent may consent).

SECTION 3.06. Additional Covenants Regarding Patent, Trademark and Copyright
Collateral.

 

-20-



--------------------------------------------------------------------------------

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor agrees that it will not do any act, or omit to do any act,
whereby any Patent that is material to the conduct of such Grantor’s business
may become invalidated or dedicated to the public, other than the expiration of
such Patent at the end of its natural term, subject to such Grantor’s reasonable
business judgment.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor (either itself or through its licensees or its
sublicensees) will, for each registered Trademark that is material to the
conduct of such Grantor’s business, use commercially reasonable efforts to
maintain such Trademark registration in full force free from any legally binding
determination of abandonment or invalidity of such Trademark registration due to
nonuse, subject to such Grantor’s reasonable business judgment.

(c) Except to the extent failure to act could not reasonably be expected to have
a Material Adverse Effect, and subject to each Grantor’s reasonable business
judgment, each Grantor will take all reasonable and necessary steps that are
consistent with the practice in any proceeding before the United States Patent
and Trademark Office, and the United States Copyright Office, to maintain and
pursue each material application relating to the Patents, Trademarks and/or
Copyrights (and to obtain the relevant grant or registration) and to maintain
each issued Patent and each registration of the Trademarks and Copyrights that
is material to the conduct of any Grantor’s business, including timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and, if consistent with good business judgment,
to initiate opposition, interference and cancellation proceedings against third
parties.

(d) Each Grantor agrees that, should it obtain an ownership interest in any
Intellectual Property (other than any Excluded Collateral) after the date
hereof, to the extent that such Intellectual Property would be a part of the
Collateral under the terms of this Agreement had it been owned by such Grantor
as of the date hereof, (“After-Acquired Intellectual Property”), (i) the
provisions of this Agreement shall automatically apply thereto, and (ii) any
such After-Acquired Intellectual Property and, in the case of Trademarks, the
goodwill symbolized thereby shall automatically become part of the Collateral,
subject to the terms and conditions of this Agreement. Within 90 days after the
end of each calendar year (or such longer period as to which the Collateral
Agent may consent), the relevant Grantor shall sign and deliver to the
Collateral Agent an appropriate Intellectual Property Security Agreement with
respect to all applicable United States federally registered (or application for
United States federally registered) After-Acquired Intellectual Property owned
by it as of the last day of applicable fiscal quarter, to the extent that such
Intellectual Property becomes part of the Collateral and to the extent that it
is not covered by any previous Intellectual Property Security Agreement so
signed and delivered by it.

SECTION 3.07. Collateral Access Agreements.

If requested by the Collateral Agent, each Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement, from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Inventory are stored or located (except for such locations where the value
of Inventory stored or located at any such location does not exceed $2,000,000
so long as the aggregate value of Inventory does not exceed $10,000,000 for all
such locations).

SECTION 3.08. Deposit Account Control Agreements.

 

-21-



--------------------------------------------------------------------------------

Each Grantor will provide to the Collateral Agent within 60 days of the
Collateral Agent’s request (or such longer period as to which the Collateral
Agent may consent), a Deposit Account Control Agreement duly executed on behalf
of each financial institution holding a deposit account (other than an Excluded
Deposit Account) of such Grantor as set forth in this Agreement.

ARTICLE IV

Remedies

SECTION 4.01. Pledged Collateral.

(a) Upon the occurrence and during the continuance of an Event of Default and
with prior written notice to the Borrower, the Collateral Agent, on behalf of
the Secured Parties, shall have the right (in its sole and absolute discretion)
to hold the Pledged Securities in its own name as pledgee, the name of its
nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Collateral Agent. Subject to
the Term/Revolving Intercreditor Agreement and Section 4.06 with respect to the
ABL Priority Collateral (as therein defined), upon the occurrence and during the
continuance of an Event of Default and with prior written notice to the relevant
Grantor, the Collateral Agent shall at all times have the right to exchange the
certificates representing any Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (c) of
Section 3.05 shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of Section 3.05 shall be held
in trust for the benefit of the Collateral Agent, shall be segregated from other
property or funds of such Grantor and shall be promptly delivered to the
Collateral Agent upon written demand in the same form as so received (with any
necessary endorsement or instrument of assignment). Any and all money and other
property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of
Section 4.03. After all Events of Default have been cured or waived, the
Collateral Agent shall promptly repay to each applicable Grantor (without
interest) all dividends, interest, principal or other distributions that such
Grantor would otherwise be permitted to retain pursuant to the terms of
paragraph (c) of Section 3.05 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a) of Section 3.05, and the
obligations of the Collateral Agent under paragraph (b) of Section 3.05, shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to exercise
such voting and consensual rights and powers; provided, however, that unless
otherwise directed by the Required Lenders and Required Noteholders, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default and the provision of the notice referred to
above to permit the

 

-22-



--------------------------------------------------------------------------------

Grantors to exercise such rights. To the extent the notice referred to in the
first sentence of this paragraph (c) has been given, after all Events of Default
have been cured or waived, each Grantor shall have the exclusive right to
exercise the voting and/or consensual rights and powers that such Grantor would
otherwise be entitled to exercise pursuant to the terms of paragraph (a) of
Section 3.05, and the Collateral Agent shall again have the obligations under
paragraph (b) of Section 3.05.

(d) Notwithstanding anything to the contrary contained in this Section 4.01, if
a Bankruptcy Default shall have occurred and be continuing, the Collateral Agent
shall not be required to give any notice referred to in Section 3.05 or this
Section 4.01 in order to exercise any of its rights described in said Sections,
and the suspension of the rights of each of the Grantors under said Sections
shall be automatic upon the occurrence of such Bankruptcy Default.

SECTION 4.02. Uniform Commercial Code and Other Remedies.

Upon the occurrence and during the continuance of an Event of Default, each
Grantor agrees to deliver each item of Collateral to the Collateral Agent on
written demand, and it is agreed that the Collateral Agent shall have the right
to take any of or all the following actions at the same or different times:
(a) with respect to any Collateral consisting of Intellectual Property, on
written demand, to cause the Security Interest to become an assignment, transfer
and conveyance of any of or all such Collateral (provided that such assignment,
transfer or conveyance of any Collateral consisting of Trademarks includes an
assignment, transfer or conveyance of the goodwill associated with such
Trademarks) by the applicable Grantor to the Collateral Agent, or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or nonexclusive basis, any such Collateral throughout the world on such terms
and conditions and in such manner as the Collateral Agent shall determine (other
than in violation of any then-existing licensing arrangements), (b) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Collateral without breach of the peace,
and subject to the terms of any related lease agreement, to enter any premises
where the Collateral may be located for the purpose of taking possession of or
removing the Collateral, and (c) generally, to exercise any and all rights
afforded to a secured party under the Uniform Commercial Code, whether or not
the Uniform Commercial Code is in effect in the applicable jurisdiction, or
other applicable law. Without limiting the generality of the foregoing, each
Grantor agrees that the Collateral Agent shall have the right, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of all or
any part of the Collateral at a public or private sale or at any broker’s board
or on any securities exchange upon such commercially reasonable terms and
conditions as it may deem necessary, for cash, upon credit or for future
delivery as the Collateral Agent shall deem appropriate. The Collateral Agent
shall be authorized at any such sale (if it deems it necessary to do so) to
restrict the prospective bidders or purchasers to persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Grantor, and
each Grantor hereby waives (to the extent permitted by law) all rights of
redemption, stay and appraisal which such Grantor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.

The Collateral Agent shall give each applicable Grantor 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business

 

-23-



--------------------------------------------------------------------------------

hours and at such place or places as the Collateral Agent may fix and state in
the notice (if any) of such sale. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by applicable law) from any right
of redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by
applicable law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor therefor.
For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Collateral Agent shall
be free to carry out such sale pursuant to such agreement and no Grantor shall
be entitled to the return of the Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Collateral Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Obligations (other than contingent obligations) paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.

Until the Termination Date, each Grantor irrevocably makes, constitutes and
appoints the Collateral Agent (and all officers, employees or agents designated
in writing by the Collateral Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) for the purpose, upon the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. Upon the occurrence and during the continuance
of an Event of Default, in the event that any Grantor at any time or times shall
fail to obtain or maintain any of the policies of insurance required under the
Credit Agreement or the Senior Secured Note Indenture or to pay any premium in
whole or part relating thereto, the Collateral Agent may upon prior written
notice to such Grantor, without waiving or releasing any obligation or liability
of any Grantor hereunder or any Default or Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent deems
necessary. All sums disbursed by the Collateral Agent in connection with this
paragraph, including attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon written demand as provided in
Section 9.05 of the Credit Agreement or any comparable provision of the Senior
Secured Note Indenture or any Other Pari Passu Lien Obligations Agreement, by
the Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.

SECTION 4.03. Application of Proceeds.

 

-24-



--------------------------------------------------------------------------------

If an Event of Default shall have occurred and be continuing the Collateral
Agent shall apply the proceeds of any collection, sale, foreclosure or other
realization upon any Collateral in accordance with the Term/Note Intercreditor
Agreement or, (i) if the Loan Obligations have been paid in full (other than
contingent obligations) but only one class of Note Obligations or Other Pari
Passu Lien Obligations remains outstanding, in accordance with the Senior
Secured Notes Indenture or applicable Other Pari Passu Lien Obligations
Agreement, as applicable, or (ii) if the Note Obligations and Other Pari Passu
Lien Obligations have been paid in full (other than contingent obligations) but
the Loan Obligations remain outstanding, in accordance with the Section 2.17 of
the Credit Agreement. Upon any sale of Collateral by the Collateral Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

SECTION 4.04. Grant of License to Use Intellectual Property.

For the purpose of enabling the Collateral Agent to exercise its rights and
remedies in this Article IV at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Collateral Agent (until the termination of this Agreement and
subject to Section 7.14) an irrevocable nonexclusive license (exercisable
without payment of royalty or other compensation to the Grantors), subject in
all respects to any Licenses to use, license or sublicense any of the Collateral
consisting of know how, Patents, Copyrights and Trademarks, now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Collateral Agent
may be exercised, at the option of the Collateral Agent, only upon the
occurrence and during the continuation of an Event of Default; provided,
however, that any license or sublicense entered into by the Collateral Agent
with a third party in accordance with this Section 4.04 shall be binding upon
each Grantor notwithstanding any subsequent cure of an Event of Default, except
to the extent that such license or sublicense would invalidate or render
unenforceable any such Grantor’s Intellectual Property.

SECTION 4.05. Securities Act, Etc.

In view of the position of the Grantors in relation to the Pledged Collateral,
or because of other current or future circumstances, a question may arise under
the U.S. Securities Act of 1933, as now or hereafter in effect, or any similar
statute hereafter enacted analogous in purpose or effect (such Act and any such
similar statute as from time to time in effect being called the “Federal
Securities Laws”) with respect to any disposition of the Pledged Collateral
permitted hereunder. Each Grantor understands that compliance with the Federal
Securities Laws might very strictly limit the course of conduct of the
Collateral Agent if the Collateral Agent were to attempt to dispose of all or
any part of the Pledged Collateral, and might also limit the extent to which or
the manner in which any subsequent transferee of any Pledged Collateral could
dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable “blue sky” or other state
securities laws or similar laws analogous in purpose or effect. Each Grantor
recognizes that to the extent such restrictions and limitations apply to any
proposed sale of Pledged Collateral, the Collateral Agent may, with respect to
any sale of such Pledged Collateral, limit the purchasers to those who will
agree, among other things, to acquire such Pledged Collateral for their own
account, for investment, and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that to the extent such
restrictions and limitations apply to any proposed sale of Pledged Collateral,
the Collateral Agent, in its sole and absolute discretion (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part

 

-25-



--------------------------------------------------------------------------------

thereof shall have been filed under the Federal Securities Laws and (b) may
approach and negotiate with a limited number of potential purchasers (including
a single potential purchaser) to effect such sale. Each Grantor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Collateral Agent shall incur no responsibility
or liability for selling all or any part of the Pledged Collateral at a price
that the Collateral Agent, in its sole and absolute discretion, may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might have been realized if the sale were
deferred until after registration as aforesaid or if more than a limited number
of purchasers (or a single purchaser) were approached. The provisions of this
Section 4.05 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

ARTICLE V

Indemnity, Subrogation and Subordination

SECTION 5.01. Indemnity and Subrogation.

In addition to all such rights of indemnity and subrogation as the Guarantors
may have under applicable law (but subject to Section 5.03), the Borrower agrees
that (a) in the event a payment shall be made by any Guarantor under this
Agreement, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the person
to whom such payment shall have been made to the extent of such payment and
(b) in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part a claim
of any Secured Party, the Borrower shall indemnify such Guarantor in an amount
equal to the greater of the book value or the fair market value of the assets so
sold.

SECTION 5.02. Contribution and Subrogation.

Each Guarantor (a “Contributing Guarantor”) agrees (subject to Section 5.03)
that, in the event a payment shall be made by any other Guarantor hereunder in
respect of any Loan Obligation, or assets of any other Guarantor shall be sold
pursuant to any Security Document to satisfy any Loan Obligation owed to any
Loan Secured Party, and such other Guarantor (the “Claiming Guarantor”) shall
not have been fully indemnified by the Borrower as provided in Section 5.01, the
Contributing Guarantor shall indemnify the Claiming Guarantor in an amount equal
to (i) the amount of such payment or (ii) the greater of the book value or the
fair market value of such assets, as the case may be, in each case multiplied by
a fraction of which the numerator shall be the net worth of the Contributing
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of all the Guarantors on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 7.16, the date of the supplement
hereto executed and delivered by such Guarantor). Any Contributing Guarantor
making any payment to a Claiming Guarantor pursuant to this Section 5.02 shall
be subrogated to the rights of such Claiming Guarantor under Section 5.01 to the
extent of such payment.

SECTION 5.03. Subordination.

Notwithstanding any provision of this Agreement to the contrary, all rights of
the Guarantors under Sections 5.01 and 5.02 and all other rights of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the Loan Obligations until the Termination Date; provided, that
if any amount shall be paid to such Guarantors on account of such subrogation
rights at any time prior to the Termination Date, such amount shall be held in
trust for the benefit of the Loan Secured Parties and shall promptly be paid to
the Collateral Agent to be credited and

 

-26-



--------------------------------------------------------------------------------

applied against the Loan Obligations, whether matured or unmatured, in
accordance with Section 2.17 of the Credit Agreement. No failure on the part of
the Borrower or any Guarantor to make the payments required by Sections 5.01 and
5.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor with respect
to its obligations hereunder, and each Guarantor shall remain liable for the
full amount of its obligations hereunder.

ARTICLE VI

Intentionally Deleted.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices.

All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 9.01 of the
Credit Agreement or after the Loan Obligations have been paid in full, in
accordance with the Term/Note Intercreditor Agreement or, if only one class of
Note Obligations or Other Pari Passu Lien Obligations remains outstanding, in
accordance with the Senior Secured Notes Indenture or applicable Other Pari
Passu Lien Obligations Agreement, as applicable. All communications and notices
hereunder to any Subsidiary Guarantor shall be given to it in care of the
Borrower as provided in Section 9.01 of the Credit Agreement.

SECTION 7.02. Survival of Agreement.

All covenants, agreements, representations and warranties made by the Grantors
herein or in any other Transaction Document shall be considered to have been
relied upon by the Lenders, the Senior Secured Noteholders and the holders of
Other Pari Passu Lien Obligations and shall survive the making by the Lenders of
any Loans and the extension of credit or purchase by the Senior Secured Note
Holders and holders of Other Pari Passu Lien Obligations, regardless of any
investigation made by any Lender, any such Senior Secured Note Holder or any
such holder of Other Pari Passu Lien Obligations on their behalf and
notwithstanding that the Collateral Agent, any Lender or any such Senior Secured
Note Holder may have had notice or actual knowledge of any Default at the time
of the making of such Loans or such extension or purchase, as applicable, and
shall continue in full force and effect until the Termination Date.

SECTION 7.03. Binding Effect; Several Agreement.

This Agreement shall become effective when it shall have been executed by the
Grantors and the Collateral Agent and when the Collateral Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto. This Agreement shall be construed as a
separate agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.

SECTION 7.04. Successors and Assigns.

Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and

 

-27-



--------------------------------------------------------------------------------

agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 7.05. Collateral Agent’s Expenses; Indemnity.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder as
provided in Section 9.05 of the Credit Agreement and any comparable provision of
the Senior Secured Note Indenture and any Other Pari Passu Lien Obligations
Agreement, as applicable.

(b) Without limitation of its indemnification obligations under the other
Transaction Documents, each Grantor agrees to indemnify the Collateral Agent and
the other Indemnitees as provided in Section 9.05 of the Credit Agreement and
any comparable provision of the Senior Secured Note Indenture and any Other Pari
Passu Lien Obligations Agreement, as applicable.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.05 shall survive the Termination Date.

SECTION 7.06. Collateral Agent Appointed Attorney-in-Fact.

(a) Until the Termination Date, each Grantor hereby appoints the Collateral
Agent as the attorney-in-fact of such Grantor for the purpose of, upon the
occurrence and during the continuance of an Event of Default, carrying out the
provisions of this Agreement and taking any action and executing any instrument
that the Collateral Agent may deem necessary to accomplish the purposes hereof,
which appointment is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, the Collateral Agent shall have the right, upon
the occurrence and during the continuance of an Event of Default, with full
power of substitution either in the Collateral Agent’s name or in the name of
such Grantor (i) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof, (ii) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral, (iii) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral, (iv) to send verifications of Accounts
to any Account Debtor, (v) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral, (vi) to settle, compromise, compound,
adjust or defend any actions, suits or proceedings relating to all or any of the
Collateral, (vii) to notify, or to require any Grantor to notify, Account
Debtors to make payment directly to the Collateral Agent, (viii) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Collateral (provided that any sale, assignment or
transfer of Collateral consisting of Trademarks includes a sale, assignment or
transfer of the goodwill associated with such Trademarks), (ix) to apply the
proceeds of any Obligations as provided in Article IV, (x) to exercise all of
such Grantor’s rights and remedies with respect to the collection of the
Receivables and any other Collateral, (xi) to prepare, file and sign such
Grantor’s name on a proof of claim in bankruptcy or similar document against any
Account Debtor of such Grantor, (xii) to prepare, file and sign such Grantor’s
name on any notice of Lien, assignment or satisfaction of Lien or similar
document in connection with the Receivables, (xiii) to change the address for
delivery of mail addressed to such Grantor to such Address as the Collateral
Agent may designate and to receive, open and dispose of all

 

-28-



--------------------------------------------------------------------------------

mail addressed to such Grantor and (ix) to do all other acts and things
necessary to carry out the purposes of this Agreement in accordance with its
terms, as fully and completely as though the Collateral Agent were the absolute
owner of the Collateral for all purposes; provided, however, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Collateral Agent and the Secured Parties shall be accountable only
for amounts actually received as a result of the exercise of the powers granted
to them herein, and neither they nor their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence, willful misconduct, fraud or
bad faith. The foregoing powers of attorney being coupled with an interest, are
irrevocable until the Security Interest shall have terminated in accordance with
the terms hereof.

(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Collateral Agent, for the benefit of the Collateral
Agent and the other Secured Parties, under this Section 7.06 are solely to
protect the Collateral Agent’s interests in the Collateral and shall not impose
any duty upon the Collateral Agent or any other Secured Party to exercise any
such powers.

(c) Following the occurrence and continuance of an Event of Default, the
Collateral Agent may, in the Collateral Agent’s own name or in the name of a
nominee of the Collateral Agent, communicate (by mail, telephone, facsimile or
otherwise) with the Account Debtors of such Grantors, parties to contracts with
the Grantors and obligors in respect of Instruments of the Grantors to verify
with such Persons, to the Collateral Agent’s reasonable satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.

SECTION 7.07. Applicable Law.

THIS AGREEMENT (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER TRANSACTION
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

SECTION 7.08. Waivers; Amendment.

(a) No failure or delay by the Collateral Agent or any other Secured Party in
exercising any right or power hereunder or under any other Transaction Document
shall operate as a waiver hereof or thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent and the other Secured Parties hereunder and under the other
Transaction Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of this Agreement or any
other Transaction Document or consent to any departure by any Secured Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.08, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, neither the extension of the
Term Loan Maturity Date nor the purchase of the Senior Secured Notes shall be
construed as a waiver of any Default, regardless of whether the Collateral Agent
or any other Secured Party may have had notice

 

-29-



--------------------------------------------------------------------------------

or knowledge of such Default at the time. Except as otherwise provided herein,
no notice or demand on any Grantor in any case shall entitle any Grantor to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantors that are party thereto and are affected
by such waiver, amendment or modification, subject to Section 9.08 of the Credit
Agreement and any comparable provision of the Senior Secured Note Indenture and
any Other Pari Passu Lien Obligations Agreement, as applicable. Notwithstanding
the foregoing, (i) any Other Pari Passu Lien Obligations Agent, on behalf of
itself and holders of Other Pari Passu Lien Obligations, may become party to
this Agreement, without any further action by any other party hereto, upon
execution and delivery by the Borrower and such Other Pari Passu Lien
Obligations Agent of a properly completed joinder agreement hereto (which shall
be in form and substance reasonably satisfactory to the Collateral Agent) and
(ii) technical modifications may be made to this Agreement to facilitate the
inclusion of Other Pari Passu Lien Obligations without any further action by any
other party hereto to the extent such Other Pari Passu Lien Obligations are
permitted to be incurred under the Loan Documents and the Senior Secured Note
Documents.

SECTION 7.09. WAIVER OF JURY TRIAL.

EACH PARTY HERETO (AND EACH OTHER SECURED PARTY BY ITS ACCEPTANCE OF THE
BENEFITS HEREOF) HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.09.

SECTION 7.10. Severability.

In the event any one or more of the provisions contained in this Agreement or in
any other Transaction Document should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7.11. Counterparts.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original but all
of which when taken together shall constitute a single contract, and shall
become effective as provided in Section 7.03. Delivery of an executed signature
page to this Agreement by facsimile, PDF or other electronic transmission shall
be as effective as delivery of a manually signed counterpart of this Agreement.

 

-30-



--------------------------------------------------------------------------------

SECTION 7.12. Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 7.13. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto and the Secured Parties, by their acceptance of
the benefits of this Agreement, hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or Federal court of the United States of America, sitting in New
York City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Transaction Documents,
or for recognition or enforcement of any judgment, and each of the parties
hereto and the Secured Parties, by their acceptance of the benefits of this
Agreement hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto and the Secured Parties, by their acceptance of the benefits
of this Agreement agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any Secured Party may otherwise have to bring any action
or proceeding relating to this Agreement or the other Transaction Documents
against any Grantor or its properties in the courts of any jurisdiction.

(b) Each of the parties hereto and the Secured Parties, by their acceptance of
the benefits of this Agreement hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Transaction
Documents in any New York State or Federal court. Each of the parties hereto and
the Secured Parties, by their acceptance of the benefits of this Agreement
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party hereto and the Secured Parties, by their acceptance of the
benefits of this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 7.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 7.14. Termination or Release.

(a) This Agreement, the Guarantees made herein, the Security Interest, the
pledge of the Pledged Collateral and all other security interests granted hereby
(including, without limitation, the licenses granted by the Grantors and the
Collateral Agent pursuant to Section 4.04) shall automatically terminate on the
Termination Date. The Security Interest in the Collateral securing the
applicable Note Obligations shall also be released on the terms set forth in the
Senior Secured Note Indenture or the applicable Other Pari Passu Lien
Obligations Agreement, as applicable.

 

-31-



--------------------------------------------------------------------------------

(b) Any Guarantor shall automatically be released from its obligations hereunder
and the Security Interests created hereunder in the Collateral of such Guarantor
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement and the Senior Secured Note Indenture as a
result of which such Guarantor ceases to be a Guarantor under Section 2.01 and a
guarantor of the Note Obligations.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, the Senior Secured Note Indenture and each
Other Pari Passu Lien Obligations Agreement to any person that is not a Grantor,
or, upon the effectiveness of any written consent to the release of the Security
Interest granted hereby in any Collateral pursuant to Section 4.08 of the
Term/Note Intercreditor Agreement or, (i) if the Loan Obligations have been paid
in full (other than contingent obligations) but only one class of Note
Obligations or Other Pari Passu Lien Obligations remains outstanding, in
accordance with the Senior Secured Notes Indenture or applicable Other Pari
Passu Lien Obligations Agreement, as applicable, or (ii) if the Note Obligations
and the Other Pari Passu Lien Obligations have been paid in full (other than
contingent obligations) but the Loan Obligations remain outstanding, in
accordance with the Section 9.08 of the Credit Agreement, the Security Interest
in such Collateral shall be automatically released, and the licenses granted by
the Grantors and the Collateral Agent pursuant to Section 4.04 shall be
automatically terminated.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all Uniform Commercial Code termination
statements and similar documents that such Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 7.14 shall be without recourse to or representation or
warranty by the Collateral Agent (other than any representation and warranty
that the Collateral Agent has the authority to execute and deliver such
documents) or any Secured Party. Without limiting the provisions of
Section 7.05, the Borrower shall reimburse the Collateral Agent upon written
demand for all reasonable out-of-pocket costs and expenses, including the fees,
charges and expenses of counsel, incurred by it in connection with any action
contemplated by this Section 7.14 as provided in Section 9.05 of the Credit
Agreement and any comparable provision of the Senior Secured Note Indenture and
any Other Pari Passu Lien Obligations Agreement, as applicable.

(e) At any time that the respective Grantor desires that the Collateral Agent
take any action described in preceding paragraph (d) above, it shall, upon the
reasonable request of the Collateral Agent, deliver to the Collateral Agent an
officer’s certificate certifying that the release of the respective Collateral
is permitted pursuant to paragraph (a), (b) or (c). The Collateral Agent shall
have no liability whatsoever to any Secured Party as the result of any release
of Collateral by it as permitted (or which the Collateral Agent in good faith
believes to be permitted) by this Section 7.14.

SECTION 7.15. [RESERVED]

SECTION 7.16. Additional Subsidiaries.

Pursuant to Section 5.09 of the Credit Agreement and any comparable provision of
the Senior Secured Note Indenture and any Other Pari Passu Lien Obligations
Agreement, as applicable, each wholly owned Restricted Subsidiary (other than a
Foreign Subsidiary, an Excluded Subsidiary, or a Domestic Subsidiary that is a
disregarded entity for United States federal income tax purposes owned by a
non-disregarded non-United States entity) that was not in existence or not a
subsidiary on the date hereof is required to enter into this Agreement as a
Subsidiary Guarantor and a Grantor upon becoming such a subsidiary. Upon
execution and delivery by the Collateral Agent and such subsidiary of a
supplement in the form of Exhibit A hereto, such subsidiary shall become a
Subsidiary Guarantor and a Grantor

 

-32-



--------------------------------------------------------------------------------

hereunder with the same force and effect as if originally named as a Subsidiary
Guarantor and a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Grantor hereunder. The
rights and obligations of each Grantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

SECTION 7.17. Security Interest and Obligations Absolute.

Subject to Section 7.14 hereof, all rights of the Collateral Agent hereunder,
the Security Interest, the grant of a security interest in the Pledged
Collateral and all obligations of each Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, the Senior Secured Note Indenture, any other Transaction
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, the Senior Secured Note Indenture, any other
Transaction Document, or any other agreement or instrument (so long as the same
are made in accordance with the terms of Section 9.08 of the Credit Agreement
and any comparable provision of the Senior Secured Note Indenture and any Other
Pari Passu Lien Obligations Agreement, as applicable), (c) any exchange, release
or non-perfection of any Lien on other collateral, or any release or amendment
or waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Grantor in respect of the Obligations or this Agreement other than payment of
the Obligations (other than contingent obligations), in full.

SECTION 7.18. Effectiveness of Merger.

Upon the consummation of the Merger, the Borrower shall succeed to all the
rights and obligations of Merger Sub under this Agreement, without any further
action by any Person.

SECTION 7.19. Term/Note Intercreditor Agreement.

The provisions of this Agreement shall be subject to the provisions of the
Term/Note Intercreditor Agreement. In the event of any conflict between this
Agreement and the Term/Note Intercreditor Agreement, the provisions of the
Term/Note Intercreditor Agreement shall control and govern.

[Remainder of page intentionally left blank]

 

-33-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CDW CORPORATION By:  

 

  Name:   Title: CDW LLC By:  

 

  Name:   Title:

SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

 

CDW DIRECT, LLC By:  

 

  Name:   Title: CDW GOVERNMENT, LLC By:  

 

  Name:   Title: CDW LOGISTICS, INC. By:  

 

  Name:   Title: CDW TECHNOLOGIES, INC. By:  

 

  Name:   Title:

SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

 

MORGAN STANLEY & CO. INCORPORATED., as Collateral Agent By:  

 

  Name:   Title:

SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT



--------------------------------------------------------------------------------

Schedule I to the

Guarantee and

Collateral Agreement

SUBSIDIARY GUARANTORS



--------------------------------------------------------------------------------

Schedule II to the

Guarantee and

Collateral Agreement

EQUITY INTERESTS

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interest

  

Percentage

of Equity

Interests

    

                                               

PLEDGED DEBT SECURITIES

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date

    

                                   



--------------------------------------------------------------------------------

Schedule III to the

Guarantee and

Collateral Agreement

U.S. COPYRIGHTS OWNED BY GRANTOR

U.S. Copyright Registrations

 

Title

  

Reg. No.

  

Author

    

                       

Pending U.S. Copyright Applications for Registration

 

Title

  

Date Filed

           



--------------------------------------------------------------------------------

PATENTS OWNED BY GRANTORS

U.S. Patents

 

Patent No.

  

Issue Date

           

U.S. Patent Applications

 

Patent Application No.

  

Filing Date

           

 

III-2



--------------------------------------------------------------------------------

TRADEMARK/TRADE NAMES OWNED BY GRANTORS

U.S. Trademark Registrations

 

Mark

  

Reg. Date

  

Reg. No.

                       

U.S. Trademark Applications

 

Mark

  

Filing Date

  

Application No.

                       

 

III-3



--------------------------------------------------------------------------------

Schedule IV to the

Guarantee and

Collateral Agreement

UCC FILING OFFICES



--------------------------------------------------------------------------------

Schedule V to the

Guarantee and

Collateral Agreement

UCC INFORMATION



--------------------------------------------------------------------------------

Schedule VI to the

Guarantee and

Collateral Agreement

LOCATIONS OF COLLATERAL

 

A. Name of Grantor:                                       
                                                      

 

B. Locations of Collateral:

 

  (i) Properties Owned by the Grantor:

 

  (ii) Properties Leased by the Grantor (include Landlord’s Name):

 

  (iii) Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee:



--------------------------------------------------------------------------------

Schedule VII to the

Guarantee and

Collateral Agreement

DEPOSIT ACCOUNTS



--------------------------------------------------------------------------------

Schedule VIII to the

Guarantee and

Collateral Agreement

LETTER OF CREDIT RIGHTS AND CHATTEL PAPER



--------------------------------------------------------------------------------

Exhibit A to the

Guarantee and

Collateral Agreement

SUPPLEMENT NO. [—] (this “Supplement”) dated as of [—], to the Guarantee and
Collateral Agreement dated as of October 12, 2007, as amended and restated as of
December [    ], 2010, and as otherwise modified and supplemented as in effect
on the date hereof (the “Guarantee and Collateral Agreement”) among CDW
Corporation (formerly known as VH Holdings, Inc.), a Delaware corporation
(“Holdings”), CDW LLC, an Illinois limited liability company (successor by
merger to CDW Corporation, successor by merger to VH MergerSub, Inc.) (the
“Borrower”), each subsidiary of the Borrower from time to time party thereto
(each such subsidiary individually a “Subsidiary Guarantor” and collectively,
the “Subsidiary Guarantors”; the Subsidiary Guarantors, the Borrower and
Holdings are referred to collectively herein as the “Grantors”) and Morgan
Stanley & Co. Incorporated (as successor to Lehman Commercial Paper Inc.), as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined therein).

A. Reference is made to (i) the Credit Agreement dated as of October 12, 2007
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the lenders from
time to time party thereto (the “Lenders”), Morgan Stanley Senior Funding, Inc.
(as successor to Lehman Commercial Paper Inc.), as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), the Collateral Agent,
J.P. Morgan Securities Inc., as joint lead arranger and joint bookrunner, Morgan
Stanley Senior Funding, Inc., as joint bookrunner and co-syndication agent,
Deutsche Bank Securities Inc., as joint bookrunner and co-syndication agent and
JPMorgan Chase Bank, N.A., as co-syndication agent and (ii) the Indenture dated
as of December [    ], 2010 (as modified and supplemented and in effect from
time to time, the “Senior Secured Note Indenture”) between the Borrower, CDW
Finance Corporation, a Delaware corporation (“CDW Finance” and together with the
Borrower, the “Issuers”),, [        ], as trustee (the “Note Trustee”), pursuant
to which the Issuers have issued $[300,000,000] of [    ]% Senior Secured Notes
due 2018 (the “Senior Secured Notes”);

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement referred to therein, as applicable.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and to induce the initial purchasers
of the Senior Secured Notes to purchase the Senior Secured Notes. Section 7.16
of the Guarantee and Collateral Agreement provides that certain additional
Restricted Subsidiaries of the Borrower may become Subsidiary Guarantors and
Grantors under the Guarantee and Collateral Agreement by execution and delivery
of an instrument in the form of this Supplement. The undersigned subsidiary (the
“New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Credit Agreement[ and the Senior Secured Note Indenture] to
become a Subsidiary Guarantor and a Grantor under the Guarantee and Collateral
Agreement as consideration for Loans previously made.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Subsidiary hereby (a) agrees to all the terms



--------------------------------------------------------------------------------

and provisions of the Guarantee and Collateral Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Subsidiary
Guarantor thereunder are true and correct in all material respects on and as of
the date hereof (for this purpose, as though references therein to the Closing
Date were to the date hereof). In furtherance of the foregoing, the New
Subsidiary, as security for the payment in full of the Obligations (as defined
in the Guarantee and Collateral Agreement), does hereby create and grant to the
Collateral Agent, its successors and permitted assigns, for the ratable benefit
of the Secured Parties, their successors and permitted assigns, a security
interest in and lien on all of the New Subsidiary’s right, title and interest in
and to the Collateral (as defined in the Guarantee and Collateral Agreement).
Each reference to a “Grantor” or a “Subsidiary Guarantor” in the Guarantee and
Collateral Agreement shall be deemed to include the New Subsidiary. The
Guarantee and Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Subsidiary and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile, PDF or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants to the Collateral
Agent and the Secured Parties that as of the date hereof (a) Schedule I attached
hereto correctly sets forth (i) any and all Equity Interests and Pledged Debt
Securities now owned by the New Subsidiary, (ii) any and all Intellectual
Property now owned by the New Subsidiary, (iii) the locations of Collateral
owned by the New Subsidiary, (iv) the Deposit Accounts maintained by the New
Subsidiary and (iv) Letter of Credit Rights and Chattel Paper of the New
Subsidiary and (b) set forth under its signature hereto, is the exact legal name
(as such name appears on its certificate or articles of incorporation or
formation) of the New Subsidiary and its jurisdiction of organization.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAWS PRINCIPLES THEREOF).

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.



--------------------------------------------------------------------------------

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee and Collateral Agreement) be in writing and
given as provided in Section 9.01 of the Credit Agreement[ or
[                    ] of the Senior Secured Note Indenture/Term/Note
Intercreditor Agreement, as applicable]. All communications and notices
hereunder to the New Subsidiary shall be given to it in care of the Borrower as
provided in Section 9.01 of the Credit Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement as provided
in Section 9.05 of the Credit Agreement[ and [            ] of the Senior
Secured Note Indenture/Term/Note Intercreditor Agreement].



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

[NAME OF NEW SUBSIDIARY], By:  

 

  Name:   Title:   Address:   Legal Name:   Jurisdiction of Formation: MORGAN
STANLEY & CO. INCORPORATED, as Collateral Agent, By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule I to the

Supplement to Guarantee

and Collateral Agreement

Collateral of the New Subsidiary

EQUITY INTERESTS

 

Issuer

  

Number of

Certificate

  

Registered

Owner

  

Number and

Class of

Equity Interest

  

Percentage

of Equity

Interests

           

PLEDGED DEBT SECURITIES

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date

        

PLEDGED DEBT SECURITIES

[Follow format of Schedules III through VIII to the

Guarantee and Collateral Agreement.]



--------------------------------------------------------------------------------

EXHIBIT C



--------------------------------------------------------------------------------

FORM OF AMENDED AND RESTATED INTERCREDITOR AGREEMENT

Amended and Restated Intercreditor Agreement, dated as of December [    ], 2010
(this “Agreement”), among JPMORGAN CHASE BANK, N.A., as Administrative Agent (in
such capacity, with its successors and assigns, and as more specifically defined
below, the “ABL Agent”) for the ABL Secured Parties (as defined below), MORGAN
STANLEY & CO. INCORPORATED (as successor to Lehman Commercial Paper Inc.), as
Collateral Agent (in such capacity, with its successors and assigns, and as more
specifically defined below, the “Term Loan Agent”) for the Term Loan Secured
Parties (as defined below), CDW LLC, an Illinois limited liability company
(successor by merger to CDW Corporation, successor by merger to VH MergerSub,
Inc.) (the “Borrower”) and each of the Loan Parties (as defined below) which are
signatories to this Agreement.

WHEREAS, the Borrower and the ABL Agent are parties, together with certain
lenders, to the Revolving Loan Credit Agreement, dated as of October 12, 2007
(as amended, the “Existing ABL Agreement”), pursuant to which such lenders have
agreed to make loans and extend other financial accommodations to the Borrower;
and

WHEREAS, the Borrower and the Term Loan Agent are parties, together with certain
lenders, to the Term Loan Agreement, dated as of October 12, 2007, as amended
and restated as of March 12, 2008, as amended by Amendment No. 1, dated as of
November 4, 2009, and as otherwise modified and supplemented as in effect on the
date hereof (the “Existing Term Loan Agreement”), pursuant to which such lenders
have agreed to make loans to the Borrower;

WHEREAS, in connection with the Existing ABL Agreement and the Existing Term
Loan Agreement, the Borrower, the Loan Parties party thereto, the ABL Agent and
the Term Loan Agent entered into the Intercreditor Agreement, dated as of
October 12, 2007 (as modified and supplemented and in effect from time to time,
the “Original Intercreditor Agreement”);

WHEREAS, the Borrower, the Loan Parties party thereto, the Term Loan Agent and
the lenders party thereto have agreed, pursuant to Amendment No. 2, dated as of
December [    ], 2010, to, inter alia, extend the final maturity date of some of
the loans under the Existing Term Loan Agreement;

WHEREAS, the Borrower and CDW Finance Corporation, a Delaware corporation (“CDW
Finance”, and together with the Borrower, the “Issuers”) and [            ], as
trustee (the “Note Trustee”) are party to an Indenture dated as of December
[    ], 2010 (as modified and supplemented and in effect from time to time, the
“Senior Secured Note Indenture”) pursuant to which the Issuers have issued
$[300,000,000] of [    ]% Senior Secured Notes due 2018 (together with any
Additional Notes and Exchange Notes, the “Senior Secured Notes” and,
collectively with the Senior Secured Note Indenture and any other documents
executed pursuant to the Senior Secured Note Indenture, the “Senior Secured Note
Documents”);

WHEREAS, the Borrower, the Loan Parties party thereto, the Note Trustee and the
Term Loan Agent are party to an intercreditor agreement, dated as of December
[    ], 2010 (“Term Loan Intercreditor Agreement”), pursuant to which the Note
Trustee has designated the Term Loan Agent as agent for itself and the holders
of the Senior Secured Notes (the “Senior Secured Note Holders”);

WHEREAS, the Borrower and the other Loan Parties have granted to the ABL Agent
security interests in the Common Collateral as security for payment and
performance of the ABL Obligations; and

WHEREAS, the Borrower and the other Loan Parties have granted to the Term Loan
Agent security interests in the Common Collateral as security for payment and
performance of the Term Loan Obligations;



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties hereto agree that effective as of the date hereof the Original
Intercreditor Agreement shall be amended and restated to read as follows:

SECTION 1. Definitions.

1.1 UCC Definitions. The following terms which are defined in the Uniform
Commercial Code are used herein as so defined: Accounts, Chattel Paper, General
Intangibles, Inventory, Instruments, Deposit Accounts, Documents, Security
Accounts, Letter of Credit Rights, Records and Supporting Obligations.

1.2 Defined Terms. The following terms, as used herein, have the following
meanings:

“ABL Agent” has the meaning set forth in the introductory paragraph hereof. In
the case of any Replacement ABL Agreement, the ABL Agent shall be the Person
identified as such in such Agreement.

“ABL Agreement” means the collective reference to (a) the Existing ABL
Agreement, (b) any Additional ABL Agreement and (c) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has been incurred to extend, increase, renew,
refund, replace (whether upon or after termination or otherwise) or refinance
(including by means of sales of debt securities to institutional investors) in
whole or in part from time to time the indebtedness and other obligations
outstanding under the Existing ABL Agreement, any Additional ABL Agreement or
any other agreement or instrument referred to in this clause (c) unless such
agreement or instrument expressly provides that it is not intended to be and is
not an ABL Agreement hereunder (a “Replacement ABL Agreement”). Any reference to
the ABL Agreement hereunder shall, except as otherwise provided, be deemed a
reference to any ABL Agreement then existing.

“ABL Collateral” means all assets, whether now owned or hereafter acquired by
the Borrower or any other Loan Party, in which a Lien is granted or purported to
be granted to any ABL Secured Party as security for any ABL Obligation.

“ABL Creditors” means the “Secured Parties” as defined in the Existing ABL
Agreement, together with any other holders of ABL Obligations.

“ABL DIP Financing” has the meaning set forth in Section 5.2(a).

“ABL Documents” means the ABL Agreement, each ABL Security Document, each ABL
Guarantee and each other “Loan Document” as defined in the ABL Agreement.

“ABL Guarantee” means any guarantee by any Loan Party of any or all of the ABL
Obligations.

“ABL Lien” means any Lien created by the ABL Security Documents.

“ABL Obligations” means, (1) with respect to the Existing ABL Agreement and the
related ABL Documents, all “Secured Obligations” of each Loan Party as defined
in the ABL Agreement, and (2) with respect to each other ABL Agreement, (a) all
principal of and interest (including, without limitation, any Post-Petition
Interest) and premium (if any) on all loans made pursuant to the ABL Agreement,
(b) all reimbursement obligations (if any) and interest thereon (including
without limitation any Post-Petition Interest) with respect to any letter of
credit or similar instruments issued pursuant to the ABL Agreement, (c) all
Hedging Obligations secured by the Liens granted under the ABL Security
Documents, (d) all Cash Management Obligations secured by the Liens granted
under

 

2



--------------------------------------------------------------------------------

the ABL Security Documents and (e) all ABL Guarantees, fees, expenses and other
Obligations payable from time to time pursuant to the ABL Documents, in each
case whether or not allowed or allowable in an Insolvency Proceeding. To the
extent any payment with respect to any ABL Obligation (whether by or on behalf
of any Loan Party, as proceeds of security, enforcement of any right of setoff
or otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any Term
Loan Secured Party, receiver or similar Person, then the obligation or part
thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the ABL Secured Parties and the Term
Loan Secured Parties, be deemed to be reinstated and outstanding as if such
payment had not occurred.

“ABL Obligations Payment Date” means the first date on which (a) the ABL
Obligations (other than those that constitute Unasserted Contingent Obligations)
have been paid in cash in full (or cash collateralized or defeased in accordance
with the terms of the ABL Documents), (b) all commitments to extend credit under
the ABL Documents have been terminated, (c) there are no outstanding letters of
credit or similar instruments issued under the ABL Documents (other than such as
have been cash collateralized or defeased in accordance with the terms of the
ABL Security Documents), and (d) the ABL Agent has delivered a written notice to
the Term Loan Agent stating that the events described in clauses (a), (b) and
(c) have occurred to the satisfaction of the ABL Secured Parties, which notice
shall be delivered by the ABL Agent to the Term Loan Agent promptly after the
occurrence of the events described in clauses (a), (b) and (c) (but without
liability for any failure to so deliver such notice).

“ABL Priority Collateral” means any of the following which constitutes Common
Collateral in which a Lien is granted or purported to be granted to any ABL
Secured Party as security for any ABL Obligation:

(1) all Accounts

(2) all Inventory or documents of title, customs receipts, insurance
certificates, shipping documents and other written materials related to the
purchase or import of any Inventory;

(3) all Deposit Accounts and Securities Accounts (excluding any Deposit Account
and/or Securities Account with the Term Loan Agent in which only proceeds from
the disposition of Term Loan Priority Collateral are deposited), including all
cash, marketable securities, securities entitlements, financial assets and other
funds held in or on deposit in any of the foregoing;

(4) all General Intangibles, Instruments, Letter of Credit Rights and Chattel
Paper, in each case to the extent relating or pertaining primarily to any or all
of the foregoing;

(5) all Records and Supporting Obligations to the extent relating primarily to
any or all of the foregoing; and

(6) all substitutions, replacements, accessions, products and proceeds of any of
the foregoing (including, without limitation, proceeds of insurance, licenses,
royalties, income, payments, claims, damages and proceeds of suit) of any or all
of the foregoing.

“ABL Secured Parties” means the ABL Agent and the ABL Creditors.

“ABL Security Documents” means the “Security Documents” as defined in the ABL
Agreement, and any other documents that are designated under the ABL Agreement
as “ABL Security Documents” for purposes of this Agreement.

“Access Period” means with respect to each parcel of Real Estate Assets, the
period, after the commencement of an Enforcement Action, which begins, with
respect to such parcel of Real Estate

 

3



--------------------------------------------------------------------------------

Assets, on the day that the ABL Agent provides the Term Loan Agent with the
notice of its election to request access with respect to such parcel of Real
Estate Assets pursuant to Section 3.4(d) below and ends on the earliest of
(i) the 90th day after the ABL Agent obtains the ability to use, take physical
possession of, remove or otherwise control the use, production or access to the
ABL Priority Collateral located on such Real Estate Asset plus such number of
days, if any, after the ABL Agent obtains access to such ABL Priority Collateral
that it is stayed or otherwise prohibited by law or court order from exercising
remedies with respect to the ABL Priority Collateral located on such Real Estate
Asset or (ii) the date on which all or substantially all of the ABL Priority
Collateral located on such Real Estate Asset is sold, collected or liquidated or
(iii) the ABL Obligations Payment Date occurs.

“Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, securities account control agreement,
credit card processing agreement or any similar deposit or securities account
agreements among the Term Loan Agent and/or the ABL Agent and a Loan Party and
the relevant service provider, financial institution depository or securities
intermediary.

“Additional ABL Agreement” means any agreement designated, and permitted to be
designated, as such under the Term Loan Agreements and the other applicable ABL
Agreements then in effect.

“Additional Debt” has the meaning set forth in Section 9.3(b).

“Additional Notes” has the meaning set forth in the Senior Secured Note
Indenture.

“Additional Term Loan Agreement” means any agreement designated, and permitted
to be designated, as such under the ABL Agreements and the other Term Loan
Agreements then in effect, which may include “Other Pari Passu Lien Obligation
Agreements (as defined in the Term Loan Guarantee and Collateral Agreement) to
the extent so designated, and permitted to be designated.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Borrower” has the meaning set forth in the introductory paragraph hereof.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Management Obligations” means, with respect to any Loan Party, any
obligations of such Loan Party owed to any ABL Secured Party (or any of its
affiliates) in respect of (a) commercial credit cards, (b) stored value cards
and (c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

“Common Collateral” means all assets that are both ABL Collateral and Term Loan
Collateral.

“Comparable ABL Security Document” means, in relation to any Common Collateral
subject to any Term Loan Security Document, that ABL Security Document that
creates a security interest in the same Common Collateral, granted by the same
Loan Party, as applicable.

 

4



--------------------------------------------------------------------------------

“Comparable Term Loan Security Document” means, in relation to any Common
Collateral subject to any ABL Security Document, that Term Loan Security
Document that creates a security interest in the same Common Collateral, granted
by the same Loan Party, as applicable.

“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, and (b) the right to obtain
all renewals thereof.

“Copyright Licenses” means any written agreement naming any Loan Party as
licensor or licensee, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

“Credit Bid Rights” means, (a) in respect of any order relating to a sale of
assets constituting ABL Priority Collateral in any Insolvency Proceeding, that
(i) such order grants the Term Loan Agent and the Term Loan Secured Parties
(individually and in any combination) the right to bid at the sale of such
assets and the right to offset its claims secured by Term Loan Liens upon such
assets against the purchase price of such assets if (A) the bid of the Term Loan
Agent or such Term Loan Secured Parties is determined by a court to be the best
offer at a sale and (B) the bid of the Term Loan Agent or such Term Loan Secured
Parties includes a cash purchase price component payable at the closing of the
sale in an amount that would be sufficient on the date of the closing of the
sale, if such amount were applied to such payment on such date, to pay all
unpaid ABL Obligations (except Unasserted Contingent Obligations) and to satisfy
all Liens entitled to priority over the ABL Liens that attach to the proceeds of
the sale, and such order requires such amount to be so applied and (ii) such
order allows the claims of the Term Loan Agent and the Term Loan Secured Parties
in such Insolvency Proceeding to the extent required for the grant of such
rights, and (b) in respect of any order relating to a sale of assets
constituting Term Loan Priority Collateral in any Insolvency Proceeding, that
(i) such order grants the ABL Agent and the ABL Secured Parties (individually
and in any combination) the right to bid at the sale of such assets and the
right to offset its claims secured by ABL Liens upon such assets against the
purchase price of such assets if (A) the bid of the ABL Agent or such ABL
Secured Parties is determined by a court to be the best offer at a sale and
(B) the bid of the ABL Agent or such ABL Secured Parties includes a cash
purchase price component payable at the closing of the sale in an amount that
would be sufficient on the date of the closing of the sale, if such amount were
applied to such payment on such date, to pay all unpaid Term Loan Obligations
(except Unasserted Contingent Obligations) and to satisfy all Liens entitled to
priority over the Term Loan Liens that attach to the proceeds of the sale, and
such order requires such amount to be so applied and (ii) such order allows the
claims of the ABL Agent and the ABL Secured Parties in such Insolvency
Proceeding to the extent required for the grant of such rights.

“Debt” means, as of any date, as to any Person, the sum of, without duplication
(a) the amount outstanding on such date under notes, bonds, debentures,
commercial paper, or other similar evidences of indebtedness for money borrowed
of such Person and (b) all other amounts that would appear as debt on a
consolidated balance sheet of such Person and its Subsidiaries as of such date
in accordance with GAAP (excluding items which appear in the footnotes only).

“DIP Financing” has the meaning set forth in Section 5.2.

“Enforcement Action” means, with respect to the ABL Obligations or the Term Loan
Obligations, the exercise of any rights and remedies with respect to any Common
Collateral securing such obligations or the commencement or prosecution of
enforcement of any of the rights and remedies under, as applicable, the ABL
Documents or the Term Loan Documents, or applicable law, including without
limitation the exercise of any rights of set-off or recoupment, and the exercise
of any rights or remedies of a secured creditor under the Uniform Commercial
Code of any applicable jurisdiction or under the Bankruptcy Code, in each case
in accordance with the terms of the ABL

 

5



--------------------------------------------------------------------------------

Documents or the Term Loan Documents, as applicable, but in all cases excluding
the imposition of cash dominion (except following the occurrence and during the
continuance of an Event of Default under the ABL Documents and suspension of the
revolving commitments in connection therewith, until such time as no suspension
of the revolving commitments in connection therewith or with any other Event of
Default is in effect) pursuant to the terms of the ABL Documents, with respect
to Accounts or monies deposited from time to time in Deposit Accounts or
Securities Accounts.

“Exchange Notes” has the meaning set forth in the Senior Secured Note Indenture.

“Existing ABL Agreement” has the meaning set forth in the first recital of this
Agreement.

“Existing Term Loan Agreement” has the meaning set forth in the second recital
of this Agreement.

“Hedging Obligations” means, with respect to any Loan Party, any obligations of
such Loan Party owed to any ABL Secured Party (or any of its affiliates) under
any swap agreement or hedge agreement in respect of interest rates, currency
exchange rates or commodity prices.

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges constituting or consisting of intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including, without limitation, the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks and the Trademark Licenses, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Inventory Financing Intercreditor Agreements” shall have the meaning given to
such term in the Existing ABL Agreement.

“Issuers” has the meaning set forth in the fifth recital of this Agreement.

“Lien” any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), charge or other security interest or any preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any capital lease having substantially the same economic effect as
any of the foregoing).

“Loan Party” means CDW Corporation (formerly known as VH Holdings, Inc.), the
Borrower and each direct or indirect subsidiary that is now or hereafter becomes
a party to any ABL Document or Term Loan Document. All references in this
Agreement to any Loan Party shall include such Loan Party as a
debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding.

“Note Trustee” has the meaning set forth in the fifth recital of this Agreement.

“Obligations” means any principal, interest, premiums, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any indebtedness.

“Original Intercreditor Agreement” has the meaning set forth in the third
recital of this Agreement.

 

6



--------------------------------------------------------------------------------

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Loan Party of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, (b) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, and (c) all rights to obtain any reissues or
extensions of the foregoing.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding (or would accrue but for the commencement of an Insolvency
Proceeding), whether or not allowed or allowable in any such Insolvency
Proceeding.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any Real Property,
including, without limitation, distribution centers and warehouses and corporate
headquarters and administrative offices, which constitutes Term Loan Primary
Collateral.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and other property and rights incidental to the
ownership, lease or operation thereof.

“Recovery” has the meaning set forth in Section 5.5.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any
Collateral.

“Replacement ABL Agreement” has the meaning set forth in the definition of “ABL
Agreement”.

“Replacement Term Loan Agreement” has the meaning set forth in the definition of
“Term Loan Agreement”.

“Secured Parties” means the ABL Secured Parties and the Term Loan Secured
Parties.

“Senior Secured Note Documents” has the meaning set forth in the fifth recital
of this Agreement.

“Senior Secured Note Holders” has the meaning set forth in the sixth recital of
this Agreement.

“Senior Secured Note Indenture” has the meaning set forth in the fifth recital
of this Agreement.

“Senior Secured Notes” has the meaning set forth in the fifth recital of this
Agreement.

 

7



--------------------------------------------------------------------------------

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having more than 50% of the ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity are at the time owned
directly or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Term Loan Agent” has the meaning set forth in the introductory paragraph
hereof. In the case of any Replacement Term Loan Agreement, the Term Loan Agent
shall be the Person identified as such in such Agreement.

“Term Loan Agreement” means the collective reference to (a) the Existing Term
Loan Agreement, (b) the Senior Secured Note Indenture, (c) any Additional Term
Loan Agreement and (d) any other credit agreement, loan agreement, note
agreement, promissory note, indenture, or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that has been incurred to extend, replace, refinance or refund in
whole or in part the indebtedness and other obligations outstanding under the
Existing Term Loan Agreement, the Senior Secured Note Indenture, any Additional
Term Loan Agreement or any other agreement or instrument referred to in this
clause (d) unless such agreement or instrument expressly provides that it is not
intended to be and is not a Term Loan Agreement hereunder (a “Replacement Term
Loan Agreement”). Any reference to the Term Loan Agreement hereunder, except as
otherwise provided herein, shall be deemed a reference to any Term Loan
Agreement then existing.

“Term Loan Collateral” means all assets, whether now owned or hereafter acquired
by the Borrower or any other Loan Party, in which a Lien is granted or purported
to be granted to any Term Loan Secured Party as security for any Term Loan
Obligation.

“Term Loan Creditors” means (i) the “Lenders” as defined in the Term Loan
Agreement, (ii) the Senior Secured Note Holders and (iii) any other holders of
Term Loan Obligations.

“Term Loan DIP Financing” has the meaning set forth in Section 5.2(b).

“Term Loan Documents” means each Term Loan Agreement, the Term Loan
Intercreditor Agreement, each Term Loan Security Document, each Term Loan
Guarantee, each Senior Secured Note Document and each other “Loan Document” as
defined in the Term Loan Agreements.

“Term Loan Guarantee” means any guarantee by any Loan Party of any or all of the
Term Loan Obligations.

“Term Loan Guarantee and Collateral Agreement” means the Guarantee and
Collateral Agreement, dated as of October 12, 2007, as amended and restated as
of December [    ], 2010, among the Borrower, the other Loan Parties party
thereto and the Term Loan Agent.

“Term Loan Intercreditor Agreement” has the meaning set forth in the sixth
recital of this Agreement.

“Term Loan Lien” means any Lien created by the Term Loan Security Documents.

“Term Loan Obligations” means, (1) with respect to the Existing Term Loan
Agreement and the Senior Secured Note Indenture, all “Obligations” as defined in
the Term Loan Guarantee and Collateral Agreement, and (2) with respect to each
other Term Loan Agreement, (a) all principal of and interest (including, without
limitation, any Post-Petition Interest) and premium (if any) on all loans made
and notes issued pursuant to the Term Loan Agreement and (b) all Term Loan
Guarantees,

 

8



--------------------------------------------------------------------------------

fees, expenses and other Obligations payable from time to time pursuant to the
Term Loan Documents, in each case whether or not allowed or allowable in an
Insolvency Proceeding. To the extent any payment with respect to any Term Loan
Obligation (whether by or on behalf of any Loan Party, as proceeds of security,
enforcement of any right of setoff or otherwise) is declared to be a fraudulent
conveyance or a preference in any respect, set aside or required to be paid to a
debtor in possession, any ABL Secured Party, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall, for
the purposes of this Agreement and the rights and obligations of the ABL Secured
Parties and the Term Loan Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

“Term Loan Obligations Payment Date” means the first date on which (a) the Term
Loan Obligations (other than those that constitute Unasserted Contingent
Obligations) have been paid in cash in full (or cash collateralized or defeased
in accordance with the terms of the Term Loan Documents) and (b) the Term Loan
Agent has delivered a written notice to the ABL Agent stating that the foregoing
has occurred to the satisfaction of the Term Loan Secured Parties, which notice
shall be delivered by the Term Loan Agent to the ABL Agent promptly after the
occurrence of the events described in clause (a) (but without liability for any
failure to so deliver such notice).

“Term Loan Priority Collateral” means all Common Collateral other than ABL
Priority Collateral and including for the avoidance of doubt, and without
limitation, all real estate, Equipment, Documents relating to Equipment and
Intellectual Property.

“Term Loan Secured Party” means the Term Loan Agent and the Term Loan Creditors.

“Term Loan Security Documents” means the “Security Documents” as defined in the
Term Loan Agreement and any documents that are designated under the Term Loan
Agreement as “Term Loan Security Documents” for purposes of this Agreement.

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Loan Party of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
and (b) the right to obtain all renewals thereof.

“Unasserted Contingent Obligations” shall mean, at any time, ABL Obligations or
Term Loan Obligations, as the case may be, for taxes, costs, indemnifications,
reimbursements, damages and other liabilities (excluding (a) the principal of,
and interest and premium (if any) on, and fees and expenses relating to, any ABL
Obligation or Term Loan Obligation and (b) contingent reimbursement obligations
in respect of amounts that may be drawn under outstanding letters of credit) in
respect of which no assertion of liability (whether oral or written) and no
claim or demand for payment (whether oral or written) has been made (and, in the
case of ABL Obligations and Term Loan Obligations for indemnification, no notice
for indemnification has been issued by the indemnitee) at such time.

“Uniform Commercial Code” means the Uniform Commercial Code, as in effect from
time to time, of the State of New York; provided that, if perfection or the
effect of perfection or non-perfection or the priority of the security interest
in any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

 

9



--------------------------------------------------------------------------------

1.3 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall, unless otherwise provided, be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified, (ii) any
reference herein to any Person shall be construed to include such Person’s
successors or assigns, (iii) any reference herein to any Loan Party shall be
construed to include such Loan Party as debtor and debtor-in-possession and any
receiver or trustee for such Loan Party in any Insolvency Proceeding, (iv) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (v) all references herein to Sections shall be construed to
refer to Sections of this Agreement and (vi) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 2. Lien Priorities.

2.1 Subordination of Liens. (a) Any and all Liens on the ABL Priority Collateral
now existing or hereafter created or arising in favor of any Term Loan Secured
Party securing the Term Loan Obligations, regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise are expressly junior
in priority, operation and effect to any and all Liens on the ABL Priority
Collateral now existing or hereafter created or arising in favor of the ABL
Secured Parties securing the ABL Obligations, notwithstanding (i) anything to
the contrary contained in any agreement or filing to which any Term Loan Secured
Party may now or hereafter be a party, and regardless of the time, order or
method of grant, attachment, recording or perfection of any financing statements
or other security interests, assignments, pledges, deeds, mortgages and other
liens, charges or encumbrances or any defect or deficiency or alleged defect or
deficiency in any of the foregoing, (ii) any provision of the Uniform Commercial
Code or any applicable law or any ABL Document or Term Loan Document or any
other circumstance whatsoever and (iii) the fact that any such Liens in favor of
any ABL Secured Party securing any of the ABL Obligations are (A) subordinated
to any Lien securing any obligation of any Loan Party other than the Term Loan
Obligations or (B) otherwise subordinated, voided, avoided, invalidated or
lapsed.

(b) Any and all Liens on the Term Loan Priority Collateral now existing or
hereafter created or arising in favor of any ABL Secured Party securing the ABL
Obligations, regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise are expressly junior in priority, operation and
effect to any and all Liens on the Term Loan Priority Collateral now existing or
hereafter created or arising in favor of the Term Loan Secured Parties securing
the Term Loan Obligations, notwithstanding (i) anything to the contrary
contained in any agreement or filing to which any ABL Secured Party may now or
hereafter be a party, and regardless of the time, order or method of grant,
attachment, recording or perfection of any financing statements or other
security interests, assignments, pledges, deeds, mortgages and other liens,
charges or encumbrances or any defect or deficiency or alleged defect or
deficiency in any of the foregoing, (ii) any provision of the Uniform Commercial
Code or any applicable law or any Term Loan Document or ABL Document or any
other circumstance whatsoever and (iii) the fact that any such Liens in favor of
any Term Loan Secured Party securing any of the Term Loan Obligations are
(A) subordinated to any Lien securing any obligation of any Loan Party other
than the ABL Obligations or (B) otherwise subordinated, voided, avoided,
invalidated or lapsed.

(c) No ABL Secured Party or Term Loan Secured Party shall object to or contest,
or support any other Person in contesting or objecting to, in any proceeding
(including without limitation, any Insolvency Proceeding), the validity, extent,
perfection, priority or enforceability of any security

 

10



--------------------------------------------------------------------------------

interest in the Common Collateral granted to the other. Notwithstanding any
failure by any ABL Secured Party or Term Loan Secured Party to perfect its
security interests in the Common Collateral or any avoidance, invalidation or
subordination by any third party or court of competent jurisdiction of the
security interests in the Common Collateral granted to the ABL Secured Parties
or the Term Loan Secured Parties, the priority and rights as between the ABL
Secured Parties and the Term Loan Secured Parties with respect to the Common
Collateral shall be as set forth herein.

2.2 Nature of ABL Obligations. The Term Loan Agent on behalf of itself and the
other Term Loan Secured Parties acknowledges that a portion of the ABL
Obligations represents debt that is revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that the terms of the ABL
Obligations may be modified, extended or amended from time to time, and that the
aggregate amount of the ABL Obligations may be increased, replaced or
refinanced, in each event without notice to or consent by the Term Loan Secured
Parties and without affecting the provisions hereof. The lien priorities
provided in Section 2.1 shall not be altered or otherwise affected by any such
amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the ABL
Obligations or the Term Loan Obligations or any portion thereof.

2.3 Agreements Regarding Actions to Perfect Liens. (a) The Term Loan Agent on
behalf of itself and the other Term Loan Secured Parties agrees that, prior to
the ABL Obligations Payment Date, UCC-1 financing statements, patent, trademark
or copyright filings or other filings or recordings filed or recorded by or on
behalf of the Term Loan Agent shall be in form reasonably satisfactory to the
ABL Agent.

(b) The ABL Agent on behalf of itself and the other ABL Secured Parties agrees
that, prior to the Term Loan Obligations Payment Date, UCC-1 financing
statements, patent, trademark or copyright filings or other filings or
recordings filed or recorded by or on behalf of the ABL Agent shall be in form
reasonably satisfactory to the Term Loan Agent.

(c) The ABL Agent agrees on behalf of itself and the other ABL Secured Parties
that, prior to the Term Loan Obligations Payment Date, all mortgages, deeds of
trust, deeds and similar instruments (collectively, “mortgages”) now or
hereafter filed against real property in favor of or for the benefit of the ABL
Agent shall be in form reasonably satisfactory to the Term Loan Agent and shall
contain substantially the following notation: “The lien created by this mortgage
on the property described herein is junior and subordinate to the lien on such
property created by any mortgage, deed of trust or similar instrument now or
hereafter granted to Morgan Stanley & Co. Incorporated, as Collateral Agent, and
its successors and assigns in such property in accordance with the provisions of
the Amended and Restated Intercreditor Agreement dated as of December [    ],
2010 among JPMorgan Chase Bank, N.A., as ABL Agent, Morgan Stanley & Co.
Incorporated, as Term Loan Agent and CDW LLC and certain of its subsidiaries”.

(d) Each of the ABL Agent and the Term Loan Agent hereby acknowledges that, to
the extent that it holds, or a third party holds on its behalf, physical
possession of or “control” (as defined in the Uniform Commercial Code) over
Common Collateral pursuant to the ABL Security Documents or the Term Loan
Security Documents, as applicable, such possession or control is also for the
benefit of the Term Loan Agent and the other Term Loan Secured Parties or the
ABL Agent and the other ABL Secured Parties, as applicable, solely to the extent
required to perfect their security interest in such Common Collateral. Nothing
in the preceding sentence shall be construed to impose any duty on the ABL Agent
or the Term Loan Agent (or any third party acting on either such Person’s
behalf) with respect to such Common Collateral or provide the Term Loan Agent or
any other Term Loan Secured Party or the ABL Agent or any other ABL Secured
Party, as applicable, with any rights with respect to such Common Collateral
beyond those specified in this Agreement, the ABL Security Documents and the
Term Loan Security Documents, provided that (i) subsequent to the occurrence of
the ABL Obligations Payment Date (if the Term Loan Obligations Payment Date has
not occurred),

 

11



--------------------------------------------------------------------------------

the ABL Agent shall (A) deliver to the Term Loan Agent, at the Borrower’s sole
cost and expense, the Common Collateral in its possession or control together
with any necessary endorsements to the extent required by the Term Loan
Documents or (B) direct and deliver such Common Collateral as a court of
competent jurisdiction otherwise directs, and (ii) subsequent to the occurrence
of the Term Loan Obligations Payment Date (if the ABL Obligations Payment Date
has not occurred), the Term Loan Agent shall (A) deliver to the ABL Agent, at
the Borrower’s sole cost and expense, the Common Collateral in its possession or
control together with any necessary endorsements to the extent required by the
ABL Documents or (B) direct and deliver such Common Collateral as a court of
competent jurisdiction otherwise directs, and provided, further, that the
provisions of this Agreement are intended solely to govern the respective Lien
priorities as between the ABL Secured Parties and the Term Loan Secured Parties
and shall not impose on the ABL Secured Parties or the Term Loan Secured Parties
any obligations in respect of the disposition of any Common Collateral (or any
proceeds thereof) that would conflict with prior perfected Liens or any claims
thereon in favor of any other Person that is not a Secured Party.

2.4 No New Liens. (a) Until the ABL Obligations Payment Date has occurred,
(i) there shall be no Lien, and no Loan Party shall have any right to create any
Lien, on any assets of any Loan Party securing any Term Loan Obligation if these
same assets are not subject to, and do not become subject to, a Lien securing
the ABL Obligations subject to the lien priorities set forth in Section 2.1 and
(ii) if any Term Loan Secured Party shall acquire or hold any Lien on any assets
of any Loan Party securing any Term Loan Obligation which assets are not also
subject to the Lien of the ABL Agent under the ABL Documents, subject to the
lien priorities set forth in Section 2.1, then the Term Loan Agent will, without
the need for any further consent of any other Term Loan Secured Party and
notwithstanding anything to the contrary in any other Term Loan Document, be
deemed to also hold and have held such Lien for the benefit of the ABL Agent as
security for the ABL Obligations (subject to the lien priorities set forth in
Section 2.1 and the other terms hereof) and shall promptly notify the ABL Agent
in writing of the existence of such Lien. To the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available to the ABL Secured Parties, the Term Loan Agent
and the other Term Loan Secured Parties agree that any amounts received by or
distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.4 shall be subject to Section 4.1.

(b) Until the Term Loan Obligations Payment Date has occurred, (i) there shall
be no Lien (other than cash collateralization of any ABL Obligations consisting
of letters of credit or Hedging Obligations), and no Loan Party shall have any
right to create any Lien (other than cash collateralization of any ABL
Obligations consisting of letters of credit or Hedging Obligations), on any
assets of any Loan Party securing any ABL Obligation if these same assets are
not subject to, and do not become subject to, a Lien securing the Term Loan
Obligations subject to the lien priorities set forth in Section 2.1 and (ii) if
any ABL Secured Party shall acquire or hold any Lien on any assets of any Loan
Party securing any ABL Obligation which assets are not also subject to the Lien
of the Term Loan Agent under the Term Loan Documents, subject to the lien
priorities set forth in Section 2.1, then the ABL Agent will, without the need
for any further consent of any other ABL Secured Party and notwithstanding
anything to the contrary in any other ABL Document, be deemed to also hold and
have held such Lien for the benefit of the Term Loan Agent as security for the
Term Loan Obligations (subject to the lien priorities set forth in Section 2.1
and the other terms hereof) and shall promptly notify the Term Loan Agent in
writing of the existence of such Lien; provided that the Note Obligations (as
defined in the Term Loan Guarantee and Collateral Agreement) shall not be
secured by any Excluded Note Collateral (as defined in the Term Loan Guarantee
and Collateral Agreement). To the extent that the foregoing provisions are not
complied with for any reason, without limiting any other rights and remedies
available to the Term Loan Secured Parties, the ABL Agent and the other ABL
Secured Parties agree that any amounts received by or distributed to any of them
pursuant to or as a result of Liens granted in contravention of this Section 2.4
shall be subject to Section 4.1.

2.5 Hedging Obligations and Cash Management Obligations. Notwithstanding
anything to the contrary set forth in this Agreement, if at any date the events
described in clauses (a), (b) and

 

12



--------------------------------------------------------------------------------

(c) of the defined term “ABL Obligations Payment Date” (other than with respect
to Hedging Obligations, Cash Management Obligations and Unasserted Contingent
Obligations) shall have occurred, the Term Loan Agent on behalf of itself and
the other Term Loan Secured Parties shall have the right to take any Enforcement
Action with respect to the ABL Priority Collateral; provided that the Term Loan
Agent on behalf of itself and the other Term Loan Secured Parties hereby
acknowledges and agrees that any proceeds of the ABL Priority Collateral
received after such date shall be applied in accordance with Section 4.1(a)
until the ABL Obligations Payment Date.

SECTION 3. Enforcement Rights.

3.1 Exclusive Enforcement. (a) Subject to the proviso set forth in
Section 3.2(a), until the ABL Obligations Payment Date has occurred, whether or
not an Insolvency Proceeding has been commenced by or against any Loan Party,
the ABL Secured Parties shall have the exclusive right to take and continue any
Enforcement Action with respect to the ABL Priority Collateral, without any
consultation with or consent of any Term Loan Secured Party except as otherwise
expressly provided for in this Agreement; provided that nothing contained herein
shall be construed as preventing the Term Loan Agent or any Term Loan Secured
Party from taking any action which is reasonably necessary to (i) perfect the
Term Loan Liens upon the ABL Priority Collateral (other than by possession or
“control” (within the meaning of the Uniform Commercial Code)) or (ii) prove,
preserve or protect (but not enforce) the Term Loan Liens upon the ABL Priority
Collateral, so long as such action would not, in any case, adversely affect any
ABL Lien. Upon the occurrence and during the continuance of a default or an
event of default under the ABL Documents, the ABL Agent and the other ABL
Secured Parties may take and continue any Enforcement Action with respect to the
ABL Obligations and the ABL Priority Collateral in such order and manner as they
may determine in their sole discretion.

(b) Subject to the proviso set forth in Section 3.2(b), until the Term Loan
Obligations Payment Date has occurred, whether or not an Insolvency Proceeding
has been commenced by or against any Loan Party, the Term Loan Secured Parties
shall have the exclusive right to take and continue any Enforcement Action with
respect to the Term Loan Priority Collateral, without any consultation with or
consent of any ABL Secured Party except as otherwise expressly provided for in
this Agreement; provided that nothing contained herein shall be construed as
preventing the ABL Agent or any ABL Secured Party from taking any action which
is reasonably necessary to (i) perfect the ABL Liens upon the Term Loan Priority
Collateral (other than by possession or “control” (within the meaning of the
Uniform Commercial Code)) or (ii) prove, preserve or protect (but not enforce)
the ABL Liens upon the Term Loan Priority Collateral, so long as such action
would not, in any case, adversely affect any Term Loan Lien. Upon the occurrence
and during the continuance of a default or an event of default under the Term
Loan Documents, the Term Loan Agent and the other Term Loan Secured Parties may
take and continue any Enforcement Action with respect to the Term Loan
Obligations and the Term Loan Priority Collateral in such order and manner as
they may determine in their sole discretion.

3.2 Standstill and Waivers. (a) The Term Loan Agent, on behalf of itself and the
other Term Loan Secured Parties, agrees that, until the ABL Obligations Payment
Date has occurred, subject to Section 2.5, the proviso set forth in
Section 3.1(a), the proviso set forth in this Section 3.2(a) and the proviso set
forth in Section 5.1(a):

(i) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien in respect of any Term Loan Obligation pari passu with
or senior to, or to give any Term Loan Secured Party any preference or priority
relative to, the Liens on the ABL Priority Collateral securing the ABL
Obligations;

(ii) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other

 

13



--------------------------------------------------------------------------------

disposition of the ABL Priority Collateral by any ABL Secured Party or any other
Enforcement Action taken (or any forbearance from taking any Enforcement Action)
in respect of the ABL Priority Collateral by or on behalf of any ABL Secured
Party;

(iii) they have no right to (A) direct either the ABL Agent or any other ABL
Secured Party to exercise any right, remedy or power with respect to the ABL
Priority Collateral or pursuant to the ABL Security Documents in respect of the
ABL Priority Collateral or (B) consent or object to the exercise by the ABL
Agent or any other ABL Secured Party of any right, remedy or power with respect
to the ABL Priority Collateral or pursuant to the ABL Security Documents in
respect of the ABL Priority Collateral or to the timing or manner in which any
such right is exercised or not exercised (or, to the extent they may have any
such right described in this clause (iii), whether as a junior lien creditor in
respect of the ABL Priority Collateral or otherwise, they hereby irrevocably
waive such right);

(iv) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any ABL Secured
Party seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, and no ABL Secured Party shall be
liable for, any action taken or omitted to be taken by any ABL Secured Party
with respect to the ABL Priority Collateral or pursuant to the ABL Documents in
respect of the ABL Priority Collateral so long as such ABL Secured Party, in
taking or omitting to take such action, has not breached or otherwise violated
this Agreement;

(v) they will not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
their interest in or realize upon, the ABL Priority Collateral; and

(vi) they will not seek, and hereby waive any right, to have the ABL Priority
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the ABL Priority Collateral;

provided, that the Term Loan Agent, on behalf of itself and the other Term Loan
Secured Parties, may exercise any right to enforce, collect or realize on the
ABL Priority Collateral or exercise any other right or remedy with respect to
the ABL Priority Collateral after the passage of a period of 180 days from the
earlier of (a) the commencement of any Insolvency Proceeding by or against any
Loan Party that has not been dismissed and (b) the date of delivery of a notice
in writing to the ABL Agent with respect to the ABL Priority Collateral of the
Term Loan Agent’s intention to exercise its right to take such actions (the
“Term Loan Standstill Period”); provided, further, however, the Term Loan Agent
will not be entitled to exercise any rights or remedies with respect to ABL
Priority Collateral if, notwithstanding the expiration of the Term Loan
Standstill Period, the ABL Agent or any other ABL Secured Party shall have
commenced the exercise of any of their rights or remedies with respect to all or
any portion of the ABL Priority Collateral (prompt notice of such exercise to be
given to the Term Loan Agent) and is pursuing the exercise thereof.

(b) The ABL Agent, on behalf of itself and the other ABL Secured Parties, agrees
that, until the Term Loan Obligations Payment Date has occurred, subject to the
proviso set forth in Section 3.1(b), the proviso set forth in this
Section 3.2(b) and the proviso set forth in Section 5.1(b):

(i) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien in respect of any ABL Obligation pari passu with or
senior to, or to give any ABL Secured Party any preference or priority relative
to, the Liens on the Term Loan Priority Collateral securing the Term Loan
Obligations;

 

14



--------------------------------------------------------------------------------

(ii) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Term Loan Priority Collateral by
any Term Loan Secured Party or any other Enforcement Action taken (or any
forbearance from taking any Enforcement Action) in respect of the Term Loan
Priority Collateral by or on behalf of any Term Loan Secured Party;

(iii) they have no right to (A) direct either the Term Loan Agent or any other
Term Loan Secured Party to exercise any right, remedy or power with respect to
the Term Loan Priority Collateral or pursuant to the Term Loan Security
Documents in respect of the Term Loan Priority Collateral or (B) consent or
object to the exercise by the Term Loan Agent or any other Term Loan Secured
Party of any right, remedy or power with respect to the Term Loan Priority
Collateral or pursuant to the Term Loan Security Documents in respect of the
Term Loan Priority Collateral or to the timing or manner in which any such right
is exercised or not exercised (or, to the extent they may have any such right
described in this clause (iii), whether as a junior lien creditor in respect of
the Term Loan Priority Collateral or otherwise, they hereby irrevocably waive
such right);

(iv) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any Term Loan
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no Term Loan
Secured Party shall be liable for, any action taken or omitted to be taken by
any Term Loan Secured Party with respect to the Term Loan Priority Collateral or
pursuant to the Term Loan Documents in respect of the Term Loan Priority
Collateral so long as such Term Loan Secured Party, in taking or omitting to
take such action, has not breached or otherwise violated this Agreement;

(v) they will not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
their interest in or realize upon, the Term Loan Priority Collateral; and

(vi) they will not seek, and hereby waive any right, to have the Term Loan
Priority Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Term Loan Priority Collateral;

provided, that the ABL Agent, on behalf of itself and the other ABL Secured
Parties, may exercise any right to enforce, collect or realize on the Term Loan
Priority Collateral or exercise any other right or remedy with respect to the
Term Loan Priority Collateral after the passage of a period of 180 days from the
earlier of (a) the commencement of any Insolvency Proceeding by or against any
Loan Party that has not been dismissed and (b) the date of delivery of a notice
in writing to the Term Loan Agent with respect to the Term Loan Priority
Collateral of the ABL Agent’s intention to exercise its right to take such
actions (the “ABL Standstill Period”); provided, further, however, the ABL Agent
will not be entitled to exercise any rights or remedies with respect to Term
Loan Priority Collateral if, notwithstanding the expiration of the ABL
Standstill Period, the Term Loan Agent or any other Term Loan Secured Party
shall have commenced the exercise of any of their rights or remedies with
respect to all or any portion of the Term Loan Priority Collateral (prompt
notice of such exercise to be given to the ABL Agent) and is pursuing the
exercise thereof.

3.3 Judgment Creditors. In the event that any Term Loan Secured Party becomes a
judgment lien creditor in respect of Common Collateral as a result of its
enforcement of its rights as an unsecured creditor, such judgment lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the ABL Liens and the ABL Obligations) to the same extent as all other Liens
securing the Term Loan Obligations are subject to the terms of this Agreement.
In the

 

15



--------------------------------------------------------------------------------

event that any ABL Secured Party becomes a judgment lien creditor in respect of
Common Collateral as a result of its enforcement of its rights as an unsecured
creditor, such judgment lien shall be subject to the terms of this Agreement for
all purposes (including in relation to the Term Loan Liens and the Term Loan
Obligations) to the same extent as all other Liens securing the ABL Obligations
are subject to the terms of this Agreement.

3.4 Cooperation; Sharing of Information and Access; License. (a) The Term Loan
Agent, on behalf of itself and the other Term Loan Secured Parties, agrees that
each of them shall take such actions as the ABL Agent shall reasonably request
in connection with the exercise by the ABL Secured Parties of their rights set
forth herein in respect of the ABL Priority Collateral. The ABL Agent, on behalf
of itself and the other ABL Secured Parties, agrees that each of them shall take
such actions as the Term Loan Agent shall reasonably request in connection with
the exercise by the Term Loan Secured Parties of their rights set forth herein
in respect of the Term Loan Priority Collateral.

(b) In the event that the ABL Agent shall, in the exercise of its rights under
the ABL Documents or otherwise, receive possession or control of any books and
records of any Loan Party which contain information identifying or pertaining to
the Term Loan Priority Collateral, the ABL Agent shall promptly notify the Term
Loan Agent of such fact and, upon request from the Term Loan Agent and as
promptly as practicable thereafter, shall either make available to the Term Loan
Agent such books and records for inspection and duplication or provide to the
Term Loan Agent copies thereof. In the event that the Term Loan Agent shall, in
the exercise of its rights under the Term Loan Documents or otherwise, receive
possession or control of any books and records of any Loan Party which contain
information identifying or pertaining to the ABL Priority Collateral, the Term
Loan Agent shall promptly notify the ABL Agent of such fact and, upon request
from the ABL Agent and as promptly as practicable thereafter, shall either make
available to the ABL Agent such books and records for inspection and duplication
or provide to the ABL Agent copies thereof.

(c) The Term Loan Agent, on behalf of the Term Loan Secured Parties, hereby
irrevocably grants the ABL Agent a non-exclusive worldwide license to or right
to use, to the maximum extent permitted by applicable law and to the extent of
the Term Loan Agent’s interest therein, exercisable without payment of royalty
or other compensation, any of the Intellectual Property now or hereafter owned
by, licensed to, or otherwise used by the Loan Parties in order for the ABL
Agent and the ABL Secured Parties to purchase, use, market, repossess, possess,
store, assemble, manufacture, process, sell, transfer, distribute or otherwise
dispose of any asset included in the ABL Priority Collateral in connection with
the liquidation, disposition, foreclosure or realization upon the ABL Priority
Collateral in accordance with the terms of the ABL Documents; provided that such
license shall expire on the earlier of (i) the ABL Obligations Payment Date and
(ii) the date that the ABL Priority Collateral has been liquidated, disposed of,
foreclosed on or realized upon (the “License Expiration Date”). The Term Loan
Agent agrees that any of the Intellectual Property constituting Term Loan
Priority Collateral that is sold, transferred or otherwise disposed of (whether
pursuant to an Enforcement Action or otherwise) prior to the License Expiration
Date will be subject to the rights of the ABL Agent as set forth in this
Section 3.4.

(d) (A) If the Term Loan Agent, or any agent or representative of the Term Loan
Agent, or any third party pursuant to any Enforcement Action undertaken by the
Term Loan Agent, or any receiver, shall obtain possession or physical control of
any of the Real Estate Assets, the Term Loan Agent or, if applicable, any such
third party (at such address to be provided by the Term Loan Agent in connection
with the applicable Enforcement Action) shall promptly notify the ABL Agent of
that fact and the ABL Agent shall, within ten (10) Business Days thereafter (or
such longer period of time, if any, as may be agreed upon by the Term Loan Agent
in its sole discretion), notify the Term Loan Agent as to whether the ABL Agent
desires to exercise access rights under this Agreement, at which time the
parties shall confer in good faith to coordinate with respect to the ABL Agent’s
exercise of such access rights. Access rights may apply to differing parcels of
Real Estate Assets at differing times, in which case, a differing Access Period
may apply to each such property.

 

16



--------------------------------------------------------------------------------

(B) Upon delivery of notice to the Term Loan Agent as provided in paragraph
(A) above of this Section 3.3(d), the Access Period shall commence for the
subject parcel of Real Estate Assets. During the Access Period or for any period
prior to an Access Period when the ABL Agent may have had access and/or use of
any Term Loan Priority Collateral (e.g. pursuant to access granted by a landlord
of any Real Estate Asset), the ABL Agent and its agents, representatives and
designees shall have a non-exclusive right to have access to, and a rent free
right to use, the Term Loan Priority Collateral for the purpose of arranging for
and effecting the sale or disposition of the ABL Priority Collateral, including
the production, completion, packaging, shipping and other preparation of such
ABL Priority Collateral for sale or disposition. During any such Access Period
(or period prior to an Access Period), the ABL Agent and its representatives
(and persons employed on their behalf), may continue to operate, service,
maintain, process and sell the ABL Priority Collateral, as well as to engage in
bulk sales or other liquidations of ABL Priority Collateral. The ABL Agent shall
take proper care of any Term Loan Priority Collateral that is used by the ABL
Agent during the Access Period and repair and replace any damage (ordinary
wear-and-tear excepted) caused by the ABL Agent or its agents, representatives
or designees and the ABL Agent shall comply with all applicable laws in
connection with its use or occupancy of the Term Loan Priority Collateral. The
ABL Agent and the ABL Secured Parties shall indemnify and hold harmless the Term
Loan Agent and the Term Loan Secured Parties for any injury or damage to Persons
or property caused by the acts or omissions of Persons acting on their behalf or
at their direction or Persons who are their invitees with respect to the right
to assemble, inspect, operate, service, maintain, process, package, ship and
sell the ABL Priority Collateral while located on the subject parcel of Real
Estate Assets. The ABL Agent and the Term Loan Agent shall cooperate and use
reasonable efforts to ensure that their activities during the Access Period as
described above do not interfere materially with the activities of the other as
described above, including the right of the Term Loan Agent to commence
foreclosure of the related mortgages or to show the Term Loan Priority
Collateral to prospective purchasers and to ready the Term Loan Priority
Collateral for sale.

(C) If the Term Loan Agent shall foreclose or otherwise sell any of the Term
Loan Priority Collateral, the Term Loan Agent will notify the buyer thereof of
the existence of this Agreement and that the buyer is acquiring such Term Loan
Priority Collateral subject to the terms of this Agreement.

(D) The Loan Parties hereby agree with the Term Loan Agent and the ABL Agent
that the ABL Agent shall have access, during the Access Period, as described
herein and each such Loan Party that owns any of the Real Estate Assets grants a
non-exclusive easement in gross over its property to permit the uses by the ABL
Agent contemplated by this Section 3.4(d). The Term Loan Agent consents to such
easement and to the recordation of a collateral access easement agreement at the
election of the ABL Agent, in form and substance reasonably acceptable to the
Term Loan Agent, in the relevant real estate records with respect to each parcel
of real property that is now or hereafter subject to a mortgage in favor of the
Term Loan Agent. The ABL Agent agrees that upon either an occurrence of the ABL
Obligations Payment Date or the expiration of the final Access Period with
respect to any parcel of real property covered by a mortgage in favor of the
Term Loan Agent, it shall, upon request, execute and deliver to the Term Loan
Agent, or if a Term Loan Obligations Payment Date has occurred, to the
respective Loan Party, such documentation, in recordable form, as may reasonably
be requested to terminate any and all rights with respect to such parcel of real
property covered by a mortgage in favor of the Term Loan Agent.

3.5 No Additional Rights For the Loan Parties Hereunder. Except as provided in
Section 3.6, if any ABL Secured Party or Term Loan Secured Party shall enforce
its rights or remedies in violation of the terms of this Agreement, no Loan
Party shall be entitled to use such violation as a defense to any action by any
ABL Secured Party or Term Loan Secured Party, nor to assert such violation as a
counterclaim or basis for set off or recoupment against any ABL Secured Party or
Term Loan Secured Party.

 

17



--------------------------------------------------------------------------------

3.6 Actions Upon Breach. (a) If any Term Loan Secured Party or ABL Secured
Party, contrary to this Agreement, commences or participates in any action or
proceeding against any Loan Party or the Common Collateral, such Loan Party,
with the prior written consent of the ABL Agent or the Term Loan Agent, as
applicable, may interpose as a defense or dilatory plea the making of this
Agreement, and any ABL Secured Party or Term Loan Secured Party, as applicable,
may intervene and interpose such defense or plea in its or their name or in the
name of such Loan Party.

(b) Should any Term Loan Secured Party, contrary to this Agreement, in any way
take, attempt to or threaten to take any action with respect to the Common
Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any ABL Secured Party (in its own name or in the
name of the relevant Loan Party) or the relevant Loan Party may obtain relief
against such Term Loan Secured Party, by injunction, specific performance and/or
other appropriate equitable relief, it being understood and agreed by the Term
Loan Agent on behalf of each Term Loan Secured Party that (i) the ABL Secured
Parties’ damages from its actions may at that time be difficult to ascertain and
may be irreparable, and (ii) each Term Loan Secured Party waives any defense
that the Loan Parties and/or the ABL Secured Parties cannot demonstrate damage
and/or be made whole by the awarding of damages.

(c) Should any ABL Secured Party, contrary to this Agreement, in any way take,
attempt to or threaten to take any action with respect to the Common Collateral
(including, without limitation, any attempt to realize upon or enforce any
remedy with respect to this Agreement), or fail to take any action required by
this Agreement, any Term Loan Secured Party (in its own name or in the name of
the relevant Loan Party) or the relevant Loan Party may obtain relief against
such ABL Secured Party, by injunction, specific performance and/or other
appropriate equitable relief, it being understood and agreed by the ABL Agent on
behalf of each ABL Secured Party that (i) the Term Loan Secured Parties’ damages
from its actions may at that time be difficult to ascertain and may be
irreparable, and (ii) each ABL Secured Party waives any defense that the Loan
Parties and/or the Term Loan Secured Parties cannot demonstrate damage and/or be
made whole by the awarding of damages.

SECTION 4. Application of Proceeds; Dispositions and Releases; Inspection and
Insurance.

4.1 Application of Proceeds; Turnover Provisions. (a) All proceeds of ABL
Priority Collateral (including without limitation any interest earned thereon)
resulting from the sale, collection or other disposition of ABL Priority
Collateral in connection with or resulting from any Enforcement Action, and
whether or not pursuant to an Insolvency Proceeding, shall be distributed as
follows: first to the ABL Agent for application to the ABL Obligations in
accordance with the terms of the ABL Documents, until the ABL Obligations
Payment Date has occurred and thereafter, subject to the terms of any Inventory
Financing Intercreditor Agreement, to the Term Loan Agent for application in
accordance with the Term Loan Documents. Until the occurrence of the ABL
Obligations Payment Date, any ABL Priority Collateral, including without
limitation any such ABL Priority Collateral constituting proceeds, that may be
received by any Term Loan Secured Party in violation of this Agreement shall be
segregated and held in trust and, subject to the terms of any Inventory
Financing Intercreditor Agreement, promptly paid over to the ABL Agent, for the
benefit of the ABL Secured Parties, in the same form as received, with any
necessary endorsements, and each Term Loan Secured Party hereby authorizes the
ABL Agent to make any such endorsements as agent for the Term Loan Agent (which
authorization, being coupled with an interest, is irrevocable). Upon the
occurrence of the ABL Obligations Payment Date and the Term Loan Obligations
Payment Date, any remaining proceeds of ABL Priority Collateral shall be
distributed to the Borrower.

(b) All proceeds of Term Loan Priority Collateral (including without limitation
any interest earned thereon) resulting from the sale, collection or other
disposition of Term Loan Priority Collateral in connection with or resulting
from any Enforcement Action, and whether or not pursuant to an Insolvency
Proceeding, shall be distributed as follows: first to the Term Loan Agent for
application to the Term Loan Obligations in accordance with the terms of the
Term Loan Documents,

 

18



--------------------------------------------------------------------------------

until the Term Loan Obligations Payment Date has occurred and thereafter, to the
ABL Agent for application in accordance with the ABL Documents. Until the
occurrence of the Term Loan Obligations Payment Date, any Term Loan Priority
Collateral, including without limitation any such Term Loan Priority Collateral
constituting proceeds, that may be received by any ABL Secured Party in
violation of this Agreement shall be segregated and held in trust and promptly
paid over to the Term Loan Agent, for the benefit of the Term Loan Secured
Parties, in the same form as received, with any necessary endorsements, and each
ABL Secured Party hereby authorizes the Term Loan Agent to make any such
endorsements as agent for the ABL Agent (which authorization, being coupled with
an interest, is irrevocable). Upon the occurrence of the Term Loan Obligations
Payment Date and the ABL Obligations Payment Date, any remaining proceeds of
Term Loan Priority Collateral shall be distributed to the Borrower.

4.2 Releases of Liens. (a) (i) Upon any release, sale or disposition of ABL
Priority Collateral permitted pursuant to the terms of the ABL Documents that
results in the release of the ABL Lien (other than release of the ABL Lien due
to the occurrence of the ABL Obligations Payment Date) on any ABL Priority
Collateral, the Term Loan Lien on such ABL Priority Collateral (excluding any
portion of the proceeds of such ABL Priority Collateral remaining after the ABL
Obligations Payment Date occurs) shall be automatically and unconditionally
released with no further consent or action of any Person so long as such
release, sale or disposition of ABL Priority Collateral is permitted pursuant to
the terms of the Term Loan Documents.

(ii) Upon any release, sale or disposition of ABL Priority Collateral that
results in the release of the ABL Lien (other than release of the ABL Lien due
to the occurrence of the ABL Obligations Payment Date) on any ABL Priority
Collateral pursuant to any Enforcement Action, the Term Loan Lien on such ABL
Priority Collateral (excluding any portion of the proceeds of such ABL Priority
Collateral remaining after the ABL Obligations Payment Date occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person so long as the proceeds of such ABL Priority Collateral are applied
in accordance with Section 4.1(a) (with, in the case of ABL Obligations
consisting of debt of a revolving nature, a corresponding permanent reduction in
the commitments thereto).

(iii) The Term Loan Agent shall promptly execute and deliver such release
documents and instruments and shall take such further actions as the ABL Agent
shall request to evidence any release of the Term Loan Lien described herein.
The Term Loan Agent hereby appoints the ABL Agent and any officer or duly
authorized person of the ABL Agent, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power of attorney in the place
and stead of the Term Loan Agent and in the name of the Term Loan Agent or in
the ABL Agent’s own name, from time to time, in the ABL Agent’s sole discretion,
for the purposes of carrying out the terms of this Section 4.2, to take any and
all appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
Section 4.2, including, without limitation, any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).

(b) (i) Upon any release, sale or disposition of Term Loan Priority Collateral
permitted pursuant to the terms of the Term Loan Documents that results in the
release of the Term Loan Lien (other than release of the Term Loan Lien due to
the occurrence of the Term Loan Obligations Payment Date) on any Term Loan
Priority Collateral, the ABL Lien on such Term Loan Priority Collateral
(excluding any portion of the proceeds of such Term Loan Priority Collateral
remaining after the Term Loan Obligations Payment Date occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person so long as such release, sale or disposition of Term Loan Priority
Collateral is permitted pursuant to the terms of the ABL Documents.

(ii) Upon any release, sale or disposition of Term Loan Priority Collateral that
results in the release of the Term Loan Lien (other than release of the Term
Loan Lien due to the

 

19



--------------------------------------------------------------------------------

occurrence of the Term Loan Obligations Payment Date) on any Term Loan Priority
Collateral pursuant to any Enforcement Action, the ABL Lien on such Term Loan
Priority Collateral (excluding any portion of the proceeds of such Term Loan
Priority Collateral remaining after the Term Loan Obligations Payment Date
occurs) shall be automatically and unconditionally released with no further
consent or action of any Person so long as the proceeds of such Term Loan
Priority Collateral are applied in accordance with Section 4.1(b) (with, in the
case of Term Loan Obligations consisting of debt of a revolving nature, a
corresponding permanent reduction in the commitments thereto).

(iii) The ABL Agent shall promptly execute and deliver such release documents
and instruments and shall take such further actions as the Term Loan Agent shall
request to evidence any release of the ABL Lien described herein. The ABL Agent
hereby appoints the Term Loan Agent and any officer or duly authorized person of
the Term Loan Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the ABL Agent and in the name of the ABL Agent or in the Term Loan Agent’s
own name, from time to time, in the Term Loan Agent’s sole discretion, for the
purposes of carrying out the terms of this Section 4.2, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments as may be necessary or desirable to accomplish the purposes of this
Section 4.2, including, without limitation, any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).

(iv) In connection with the release of the ABL Lien due to the occurrence of the
ABL Obligations Payment Date, the ABL Agent shall promptly deliver to each bank
party to an Account Control Agreement a “Controlling Party Notice” or other
similar notice designating the Term Loan Agent as “Controlling Party” under each
such Account Agreement.

4.3 Certain Real Property Notices; Inspection Rights and Insurance. (a) Subject
to the ABL Documents, any ABL Secured Party and its representatives and invitees
may at any time inspect, repossess, remove and otherwise deal with the ABL
Priority Collateral, and the ABL Agent may advertise and conduct public auctions
or private sales of the ABL Priority Collateral, in each case without notice to,
the involvement of or interference by any Term Loan Secured Party or liability
to any Term Loan Secured Party.

(b) Subject to the Term Loan Documents, any Term Loan Secured Party and its
representatives and invitees may at any time inspect, repossess, remove and
otherwise deal with the Term Loan Priority Collateral, and the Term Loan Agent
may advertise and conduct public auctions or private sales of the Term Loan
Priority Collateral, in each case without notice to, the involvement of or
interference by any ABL Secured Party or liability to any ABL Secured Party
except as otherwise provided in Section 3.4.

(c) Proceeds of Common Collateral include insurance proceeds, and therefore the
lien priorities set forth in Section 2.1 shall govern the ultimate disposition
of casualty insurance proceeds. Until the ABL Obligations Payment Date has
occurred, the ABL Agent will have the sole and exclusive right (i) to adjust or
settle any insurance policy or claim covering the ABL Priority Collateral in the
event of any loss thereunder and (ii) to approve any award granted in any
condemnation or similar proceeding affecting the ABL Priority Collateral. Each
of the ABL Agent and the Term Loan Agent shall be named as additional insured
and loss payee under any insurance policies maintained from time to time by any
Loan Party with respect to the ABL Priority Collateral (provided that such
policy shall provide that the ABL Agent and the Term Loan Agent shall be so
named as their interests may appear). Until the Term Loan Obligations Payment
Date has occurred, the Term Loan Agent will have the sole and exclusive right
(i) to adjust or settle any insurance policy or claim covering the Term Loan
Priority Collateral in the event of any loss thereunder and (ii) to approve any
award granted in any condemnation or similar proceeding affecting the Term Loan
Priority Collateral. Each of the Term Loan Agent and the ABL Agent shall be
named as additional

 

20



--------------------------------------------------------------------------------

insured and loss payee under any insurance policies maintained from time to time
by any Loan Party with respect to the Term Loan Priority Collateral (provided
that such policy shall provide that the Term Loan Agent and the ABL Agent shall
be so named as their interests may appear).

(d) Notwithstanding anything to the contrary in the ABL Agreement or the Term
Loan Agreement, the parties hereby agree that in the event that a Recovery Event
occurs and the Borrower is required as a result to prepay or offer to prepay the
ABL Obligations or the Term Loan Obligations, then such prepayments shall be
made (a) in the case of a Recovery Event involving ABL Priority Collateral,
first to the ABL Obligations and then to the Term Loan Obligations as provided
in Section 4.1 and (b) in the case of a Recovery Event involving Term Loan
Priority Collateral, first to the Term Loan Obligations and then to the ABL
Obligations as provided in Section 4.1.

SECTION 5. Insolvency Proceedings.

5.1 Filing of Motions. (a) Until the ABL Obligations Payment Date has occurred,
the Term Loan Agent agrees on behalf of itself and the other Term Loan Secured
Parties that no Term Loan Secured Party shall, in or in connection with any
Insolvency Proceeding, take any action with respect to the ABL Priority
Collateral or the validity or enforceability of any of the ABL Documents or any
of the ABL Obligations thereunder, including by filing any pleadings or motions
or taking any position at any hearing or proceeding of any nature, that in each
case (i) violates, or is prohibited by, this Section 5 (or, in the absence of an
Insolvency Proceeding, otherwise would violate or be prohibited by this
Agreement), (ii) asserts any right, benefit or privilege that arises in favor of
the Term Loan Agent or Term Loan Secured Parties, in whole or in part, as a
result of their interest in the ABL Priority Collateral or in the Term Loan Lien
on the ABL Priority Collateral (unless the assertion of such right is expressly
permitted by this Agreement) or (iii) relates in any way to the determination of
any Liens or claims held by the ABL Agent (including the validity and
enforceability thereof) or any other ABL Secured Party or the value of any
claims of such parties under Section 506(a) of the Bankruptcy Code or otherwise;
provided that the Term Loan Agent may (A) file a proof of claim in an Insolvency
Proceeding and (B) file any necessary responsive or defensive pleadings in
opposition of any motion or other pleadings made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Term Loan Secured
Parties on the ABL Priority Collateral, in each case subject to the limitations
contained in this Agreement and only if consistent with the terms and the
limitations on the Term Loan Agent imposed hereby.

(b) Until the Term Loan Obligations Payment Date has occurred, the ABL Agent
agrees on behalf of itself and the other ABL Secured Parties that no ABL Secured
Party shall, in or in connection with any Insolvency Proceeding, take any action
with respect to the Term Loan Priority Collateral or the validity or
enforceability of any of the Term Loan Documents or any of the Term Loan
Obligations thereunder, including by filing any pleadings or motions or taking
any position at any hearing or proceeding of any nature, that in each case
(i) violates, or is prohibited by, this Section 5 (or, in the absence of an
Insolvency Proceeding, otherwise would violate or be prohibited by this
Agreement), (ii) asserts any right, benefit or privilege that arises in favor of
the ABL Agent or ABL Secured Parties, in whole or in part, as a result of their
interest in the Term Loan Priority Collateral or in any ABL Lien on the Term
Loan Priority Collateral (unless the assertion of such right is expressly
permitted by this Agreement) or (iii) relates in any way to the determination of
any Liens or claims held by the Term Loan Agent (including the validity and
enforceability thereof) or any other Term Loan Secured Party or the value of any
claims of such parties under Section 506(a) of the Bankruptcy Code or otherwise;
provided that the ABL Agent may (A) file a proof of claim in an Insolvency
Proceeding and (B) file any necessary responsive or defensive pleadings in
opposition of any motion or other pleadings made by any Person objecting to or
otherwise seeking the disallowance of the claims of the ABL Secured Parties on
the Term Loan Priority Collateral, in each case subject to the limitations
contained in this Agreement and only if consistent with the terms and the
limitations on the ABL Agent imposed hereby.

 

21



--------------------------------------------------------------------------------

5.2 Financing Matters. (a) If any Loan Party becomes subject to any Insolvency
Proceeding at any time prior to the ABL Obligations Payment Date, and if the ABL
Agent or the other ABL Secured Parties desire to consent (or not object) to the
use of cash collateral that constitutes ABL Priority Collateral under the
Bankruptcy Code or to provide financing to any Loan Party under the Bankruptcy
Code or to consent (or not object) to the provision of such financing to any
Loan Party by any third party (any such financing, “ABL DIP Financing”), which
ABL DIP Financing shall be secured by the ABL Priority Collateral, then the Term
Loan Agent agrees, on behalf of itself and the other Term Loan Secured Parties
that each Term Loan Secured Party (i) will be deemed to have consented to, will
raise no objection to, nor support any other Person objecting to, the use of
such cash collateral or to such ABL DIP Financing, (ii) will not request or
accept adequate protection or any other relief in connection with the use of
such cash collateral or such ABL DIP Financing except as set forth in paragraph
5.4 below, and (iii) will subordinate (and will be deemed hereunder to have
subordinated) the Term Loan Liens on the ABL Priority Collateral (A) to such ABL
DIP Financing on the same terms as the ABL Liens are subordinated thereto (and
such subordination will not alter in any manner the terms of this Agreement),
(B) to any adequate protection provided to the ABL Secured Parties and (C) to
any “carve-out,” including for debtor’s professionals, agreed to by the ABL
Agent or the other ABL Secured Parties, so long as (1) the Term Loan Agent
retains the Term Loan Liens on the Common Collateral to secure the Term Loan
Obligations (in each case, including proceeds thereof arising after the
commencement of any such Insolvency Proceeding), and, as to the Term Loan
Priority Collateral only, such Lien has the same priority as existed prior to
the commencement of such Insolvency Proceeding and any Lien securing such ABL
DIP Financing is junior and subordinate to the Term Loan Lien on the Term Loan
Priority Collateral, (2) all Liens on ABL Priority Collateral securing any such
ABL DIP Financing shall be senior to or on a parity with the ABL Liens on such
ABL Priority Collateral and (3) if the ABL Agent receives a replacement or
adequate protection Lien on post-petition assets of any Loan Party that
constitute Term Loan Priority Collateral (the “Term Loan Post-Petition Assets”)
to secure the ABL Obligations, (x) such replacement or adequate protection Lien
on such Term Loan Post-Petition Assets is junior and subordinate to the Term
Loan Lien on such Term Loan Post-Petition Assets and (y) the Term Loan Agent
also receives a replacement or adequate protection Lien on such Term Loan
Post-Petition Assets to secure the Term Loan Obligations.

(b) If any Loan Party becomes subject to any Insolvency Proceeding at any time
prior to the Term Loan Obligations Payment Date, and if the Term Loan Agent or
the other Term Loan Secured Parties desire to consent (or not object) to the use
of cash collateral that constitutes Term Loan Priority Collateral under the
Bankruptcy Code or to provide financing to any Loan Party under the Bankruptcy
Code or to consent (or not object) to the provision of such financing to any
Loan Party by any third party (any such financing, “Term Loan DIP Financing”),
which Term Loan DIP Financing shall be secured by the Term Loan Priority
Collateral, then the ABL Agent agrees, on behalf of itself and the other ABL
Secured Parties that each ABL Secured Party (i) will be deemed to have consented
to, will raise no objection to, nor support any other Person objecting to, the
use of such cash collateral or to such Term Loan DIP Financing, (ii) will not
request or accept adequate protection or any other relief in connection with the
use of such cash collateral or such Term Loan DIP Financing except as set forth
in paragraph 5.4 below, and (iii) will subordinate (and will be deemed hereunder
to have subordinated) the ABL Liens on the Term Loan Priority Collateral (A) to
such Term Loan DIP Financing on the same terms as the Term Loan Liens are
subordinated thereto (and such subordination will not alter in any manner the
terms of this Agreement), (B) to any adequate protection provided to the Term
Loan Secured Parties and (C) to any “carve-out,” including for debtor’s
professionals, agreed to by the Term Loan Agent or the other Term Loan Secured
Parties, so long as (1) the ABL Agent retains the ABL Liens on the Common
Collateral to secure the ABL Obligations (in each case, including proceeds
thereof arising after the commencement of any such Insolvency Proceeding), and,
as to the ABL Priority Collateral only, such Lien has the same priority as
existed prior to the commencement of such Insolvency Proceeding and any Lien
securing such Term Loan DIP Financing is junior and subordinate to the ABL Lien
on the ABL Priority Collateral, (2) all Liens on Term Loan Priority Collateral
securing any such Term Loan DIP Financing shall be senior to or on a parity with
the Term Loan Liens on such Term Loan Priority Collateral and (3) if the Term
Loan Agent receives

 

22



--------------------------------------------------------------------------------

a replacement or adequate protection Lien on post-petition assets of any Loan
Party that constitute ABL Priority Collateral (the “ABL Post-Petition Assets”)
to secure the Term Loan Obligations, (x) such replacement or adequate protection
Lien on such ABL Post-Petition Assets is junior and subordinate to the ABL Lien
on such ABL Post-Petition Assets and (y) the ABL Agent also receives a
replacement or adequate protection Lien on such ABL Post-Petition Assets to
secure the ABL Obligations.

(c) All Liens granted to the ABL Agent or the Term Loan Agent in any Insolvency
Proceeding, whether as adequate protection or otherwise, are intended to be and
shall be deemed to be subject to the lien priorities set forth in Section 2.1
and the other terms and conditions of this Agreement.

5.3 Relief From the Automatic Stay. Until the ABL Obligations Payment Date, the
Term Loan Agent agrees, on behalf of itself and the other Term Loan Secured
Parties, that none of them will seek relief from the automatic stay or from any
other stay in any Insolvency Proceeding or take any action in derogation
thereof, in each case in respect of any ABL Priority Collateral, without the
prior written consent of the ABL Agent. Until the Term Loan Obligations Payment
Date, the ABL Agent agrees, on behalf of itself and the other ABL Secured
Parties, that none of them will seek relief from the automatic stay or from any
other stay in any Insolvency Proceeding or take any action in derogation
thereof, in each case in respect of any Term Loan Priority Collateral, without
the prior written consent of the Term Loan Agent. In addition, neither the ABL
Agent nor the Term Loan Agent shall seek any relief from the automatic stay with
respect to any Common Collateral without providing 30 days’ prior written notice
to the other, unless otherwise agreed by both the ABL Agent and the Term Loan
Agent.

5.4 Adequate Protection. (a) The Term Loan Agent, on behalf of itself and the
other Term Loan Secured Parties, agrees that, prior to the ABL Obligations
Payment Date, so long as the ABL Agent and the other ABL Secured Parties comply
with Section 5.4(b), none of them shall object, contest, or support any other
Person objecting to or contesting, (i) any request by the ABL Agent or the other
ABL Secured Parties for adequate protection of its interest in the Common
Collateral or any adequate protection provided to the ABL Agent or the other ABL
Secured Parties or (ii) any objection by the ABL Agent or any other ABL Secured
Parties to any motion, relief, action or proceeding based on a claim of a lack
of adequate protection in the Common Collateral or (iii) the payment of
interest, fees, expenses or other amounts to the ABL Agent or any other ABL
Secured Party under Section 506(b) or 506(c) of the Bankruptcy Code or
otherwise; provided that any action described in the foregoing clauses (i) and
(ii) does not violate Section 5.2 hereof. The Term Loan Agent, on behalf of
itself and the other Term Loan Secured Parties, further agrees that, prior to
the ABL Obligations Payment Date, none of them shall assert or enforce any claim
under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise that is
senior to or on a parity with the ABL Liens for costs or expenses of preserving
or disposing of any ABL Priority Collateral. Subject to all other provisions of
this Agreement, in any Insolvency Proceeding, if the ABL Secured Parties (or any
subset thereof) are granted adequate protection consisting of additional
collateral that constitutes ABL Priority Collateral (with replacement liens on
such additional collateral) and superpriority claims in connection with any ABL
DIP Financing or use of cash collateral, and the ABL Secured Parties do not
object to the adequate protection being provided to them, then in connection
with any such ABL DIP Financing or use of cash collateral the Term Loan Agent,
on behalf of itself and any of the Term Loan Secured Parties, may, as adequate
protection of their interests in the ABL Priority Collateral, seek or accept
(and the ABL Agent and the ABL Secured Parties shall not object to) adequate
protection consisting solely of (x) a replacement Lien on the same additional
collateral, subordinated to the Liens securing the ABL Obligations and such ABL
DIP Financing on the same basis as the other Term Loan Liens on the ABL Priority
Collateral are so subordinated to the ABL Obligations under this Agreement and
(y) superpriority claims junior in all respects to the superpriority claims
granted to the ABL Secured Parties, provided, however, that the Term Loan Agent
shall have irrevocably agreed, pursuant to Section 1129(a)(9) of the Bankruptcy
Code, on behalf of itself and the Term Loan Secured Parties, in any stipulation
and/or order granting such adequate protection, that such junior superpriority
claims

 

23



--------------------------------------------------------------------------------

may be paid under any plan of reorganization in any combination of cash, debt,
equity or other property having a value on the effective date of such plan equal
to the allowed amount of such claims.

(b) The ABL Agent, on behalf of itself and the other ABL Secured Parties, agrees
that, prior to the Term Loan Obligations Payment Date, so long as the Term Loan
Agent and the other Term Loan Secured Parties comply with Section 5.4(a), none
of them shall object, contest, or support any other Person objecting to or
contesting, (i) any request by the Term Loan Agent or the other Term Loan
Secured Parties for adequate protection of its interest in the Common Collateral
or any adequate protection provided to the Term Loan Agent or the other Term
Loan Secured Parties or (ii) any objection by the Term Loan Agent or any other
Term Loan Secured Parties to any motion, relief, action or proceeding based on a
claim of a lack of adequate protection in the Common Collateral or (iii) the
payment of interest, fees, expenses or other amounts to the Term Loan Agent or
any other Term Loan Secured Party under Section 506(b) or 506(c) of the
Bankruptcy Code or otherwise; provided that any action described in the
foregoing clauses (i) and (ii) does not violate Section 5.2 hereof. The ABL
Agent, on behalf of itself and the other ABL Secured Parties, further agrees
that, prior to the Term Loan Obligations Payment Date, none of them shall assert
or enforce any claim under Section 506(b) or 506(c) of the Bankruptcy Code or
otherwise that is senior to or on a parity with the Term Loan Liens for costs or
expenses of preserving or disposing of any Term Loan Priority Collateral.
Subject to all other provisions of this Agreement, in any Insolvency Proceeding,
if the Term Loan Secured Parties (or any subset thereof) are granted adequate
protection consisting of additional collateral that constitutes Term Loan
Priority Collateral (with replacement liens on such additional collateral) and
superpriority claims in connection with any Term Loan DIP Financing or use of
cash collateral, and the Term Loan Secured Parties do not object to the adequate
protection being provided to them, then in connection with any such Term Loan
DIP Financing or use of cash collateral the ABL Agent, on behalf of itself and
any of the ABL Secured Parties, may, as adequate protection of their interests
in the Term Loan Priority Collateral, seek or accept (and the Term Loan Agent
and the Term Loan Secured Parties shall not object to) adequate protection
consisting solely of (x) a replacement Lien on the same additional collateral,
subordinated to the Liens securing the Term Loan Obligations and such Term Loan
DIP Financing on the same basis as the other ABL Liens on the Term Loan Priority
Collateral are so subordinated to the Term Loan Obligations under this Agreement
and (y) superpriority claims junior in all respects to the superpriority claims
granted to the Term Loan Secured Parties, provided, however, that the ABL Agent
shall have irrevocably agreed, pursuant to Section 1129(a)(9) of the Bankruptcy
Code, on behalf of itself and the ABL Secured Parties, in any stipulation and/or
order granting such adequate protection, that such junior superpriority claims
may be paid under any plan of reorganization in any combination of cash, debt,
equity or other property having a value on the effective date of such plan equal
to the allowed amount of such claims.

5.5 Avoidance Issues. (a) If any ABL Secured Party is required in any Insolvency
Proceeding or otherwise to disgorge, turn over or otherwise pay to the estate of
any Loan Party any amount (a “Recovery”), because such Recovery was avoided or
ordered to be paid or disgorged for any reason, including without limitation
because it was found to be a fraudulent or preferential transfer, whether
received as proceeds of security, enforcement of any right of set-off or
otherwise, then the ABL Obligations shall be reinstated to the extent of such
Recovery and, for the purposes of this Agreement (and, as applicable, the ABL
Documents and the Term Loan Documents), deemed to be outstanding as if such
payment had not occurred and the ABL Obligations Payment Date shall be deemed
not to have occurred. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. The Term Loan Secured Parties
agree that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

 

24



--------------------------------------------------------------------------------

(b) If any Term Loan Secured Party is required in any Insolvency Proceeding or
otherwise to disgorge, turn over or otherwise pay to the estate of any Loan
Party any Recovery, because such Recovery was avoided or ordered to be paid or
disgorged for any reason, including without limitation because it was found to
be a fraudulent or preferential transfer, whether received as proceeds of
security, enforcement of any right of set-off or otherwise, then the Term Loan
Obligations shall be reinstated to the extent of such Recovery and, for the
purposes of this Agreement (and, as applicable, the ABL Documents and the Term
Loan Documents), deemed to be outstanding as if such payment had not occurred
and the Term Loan Obligations Payment Date shall be deemed not to have occurred.
If this Agreement shall have been terminated prior to such Recovery, this
Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto. The ABL Secured Parties agree that none
of them shall be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation made in accordance with
this Agreement, whether by preference or otherwise, it being understood and
agreed that the benefit of such avoidance action otherwise allocable to them
shall instead be allocated and turned over for application in accordance with
the priorities set forth in this Agreement.

5.6 Asset Dispositions in an Insolvency Proceeding. (a) Neither the Term Loan
Agent nor any other Term Loan Secured Party shall, in an Insolvency Proceeding
or otherwise, oppose any sale or disposition of any ABL Priority Collateral that
is supported by the ABL Secured Parties, and the Term Loan Agent and each other
Term Loan Secured Party will be deemed to have consented under Section 363 of
the Bankruptcy Code (and otherwise) to any sale supported by the ABL Secured
Parties and to have released their Liens on such ABL Priority Collateral;
provided that (i) ABL Liens and Term Loan Liens will attach to the proceeds of
any such sale or disposition with the same lien priorities set forth in
Section 2.1 and (ii) Credit Bid Rights in respect of any such sale or
disposition shall have been granted to the Term Loan Agent and the other Term
Loan Secured Parties.

(b) Neither the ABL Agent nor any other ABL Secured Party shall, in an
Insolvency Proceeding or otherwise, oppose any sale or disposition of any Term
Loan Priority Collateral that is supported by the Term Loan Secured Parties, and
the ABL Agent and each other ABL Secured Party will be deemed to have consented
under Section 363 of the Bankruptcy Code (and otherwise) to any sale supported
by the Term Loan Secured Parties and to have released their Liens on such Term
Loan Priority Collateral; provided that (i) Term Loan Liens and ABL Liens will
attach to the proceeds of any such sale or disposition with the same lien
priorities set forth in Section 2.1, (ii) Credit Bid Rights in respect of any
such sale or disposition shall have been granted to the ABL Agent and the other
ABL Secured Parties and (iii) any of the Intellectual Property constituting Term
Loan Priority Collateral that is sold, transferred or otherwise disposed of
(pursuant to an Enforcement Action) prior to the ABL Obligations Payment Date
will be subject to the rights of the ABL Agent as set forth in Section 3.4.

5.7 Separate Grants of Security and Separate Classification. Each Term Loan
Secured Party and each ABL Secured Party acknowledges and agrees that (a) the
grants of Liens pursuant to the ABL Security Documents and the Term Loan
Security Documents constitute two separate and distinct grants of Liens and
(b) because of, among other things, their differing rights in the Common
Collateral, the Term Loan Obligations are fundamentally different from the ABL
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the ABL Secured Parties and Term Loan Secured Parties
in respect of the Common Collateral constitute only one secured claim (rather
than separate classes of senior and junior secured claims), then the Term Loan
Secured Parties and the ABL Secured Parties hereby acknowledge and agree that
all distributions shall be made as if there were separate classes of senior and
junior secured claims against the Loan Parties in respect of the Common
Collateral with the effect being that (i) to the extent that the aggregate value
of the ABL Priority Collateral is sufficient (for this purpose ignoring all
claims held by the Term Loan Secured Parties), the ABL Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of

 

25



--------------------------------------------------------------------------------

principal, pre-petition interest and other claims, all amounts owing in respect
of Post-Petition Interest that is available from the ABL Priority Collateral
before any distribution is made in respect of the claims held by the Term Loan
Secured Parties and (ii) to the extent that the aggregate value of the Term Loan
Priority Collateral is sufficient (for this purpose ignoring all claims held by
the ABL Secured Parties), the Term Loan Secured Parties shall be entitled to
receive, in addition to amounts distributed to them in respect of principal,
pre-petition interest and other claims, all amounts owing in respect of
Post-Petition Interest that is available from the Term Loan Priority Collateral
before any distribution is made in respect of the claims held by the ABL Secured
Parties, with the Term Loan Secured Parties and the ABL Secured Parties hereby
acknowledging and agreeing to turn over to the ABL Secured Parties and the Term
Loan Secured Parties, respectively, amounts otherwise received or receivable by
them to the extent necessary to effectuate the intent of this sentence, even if
such turnover has the effect of reducing the claim or recovery of such Secured
Parties.

5.8 Other Matters. (a) To the extent that the Term Loan Agent or any Term Loan
Secured Party has or acquires rights under Section 363 or Section 364 of the
Bankruptcy Code with respect to any of the ABL Priority Collateral, the Term
Loan Agent agrees, on behalf of itself and the other Term Loan Secured Parties
not to assert any of such rights without the prior written consent of the ABL
Agent; provided that if requested by the ABL Agent, the Term Loan Agent shall
timely exercise such rights in the manner requested by the ABL Agent, including
any rights to payments in respect of such rights.

(b) To the extent that the ABL Agent or any ABL Secured Party has or acquires
rights under Section 363 or Section 364 of the Bankruptcy Code with respect to
any of the Term Loan Priority Collateral, the ABL Agent agrees, on behalf of
itself and the other ABL Secured Parties not to assert any of such rights
without the prior written consent of the Term Loan Agent; provided that if
requested by the Term Loan Agent, the ABL Agent shall timely exercise such
rights in the manner requested by the Term Loan Agent, including any rights to
payments in respect of such rights.

5.9 Effectiveness in Insolvency Proceedings. This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under Section 510(a)
of the Bankruptcy Code, shall be applicable both before and after the filing of
any petition by or against any of the Loan Parties under the Bankruptcy Code or
comparable foreign laws and all converted or succeeding cases in respect
thereof, and all references herein to any Loan Party shall be deemed to apply to
the trustee for such Loan Party and such Loan Party as a debtor-in-possession.
The relative rights of (a) the ABL Agent and the other ABL Secured Parties and
(b) the Term Loan Agent and the other Term Loan Secured Parties in or to any
distributions from or in respect of any Common Collateral or proceeds of Common
Collateral, shall continue after the filing thereof on the same basis as prior
to the date of the petition, subject to any court order approving the financing
of, or use of cash collateral by, any Loan Party as a debtor-in-possession. If,
in any Insolvency Proceeding, debt obligations of the reorganized debtor secured
by Liens upon any ABL Priority Collateral of the reorganized debtor are
distributed both on account of ABL Obligations and on account of Term Loan
Obligations, then, to the extent such debt obligations are secured by Liens upon
any ABL Priority Collateral, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to any plan effected pursuant to
an Insolvency Proceeding and will apply with like effect to the Liens securing
such debt obligations. If, in any Insolvency Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any Term Loan Priority Collateral of
the reorganized debtor are distributed both on account of Term Loan Obligations
and on account of ABL Obligations, then, to the extent such debt obligations are
secured by Liens upon any Term Loan Priority Collateral, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to any
plan effected pursuant to an Insolvency Proceeding and will apply with like
effect to the Liens securing such debt obligations.

 

26



--------------------------------------------------------------------------------

SECTION 6. Term Loan Documents and ABL Documents.

(a) Each Loan Party and the Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties, agrees that it shall not at any time execute or deliver
any amendment or other modification to any of the Term Loan Documents
inconsistent with or in violation of this Agreement.

(b) Each Loan Party and the ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees that it shall not at any time execute or deliver any amendment
or other modification to any of the ABL Documents inconsistent with or in
violation of this Agreement.

(c) In the event the ABL Agent enters into any amendment, waiver or consent in
respect of any of the ABL Security Documents for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any ABL Security Document or changing in any manner the rights of any
parties thereunder, in each case solely with respect to any ABL Priority
Collateral, then such amendment, waiver or consent shall apply automatically to
any comparable provision of the Comparable Term Loan Security Document without
the consent of or action by any Term Loan Secured Party (with all such
amendments, waivers and modifications subject to the terms hereof); provided
that (other than with respect to amendments, modifications or waivers that
secure additional extensions of credit and add additional secured creditors and
do not violate the express provisions of the Term Loan Agreements), (i) no such
amendment, waiver or consent shall have the effect of removing assets subject to
the Lien of any Term Loan Security Document, except to the extent that a release
of such Lien is permitted by Section 4.2, (ii) any such amendment, waiver or
consent that materially and adversely affects the rights of the Term Loan
Secured Parties and does not affect the ABL Secured Parties in a like or similar
manner shall not apply to the Term Loan Security Documents without the consent
of the Term Loan Agent and (iii) notice of such amendment, waiver or consent
shall be given to the Term Loan Agent no later than 30 days after its
effectiveness, provided that the failure to give such notice shall not affect
the effectiveness and validity thereof.

(d) In the event the Term Loan Agent enters into any amendment, waiver or
consent in respect of any of the Term Loan Security Documents for the purpose of
adding to, or deleting from, or waiving or consenting to any departures from any
provisions of, any Term Loan Security Document or changing in any manner the
rights of any parties thereunder, in each case solely with respect to any Term
Loan Priority Collateral, then such amendment, waiver or consent shall apply
automatically to any comparable provision of the Comparable ABL Security
Document without the consent of or action by any ABL Secured Party (with all
such amendments, waivers and modifications subject to the terms hereof);
provided that (other than with respect to amendments, modifications or waivers
that secure additional extensions of credit and add additional secured creditors
and do not violate the express provisions of the ABL Agreements), (i) no such
amendment, waiver or consent shall have the effect of removing assets subject to
the Lien of any ABL Security Document, except to the extent that a release of
such Lien is permitted by Section 4.2, (ii) any such amendment, waiver or
consent that materially and adversely affects the rights of the ABL Secured
Parties and does not affect the Term Loan Secured Parties in a like or similar
manner shall not apply to the ABL Security Documents without the consent of the
ABL Agent and (iii) notice of such amendment, waiver or consent shall be given
to the ABL Agent no later than 30 days after its effectiveness, provided that
the failure to give such notice shall not affect the effectiveness and validity
thereof.

SECTION 7. Reliance; Waivers; etc.

7.1 Reliance. The ABL Documents are deemed to have been executed and delivered,
and all extensions of credit thereunder are deemed to have been made or
incurred, in reliance upon this Agreement. The Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties, expressly waives all notice of the
acceptance of and reliance on this Agreement by the ABL Agent and the ABL
Secured Parties. The Term Loan Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement. The ABL Agent, on behalf of itself
and the ABL Secured Parties, expressly waives all

 

27



--------------------------------------------------------------------------------

notice of the acceptance of and reliance on this Agreement by the Term Loan
Agent and the Term Loan Secured Parties.

7.2 No Warranties or Liability. The Term Loan Agent and the ABL Agent
acknowledge and agree that neither has made any representation or warranty with
respect to the execution, validity, legality, completeness, collectibility or
enforceability of any other ABL Document or any Term Loan Document. Except as
otherwise provided in this Agreement, the Term Loan Agent and the ABL Agent will
be entitled to manage and supervise their respective extensions of credit to any
Loan Party in accordance with law and their usual practices, modified from time
to time as they deem appropriate.

7.3 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the ABL Documents or the Term Loan
Documents.

SECTION 8. Obligations Unconditional.

8.1 ABL Obligations Unconditional. All rights and interests of the ABL Secured
Parties hereunder, and all agreements and obligations of the Term Loan Secured
Parties (and, to the extent applicable, the Loan Parties) hereunder, shall
remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any ABL Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the ABL Obligations, or any amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of any ABL Document;

(c) prior to the ABL Obligations Payment Date, any exchange, release, voiding,
avoidance or non-perfection of any security interest in any Common Collateral or
any other collateral, or any release, amendment, waiver or other modification,
whether by course of conduct or otherwise, or any refinancing, replacement,
refunding or restatement of all or any portion of the ABL Obligations or any
guarantee or guaranty thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the ABL Obligations, or of
the Term Loan Agent, or any Loan Party, to the extent applicable, in respect of
this Agreement, other than a defense of performance or payment in full of the
ABL Obligations.

8.2 Term Loan Obligations Unconditional. All rights and interests of the Term
Loan Secured Parties hereunder, and all agreements and obligations of the ABL
Secured Parties (and, to the extent applicable, the Loan Parties) hereunder,
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Term Loan Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Term Loan Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Term Loan Document;

(c) prior to the Term Loan Obligations Payment Date, any exchange, release,
voiding, avoidance or non-perfection of any security interest in any Common
Collateral or any other collateral, or any release, amendment, waiver or other
modification, whether by

 

28



--------------------------------------------------------------------------------

course of conduct or otherwise, or any refinancing, replacement, refunding or
restatement of all or any portion of the Term Loan Obligations or any guarantee
or guaranty thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Term Loan Obligations or
of the ABL Agent, or any Loan Party, to the extent applicable, in respect of
this Agreement, other than a defense of performance or payment in full of the
Term Loan Obligations.

SECTION 9. Miscellaneous.

9.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any ABL Document or any Term Loan Document, the
provisions of this Agreement shall govern. Notwithstanding the foregoing, the
parties hereto acknowledge that the terms of this Agreement are not intended to,
and shall not, negate any rights granted to the Loan Parties in the ABL
Documents and the Term Loan Documents or impose any obligations on the Loan
Parties other than as expressly set forth herein.

9.2 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the earlier to
occur of the ABL Obligations Payment Date and the Term Loan Obligations Payment
Date. This is a continuing agreement and the ABL Secured Parties and the Term
Loan Secured Parties may continue, at any time and without notice to the other
parties hereto, to extend credit and other financial accommodations, lend monies
and provide indebtedness to, or for the benefit of, Borrower or any other Loan
Party on the faith hereof.

9.3 Amendments; Waivers. (a) No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the ABL Agent and the Term Loan Agent, and, in the case of
amendments or modifications of Sections 3.5, 3.6, 4.1, 4.2, 4.3, 6 and 9 (other
than 9.4) that directly affect the rights or duties of any Loan Party, such Loan
Party.

(b) It is understood that the ABL Agent and the Term Loan Agent, without the
consent of any other ABL Secured Party or Term Loan Secured Party, may in their
discretion determine that a supplemental agreement (which make take the form of
an amendment and restatement of this Agreement) is necessary or appropriate to
facilitate having additional indebtedness or other obligations (“Additional
Debt”) of any of the Loan Parties become ABL Obligations or Term Loan
Obligations, as the case may be, under this Agreement, which supplemental
agreement shall specify whether such Additional Debt constitutes ABL Obligations
or Term Loan Obligations, provided, that such Additional Debt is permitted to be
incurred by the ABL Agreement and Term Loan Agreement then existing, and is
permitted by said Agreements to be subject to the provisions of this Agreement
as ABL Obligations or Term Loan Obligations, as applicable.

9.4 Information Concerning Financial Condition of the Borrower and the other
Loan Parties. Each of the Term Loan Agent and the ABL Agent hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower and each of the other Loan Parties and all other circumstances bearing
upon the risk of nonpayment of the ABL Obligations or the Term Loan Obligations.
The Term Loan Agent and the ABL Agent hereby agree that no party shall have any
duty to advise any other party of information known to it regarding such
condition or any such circumstances. In the event the Term Loan Agent or the ABL
Agent, in its sole discretion, undertakes at any time or from time to time to
provide any information to any other party to this Agreement, it shall be under
no obligation (a) to provide any such information to such other party or any
other party on any subsequent occasion, (b) to undertake any investigation not a
part of its regular business routine, or (c) to disclose any other information.

9.5 Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, except as
otherwise required by mandatory

 

29



--------------------------------------------------------------------------------

provisions of law and except to the extent that remedies provided by the laws of
any jurisdiction other than the State of New York are governed by the laws of
such jurisdiction.

9.6 Submission to Jurisdiction; Waivers. (a) Each ABL Secured Party, each Term
Loan Secured Party and each Loan Party hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each such party hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, such Federal court.
Each such party agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the any ABL Secured Party or Term Loan Secured Party may
otherwise have to bring any action or proceeding against any Loan Party or its
properties in the courts of any jurisdiction.

(b) Each ABL Secured Party, each Term Loan Secured Party and each Loan Party
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so (i) any objection it may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement in any court referred to in paragraph (a) of this Section and
(ii) the defense of an inconvenient forum to the maintenance of such action or
proceeding.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.7. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN.

9.7 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three business days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received. For the
purposes hereof, the addresses of the parties hereto (until notice of a change
thereof is delivered as provided in this Section) shall be as set forth below
each party’s name on the signature pages hereof, or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties.

9.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the ABL Secured Parties
and Term Loan Secured Parties and their respective successors and assigns, and
nothing herein is intended, or shall be construed to give, any other Person any
right, remedy or claim under, to or in respect of this Agreement or any Common
Collateral.

9.9 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

9.10 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of

 

30



--------------------------------------------------------------------------------

the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

9.11 Other Remedies. For avoidance of doubt, it is understood that nothing in
this Agreement shall prevent any ABL Secured Party or any Term Loan Secured
Party from exercising any available remedy to accelerate the maturity of any
indebtedness or other obligations owing under the ABL Documents or the Term Loan
Documents, as applicable, or to demand payment under any guarantee in respect
thereof.

9.12 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement shall become
effective when it shall have been executed by each party hereto.

9.13 Additional Loan Parties. Each Person that becomes a Loan Party after the
date hereof shall become a party to this Agreement upon execution and delivery
by such Person of an Assumption Agreement in the form of Annex 1 to this
Agreement.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

JPMORGAN CHASE BANK, N.A., as ABL Agent for and on behalf of the ABL Secured
Parties

By:  

 

Name:   Title:   Address for Notices: [                    ]
[                     ]

Attention:   [                     ]

Telecopy No.:   [                    ] MORGAN STANLEY & CO. INCORPORATED, as
Term Loan Agent for and on behalf of the Term Loan Secured Parties

By:  

 

Name:   Title:   Address for Notices: [                    ]
[                     ]

Attention:   [                     ]

Telecopy No.:   [                    ]

 

SIGNATURE PAGE TO INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

 

CDW LLC By:  

 

Name:   Title:   Address for Notices: 200 N. Milwakee Ave. Vernon Hills, IL
60061 Attention: Ann E. Ziegler Chief Financial Officer

Telecopy No.: 847-968-0610

and

Attention: Christine Leahy General Counsel Telecopy No.: 847-968-0303 CDW
CORPORATION

By:  

 

Name:   Title:   Address for Notices: c/o CDW LLC 200 N. Milwakee Ave. Vernon
Hills, IL 60061 Attention: Ann E. Ziegler Chief Financial Officer

Telecopy No.: 847-968-0610

and

Attention: Christine Leahy General Counsel Telecopy No.: 847-968-0303

 

SIGNATURE PAGE TO INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

 

SUBSIDIARY GUARANTORS: CDW DIRECT, LLC By:  

 

Name:   Title:   Address for Notices: c/o CDW LLC 200 N. Milwakee Ave. Vernon
Hills, IL 60061 Attention: Ann E. Ziegler Chief Financial Officer

Telecopy No.: 847-968-0610

and

Attention: Christine Leahy General Counsel Telecopy No.: 847-968-0303 CDW
GOVERNMENT LLC

By:  

 

Name:   Title:   Address for Notices: c/o CDW LLC 200 N. Milwakee Ave. Vernon
Hills, IL 60061 Attention: Ann E. Ziegler Chief Financial Officer

Telecopy No.: 847-968-0610

and

Attention: Christine Leahy General Counsel Telecopy No.: 847-968-0303 CDW
LOGISTICS, INC.

By:  

 

Name:   Title:   Address for Notices: c/o CDW LLC 200 N. Milwakee Ave. Vernon
Hills, IL 60061

 

SIGNATURE PAGE TO INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

 

Attention: Ann E. Ziegler Chief Financial Officer

Telecopy No.: 847-968-0610

and

Attention: Christine Leahy General Counsel Telecopy No.: 847-968-0303 CDW
TECHNOLOGIES, INC. By:  

 

Name:   Title:   Address for Notices: c/o CDW LLC 200 N. Milwakee Ave. Vernon
Hills, IL 60061 Attention: Ann E. Ziegler Chief Financial Officer

Telecopy No.: 847-968-0610

and

Attention: Christine Leahy General Counsel Telecopy No.: 847-968-0303

 

SIGNATURE PAGE TO INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

ANNEX 1

FORM OF ASSUMPTION AGREEMENT TO INTERCREDITOR AGREEMENT

ASSUMPTION AGREEMENT, dated as of                          , 20    , made by
[Name of Loan Party] (the “Additional Loan Party”), in connection with the
Intercreditor Agreement (as defined below). All capitalized terms not defined
herein shall have the meaning ascribed to them in Intercreditor Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower and the Loan Parties party thereto have entered into the
Term Loan Agreements and the ABL Agreements;

WHEREAS, in connection with the Term Loan Agreements and the ABL Agreements, the
Borrower and the other Loan Parties (other than the Additional Loan Party), the
Term Loan Agent and the ABL Agent have entered into the Amended and Restated
Intercreditor Agreement, dated as of December [    ], 2010 (as amended,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”);

WHEREAS, the Intercreditor Agreement requires the Additional Loan Party to
become a party to the Intercreditor Agreement; and

WHEREAS, the Additional Loan Party has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Intercreditor Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Intercreditor Agreement. By executing and delivering this Assumption
Agreement, the Additional Loan Party, as provided in Section 9.13 of the
Intercreditor Agreement, hereby becomes a party to the Intercreditor Agreement
as a Loan Party thereunder with the same force and effect as if originally named
therein as a Loan Party and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Loan Party
thereunder.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL LOAN PARTY] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT D



--------------------------------------------------------------------------------

FORM OF FIRST LIEN INTERCREDITOR AGREEMENT

dated as of

December [    ], 2010

among

MORGAN STANLEY & CO. INCORPORATED,

as Collateral Agent,

MORGAN STANLEY & CO. INCORPORATED,

as Authorized Representative under the Loan Agreement,

[                                                              
                   ],

as the Initial Additional Authorized Representative

and

each additional Authorized Representative from time to time party hereto

Notwithstanding anything herein to the contrary, any liens and security
interests granted to the Collateral Agent pursuant to this First Lien
Intercreditor Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the limitations and provisions of the
Intercreditor Agreement dated as of the October 12, 2007 and as amended and
restated as of the date hereof (as further amended, restated, supplemented or
otherwise modified from time to time, the “Term/Revolving Intercreditor
Agreement”), among JPMorgan Chase Bank, N.A., as ABL agent, Morgan Stanley & Co.
Incorporated, as term loan agent, the Company, the other Grantors party thereto
and certain other persons party or that may become party thereto from time to
time. In the event of any conflict between the terms of the Term/Revolving
Intercreditor Agreement and the terms of this First Lien Intercreditor
Agreement, the terms of the Term/Revolving Intercreditor Agreement shall govern
and control. This paragraph forms part of the First Lien Intercreditor
Agreement.



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT (as amended or supplemented from time to
time, this “Agreement”) dated as of December [    ], 2010, among MORGAN
STANLEY & CO. INCORPORATED, as collateral agent for the First Lien Secured
Parties (as defined below) (in such capacity and together with its successors in
such capacity, the “Collateral Agent”), MORGAN STANLEY & CO. INCORPORATED, as
Authorized Representative for the Loan Agreement Secured Parties (in such
capacity and together with its successors in such capacity, the “Loan Agreement
Collateral Agent”), [                    ], as Authorized Representative for the
Initial Additional First Lien Secured Parties (in such capacity and together
with its successors in such capacity, the “Initial Additional Authorized
Representative”) and each additional Authorized Representative from time to time
party hereto for the Additional First Lien Secured Parties of the Series with
respect to which it is acting in such capacity.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Collateral Agent, the Loan Agreement Collateral Agent (for
itself and on behalf of the Loan Agreement Secured Parties), the Initial
Additional Authorized Representative (for itself and on behalf of the Initial
Additional First Lien Secured Parties) and each additional Authorized
Representative (for itself and on behalf of the Additional First Lien Secured
Parties of the applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Construction; Certain Defined Terms.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement, (v) unless otherwise
expressly qualified herein, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (vi) the term “or” is not exclusive.

(b) It is the intention of the First Lien Secured Parties of each Series that
the holders of First Lien Obligations of such Series (and not the First Lien
Secured Parties of any other Series) bear the risk of (i) any determination by a
court of competent jurisdiction that (x) any of the First Lien Obligations of
such Series are unenforceable under applicable law or are subordinated to any
other obligations (other than another Series of First Lien Obligations), (y) any
of the First Lien Obligations of such Series do not have an enforceable security
interest in any of the Collateral securing any other Series of First Lien
Obligations and/or (z) any intervening security interest exists securing any
other obligations (other than another Series of First Lien Obligations) on a
basis ranking prior to the security interest of such Series of First Lien
Obligations but junior to the security interest of any other Series of First
Lien



--------------------------------------------------------------------------------

Obligations or (ii) the existence of any Collateral for any other Series of
First Lien Obligations that is not Shared Collateral (any such condition
referred to in the foregoing clauses (i) or (ii) with respect to any Series of
First Lien Obligations, an “Impairment” of such Series). In the event of any
Impairment with respect to any Series of First Lien Obligations, the results of
such Impairment shall be borne solely by the holders of such Series of First
Lien Obligations, and the rights of the holders of such Series of First Lien
Obligations (including, without limitation, the right to receive distributions
in respect of such Series of First Lien Obligations pursuant to Section 2.01)
set forth herein shall be modified to the extent necessary so that the effects
of such Impairment are borne solely by the holders of the Series of such First
Lien Obligations subject to such Impairment. Additionally, in the event the
First Lien Obligations of any Series are modified pursuant to applicable law
(including, without limitation, pursuant to Section 1129 of the Bankruptcy
Code), any reference to such First Lien Obligations or the First Lien Security
Documents governing such First Lien Obligations shall refer to such obligations
or such documents as so modified.

(c) Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Loan Agreement. As used in this Agreement, the
following terms have the meanings specified below:

“Additional First Lien Agreement” shall mean an Other Pari Passu Lien
Obligations Agreement as defined in the Security Agreement and shall include the
Initial Additional First Lien Agreement.

“Additional First Lien Obligations” shall mean Other Pari Passu Lien Obligations
as defined in the Security Agreement and shall include the Initial Additional
First Lien Obligations.

“Additional First Lien Secured Party” shall mean the holders of any Additional
First Lien Obligations and any Authorized Representative with respect thereto
and shall include the Initial Additional First Lien Secured Parties.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Applicable Authorized Representative” shall mean, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Loan Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Loan Agreement Collateral Agent and (ii) from and after the earlier of
(x) the Discharge of Loan Agreement Obligations and (y) the Non-Controlling
Authorized Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.

“Authorized Representative” shall mean (i) in the case of any Loan Agreement
Obligations or the Loan Agreement Secured Parties, the Loan Agreement Collateral
Agent, (ii) in the case of the Initial Additional First Lien Obligations or the
Initial Additional First Lien Secured Parties, the Initial Additional Authorized
Representative and (iii) in the case of any Series of Additional First Lien
Obligations or Additional First Lien Secured Parties that become subject to this
Agreement after the date hereof, the Authorized Representative named for such
Series in the applicable Joinder Agreement.

“Bankruptcy Case” shall have the meaning assigned to such term in
Section 2.05(b).

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

 

2



--------------------------------------------------------------------------------

“CDW Finance” shall mean CDW Finance Corporation.

“Collateral” shall mean all assets and properties subject to Liens created
pursuant to any First Lien Security Document to secure one or more Series of
First Lien Obligations.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph hereof.

“Company” shall have the meaning assigned to such term in the definition of
“Loan Agreement”.

“Controlling Secured Parties” shall mean, with respect to any Shared Collateral,
the Series of First Lien Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Shared Collateral.

“Default” shall have the meaning set forth in the Security Agreement.

“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).

“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).

“Discharge” shall mean, with respect to any Shared Collateral and any Series of
First Lien Obligations, the date on which such Series of First Lien Obligations
is no longer secured by such Shared Collateral. The term “Discharged” shall have
a corresponding meaning.

“Discharge of Loan Agreement Obligations” shall mean, with respect to any Shared
Collateral, the Discharge of the Loan Agreement Obligations with respect to such
Shared Collateral; provided that the Discharge of Loan Agreement Obligations
shall not be deemed to have occurred in connection with a Refinancing of such
Loan Agreement Obligations with additional First Lien Obligations secured by
such Shared Collateral under an Additional First Lien Agreement which has been
designated in writing by the Loan Agreement Collateral Agent (under the Loan
Agreement so Refinanced) to the Collateral Agent and each other Authorized
Representative as the “Loan Agreement” for purposes of this Agreement.

“Event of Default” shall have the meaning set forth in the Security Agreement.

“First Lien Obligations” shall mean, collectively, (i) the Loan Agreement
Obligations and (ii) each Series of Additional First Lien Obligations.

“First Lien Secured Parties” shall mean, collectively, (i) the Loan Agreement
Secured Parties and (ii) the Additional First Lien Secured Parties with respect
to each Series of Additional First Lien Obligations.

“First Lien Security Documents” shall mean the Security Agreement and each other
agreement entered into by and in favor of the Collateral Agent for purposes of
securing any Series of First Lien Obligations.

 

3



--------------------------------------------------------------------------------

“Grantors” shall mean the Company and each subsidiary or direct or indirect
parent company of the Company which has granted a security interest pursuant to
any First Lien Security Document to secure any Series of First Lien Obligations.

“Impairment” shall have the meaning assigned to such term in Section 1.01(b).

“Initial Additional Authorized Representative” shall have the meaning assigned
to such term in the introductory paragraph to this Agreement.

“Initial Additional First Lien Agreement” shall mean that certain Indenture
dated as of December [    ], 2010, among the Company, CDW Finance, the
Guarantors identified therein, [            ], as trustee, and [            ],
as paying agent, registrar and transfer agent.

“Initial Additional First Lien Obligations” shall mean the Additional First Lien
Obligations pursuant to the Initial Additional First Lien Agreement.

“Initial Additional First Lien Secured Parties” shall mean the holders of any
Initial Additional First Lien Obligations and the Initial Additional Authorized
Representative.

“Insolvency or Liquidation Proceeding” shall mean:

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(a).

“Joinder Agreement” shall mean the documents required to be delivered by an
Authorized Representative to the Collateral Agent pursuant to Section 7.08(b) of
the Security Agreement in order to create an additional Series of Additional
First Lien Obligations.

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

“Loan Agreement” shall mean that certain Term Loan Agreement, dated as of
October 12, 2007, as amended and restated as of March 12, 2008, as amended by
Amendment No. 1, dated as of November 4, 2009 and Amendment No. 2, dated the
date hereof, and as otherwise modified and supplemented as in effect from time
to time, among CDW LLC, an Illinois limited liability company (successor by
merger to CDW Corporation, successor by merger to VH MergerSub, Inc.) (the
“Company”), the Grantors party thereto, the lenders from time to time party
thereto, Morgan Stanley

 

4



--------------------------------------------------------------------------------

Senior Funding, Inc. (as successor to Lehman Commercial Paper Inc.), as
Administrative Agent, the Loan Agreement Collateral Agent, as Collateral Agent
and the other parties thereto.

“Loan Agreement Collateral Agent” shall have the meaning assigned to such term
in the introductory paragraph of this Agreement.

“Loan Agreement Obligations” shall mean the “Obligations” as defined in the Loan
Agreement.

“Loan Agreement Secured Parties” shall mean the “Loan Secured Parties” as
defined in the Security Agreement.

“Major Non-Controlling Authorized Representative” shall mean, with respect to
any Shared Collateral, the Authorized Representative of the Series of Additional
First Lien Obligations that constitutes the largest outstanding principal amount
of any then outstanding Series of First Lien Obligations with respect to such
Shared Collateral.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Non-Controlling Authorized Representative” shall mean, at any time with respect
to any Shared Collateral, any Authorized Representative that is not the
Applicable Authorized Representative at such time with respect to such Shared
Collateral.

“Non-Controlling Authorized Representative Enforcement Date” shall mean, with
respect to any Non-Controlling Authorized Representative, the date which is 180
days (throughout which 180 day period such Non-Controlling Authorized
Representative was the Major Non-Controlling Authorized Representative) after
the occurrence of both (i) an Event of Default (under and as defined in the
Additional First Lien Agreement under which such Non-Controlling Authorized
Representative is the Authorized Representative) and (ii) the Collateral Agent’s
and each other Authorized Representative’s receipt of written notice from such
Non-Controlling Authorized Representative certifying that (x) such
Non-Controlling Authorized Representative is the Major Non-Controlling
Authorized Representative and that an Event of Default (under and as defined in
the Additional First Lien Agreement under which such Non-Controlling Authorized
Representative is the Authorized Representative) has occurred and is continuing
and (y) the First Lien Obligations of the Series with respect to which such
Non-Controlling Authorized Representative is the Authorized Representative are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Additional First
Lien Agreement; provided that the Non-Controlling Authorized Representative
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred with respect to any Shared Collateral (1) at any time the Loan
Agreement Collateral Agent or the Collateral Agent has commenced and is
diligently pursuing any enforcement action with respect to such Shared
Collateral or (2) at any time the Grantor which has granted a security interest
in such Shared Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding.

“Non-Controlling Secured Parties” shall mean, with respect to any Shared
Collateral, the First Lien Secured Parties which are not Controlling Secured
Parties with respect to such Shared Collateral.

“Possessory Collateral” shall mean any Shared Collateral in the possession of
the Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without

 

5



--------------------------------------------------------------------------------

limitation, any Certificated Securities, Promissory Notes, Instruments, and
Chattel Paper, in each case, delivered to or in the possession of the Collateral
Agent under the terms of the First Lien Security Documents. All capitalized
terms used in this definition and not defined elsewhere in this Agreement have
the meanings assigned to them in the New York UCC.

“Proceeds” shall have the meaning assigned to such term in Section 2.01(a).

“Refinance” shall mean, in respect of any indebtedness, to refinance, extend,
renew, defease, amend, increase, modify, supplement, restructure, refund,
replace or repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” shall have correlative meanings.

“Secured Credit Documents” shall mean (i) the Loan Agreement and the Loan
Documents (as defined in the Loan Agreement), (ii) the Initial Additional First
Lien Agreement and (iii) each Additional First Lien Agreement.

“Security Agreement” shall mean that certain Guarantee and Collateral Agreement,
dated as of October 12, 2007 and as amended and restated as of the date hereof,
by and among the Company, the other Grantors party thereto and the Collateral
Agent and the Authorized Representatives from time to time party thereto.

“Series” shall mean (a) with respect to the First Lien Secured Parties, each of
(i) the Loan Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First Lien Secured Parties (in their capacity as such) and
(iii) the Additional First Lien Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Authorized
Representative (in its capacity as such for such Additional First Lien Secured
Parties) and (b) with respect to any First Lien Obligations, each of (i) the
Loan Agreement Obligations, (ii) the Initial Additional First Lien Obligations
and (iii) the Additional First Lien Obligations incurred pursuant to any
Additional First Lien Agreement, which, pursuant to any Joinder Agreement, are
to be represented hereunder by a common Authorized Representative (in its
capacity as such for such Additional First Lien Obligations).

“Shared Collateral” shall mean, at any time, Collateral in which the holders of
two or more Series of First Lien Obligations (or their respective Authorized
Representatives) hold a valid and perfected security interest at such time. If
more than two Series of First Lien Obligations are outstanding at any time and
the holders of less than all Series of First Lien Obligations hold a valid and
perfected security interest in any Collateral at such time, then such Collateral
shall constitute Shared Collateral for those Series of First Lien Obligations
that hold a valid security interest in such Collateral at such time and shall
not constitute Shared Collateral for any Series which does not have a valid and
perfected security interest in such Collateral at such time.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is

 

6



--------------------------------------------------------------------------------

continuing, and the Collateral Agent or any First Lien Secured Party is taking
action to enforce rights in respect of any Shared Collateral, or any
distribution is made in respect of any Shared Collateral in any Bankruptcy Case
of any Grantor or any First Lien Secured Party receives any payment pursuant to
any intercreditor agreement (other than this Agreement) with respect to any
Shared Collateral, the proceeds of any sale, collection or other liquidation of
any such Collateral by any First Lien Secured Party are received by the
Collateral Agent or any First Lien Secured Party pursuant to any such
intercreditor agreement with respect to such Shared Collateral and proceeds of
any such distribution (subject, in the case of any such distribution, to the
sentence immediately following) to which the First Lien Obligations are entitled
under any intercreditor agreement (other than this Agreement) (all proceeds of
any sale, collection or other liquidation of any Collateral and all proceeds of
any such distribution being collectively referred to as “Proceeds”), shall be
applied (i) FIRST, to the payment of all amounts owing to the Collateral Agent
(in its capacity as such) pursuant to the terms of any Secured Credit Document
and (ii) SECOND, subject to Section 1.01(b), to the payment in full of the First
Lien Obligations of each Series on a ratable basis in accordance with the terms
of the applicable Secured Credit Documents. Notwithstanding the foregoing, with
respect to any Shared Collateral for which a third party (other than a First
Lien Secured Party) has a lien or security interest that is junior in priority
to the security interest of any Series of First Lien Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of First Lien Obligations (such third
party an “Intervening Creditor”), the value of any Shared Collateral or Proceeds
which are allocated to such Intervening Creditor shall be deducted on a ratable
basis solely from the Shared Collateral or Proceeds to be distributed in respect
of the Series of First Lien Obligations with respect to which such Impairment
exists.

(b) It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the First
Lien Secured Parties of any Series.

(c) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the First
Lien Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 1.01(b)), each First Lien Secured Party hereby
agrees that the Liens securing each Series of First Lien Obligations on any
Shared Collateral shall be of equal priority.

SECTION 2.02 Actions With Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) With respect to any Shared Collateral, (i) only the Collateral Agent shall
act or refrain from acting with respect to the Shared Collateral (including with
respect to any intercreditor agreement with respect to any Shared Collateral),
and then only on the instructions of the Applicable Authorized Representative,
(ii) the Collateral Agent shall not follow any instructions with respect to such
Shared Collateral (including with respect to any intercreditor agreement with
respect to any Shared Collateral) from any Non-Controlling Authorized
Representative (or any other First Lien Secured Party other than the Applicable
Authorized Representative) and (iii) no Non-Controlling Authorized
Representative or other First Lien Secured Party (other than the Applicable
Authorized Representative) shall or shall instruct the Collateral Agent to,
commence any judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of, exercise any right, remedy or
power with respect to, or

 

7



--------------------------------------------------------------------------------

otherwise take any action to enforce its security interest in or realize upon,
or take any other action available to it in respect of, any Shared Collateral
(including with respect to any intercreditor agreement with respect to any
Shared Collateral), whether under any First Lien Security Document, applicable
law or otherwise, it being agreed that only the Collateral Agent, acting on the
instructions of the Applicable Authorized Representative and in accordance with
the applicable First Lien Security Documents, shall be entitled to take any such
actions or exercise any such remedies with respect to Shared Collateral.
Notwithstanding the equal priority of the Liens, the Collateral Agent (acting on
the instructions of the Applicable Authorized Representative) may deal with the
Shared Collateral as if such Applicable Authorized Representative had a senior
Lien on such Collateral. No Non-Controlling Authorized Representative or
Non-Controlling Secured Party will contest, protest or object to any foreclosure
proceeding or action brought by the Collateral Agent, Applicable Authorized
Representative or Controlling Secured Party or any other exercise by the
Collateral Agent, Applicable Authorized Representative or Controlling Secured
Party of any rights and remedies relating to the Shared Collateral, or to cause
the Collateral Agent to do so. The foregoing shall not be construed to limit the
rights and priorities of any First Lien Secured Party, Collateral Agent or
Authorized Representative with respect to any Collateral not constituting Shared
Collateral.

(b) Each of the Authorized Representatives agrees that it will not accept any
Lien on any Collateral for the benefit of any Series of First Lien Obligations
(other than funds deposited for the discharge or defeasance of any Additional
First Lien Agreement) other than pursuant to the First Lien Security Documents,
and by executing this Agreement (or a Joinder Agreement), each Authorized
Representative and the Series of First Lien Secured Parties for which it is
acting hereunder agree to be bound by the provisions of this Agreement and the
other First Lien Security Documents applicable to it.

(c) Each of the First Lien Secured Parties (by accepting the benefits of this
Agreement) agrees that it will not (and hereby waives any right to) contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the perfection, priority, validity or
enforceability of a Lien held by or on behalf of any of the First Lien Secured
Parties in all or any part of the Collateral, or the provisions of this
Agreement; provided that nothing in this Agreement shall be construed to prevent
or impair the rights of any of the Collateral Agent or any Authorized
Representative to enforce this Agreement.

SECTION 2.03 No Interference; Payment Over.

(a) Each First Lien Secured Party (by accepting the benefits of this Agreement)
agrees that (i) it will not challenge or question in any proceeding the validity
or enforceability of any First Lien Obligations of any Series or any First Lien
Security Document or the validity, attachment, perfection or priority of any
Lien under any First Lien Security Document or the validity or enforceability of
the priorities, rights or duties established by or other provisions of this
Agreement; (ii) it will not take or cause to be taken any action the purpose or
intent of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Shared Collateral by the Collateral Agent, (iii) except as
provided in Section 2.02, it shall have no right to (A) direct the Collateral
Agent or any other First Lien Secured Party to exercise any right, remedy or
power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Collateral Agent
or any other First Lien Secured Party of any right, remedy or power with respect
to any Shared Collateral, (iv) it will not institute any suit or assert in any
suit, bankruptcy, insolvency or other proceeding any claim against the
Collateral Agent or any other First Lien Secured Party seeking damages from or
other relief by way of specific performance, instructions or otherwise with
respect to any Shared Collateral, and none of the Collateral Agent, any
Applicable Authorized Representative or any other First Lien Secured Party shall
be liable for any action taken or omitted to be taken by the Collateral Agent,
such Applicable Authorized Representative or other First

 

8



--------------------------------------------------------------------------------

Lien Secured Party with respect to any Shared Collateral in accordance with the
provisions of this Agreement, (v) it will not seek, and hereby waives any right,
to have any Shared Collateral or any part thereof marshaled upon any foreclosure
or other disposition of such Collateral and (vi) it will not attempt, directly
or indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Collateral Agent or any other First Lien Secured Party to enforce this
Agreement.

(b) Each First Lien Secured Party (by accepting the benefits of this Agreement)
hereby agrees that if it shall obtain possession of any Shared Collateral or
shall realize any proceeds or payment in respect of any such Shared Collateral,
pursuant to any First Lien Security Document or by the exercise of any rights
available to it under applicable law or in any Insolvency or Liquidation
Proceeding or through any other exercise of remedies (including pursuant to any
intercreditor agreement), at any time prior to the Discharge of each of the
First Lien Obligations, then it shall hold such Shared Collateral, proceeds or
payment in trust for the other First Lien Secured Parties and promptly transfer
such Shared Collateral, proceeds or payment, as the case may be, to the
Collateral Agent, to be distributed in accordance with the provisions of
Section 2.01 hereof.

SECTION 2.04 Automatic Release of Liens; Amendments to First Lien Security
Documents.

(a) If at any time the Collateral Agent forecloses upon or otherwise exercises
remedies against any Shared Collateral, then (whether or not any Insolvency or
Liquidation Proceeding is pending at the time) the Liens in favor of the
Collateral Agent for the benefit of each Series of First Lien Secured Parties
upon such Shared Collateral will automatically be released and discharged;
provided that any proceeds of any Shared Collateral realized therefrom shall be
applied pursuant to Section 2.01 hereof.

(b) Each First Lien Secured Party (by accepting the benefits of this Agreement)
agrees that the Collateral Agent may enter into any amendment (and, upon request
by the Collateral Agent, each Authorized Representative shall sign a consent to
such amendment) to any First Lien Security Document, so long as the Collateral
Agent receives a certificate of the Company stating that such amendment is
permitted by the terms of each then extant Secured Credit Document.
Additionally, each First Lien Secured Party (by accepting the benefits of this
Agreement) agrees that the Collateral Agent may enter into any amendment (and,
upon request by the Collateral Agent, each Authorized Representative shall sign
a consent to such amendment) to any First Lien Security Document solely as such
First Lien Security Document relates to a particular Series of First Lien
Obligations so long as (x) such amendment is in accordance with the Secured
Credit Document pursuant to which such Series of First Lien Obligations was
incurred and (y) such amendment does not adversely affect the First Lien Secured
Parties of any other Series.

(c) Each Authorized Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such authorizations and other instruments
as shall reasonably be requested by the Collateral Agent to evidence and confirm
any release of Shared Collateral or amendment to any First Lien Security
Document provided for in this Section.

SECTION 2.05 Certain Agreements With Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against the Company or any of its subsidiaries.

 

9



--------------------------------------------------------------------------------

(b) If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or the use of cash collateral
under Section 363 of the Bankruptcy Code, each First Lien Secured Party (by
accepting the benefits of this Agreement) agrees that it will raise no objection
to any such financing or to the Liens on the Shared Collateral securing the same
(“DIP Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless any Controlling Secured Party, or the Applicable Authorized
Representative, shall then oppose or object to such DIP Financing or such DIP
Financing Liens or use of cash collateral (and (i) to the extent that such DIP
Financing Liens are senior to the Liens on any such Shared Collateral for the
benefit of the Controlling Secured Parties, each Non-Controlling Secured Party
will subordinate its Liens with respect to such Shared Collateral on the same
terms as the Liens of the Controlling Secured Parties (other than any Liens of
any First Lien Secured Parties constituting DIP Financing Liens) are
subordinated thereto, and (ii) to the extent that such DIP Financing Liens rank
pari passu with the Liens on any such Shared Collateral granted to secure the
First Lien Obligations of the Controlling Secured Parties, each Non-Controlling
Secured Party will confirm the priorities with respect to such Shared Collateral
as set forth herein), in each case so long as (A) the First Lien Secured Parties
of each Series retain the benefit of their Liens on all such Shared Collateral
pledged to the DIP Lenders, including proceeds thereof arising after the
commencement of such proceeding, with the same priority vis-a-vis all the other
First Lien Secured Parties (other than any Liens of the First Lien Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of the Bankruptcy Case, (B) the First Lien Secured Parties of each Series are
granted Liens on any additional collateral pledged to any First Lien Secured
Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-a-vis the First
Lien Secured Parties as set forth in this Agreement, (C) if any amount of such
DIP Financing or cash collateral is applied to repay any of the First Lien
Obligations, such amount is applied pursuant to Section 2.01 of this Agreement,
and (D) if any First Lien Secured Parties are granted adequate protection,
including in the form of periodic payments, in connection with such DIP
Financing or use of cash collateral, the proceeds of such adequate protection
are applied pursuant to Section 2.01 of this Agreement; provided that the First
Lien Secured Parties of each Series shall have a right to object to the grant of
a Lien to secure the DIP Financing over any Collateral subject to Liens in favor
of the First Lien Secured Parties of such Series or its Authorized
Representative that shall not constitute Shared Collateral; and provided,
further, that the First Lien Secured Parties receiving adequate protection shall
not object to any other First Lien Secured Party receiving adequate protection
comparable to any adequate protection granted to such First Lien Secured Parties
in connection with a DIP Financing or use of cash collateral.

SECTION 2.06 Reinstatement. In the event that any of the First Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under Title 11 of the United States Code, or any similar law, or the
settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First Lien Obligations shall again have been paid in full
in cash.

SECTION 2.07 Insurance. As between the First Lien Secured Parties, the
Collateral Agent, acting at the direction of the Applicable Authorized
Representative, shall have the right to adjust or settle any insurance policy or
claim covering or constituting Shared Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral.

SECTION 2.08 Refinancings. The First Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the refinancing
transaction under any Secured Credit Document)

 

10



--------------------------------------------------------------------------------

of any First Lien Secured Party of any other Series, all without affecting the
priorities provided for herein or the other provisions hereof; provided that the
Authorized Representative of the holders of any such Refinancing indebtedness
shall have executed a Joinder Agreement on behalf of the holders of such
Refinancing indebtedness.

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral that is part of the Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee for the benefit of each other First Lien Secured Party and any assignee
solely for the purpose of perfecting the security interest granted in such
Possessory Collateral, if any, pursuant to the applicable First Lien Security
Documents, in each case, subject to the terms and conditions of this
Section 2.09. Pending delivery to the Collateral Agent, each other Authorized
Representative agrees to hold any Shared Collateral constituting Possessory
Collateral, from time to time in its possession, as gratuitous bailee for the
benefit of each other First Lien Secured Party and any assignee, solely for the
purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.

(b) The duties or responsibilities of the Collateral Agent and each other
Authorized Representative under this Section 2.09 shall be limited solely to
holding any Shared Collateral constituting Possessory Collateral as gratuitous
bailee for the benefit of each other First Lien Secured Party for purposes of
perfecting the Lien held by such First Lien Secured Parties therein.

ARTICLE III

Existence and Amounts of Liens and Obligations

Whenever the Collateral Agent or any Authorized Representative shall be
required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any First
Lien Obligations of any Series, or the Shared Collateral subject to any Lien
securing the First Lien Obligations of any Series, it may request that such
information be furnished to it in writing by each other Authorized
Representative and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that if an Authorized
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Collateral Agent or Authorized Representative shall
be entitled to make any such determination by such method as it may, in the
exercise of its good faith judgment, determine, including by reliance upon a
certificate of the Company. The Collateral Agent and each Authorized
Representative may rely conclusively, and shall be fully protected in so
relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any First Lien Secured
Party or any other person as a result of such determination.

ARTICLE IV

The Collateral Agent

SECTION 4.01 Appointment and Authority.

(a) Each of the First Lien Secured Parties (by accepting the benefits of this
Agreement) hereby irrevocably appoints Morgan Stanley & Co. Incorporated to act
on its behalf as the

 

11



--------------------------------------------------------------------------------

Collateral Agent hereunder and under each of the other First Lien Security
Documents and authorizes the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Collateral Agent by the
terms hereof or thereof, including for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any Grantor to secure any
of the First Lien Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Collateral Agent
pursuant to Section 4.05 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under any of the First Lien Security
Documents, or for exercising any rights and remedies thereunder at the direction
of the Applicable Authorized Representative, shall be entitled to the benefits
of all provisions of this Article IV and Section 9.05 of the Loan Agreement and
the equivalent provision of any Additional First Lien Agreement (as though such
co-agents, sub-agents and attorneys-in-fact were the “Collateral Agent” under
the First Lien Security Documents) as if set forth in full herein with respect
thereto.

(b) Each Non-Controlling Secured Party acknowledges and agrees that the
Collateral Agent shall be entitled, for the benefit of the First Lien Secured
Parties, to sell, transfer or otherwise dispose of or deal with any Shared
Collateral as provided herein and in the First Lien Security Documents, without
regard to any rights to which any Non-Controlling Secured Party would otherwise
be entitled to as a holder of any First Lien Obligations. Without limiting the
foregoing, each Non-Controlling Secured Party agrees that none of the Collateral
Agent, the Applicable Authorized Representative or any other First Lien Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Shared Collateral (or any other Collateral securing any of the First
Lien Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any First
Lien Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the First Lien Secured
Parties waives any claim it may now or hereafter have against the Collateral
Agent or the Authorized Representative of any other Series of First Lien
Obligations or any other First Lien Secured Party of any other Series arising
out of (i) any actions which the Collateral Agent, any Authorized Representative
or any First Lien Secured Party takes or omits to take (including, actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any of the Collateral and actions with respect to
the collection of any claim for all or any part of the First Lien Obligations
from any account debtor, guarantor or any other party) in accordance with the
First Lien Security Documents or any other agreement related thereto or to the
collection of the First Lien Obligations or the valuation, use, protection or
release of any security for the First Lien Obligations, so long as, in each
case, such action is consistent with Article II, (ii) any election by any
Applicable Authorized Representative or any holders of First Lien Obligations,
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code by, the Company or any of its
subsidiaries, as debtor-in-possession. Notwithstanding any other provision of
this Agreement, the Collateral Agent shall not accept any Shared Collateral in
full or partial satisfaction of any First Lien Obligations pursuant to
Section 9-620 of the Uniform Commercial Code of any jurisdiction, without the
consent of each Authorized Representative representing holders of First Lien
Obligations for whom such Collateral constitutes Shared Collateral.

SECTION 4.02 Rights as a First Lien Secured Party.

The Person serving as the Collateral Agent hereunder shall have the same rights
and powers in its capacity as a First Lien Secured Party under any Series of
First Lien Obligations that it holds

 

12



--------------------------------------------------------------------------------

as any other First Lien Secured Party of such Series and may exercise the same
as though it were not the Collateral Agent and the term “First Lien Secured
Party” or “First Lien Secured Parties” or (as applicable) “Loan Agreement
Secured Party”, “Loan Agreement Secured Parties”, “Additional First Lien Secured
Party” or “Additional First Lien Secured Parties” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Collateral Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any subsidiary or other Affiliate
thereof as if such Person were not the Collateral Agent hereunder and without
any duty to account therefor to any other First Lien Secured Party.

SECTION 4.03 Exculpatory Provisions.

(a) The Collateral Agent shall not have any duties or obligations except those
expressly set forth herein and in the other First Lien Security Documents.
Without limiting the generality of the foregoing, the Collateral Agent:

 

  (i) shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or an Event of Default has occurred and is continuing;

 

  (ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other First Lien Security Documents that the
Collateral Agent is required to exercise as directed in writing by the
Applicable Authorized Representative; provided that the Collateral Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Collateral Agent to liability or that is contrary to
this Agreement, any First Lien Security Document or applicable law;

 

  (iii) shall not, except as expressly set forth herein and in the other First
Lien Security Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Company or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Collateral Agent or any of its Affiliates in any capacity;

 

  (iv) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Applicable Authorized Representative or (ii) in
the absence of its own gross negligence or willful misconduct or (iii) in
reliance on a certificate of an authorized officer of the Company stating that
such action is permitted by the terms of this Agreement. The Collateral Agent
shall be deemed not to have knowledge of any Default or Event of Default under
any Series of First Lien Obligations unless and until written notice describing
such Default or Event of Default is given to the Collateral Agent by the
Authorized Representative of such First Lien Obligations or the Company; and

 

  (v)

shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other First Lien Security Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the validity,

 

13



--------------------------------------------------------------------------------

 

enforceability, effectiveness or genuineness of this Agreement, any other First
Lien Security Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
First Lien Security Documents, (v) the value or the sufficiency of any
Collateral for any Series of First Lien Obligations, or (vi) the satisfaction of
any condition set forth in any Secured Credit Document, other than to confirm
receipt of items expressly required to be delivered to the Collateral Agent.

SECTION 4.04 Reliance by Collateral Agent.

The Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Collateral Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. The Collateral
Agent may consult with legal counsel (who may be counsel for the Company or any
Affiliate thereof), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

SECTION 4.05 Delegation of Duties.

The Collateral Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other First Lien Security Document by
or through any one or more sub-agents appointed by the Collateral Agent. The
Collateral Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Affiliates.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Affiliates of the Collateral Agent and any such sub-agent.

SECTION 4.06 Resignation of Collateral Agent.

The Collateral Agent may at any time give written notice of its resignation as
Collateral Agent under this Agreement and the other First Lien Security
Documents to each Authorized Representative and the Company. Upon receipt of any
such notice of resignation, the Applicable Authorized Representative shall have
the right, in consultation with the Company, to appoint a successor, which shall
be a commercial banking institution organized under the laws of the United
States or any State or a United States branch or agency of a commercial banking
institution, in each case having a combined capital and surplus of at least
$500,000,000. If no such successor shall have been so appointed by the
Applicable Authorized Representative and shall have accepted such appointment
prior to the effective date of resignation of the retiring Collateral Agent
specified by the retiring Collateral Agent in its notice, then the retiring
Collateral Agent may, on behalf of the First Lien Secured Parties, appoint a
successor Collateral Agent meeting the qualifications set forth above; provided
that if no successor agent has accepted appointment as the successor agent by
the date which is 60 days following the retiring Collateral Agent’s notice of
resignation, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Collateral Agent shall be
discharged from its duties and obligations hereunder and under the other First
Lien Security Documents (except that in the case of any collateral security held
by the Collateral Agent on behalf of the First Lien Secured Parties under any of
the First Lien Security Documents, the retiring Collateral Agent shall continue
to hold such collateral security solely for purposes of maintaining the
perfection of the security interests of the First Lien Secured Parties therein
until such time as a successor Collateral Agent is appointed but with no
obligation to take any further action at the request of the Applicable
Authorized Representative or any other First

 

14



--------------------------------------------------------------------------------

Lien Secured Party) and (b) all payments, communications and determinations
provided to be made by, to or through the Collateral Agent shall instead be made
by or to each Authorized Representative directly, until such time as the
Applicable Authorized Representative appoints a successor Collateral Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Collateral Agent hereunder and under the First Lien Security
Documents, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Collateral
Agent, and the retiring Collateral Agent shall be discharged from all of its
duties and obligations hereunder or under the other First Lien Security
Documents (if not already discharged therefrom as provided above in this
Section). After the retiring Collateral Agent’s resignation hereunder and under
the other First Lien Security Documents, the provisions of this Article and
Section 9.05 of the Loan Agreement and the equivalent provision of any
Additional First Lien Agreement shall continue in effect for the benefit of such
retiring Collateral Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring Collateral Agent was acting as Collateral Agent. Upon any notice of
resignation of the Collateral Agent hereunder and under the other First Lien
Security Documents, the Company agrees to use commercially reasonable efforts to
transfer (and maintain the validity and priority of) the Liens in favor of the
retiring Collateral Agent under the First Lien Security Documents to the
successor Collateral Agent.

SECTION 4.07 Non-Reliance on Collateral Agent and other First Lien Secured
Parties.

Each First Lien Secured Party (by accepting the benefits of this Agreement)
acknowledges that it has, independently and without reliance upon the Collateral
Agent, any Authorized Representative or any other First Lien Secured Party or
any of their Affiliates and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Secured Credit Documents. Each First Lien Secured Party
(by accepting the benefits of this Agreement) also acknowledges that it will,
independently and without reliance upon the Collateral Agent, any Authorized
Representative or any other First Lien Secured Party or any of their Affiliates
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Secured Credit Document or any
related agreement or any document furnished hereunder or thereunder.

SECTION 4.08 Collateral and Guaranty Matters.

Each of the First Lien Secured Parties (by accepting the benefits of this
Agreement) irrevocably authorizes the Collateral Agent, at its option and in its
sole discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any First Lien Security Document in accordance with Section 2.04 or
upon receipt of a written request from the Company stating that the release of
such Lien is permitted by the terms of each then extant Secured Credit Document;

(b) to release any Grantor from its obligations under the First Lien Security
Documents upon receipt of a written request from the Company stating that such
release is permitted by the terms of each then extant Secured Credit Document.

 

15



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Collateral Agent or the Loan Agreement Collateral Agent, to:

Morgan Stanley

1 Pierrepont Plaza, 7th Floor

Brooklyn, NY 11201

Attention: [Cindy Kwok]

Telecopy no: [(718) 233-0928]

E-Mail Address: [cindy.kwok@morganstanley.com]

With copies to (which shall not constitute notice):

[Ben Lerner

Morgan Stanley

1585 Broadway, Floor 04

New York, NY 10036

Telecopy no: (646) 452-4810

E-Mail Address: ben.lerner@morganstanley.com]

[Steve King

Morgan Stanley

1585 Broadway, Floor 04

New York, NY 10036

Telecopy no: (212) 507-4687

E-Mail Address: stephen.b.king@morganstanley.com];

(b) if to the Initial Additional Authorized Representative, to:

[                     ]

[                     ]

[                     ]

Attention: [                    ]

Telecopy no: [                    ]

E-Mail Address: [                    ];

(c) if to any other Additional Authorized Representative, to it at the address
set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to

 

16



--------------------------------------------------------------------------------

such party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among the Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

SECTION 5.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and the Collateral Agent.

(c) Notwithstanding the foregoing, without the consent of any First Lien Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of Joinder Agreement in accordance with Section 7.08(b) of the Security
Agreement and upon such execution and delivery, such Authorized Representative
and the Additional First Lien Secured Parties and Additional First Lien
Obligations of the Series for which such Authorized Representative is acting
shall be subject to the terms hereof and the terms of the other First Lien
Security Documents applicable thereto.

SECTION 5.03 Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 5.06 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

17



--------------------------------------------------------------------------------

SECTION 5.07 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

SECTION 5.08 Submission To Jurisdiction Waivers. The Collateral Agent and each
Authorized Representative, on behalf of itself and the First Lien Secured
Parties of the Series for whom it is acting, irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in Section 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First Lien Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
First Lien Secured Party) to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, indirect, exemplary, punitive or consequential
damages.

SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other Secured
Credit Documents or First Lien Security Documents (other than the Term/Revolving
Intercreditor Agreement), the provisions of this Agreement shall control.

SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Secured Parties in relation to one another. None of the
Company, any other Grantor or any other creditor

 

18



--------------------------------------------------------------------------------

thereof shall have any rights or obligations hereunder, except as expressly
provided in this Agreement (provided that nothing in this Agreement (other than
Section 2.04, 2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive
or otherwise modify the provisions of the Loan Agreement or any Additional First
Lien Agreements), and none of the Company or any other Grantor may rely on the
terms hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article V). Nothing
in this Agreement is intended to or shall impair the obligations of any Grantor,
which are absolute and unconditional, to pay the First Lien Obligations as and
when the same shall become due and payable in accordance with their terms.

SECTION 5.13 Integration. This Agreement together with the other Secured Credit
Documents and the First Lien Security Documents represents the agreement of each
of the Grantors and the First Lien Secured Parties with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by any Grantor, the Collateral Agent or any other First Lien Secured
Party relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Secured Credit Documents or the First Lien Security
Documents.

[Remainder of this page intentionally left blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MORGAN STANLEY & CO. INCORPORATED, as Loan Agreement Collateral Agent and
Collateral Agent By:  

 

  Name:   Title:

[                                         ],

as Initial Additional Authorized Representative

By:  

 

  Name:   Title:

SIGNATURE PAGE TO FIRST LIEN INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

CONSENT OF GRANTORS

Dated: December [    ], 2010

Reference is made to the First Lien Intercreditor Agreement dated as of the date
hereof among Morgan Stanley & Co. Incorporated, as Loan Agreement Collateral
Agent and Collateral Agent and [                    ], as Initial Additional
Authorized Representative, as the same may be amended, restated, supplemented,
waived, or otherwise modified from time to time (the “Intercreditor Agreement”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Intercreditor Agreement.

Each of the undersigned Grantors has read the foregoing Intercreditor Agreement
and consents thereto. Each of the undersigned Grantors agrees not to take any
action that would be contrary to the express provisions of the foregoing
Intercreditor Agreement, agrees to abide by the requirements expressly
applicable to it under the foregoing Intercreditor Agreement and agrees that,
except as otherwise provided therein, no First Lien Secured Party shall have any
liability to any Grantor for acting in accordance with the provisions of the
foregoing Intercreditor Agreement. Each Grantor understands that the foregoing
Intercreditor Agreement is for the sole benefit of the First Lien Secured
Parties and their respective successors and assigns, and that such Grantor is
not an intended beneficiary or third party beneficiary thereof except to the
extent otherwise expressly provided therein.

Without limitation to the foregoing, each Grantor agrees to take such further
action and to execute and deliver such additional documents and instruments (in
recordable form, if requested) as the Collateral Agent may reasonably request to
effectuate the terms of and the lien priorities contemplated by the
Intercreditor Agreement.

This Consent shall be governed and construed in accordance with the laws of the
State of New York. Notices delivered to any Grantor pursuant to this Consent
shall be delivered in accordance with the notice provisions set forth in the
Intercreditor Agreement.



--------------------------------------------------------------------------------

IN WITNESS HEREOF, this Consent is hereby executed by each of the Grantors as of
the date first written above.

 

CDW LLC By:  

 

  Name:   Title: CDW CORPORATION By:  

 

  Name:   Title: CDW DIRECT, LLC By:  

 

  Name:   Title: CDW GOVERNMENT, LLC By:  

 

  Name:   Title: CDW LOGISTICS, INC. By:  

 

  Name:   Title: CDW TECHNOLOGIES, INC. By:  

 

  Name:   Title:

SIGNATURE PAGE TO FIRST LIEN INTERCREDITOR AGREEMENT